Name: Commission Regulation (EU) NoÃ 231/2012 of 9Ã March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  food technology;  agri-foodstuffs;  foodstuff
 Date Published: nan

 22.3.2012 EN Official Journal of the European Union L 83/1 COMMISSION REGULATION (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Articles 14 and 30(4) thereof, and Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Specifications relating to origin, purity criteria and any other necessary information should be adopted for food additives listed in the Union lists in Annex II and III to Regulation (EC) No 1333/2008. (2) To that end, specifications previously developed for food additives in Commission Directive 2008/128/EC of 22 December 2008 laying down specific purity criteria concerning colours for use in foodstuffs (3), Commission Directive 2008/84/EC of 27 August 2008 laying down specific purity criteria on food additives other than colours and sweeteners (4) and Commission Directive 2008/60/EC of 17 June 2008 laying down specific purity criteria concerning sweeteners for use in foodstuffs (5) should be updated and taken over to this Regulation. As a consequence, those Directives should be repealed. (3) It is necessary to take into account the specifications and analytical techniques as set out in the Codex Alimentarius drafted by the Joint FAO/WHO Expert Committee on Food Additives (hereafter JECFA). (4) The European Food Safety Authority (hereinafter the Authority) expressed its opinion on the safety of basic methacrylate copolymer (6) as a glazing agent. That food additive has subsequently been authorised on the basis of specific uses and has been allocated the number E 1205. Therefore specifications should be adopted for that food additive. (5) Food colours ethyl ester of beta-apo-8'-carotenic acid (E 160 f), and brown FK (E 154), as well as the aluminium containing carrier bentonite (E 558) are not used any more according to information submitted by food manufacturers. Therefore, current specifications for those food additives should not be taken over to this Regulation. (6) On 10 February 2010 the Authority expressed an opinion on the safety of sucrose esters of fatty acids (E 473) prepared from vinyl esters of fatty acids (7). Current specifications should be adapted accordingly in particular by reducing maximum limits for impurities of safety concern. (7) Specific purity criteria currently applicable should be adapted by reducing maximum limits for individual heavy metals of interest where feasible and where the JECFA limits are lower than those currently in force. Pursuant to that approach maximum limits for the contaminant 4-methylimidazole in ammonia caramel (E 150 c), sulphated ash in beta-carotene (E 160 a (i)), and magnesium and alkali salts in calcium carbonate (E 170), should be lowered. That approach should be departed from only for additives trisodium citrate (E 331 (iii)) (lead content), carrageenan (E 407) and processed euchema seaweed (E407 a) (cadmium content), as manufacturers have declared that compliance with stricter Union provisions, reflecting JECFA limits, would not be technically feasible. The contribution to the total intake of those two contaminants (lead and cadmium) in those three individual food additives is not considered to be significant. On the contrary for phosphates (E 338-E 341 and E 450-E 452) new significantly lower values, compared to the ones indicated by JECFA, should be established due to new developments of the manufacturing processes, by taking into account the recent recommendations of the Authority on a reduction of the intake of arsenic, especially in the inorganic form (8). In addition, a new provision on arsenic for glutamic acid (E 620) should be introduced for safety reasons. The total balance of those adaptations benefits the consumers as maximum limits for heavy metals are becoming stricter in general and in most of the food additives. Detailed information on the production process and starting materials of a food additive should be included in the specifications to facilitate any future decision pursuant to Article 12 of Regulation (EC) No 1333/2008. (8) Specifications should not make reference to organoleptic tests related to the taste as it cannot be expected by the control authorities to take the risk to taste a chemical substance. (9) Specifications should not make reference to classes as there is no added value in this reference. (10) Specifications should not make reference to the general parameter Heavy metals as this parameter does not relate with toxicity, but rather with a generic analytical method. Parameters related to individual heavy metals are toxicity related and are included in the specifications. (11) Some food additives are currently listed under various names (carboxy methyl cellulose (E 466), cross-linked sodium carboxymethylcellulose (E 468), enzymatically hydrolised carboxymethylcellulose (E 469) and beeswax, white and yellow (E 901)) in various provisions of Directive 95/2/EC of the European Parliament and of the Council (9). Therefore the specifications established by this Regulation should refer to those various names. (12) Current provisions on Polycyclic Aromatic Hydrocarbons (PAHs) are too generic and not relevant to safety and should be replaced by maximum limits for individual PAHs of concern for food additives vegetable carbon (E 153) and microcrystalline wax (E 905). Similar maximum limits should be established for formaldehyde in carageenan (E 407) and processed euchema seaweed (E 407 a), for particular microbiological criteria in agar (E 406) and for Salmonella spp. content in mannitol (E 421 (ii)) manufactured by fermentation. (13) The use of propan-2-ol (isopropanol, isopropyl alcohol) should be allowed for manufacturing the additives curcumin (E 100) and paprika extract (E 160 c), in line with JECFA specifications, as this particular use has been considered safe by the Authority (10). The use of ethanol in replacement of propan-2-ol in the manufacturing of gellan gum (E 418) should be permitted where the final product still complies with all other specifications and ethanol is considered to be of less safety concern. (14) The percentage of the colouring principle in cochineal, carminic acid, carmines (E 120) should be specified, as maximum limits are to apply to quantities of that principle. (15) The numbering system for subcategories of carotenes (E 160 a) should be updated in order to bring it in line with the Codex Alimentarius numbering system. (16) The solid form of lactic acid (E 270) should also be included in the specifications, as it can now be manufactured in the solid form and there is no safety concern. (17) The current temperature value in loss on drying for monosodium citrate (E 331 (i)), anhydrous form should be adjusted as under the currently listed conditions the substance decomposes. Drying conditions for trisodium citrate (E 331 (iii)) should also be adjusted to improve the reproducibility of the method. (18) The current specific absorption value for alpha-tocopherol (E 307) should be corrected and the sublimation point for sorbic acid (E 200) should be replaced by a solubility test as the former is not relevant. The specification of bacterial sources for the manufacturing of nisin (E 234) and natamycin (E 235) should be updated according to the current taxonomic nomenclature. (19) As new innovative manufacturing techniques resulting in less contaminated food additives are now available, the presence of aluminium in food additives should be restricted. In order to enhance legal certainty and non-discrimination it is appropriate to provide the manufacturers of food additives with a transitional period to adapt gradually to those restrictions. (20) Maximum limits for aluminium should be established for food additives where relevant, and particularly for calcium phosphates (E 341 (i)-(iii)) intended to be used in food for infants and young children (11), according to the relevant opinion of Scientific Committee on Food expressed on 7 June 1996 (12). In this framework a maximum limit for aluminum in calcium citrate (E 333) should also be established. (21) The maximum limits for aluminium in calcium phosphates (E 341 (i)-(iii)), disodium diphosphate (E 450 (i)) and calcium dihydrogen diphosphate (E 450 (vii)) should be in accordance with the opinion of the Authority of 22 May 2008 (13). Current limits should be reduced, where this is technically feasible, and where the contribution to the total aluminium intake is significant. In this framework aluminium lakes of individual food colours should be authorised only if technically needed. (22) Provisions on maximum limits for aluminium in dicalcium phosphate (E 341 (ii)), tricalcium phosphate (E 341 (iii)) and calcium dihydrogen diphosphate (E 450 (vii)) should not cause any disruption of the market, due to a possible lack of supplies. (23) According to Commission Regulation (EU) No 258/2010 of 25 March 2010 imposing special conditions on the imports of guar gum originating in or consigned from India due to contamination risks by pentachlorophenol and dioxins (14), maximum limits should be set for the contaminant pentachlorophenol in guar gum (E 412). (24) According to recital 48 of Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (15) Member States are requested to examine other foodstuffs than the ones included in that Regulation for the occurrence of contaminant 3-MCPD in order to consider the need to set maximum levels for that substance. French authorities have submitted data on high concentrations of 3-MCPD in the food additive glycerol (E 422) and the average use level of this food additive in various food categories. Maximum limits for 3-MCPD in this particular food additive should be set in order to avoid contamination of the final food at a higher than permissible level, taking into account the dilution factor. (25) Due to the development of analytical methods certain current specifications should be updated. The current limit value not detectable is linked to the evolution of analytical methodologies and should be replaced by a specific number for additives acid esters of mono- and diglycerides (E 472 a-f), polyglycerol esters of fatty acids (E 475) and propane-1,2-diol esters of fatty acids (E 477). (26) Specifications relating to the manufacturing procedure should be updated for citric acid esters of mono- and diglycerides of fatty acids (E 472 c), as the use of alkaline bases is replaced today by the use of their milder acting salts. (27) The current criterion free fatty acids for additives citric acid esters of mono- and diglycerides of fatty acids (E 472 c) and mono- and diacetyltartaric acid esters of mono- and diglycerides of fatty acids (E 472 e) is not appropriate. It should be replaced by the criterion acid value as the latter expresses better the titrimetric estimation of the free acidic groups. This is in accordance with the 71st report on food additives from JECFA (16) where such change was adopted for mono- and diacetyltartaric acid esters of mono- and diglycerides of fatty acids (E 472 e). (28) The current erroneous description of additive magnesium oxide (E 530) should be corrected according to information submitted by the manufacturers, in order to bring it in line with the Pharmacopoeia Europea (17). The current maximum value for the reducing matter in additive gluconic acid (E 574) should also be updated as this limit is not technically feasible. For the estimation of the water content of xylitol (E 967) the current method based on loss on drying, should be replaced by a more appropriate method. (29) Some current specifications for additive candelilla wax (E 902) should not be taken over to this Regulation since they are erratic. For calcium dihydrogen diphosphate (E 450 (vii)) the current entry concerning P2O5 content should be corrected. (30) In the current entry assay for thaumatin (E 957) a calculation factor should be corrected. That factor is to be used in the Kjeldahl method for the estimation of the total content of the substance based on the measurement of nitrogen. The calculation factor should be updated according to the relevant published literature for thaumatin (E 957). (31) The Authority evaluated the safety of steviol glycosides, as a sweetener and expressed its opinion of 10 March 2010 (18). The use of steviol glycosides, which have been allocated number E 960, has subsequently been permitted on the basis of well defined conditions of use. Therefore specifications should be adopted for this food additive. (32) Due to a taxonomic change, current specifications for source materials (yeasts) used in the manufacturing of erythritol (E 968) should be updated. (33) For quillaia extract (E 999) the current specification relating to the pH range should be adjusted in order to bring it in line with JECFA. (34) The combination of citric acid and phosphoric acid (which are currently both individually authorised for use in the manufacturing of additive polydextrose (E 1200)), should be allowed, where the final product still complies with the purity specifications, as it improves yields and results to more controllable reaction kinetics. There is no safety concern involved in such amendment. (35) Unlike for small molecules, the molecular mass of a polymer is not one unique value. A given polymer may have a distribution of molecules with different masses. The distribution may depend on the way the polymer is produced. Polymer physical properties and behaviors are related to the mass and to the distribution of molecules with a certain mass in the mixture. A group of mathematical models describe the mixture in different ways in order to clarify the distribution of molecules in the mixture. Among the different models available, it is recommended in scientific literature to use the weight average molecular weight (Mw) to describe polymers. The specifications for polyvinylpyrrolidone (E 1201) should be adjusted accordingly. (36) The criterion Distillation range referred to in current specifications for propane-1,2 diol (E 1520) leads to contradictory conclusions compared to results from the assay. That criterion should therefore be corrected and renamed into Distillation test. (37) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Specifications for food additives Specifications for food additives including colours and sweeteners listed in Annex II and III to Regulation (EC) No 1333/2008 are laid down in the Annex to this Regulation. Article 2 Repeals Directives 2008/60/EC, 2008/84/EC and 2008/128/EC are repealed with effect from 1 December 2012. Article 3 Transitional measures Foodstuffs containing food additives that have been lawfully placed on the market before 1 December 2012, but do not comply with this Regulation, may continue to be marketed until stocks are exhausted. Article 4 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 December 2012. However, the specifications laid down in the Annex for additives steviol glycosides (E 960) and basic methacrylate copolymer (E 1205) shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 9 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. (3) OJ L 6, 10.1.2009, p. 20. (4) OJ L 253, 20.9.2008, p. 1. (5) OJ L 158, 18.6.2008, p. 17. (6) EFSA Panel on Food Additives and Nutrient Sources added to Food (ANS); Scientific Opinion on the use of Basic Methacrylate Copolymer as a food additive on request from the European Commission. EFSA Journal 2010; 8(2):1513. (7) EFSA Panel on Food Additives and Nutrient Sources added to Food (ANS); Scientific Opinion on the safety of sucrose esters of fatty acids prepared from vinyl esters of fatty acids and on the extension of use of sucrose esters of fatty acids in flavourings on request from the European Commission. EFSA Journal 2010; 8(3):1512. (8) EFSA Panel on Contaminants in the Food Chain (CONTAM); Scientific Opinion on Arsenic in Food. EFSA Journal 2009; 7(10):1351. (9) OJ L 61, 18.3.1995, p. 1. (10) EFSA Panel on Food Additives and Nutrient Sources added to Food (ANS); Scientific Opinion on the re-evaluation of curcumin (E 100) as a food additive. EFSA Journal 2010; 8(9):1679. (11) As defined in Commission Directive 2006/125/EC of 5 December 2006 on processed cereal-based foods and baby foods for infants and young children (codified version), OJ L 339, 6.12.2006, p. 16. (12) Opinion on Additives in nutrient preparations for use in infant formulae, follow-on formulae and weaning foods. Reports of the Scientific Committee on food (40th Series), p. 13-30, (1997). (13) Scientific Opinion of the Panel on Food Additives, Flavourings, Processing Aids and Food Contact Materials on a request from European Commission on Safety of aluminium from dietary intake. EFSA Journal (2008) 754, 1-34. (14) OJ L 80, 26.3.2010, p. 28. (15) OJ L 364, 20.12.2006, p. 5. (16) WHO Technical Report Series, No 956, 2010. (17) EP 7.0 volume 2, p. 2415-2416. (18) EFSA Panel on Food Additives and Nutrient Sources (ANS); Scientific Opinion on the safety of steviol glycosides for the proposed uses as a food additive. EFSA Journal (2010); 8(4):1537. ANNEX Note: Ethylene oxide may not be used for sterilising purposes in food additives Aluminium lakes for use in colours only where explicitly stated. Definition: Aluminium lakes are prepared by reacting colours complying with the purity criteria set out in the appropriate specification monograph with alumina under aqueous conditions. The alumina is usually freshly prepared undried material made by reacting aluminium sulphate or chloride with sodium or calcium carbonate or bicarbonate or ammonia. Following lake formation, the product is filtered, washed with water and dried. Unreacted alumina may also be present in the finished product. HCl insoluble matter Not more than 0,5 % Ã aÃ Ã  insoluble matter Ã ot more than 0,5 %, for Ã  127 erythrosine only Ether extractable matter Not more than 0,2 % (under neutral conditions) Specific purity criteria for the corresponding colours are applicable. E 100 CURCUMIN Synonyms CI Natural Yellow 3; Turmeric Yellow; Diferoyl Methane Definition Curcumin is obtained by solvent extraction of turmeric i.e. the ground rhizomes of strains of Curcuma longa L. In order to obtain a concentrated curcumin powder, the extract is purified by crystallization. The product consists essentially of curcumins; i.e. the colouring principle (1,7-bis(4-hydroxy-3-methoxyphenyl)hepta-1,6-dien-3,5-dione) and its two desmethoxy derivatives in varying proportions. Minor amounts of oils and resins naturally occurring in turmeric may be present. Curcumin is also used as the aluminium lake; the aluminium content is less than 30 %. Only the following solvents may be used in the extraction: ethylacetate, acetone, carbon dioxide, dichloromethane, n-butanol, methanol, ethanol, hexane, propan-2-ol. Colour Index No 75300 Einecs 207-280-5 Chemical name I 1,7-Bis(4-hydroxy-3-methoxyphenyl)hepta-1,6-diene-3,5-dione II 1-(4-Hydroxyphenyl)-7-(4-hydroxy-3-methoxy-phenyl-)hepta-1,6-diene-3,5-dione III 1,7-Bis(4-hydroxyphenyl)hepta-1,6-diene-3,5-dione Chemical formula I C21H20O6 II C20H18O5 III C19H16O4 Molecular weight I. 368,39 II. 338,39 III. 308,39 Assay Content not less than 90 % total colouring matters 1 607 at ca. 426 nm in ethanol Description Orange-yellow crystalline powder Identification Spectrometry Maximum in ethanol at ca. 426 nm Melting range 179 °C-182 °C Purity Solvent residues Ethylacetate Not more than 50 mg/kg, singly or in combination Acetone n-butanol Methanol Ethanol Hexane Propan-2-ol Dichloromethane: not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 10 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 101 (i) RIBOFLAVIN Synonyms Lactoflavin; Definition Colour Index No Einecs 201-507-1 Chemical name 7,8-Dimethyl-10-(D-ribo-2,3,4,5-tetrahydroxypentyl)benzo(g)pteridine-2,4(3H,10H)-dione; 7,8-dimethyl-10-(1 ²-D-ribityl)isoalloxazine Chemical formula C17H20N4O6 Molecular weight 376,37 Assay Content not less than 98 % on the anhydrous basis 328 at ca. 444 nm in aqueous solution Description Yellow to orange-yellow crystalline powder, with slight odour Identification Spectrometry The ratio A375/A267 is between 0,31 and 0,33 in aqueous solution The ratio A444/A267 is between 0,36 and 0,39 Maximum in water at ca. 375 nm Specific rotation [Ã ±]D 20 between  115 ° and  140 ° in a 0,05 N sodium hydroxide solution Purity Loss on drying Not more than 1,5 % (105 °C, 4 hours) Sulphated ash Not more than 0,1 % Primary aromatic amines Not more than 100 mg/kg (calculated as aniline) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 101 (ii) RIBOFLAVIN-5 ²-PHOSPHATE Synonyms Riboflavin-5 ²-phosphate sodium Definition These specifications apply to riboflavin 5 ²-phosphate together with minor amounts of free riboflavin and riboflavin diphosphate. Colour Index No Einecs 204-988-6 Chemical name Monosodium(2R,3R,4S)-5-(3 ²)10 ²-dihydro-7 ²,8 ²-dimethyl-2 ²,4 ²-dioxo-10 ²-benzo[Ã ³]pteridinyl)-2,3,4-trihydroxypentyl phosphate; monosodium salt of 5 ²-monophosphate ester of riboflavin Chemical formula For the dihydrate form: C17H20N4NaO9P Ã  2H2O For the anhydrous form: C17H20N4NaO9P Molecular weight 514,36 Assay Content not less than 95 % total colouring matters calculated as C17H20N4NaO9P.2H2O 250 at ca. 375 nm in aqueous solution Description Yellow to orange crystalline hygroscopic powder, with slight odour Identification Spectrometry The ratio A375/A267 is between 0,30 and 0,34 in aqueous solution The ratio A444/A267 is between 0,35 and 0,40 Maximum in water at ca. 375 nm Specific rotation [Ã ±]D 20 between + 38 ° and + 42 ° in a 5 molar HCl solution Purity Loss on drying Not more than 8 % (100 °C, 5 hours in vacuum over P2O5) for the dihydrate form Sulphated ash Not more than 25 % Inorganic phosphate Not more than 1,0 % (calculated as PO4 on the anhydrous basis) Subsidiary colouring matters Riboflavin (free): Not more than 6 % Riboflavine diphosphate: Not more than 6 % Primary aromatic amines Not more than 70 mg/kg (calculated as aniline) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 102 TARTRAZINE Synonyms CI Food Yellow 4 Definition Tartrazine is prepared from 4-amino-benzenesulphonic acid, which is diazotized using hydrochloric acid and sodium nitrite. The diazo compound is then coupled with 4,5-dihydro-5-oxo-1-(4sulphophenyl)-1H-pyrazole-3-carboxylic acid or with the methyl ester, the ethyl ester, or a salt of this carboxylic acid. The resulting dye is purified and isolated as the sodium salt. Tartrazine consists essentially of trisodium 5-hydroxy-1-(4-sulfonatophenyl)-4-(4-sulfonatophenylazo)-H-pyrazole-3-carboxylate and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Tartrazine is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 19140 Einecs 217-699-5 Chemical name Trisodium-5-hydroxy-1-(4-sulfonatophenyl)-4-(4-sulfonatophenylazo)-H-pyrazole-3-carboxylate Chemical formula C16H9N4Na3O9S2 Molecular weight 534,37 Assay Content not less than 85 % total colouring matters calculated as the sodium salt 530 at ca. 426 nm in aqueous solution Description Light orange powder or granules Appearance of the aqueous solution Yellow Identification Spectrometry Maximum in water at ca. 426 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 1,0 % Organic compounds other than colouring matters: 4-hydrazinobenzene sulfonic acid Total not more than 0,5 % 4-aminobenzene-1-sulfonic acid 5-oxo-1-(4-sulfophenyl)-2-pyrazoline-3-carboxylic acid 4,4 ²-diazoaminodi(benzene sulfonic acid) Tetrahydroxysuccinic acid Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 104 QUINOLINE YELLOW Synonyms CI Food Yellow 13 Definition Quinoline Yellow is prepared by sulfonating 2-(2-quinolyl) indan-1,3-dione or a mixture containing about two thirds 2-(2-quinolyl)indane-1,3-dione and one third 2-(2-(6-methylquinolyl))indane-1,3-dione. Quinoline Yellow consists essentially of sodium salts of a mixture of disulfonates (principally), monosulfonates and trisulfonates of the above compound and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Quinoline Yellow is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 47005 Einecs 305-897-5 Chemical name The disodium salts of the disulfonates of 2-(2-quinolyl) indan-1,3-dione (principal component) Chemical formula C18H9N Na2O8S2 (principal component) Molecular weight 477,38 (principal component) Assay Content not less than 70 % total colouring matters calculated as the sodium salt Quinoline Yellow shall have the following composition: Of the total colouring matters present:  not less than 80 % shall be disodium 2-(2-quinolyl) indan-1,3-dione-disulfonates  not more than 15 % shall be sodium 2-(2-quinolyl) indan-1,3-dione-monosulfonates  not more than 7,0 % shall be trisodium 2-(2-quinolyl) indan-1,3-dione-trisulfonate 865 (principal component) at ca. 411 nm in aqueous acetic acid solution Description Yellow powder or granules Appearance of the aqueous solution Yellow Identification Spectrometry Maximum in aqueous acetic acid solution of pH 5 at ca. 411 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 4,0 % Organic compounds other than colouring matters: 2-methylquinoline Total not more than 0,5 % 2-methylquinoline-sulfonic acid Phthalic acid 2,6-dimethyl quinoline 2,6-dimethyl quinoline sulfonic acid 2-(2-quinolyl)indan-1,3-dione Not more than 4 mg/kg Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 110 SUNSET YELLOW FCF Synonyms CI Food Yellow 3; Orange Yellow S Definition Sunset Yellow FCF consists essentially of disodium 2-hydroxy-1-(4-sulfonatophenylazo) naphthalene-6-sulfonate and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Sunset Yellow FCF is manufactured by diazotizing 4-aminobenzenesulphonic acid using hydrochloric acid and sodium nitrite or sulphuric acid and sodium nitrite. The diazo compound is coupled with 6-hydroxy-2-naphthalene-sulphonic acid. The dye is isolated as the sodium salt and dried. Sunset Yellow FCF is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 15985 Einecs 220-491-7 Chemical name Disodium 2-hydroxy-1-(4-sulfonatophenylazo)naphthalene-6-sulfonate Chemical formula C16H10N2Na2O7S2 Molecular weight 452,37 Assay Content not less than 85 % total colouring matters calculated as the sodium salt 555 at ca. 485 nm in aqueous solution at pH 7 Description Orange-red powder or granules Appearance of the aqueous solution Orange Identification Spectrometry Maximum in water at ca. 485 nm at pH 7 Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 5,0 % 1-(Phenylazo)-2-naphthalenol (Sudan I) Not more than 0,5 mg/kg Organic compounds other than colouring matters: 4-aminobenzene-1-sulfonic acid Total not more than 0,5 % 3-hydroxynaphthalene-2,7-disulfonic acid 6-hydroxynaphthalene-2-sulfonic acid 7-hydroxynaphthalene-1,3-disulfonic acid 4,4 ²-diazoaminodi(benzene sulfonic acid) 6,6 ²-oxydi(naphthalene-2-sulfonic acid) Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 120 COCHINEAL, CARMINIC ACID, CARMINES Synonyms CI Natural Red 4 Definition Carmines and carminic acid are obtained from aqueous, aqueous alcoholic or alcoholic extracts from Cochineal, which consists of the dried bodies of the female insect Dactylopius coccus Costa. The colouring principle is carminic acid. Aluminium lakes of carminic acid (carmines) can be formed in which aluminium and carminic acid are thought to be present in the molar ratio 1:2. In commercial products the colouring principle is present in association with ammonium, calcium, potassium or sodium cations, singly or in combination, and these cations may also be present in excess. Commercial products may also contain proteinaceous material derived from the source insect, and may also contain free carminate or a small residue of unbound aluminium cations. Colour Index No 75470 Einecs Cochineal: 215-680-6; carminic acid: 215-023-3; carmines: 215-724-4 Chemical name 7-Ã ²-D-glucopyranosyl-3,5,6,8-tetrahydroxy-1-methyl-9,10-dioxoanthracene-2-carboxylic acid (carminic acid); carmine is the hydrated aluminium chelate of this acid Chemical formula C22H20O13 (carminic acid) Molecular weight 492,39 (carminic acid) Assay Content not less than 2,0 % carminic acid in the extracts containing carminic acid; not less than 50 % carminic acid in the chelates. Description Red to dark red, friable, solid or powder. Cochineal extract is generally a dark red liquid but can also be dried as a powder. Identification Spectrometry Maximum in aqueous ammonia solution at ca. 518 nm Maximum in dilute hydrochloric solution at ca. 494 nm for carminic acid 139 at peak around 494 nm in dilute hydrochloric acid for carminic acid Purity Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 122 AZORUBINE, CARMOISINE Synonyms CI Food Red 3 Definition Azorubine consists essentially of disodium 4-hydroxy-3-(4-sulfonato-1-naphthylazo) naphthalene-1-sulfonate and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Azorubine is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 14720 Einecs 222-657-4 Chemical name Disodium 4-hydroxy-3-(4-sulfonato-1-naphthylazo) naphthalene-1-sulfonate Chemical formula C20H12N2Na2O7S2 Molecular weight 502,44 Assay Content not less than 85 % total colouring matters, calculated as the sodium salt 510 at ca. 516 nm in aqueous solution Description Red to maroon powder or granules Appearance of the aqueous solution Red Identification Spectrometry Maximum in water at ca. 516 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 1 % Organic compounds other than colouring matters: 4-aminonaphthalene-1-sulfonic acid Total not more than 0,5 % 4-hydroxynaphthalene-1-sulfonic acid Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 123 AMARANTH Synonyms CI Food Red 9 Definition Amaranth consists essentially of trisodium 2-hydroxy-1-(4-sulfonato-1-naphthylazo) naphthalene-3,6-disulfonate and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Amaranth is manufactured by coupling 4-amino-1-naphthalenesulphonic acid with 3-hydroxy-2,7-naphthalenedisulphonic acid. Amaranth is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 16185 Einecs 213-022-2 Chemical name Trisodium 2-hydroxy-1-(4-sulfonato-1-naphthylazo) naphthalene-3,6-disulfonate Chemical formula C20H11N2Na3O10S3 Molecular weight 604,48 Assay Content not less than 85 % total colouring matters, calculated as the sodium salt 440 at ca. 520 nm in aqueous solution Description Reddish-brown powder or granules Appearance of the aqueous solution Red Identification Spectrometry Maximum in water at ca. 520 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 3,0 % Organic compounds other than colouring matters: 4-aminonaphthalene-1-sulfonic acid Total not more than 0,5 % 3-hydroxynaphthalene-2,7-disulfonic acid 6-hydroxynaphthalene-2-sulfonic acid 7-hydroxynaphthalene-1,3-disulfonic acid 7-hydroxynaphthalene-1,3-6-trisulfonic acid Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 124 PONCEAU 4R, COCHINEAL RED A Synonyms CI Food Red 7; New Coccine Definition Ponceau 4R consists essentially of trisodium 2-hydroxy-1-(4-sulfonato-1-naphthylazo) naphthalene-6,8-disulfonate and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Ponceau 4R is manufactured by coupling diazotized naphthionic acid to G acid (2-naphthol-6,8- disulphonic acid) and converting the coupling product to the trisodium salt. Ponceau 4R is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 16255 Einecs 220-036-2 Chemical name Trisodium 2-hydroxy-1-(4-sulfonato-1-naphthylazo) naphthalene-6,8-disulfonate Chemical formula C20H11N2Na3O10S3 Molecular weight 604,48 Assay Content not less than 80 % total colouring matters, calculated as the sodium salt. 430 at ca. 505 nm in aqueous solution Description Reddish powder or granules Appearance of the aqueous solution Red Identification Spectrometry Maximum in water at ca. 505 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 1,0 % Organic compounds other than colouring matters: 4-aminonaphthalene-1-sulfonic acid Total not more than 0,5 % 7-hydroxynaphthalene-1,3-disulfonic acid 3-hydroxynaphthalene-2,7-disulfonic acid 6-hydroxynaphthalene-2-sulfonic acid 7-hydroxynaphthalene-1,3-6-trisulfonic acid Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 127 ERYTHROSINE Synonyms CI Food Red 14 Definition Erythrosine consists essentially of disodium 2-(2,4,5,7-tetraiodo-3-oxido-6-oxoxanthen-9-yl) benzoate monohydrate and subsidiary colouring matters together with water, sodium chloride and/or sodium sulphate as the principal uncoloured components. Erythrosine is manufactured by iodination of fluorescein, the condensation product of resorcinol and phthalic anhydride Erythrosine is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 45430 Einecs 240-474-8 Chemical name Disodium 2-(2,4,5,7-tetraiodo-3-oxido-6-oxoxanthen-9-yl)benzoate monohydrate Chemical formula C20H6I4Na2O5 H2O Molecular weight 897,88 Assay Content not less than 87 % total colouring matters, calculated as the anhydrous sodium salt 1 100 at ca. 526 nm in aqueous solution at pH 7 Description Red powder or granules. Appearance of the aqueous solution Red Identification Spectrometry Maximum in water at ca. 526 nm at pH 7 Purity Inorganic iodides Not more than 0,1 % (calculated as sodium iodide) Water insoluble matter Not more than 0,2 % Subsidiary colouring matters (except fluorescein) Not more than 4,0 % Fluorescein Not more than 20 mg/kg Organic compounds other than colouring matters: Tri-iodoresorcinol Not more than 0,2 % 2-(2,4-dihydroxy-3,5-diiodobenzoyl) benzoic acid Not more than 0,2 % Ether extractable matter From a solution of pH from 7 through 8, not more than 0,2 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium Lakes of this colour may be used. E 129 ALLURA RED AC Synonyms CI Food Red 17 Definition Allura Red AC consists essentially of disodium 2-hydroxy-1-(2-methoxy-5-methyl-4-sulfonato-phenylazo) naphthalene-6-sulfonate and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Allura Red AC is manufactured by coupling diazotized 5-amino-4-methoxy-2-toluenesulphonic acid with 6-hydroxy-2-naphthalene sulphonic acid Allura Red AC is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 16035 Einecs 247-368-0 Chemical name Disodium 2-hydroxy-1-(2-methoxy-5-methyl-4-sulfonatophenylazo) naphthalene-6-sulfonate Chemical formula C18H14N2Na2O8S2 Molecular weight 496,42 Assay Content not less than 85 % total colouring matters, calculated as the sodium salt 540 at ca. 504 nm in aqueous solution at pH 7 Description Dark red powder or granules Appearance of the aqueous solution Red Identification Spectrometry Maximum in water at ca. 504 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 3,0 % Organic compounds other than colouring matters: 6-hydroxy-2-naphthalene sulfonic acid, sodium salt Not more than 0,3 % 4-amino-5-methoxy-2-methylbenezene sulfonic acid Not more than 0,2 % 6,6-oxybis (2-naphthalene sulfonic acid) disodium salt Not more than 1,0 % Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter From a solution of pH 7, not more than 0,2 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 131 PATENT BLUE V Synonyms CI Food Blue 5 Definition Patent Blue V consists essentially of the calcium or sodium compound of [4-(Ã ±-(4-diethylaminophenyl)-5-hydroxy-2,4-disulfophenyl-methylidene)2,5-cyclohexadien-1-ylidene] diethylammonium hydroxide inner salt and subsidiary colouring matters together with sodium chloride and/or sodium sulphate and/or calcium sulphate as the principal uncoloured components. The potassium salt is also permitted. Colour Index No 42051 Einecs 222-573-8 Chemical name The calcium or sodium compound of [4-(Ã ±-(4-diethylaminophenyl)-5-hydroxy-2,4-disulfophenyl-methylidene) 2,5-cyclohexadien-1-ylidene] diethyl-ammonium hydroxide inner salt Chemical formula Calcium compound: C27H31N2O7S2Ca1/2 Sodium compound: C27H31N2O7S2Na Molecular weight Calcium compound: 579,72 Sodium compound: 582,67 Assay Content not less than 85 % total colouring matters, calculated as the sodium salt 2 000 at ca. 638 nm in aqueous solution at pH 5 Description Dark blue powder or granules Appearance of the aqueous solution Blue Identification Spectrometry Maximum in water at 638 nm at pH 5 Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 2,0 % Organic compounds other than colouring matters: 3-hydroxy benzaldehyde Total not more than 0,5 % 3-hydroxy benzoic acid 3-hydroxy-4-sulfobenzoic acid N,N-diethylamino benzene sulfonic acid Leuco base Not more than 4,0 % Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter From a solution of pH 5 not more than 0,2 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 132 INDIGOTINE, INDIGO CARMINE Synonyms CI Food Blue 1 Definition Indigotine consists essentially of a mixture of disodium 3,3 ²dioxo-2,2 ²-bi-indolylidene-5,5 ²-disulfonate, and disodium 3,3 ²-dioxo-2,2 ²-bi-indolylidene-5,7 ²-disulfonate and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Indigotine is described as the sodium salt. The calcium and the potassium salt are also permitted. Indigo carmine is obtained by sulphonation of indigo. This is accomplished by heating indigo (or indigo paste) in the presence of sulphuric acid. The dye is isolated and subjected to purification procedures. Colour Index No 73015 Einecs 212-728-8 Chemical name Disodium 3,3 ²-dioxo-2,2 ²-bi-indolylidene-5,5 ²-disulfonate Chemical formula C16H8N2Na2O8S2 Molecular weight 466,36 Assay Content not less than 85 % total colouring matters, calculated as the sodium salt; disodium 3,3 ²-dioxo-2,2 ²-bi-indolylidene-5,7 ²-disulfonate: not more than 18 % 480 at ca. 610 nm in aqueous solution Description Dark-blue powder or granules Appearance of the aqueous solution Blue Identification Spectrometry Maximum in water at ca. 610 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Excluding disodium 3,3 ²-dioxo-2,2 ²-bi-indolylidene-5,7 ²-disulfonate: not more than 1,0 % Organic compounds other than colouring matters: Isatin-5-sulfonic acid Total not more than 0,5 % 5-sulfoanthranilic acid Anthranilic acid Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 133 BRILLIANT BLUE FCF Synonyms CI Food Blue 2 Definition Brilliant Blue FCF consists essentially of disodium Ã ±-(4-(N-ethyl-3-sulfonatobenzylamino) phenyl)-Ã ±-(4-N-ethyl-3-sulfonatobenzylamino) cyclohexa-2,5-dienylidene) toluene-2-sulfonate and its isomers and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Brilliant Blue FCF is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 42090 Einecs 223-339-8 Chemical name Disodium Ã ±-(4-(N-ethyl-3-sulfonatobenzylamino) phenyl)-Ã ±-(4-N-ethyl-3-sulfonatobenzylamino) cyclohexa-2,5-dienylidene) toluene-2-sulfonate Chemical formula C37H34N2Na2O9S3 Molecular weight 792,84 Assay Content not less than 85 % total colouring matters, calculated as the sodium salt 1 630 at ca. 630 nm in aqueous solution Description Reddish-blue powder or granules Appearance of the aqueous solution Blue Identification Spectrometry Maximum in water at ca. 630 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 6,0 % Organic compounds other than colouring matters: Sum of 2-, 3- and 4-formyl benzene sulfonic acids Not more than 1,5 % 3-((ethyl)(4-sulfophenyl) amino) methyl benzene sulfonic acid Not more than 0,3 % Leuco base Not more than 5,0 % Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % at pH 7 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 140 (i) CHLOROPHYLLS Synonyms CI Natural Green 3; Magnesium Chlorophyll; Magnesium Phaeophytin Definition Chlorophylls are obtained by solvent extraction of strains of edible plant material, grass, lucerne and nettle. During the subsequent removal of solvent, the naturally present coordinated magnesium may be wholly or partly removed from the chlorophylls to give the corresponding phaeophytins. The principal colouring matters are the phaeophytins and magnesium chlorophylls. The extracted product, from which the solvent has been removed, contains other pigments such as carotenoids as well as oils, fats and waxes derived from the source material. Only the following solvents may be used for the extraction: acetone, methyl ethyl ketone, dichloromethane, carbon dioxide, methanol, ethanol, propan-2-ol and hexane. Colour Index No 75810 Einecs Chlorophylls: 215-800-7, chlorophyll a: 207-536-6, Chlorophyll b: 208-272-4 Chemical name The major colouring principles are: Phytyl (132R,17S,18S)-3-(8-ethyl-132-methoxycarbonyl-2,7,12,18-tetramethyl-13 ²-oxo-3-vinyl-131-132-17,18-tetrahydrocyclopenta [at]-porphyrin-17-yl)propionate, (Phaeophytin a), or as the magnesium complex (Chlorophyll a) Phytyl (132R,17S,18S)-3-(8-ethyl-7-formyl-132-methoxycarbonyl-2,12,18-trimethyl-13 ²-oxo-3-vinyl-131-132-17,18-tetrahydrocyclopenta[at]-porphyrin-17-yl)propionate, (Pheophytin b), or as the magnesium complex (Chlorophyll b) Chemical formula Chlorophyll a (magnesium complex): C55H72MgN4O5 Chlorophyll a: C55H74N4O5 Chlorophyll b (magnesium complex): C55H70MgN4O6 Chlorophyll b: C55H72N4O6 Molecular weight Chlorophyll a (magnesium complex): 893,51 Chlorophyll a: 871,22 Chlorophyll b (magnesium complex): 907,49 Chlorophyll b: 885,20 Assay Content of total combined Chlorophylls and their magnesium complexes is not less than 10 % 700 at ca. 409 nm in chloroform Description Waxy solid ranging in colour from olive green to dark green depending on the content of coordinated magnesium Identification Spectrometry Maximum in chloroform at ca. 409 nm Purity Solvent residues Acetone Not more than 50 mg/kg, singly or in combination Methyl Ethyl ketone Methanol Ethanol Propan-2-ol Hexane Dichloromethane: Not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 140 (ii) CHLOROPHYLLINS Synonyms CI Natural Green 5; Sodium Chlorophyllin; Potassium Chlorophyllin Definition The alkali salts of chlorophyllins are obtained by the saponification of a solvent extract of strains of edible plant material, grass, lucerne and nettle. The saponification removes the methyl and phytol ester groups and may partially cleave the cyclopentenyl ring. The acid groups are neutralised to form the salts of potassium and/or sodium. Only the following solvents may be used for the extraction: acetone, methyl ethyl ketone, dichloromethane, carbon dioxide, methanol, ethanol, propan-2-ol and hexane. Colour Index No 75815 Einecs 287-483-3 Chemical name The major colouring principles in their acid forms are:  3-(10-carboxylato-4-ethyl-1,3,5,8-tetramethyl-9-oxo-2-vinylphorbin-7-yl)propionate (chlorophyllin a) and  3-(10-carboxylato-4-ethyl-3-formyl-1,5,8-trimethyl-9-oxo-2-vinylphorbin-7-yl)propionate (chlorophyllin b) Depending on the degree of hydrolysis the cyclopentenyl ring may be cleaved with the resultant production of a third carboxyl function. Magnesium complexes may also be present. Chemical formula Chlorophyllin a (acid form): C34H34N4O5 Chlorophyllin b (acid form): C34H32N4O6 Molecular weight Chlorophyllin a: 578,68 Chlorophyllin b: 592,66 Each may be increased by 18 daltons if the cyclopentenyl ring is cleaved. Assay Content of total chlorophyllins is not less than 95 % of the sample dried at ca. 100 °C for 1 hour. 700 at ca. 405 nm in aqueous solution at pH 9 140 at ca. 653 nm in aqueous solution at pH 9 Description Dark green to blue/black powder Identification Spectrometry Maximum in aqueous phosphate buffer at pH 9 at ca. 405 nm and at ca. 653 nm Purity Solvent residues Acetone Not more than 50 mg/kg, singly or in combination Methyl ethyl ketone Methanol Ethanol Propan-2-ol Hexane Dichloromethane: not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 10 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 141 (i) COPPER COMPLEXES OF CHLOROPHYLLS Synonyms CI Natural Green 3; Copper Chlorophyll; Copper Phaeophytin Definition Copper chlorophylls are obtained by addition of a salt of copper to the substance obtained by solvent extraction of strains of edible plant material, grass, lucerne, and nettle. The product, from which the solvent has been removed, contains other pigments such as carotenoids as well as fats and waxes derived from the source material. The principal colouring matters are the copper phaeophytins. Only the following solvents may be used for the extraction: acetone, methyl ethyl ketone, dichloromethane, carbon dioxide, methanol, ethanol, propan-2-ol and hexane. Colour Index No 75810 Einecs Copper chlorophyll a: 239-830-5; copper chlorophyll b: 246-020-5 Chemical name [Phytyl (132R,17S,18S)-3-(8-ethyl-132-methoxycarbonyl-2,7,12,18-tetramethyl-13 ²-oxo-3-vinyl-131-132-17,18-tetrahydrocyclopenta[at]-porphyrin-17-yl)propionate] copper (II) (Copper Chlorophyll a) [Phytyl (132R,17S,18S)-3-(8-ethyl-7-formyl-132-methoxycarbonyl-2,12,18-trimethyl-13 ²-oxo-3-vinyl-131-132-17,18-tetrahydrocyclopenta[at]-porphyrin-17-yl)propionate] copper (II) (Copper chlorophyll b) Chemical formula Copper chlorophyll a: C55H72Cu N4O5 Copper chlorophyll b: C55H70Cu N4O6 Molecular weight Copper chlorophyll a: 932,75 Copper chlorophyll b: 946,73 Assay Content of total copper chlorophylls is not less than 10 %. 540 at ca. 422 nm in chloroform 300 at ca. 652 nm in chloroform Description Waxy solid ranging in colour from blue green to dark green depending on the source material Identification Spectrometry Maximum in chloroform at ca. 422 nm and at ca. 652 nm Purity Solvent residues Acetone Not more than 50 mg/kg, singly or in combination Methyl ethyl ketone Methanol Ethanol Propan-2-ol Hexane Dichloromethane: not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Copper ions Not more than 200 mg/kg Total copper Not more than 8,0 % of the total copper phaeophytins Aluminium lakes of this colour may be used. E 141 (ii) COPPER COMPLEXES OF CHLOROPHYLLINS Synonyms Sodium Copper Chlorophyllin; Potassium Copper Chlorophyllin; CI Natural Green 5 Definition The alkali salts of copper chlorophyllins are obtained by the addition of copper to the product obtained by the saponification of a solvent extraction of strains of edible plant material, grass, lucerne, and nettle; the saponification removes the methyl and phytol ester groups and may partially cleave the cyclopentenyl ring. After addition of copper to the purified chlorophyllins, the acid groups are neutralised to form the salts of potassium and/or sodium. Only the following solvents may be used for the extraction: acetone, methyl ethyl ketone, dichloromethane, carbon dioxide methanol, ethanol, propan-2-ol and hexane. Colour Index No 75815 Einecs Chemical name The major colouring principles in their acid forms are 3-(10-Carboxylato-4-ethyl-1,3,5,8-tetramethyl-9-oxo-2-vinylphorbin-7-yl)propionate, copper complex (Copper chlorophyllin a) and 3-(10-Carboxylato-4-ethyl-3-formyl-1,5,8-trimethyl-9-oxo-2-vinylphorbin-7-yl) propionate, copper complex (Copper chlorophyllin b) Chemical formula Copper chlorophyllin a (acid form): C34H32Cu N4O5 Copper chlorophyllin b (acid form): C34H30Cu N4O6 Molecular weight Copper chlorophyllin a: 640,20 Copper chlorophyllin b: 654,18 Each may be increased by 18 daltons if the cyclopentenyl ring is cleaved. Assay Content of total copper chlorophyllins is not less than 95 % of the sample dried at 100 °C for 1 h. 565 at ca. 405 nm in aqueous phosphate buffer at pH 7,5 145 at ca. 630 nm in aqueous phosphate buffer at pH 7,5 Description Dark green to blue/black powder Identification Spectrometry Maximum in aqueous phosphate buffer at pH 7,5 at ca. 405 nm and at 630 nm Purity Solvent residues Acetone Not more than 50 mg/kg, singly or in combination Methyl ethyl ketone Methanol Ethanol Propan-2-ol Hexane Dichloromethane: not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Copper ions Not more than 200 mg/kg Total copper Not more than 8,0 % of the total copper chlorophyllins Aluminium lakes of this colour may be used. E 142 GREEN S Synonyms CI Food Green 4, Brilliant Green BS Definition Green S consists essentially of sodium N-[4-[[4-(dimethylamino)phenyl] 2-hydroxy-3,6-disulfo-1-naphthalenyl)methylene]-2,5-cyclohexadien-1-ylidene]-N-methylmethanaminium and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured compounds. Green S is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 44090 Einecs 221-409-2 Chemical name Sodium N-[4-[[4-(dimethylamino)phenyl](2-hydroxy-3,6-disulfo-1-naphthalenyl)-methylene]2,5-cyclohexadien-1-ylidene]-N-methylmethanaminium; Sodium 5-[4-dimethylamino-Ã ±-(4-dimethyliminocyclohexa-2,5-dienylidene) benzyl]-6-hydroxy-7-sulfonato-naphthalene-2-sulfonate (alternative chemical name). Chemical formula C27H25N2NaO7S2 Molecular weight 576,63 Assay Content not less than 80 % total colouring matters calculated as the sodium salt 1 720 at ca. 632 nm in aqueous solution Description Dark blue or dark green powder or granules Appearance of the aqueous solution Blue or green Identification Spectrometry Maximum in water at ca. 632 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 1,0 % Organic compounds other than colouring matters: 4,4 ²-bis(dimethylamino)-benzhydryl alcohol Not more than 0,1 % 4,4 ²-bis(dimethylamino)-benzophenone Not more than 0,1 % 3-hydroxynaphthalene-2,7-disulfonic acid Not more than 0,2 % Leuco base Not more than 5,0 % Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 150a PLAIN CARAMEL Synonyms Caustic caramel Definition Plain caramel is prepared by the controlled heat treatment of carbohydrates (commercially available food grade nutritive sweeteners which are the monomers glucose and fructose and/or polymers thereof, e.g. glucose syrups, sucrose, and/or invert syrups, and dextrose). To promote caramelisation, acids, alkalis and salts may be employed, with the exception of ammonium compounds and sulphites. Colour Index No Einecs 232-435-9 Chemical name Chemical formula Molecular weight Assay Description Dark brown to black liquids or solids Identification Purity Colour bound by DEAE cellulose Not more than 50 % Colour bound by phosphoryl cellulose Not more than 50 % Colour intensity (1) 0,01-0,12 Total nitrogen Not more than 0,1 % Total sulphur Not more than 0,2 % Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 150b CAUSTIC SULPHITE CARAMEL Synonyms Definition Caustic sulphite caramel is prepared by the controlled heat treatment of carbohydrates (commercially available food grade nutritive sweeteners which are the monomers glucose and fructose and/or polymers thereof, e.g. glucose syrups, sucrose, and/or invert syrups, and dextrose) with or without acids or alkalis, in the presence of sulphite compounds (sulphurous acid, potassium sulphite, potassium bisulphite, sodium sulphite and sodium bisulphite); no ammonium compounds are used. Colour Index No Einecs 232-435-9 Chemical name Chemical formula Molecular weight Assay Description Dark brown to black liquids or solids Identification Purity Colour bound by DEAE cellulose More than 50 % Colour intensity (2) 0,05-0,13 Total nitrogen Not more than 0,3 % (3) Sulphur dioxide Not more than 0,2 % (3) Total sulphur 0,3-3,5 % (3) Sulphur bound by DEAE cellulose More than 40 % Absorbance ratio of colour bound by DEAE cellulose 19-34 Absorbance ratio (A 280/560) Greater than 50 Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 150c AMMONIA CARAMEL Synonyms Definition Ammonia caramel is prepared by the controlled heat treatment of carbohydrates (commercially available food grade nutritive sweeteners which are the monomers glucose and fructose and/or polymers thereof, e.g. glucose syrups, sucrose, and/or invert syrups, and dextrose) with or without acids or alkalis, in the presence of ammonium compounds (ammonium hydroxide, ammonium carbonate, ammonium hydrogen carbonate and ammonium phosphate); no sulphite compounds are used. Colour Index No Einecs 232-435-9 Chemical name Chemical formula Molecular weight Assay Description Dark brown to black liquids or solids Identification Purity Colour bound by DEAE cellulose Not more than 50 % Colour bound by phosphoryl cellulose More than 50 % Colour intensity (4) 0,08-0,36 Ammoniacal nitrogen Not more than 0,3 % (5) 4-methylimidazole Not more than 200 mg/kg (5) 2-acetyl-4-tetrahydroxy-butylimidazole Not more than 10 mg/kg (5) Total sulphur Not more than 0,2 % (5) Total nitrogen 0,7-3,3 % (5) Absorbance ratio of colour bound by phosphoryl cellulose 13-35 Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 150d SULPHITE AMMONIA CARAMEL Synonyms Definition Sulphite ammonia caramel is prepared by the controlled heat treatment of carbohydrates (commercially available food grade nutritive sweeteners which are the monomers glucose and fructose and/or polymers thereof (e.g. glucose syrups, sucrose, and/or invert syrups, and dextrose) with or without acids or alkalis in the presence of both sulphite and ammonium compounds (sulphurous acid, potassium sulphite, potassium bisulphite, sodium sulphite, sodium bisulphite, ammonium hydroxide, ammonium carbonate, ammonium hydrogen carbonate, ammonium phosphate, ammonium sulphate, ammonium sulphite and ammonium hydrogen sulphite). Colour Index No Einecs 232-435-9 Chemical name Chemical formula Molecular weight Assay Description Dark brown to black liquids or solids Identification Purity Colour bound by DEAE cellulose More than 50 % Colour intensity (6) 0,10-0,60 Ammoniacal nitrogen Not more than 0,6 % (7) Sulphur dioxide Not more than 0,2 % (7) 4-methylimidazole Not more than 250 mg/kg (7) Total nitrogen 0,3-1,7 % (7) Total sulphur 0,8-2,5 % (7) Nitrogen/sulphur ratio of alcohol precipitate 0,7-2,7 Absorbance ratio of alcohol precipitate (8) 8-14 Absorbance ratio (A 280/560) Not more than 50 Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 151 BRILLIANT BLACK BN, BLACK PN Synonyms CI Food Black 1 Definition Brilliant Black BN consists essentially of tetrasodium-4-acetamido-5-hydroxy-6-[7-sulfonato-4-(4-sulfonatophenylazo)-1-naphthylazo] naphthalene-1,7-disulfonate and subsidiary colouring matters together with sodium chloride and/or sodium sulphate as the principal uncoloured components. Brilliant Black BN is described as the sodium salt. The calcium and the potassium salt are also permitted. Colour Index No 28440 Einecs 219-746-5 Chemical name Tetrasodium 4-acetamido-5-hydroxy-6-[7-sulfonato-4-(4-sulfonatophenylazo)-1-naphthylazo] naphthalene-1,7-disulfonate Chemical formula C28H17N5Na4O14S4 Molecular weight 867,69 Assay Content not less than 80 % total colouring matters calculated as the sodium salt 530 at ca. 570 nm in solution Description Black powder or granules Appearance of the aqueous solution Black-bluish Identification Spectrometry Maximum in water at ca. 570 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 4 % (expressed on the dye content) Organic compounds other than colouring matters: 4-acetamido-5-hydroxynaphthalene-1,7-disulfonic acid Total not more than 0,8 % 4-amino-5-hydroxynaphthalene-1,7-disulfonic acid 8-aminonaphthalene-2-sulfonic acid 4,4 ²-diazoaminodi-(benzenesulfonic acid) Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % under neutral conditions Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 153 VEGETABLE CARBON Synonyms Vegetable black Definition Vegetable activated carbon is produced by the carbonisation of vegetable material such as wood, cellulose residues, peat and coconut and other shells. The activated carbon thus produced is milled by a roller mill and the resulting highly activated powdered carbon is treated by a cyclone. The fine fractio40800n from the cyclone is purified by hydrochloric acid washing, neutralised and then dried. The resulting product is what is known traditionally as vegetable black. Products with a higher colouring power are produced from the fine fraction by a further cyclone treatment or by extra milling, followed by acid washing, neutralising and drying. It consists essentially of finely divided carbon. It may contain minor amounts of nitrogen, hydrogen and oxygen. Some moisture may be absorbed on the product after manufacture. Colour Index No 77266 Einecs 231-153-3 Chemical name Carbon Chemical formula C Atomic weight 12,01 Assay Content not less than 95 % of carbon calculated on an anhydrous and ash-free basis Loss on drying Not more than 12 % (120 °C 4 h) Description Black, odourless powder Identification Solubility Insoluble in water and organic solvents Burning When heated to redness it burns slowly without a flame Purity Ash (Total) Not more than 4,0 % (ignition temperature: 625 °C) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Polycyclic aromatic hydrocarbons Benzo(a)pyrene less than 50 Ã ¼g/kg in the extract obtained by extraction of 1 g of the product with 10 g pure cyclohexane in a continuous extraction. Alkali soluble matter The filtrate obtained by boiling 2 g of the sample with 20 ml N sodium hydroxide and filtering shall be colourless E 155 BROWN HT Synonyms CI Food Brown 3 Definition Brown HT consists essentially of disodium 4,4 ²-(2,4-dihydroxy-5-hydroxymethyl-1,3-phenylene bisazo) di (naphthalene-1-sulfonate) and subsidiary colouring matters together with sodium chloride and/or sulphate as the principal uncoloured components. Brown HT is described as the sodium salt. The calcium and potassium salt are also permitted. Colour Index No 20285 Einecs 224-924-0 Chemical name Disodium 4,4 ²-(2,4-dihydroxy-5-hydroxymethyl-1,3-phenylene bisazo)di (naphthalene-1-sulfonate) Chemical formula C27H18N4Na2O9S2 Molecular weight 652,57 Assay Content not less than 70 % total colouring matters calculated as the sodium salt. 403 at ca. 460 nm in aqueous solution at pH 7 Description Reddish-brown powder or granules Appearance of the aqueous solution Brown Identification Spectrometry Maximum in water of pH 7 at ca. 460 nm Purity Water insoluble matter Not more than 0,2 % Subsidiary colouring matters Not more than 10 % (TLC method) Organic compounds other than colouring matters: 4-aminonaphthalene- 1-sulfonic acid Not more than 0,7 % Unsulfonated primary aromatic amines Not more than 0,01 % (calculated as aniline) Ether extractable matter Not more than 0,2 % in a solution of pH 7 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 160 a (i) BETA-CAROTENE Synonyms CI Food Orange 5 Definition These specifications apply predominantly to all trans isomer of beta-carotene together with minor amounts of other carotenoids. Diluted and stabilised preparations may have different trans-cis isomer ratios. Colour Index No 40800 Einecs 230-636-6 Chemical name Beta-carotene; beta, beta-carotene Chemical formula C40H56 Molecular weight 536,88 Assay Not less than 96 % total colouring matters (expressed as beta-carotene) 2 500 at approximately by 440 nm to 457 nm in cyclohexane Description Red to brownish-red crystals or crystalline powder Identification Spectrometry Maximum in cyclohexane at 453 nm to 456 nm Purity Sulphated ash Not more than 0,1 % Subsidiary colouring matters Carotenoids other than beta-carotene: not more than 3,0 % of total colouring matters Lead Not more than 2 mg/kg E 160 a (ii) PLANT CAROTENES Synonyms CI Food Orange 5 Definition Plant carotenes are obtained by solvent extraction of strains of edible plants, carrots, vegetable oils, grass, alfalfa (lucerne) and nettle. The main colouring principle consists of carotenoids of which beta-carotene accounts for the major part. Alpha, gamma-carotene and other pigments may be present. Besides the colour pigments, this substance may contain oils, fats and waxes naturally occurring in the source material. Only the following solvents may be used in the extraction: acetone, methyl ethyl ketone, methanol, ethanol, propan-2-ol, hexane (9), dichloromethane and carbon dioxide. Colour Index No 75130 Einecs 230-636-6 Chemical name Chemical formula Beta-carotene: C40H56 Molecular weight Beta-carotene: 536,88 Assay Content of carotenes (calculated as beta-carotene) is not less than 5 %. For products obtained by extraction of vegetables oils: not less than 0,2 % in edible fats 2 500 at approximately 440 nm to 457 nm in cyclohexane Description Identification Spectrometry Maximum in cyclohexane at 440 nm to 457 nm and 470 nm to 486 nm Purity Solvent residues Acetone Not more than 50 mg/kg, singly or in combination Methyl ethyl ketone Methanol Propan-2-ol Hexane Ethanol Dichloromethane Not more than 10 mg/kg Lead Not more than 2 mg/kg E 160 a (iii) BETA-CAROTENE FROM Blakeslea trispora Synonyms CI Food Orange 5 Definition Obtained by a fermentation process using a mixed culture of the two sexual mating types (+) and ( ) of strains of the fungus Blakeslea trispora. The beta-carotene is extracted from the biomass with ethyl acetate or isobutyl acetate followed by propan-2-ol and crystallised. The crystallised product consists mainly of trans beta-carotene. Because of the natural process approximately 3 % of the product consists of mixed carotenoids, which is specific for the product. Colour Index No 40800 Einecs 230-636-6 Chemical name Beta-carotene; beta, beta-carotene Chemical formula C40H56 Molecular weight 536,88 Assay Not less than 96 % total colouring matters (expressed as beta-carotene) 2 500 at approximately 440 nm to 457 nm in cyclohexane Description Red, brownish-red or purple-violet crystals or crystalline powder (colour varies according to extraction solvent used and conditions of crystallisation) Identification Spectrometry Maximum in cyclohexane at 453 nm to 456 nm Purity Solvent residues Ethyl acetate Not more than 0,8 %, singly or in combination Ethanol Isobutyl acetate: Not more than 1,0 % Propan-2-ol: Not more than 0,1 % Sulphated ash Not more than 0,2 % Subsidiary colouring matters Carotenoids other than beta-carotene: not more than 3,0 % of total colouring matters Lead Not more than 2 mg/kg Microbiological criteria Moulds Not more than 100 colonies per gram Yeasts Not more than 100 colonies per gram Salmonella spp. Absent in 25 g Escherichia coli Absent in 5 g E 160 a (iv) ALGAL CAROTENES Synonyms CI Food Orange 5 Definition Mixed carotenes may also be produced from strains of the algae Dunaliella salina, grown in large saline lakes located in Whyalla, South Australia. Beta-carotene is extracted using an essential oil. The preparation is a 20 to 30 % suspension in edible oil. The ratio of trans-cis isomers is in the range of 50/50 to 71/29. The main colouring principle consists of carotenoids of which beta-carotene accounts for the major part. Alpha-carotene, lutein, zeaxanthin and beta-cryptoxanthin may be present. Besides the colour pigments, this substance may contain oils, fats and waxes naturally occurring in the source material. Colour Index No 75130 Einecs Chemical name Chemical formula Beta-Carotene: C40H56 Molecular weight Beta-Carotene: 536,88 Assay Content of carotenes (calculated as beta-carotene) is not less than 20 % 2 500 at approximately by 440 nm to 457 nm in cyclohexane Description Identification Spectrometry Maximum in cyclohexane at 440 nm to 457 nm and 474 nm to 486 nm Purity Natural tocopherols in edible oil Not more than 0,3 % Lead Not more than 2 mg/kg E 160 b ANNATTO, BIXIN, NORBIXIN (i) SOLVENT-EXTRACTED BIXIN AND NORBIXIN Synonyms CI Natural Orange 4 Definition Bixin is prepared by the extraction of the outer coating of the seeds of the annatto tree (Bixa orellana L.) with one or more of the following solvents: acetone, methanol, hexane or dichloromethane, carbon dioxide followed by the removal of the solvent. Norbixin is prepared by hydrolysis by aqueous alkali of the extracted bixin. Bixin and norbixin may contain other materials extracted from the annatto seed. The bixin powder contains several coloured components, the major single one being bixin, which may be present in both cis- and trans- forms. Thermal degradation products of bixin may also be present. The norbixin powder contains the hydrolysis product of bixin, in the form of the sodium or potassium salts as the major colouring principle. Both cis- and trans-forms may be present. Colour Index No 75120 Einecs Annatto: 215-735-4, annatto seed extract: 289-561-2; bixin: 230-248-7 Chemical name Bixin: 6 ²-Methylhydrogen-9 ²-cis-6,6 ²-diapocarotene-6,6 ²-dioate 6 ²-Methylhydrogen-9 ²-trans-6,6 ²-diapocarotene-6,6 ²-dioate Norbixin: 9 ²cis-6,6 ²-Diapocarotene-6,6 ²-dioic acid 9 ²-trans-6,6 ²-Diapocarotene-6,6 ²-dioic acid Chemical formula Bixin: C25H30O4 Norbixin: C24H28O4 Molecular weight Bixin: 394,51 Norbixin: 380,48 Assay Content of bixin powders not less than 75 % total carotenoids calculated as bixin. Content of norbixin powders not less than 25 % total carotenoids calculated as norbixin Bixin: 2 870 at ca. 502 nm in chloroform Norbixin: 2 870 at ca. 482 nm in KOH solution Description Reddish-brown powder, suspension or solution Identification Spectrometry Bixin: maximum in chloroform at ca. 502 nm Norbixin: maximum in dilute KOH solution at ca. 482 nm Purity Solvent residues Acetone not more than 50 mg/kg, singly or in combination Methanol Hexane Dichloromethane: not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg (ii) ALKALI EXTRACTED ANNATTO Synonyms CI Natural Orange 4 Definition Water soluble annatto is prepared by extraction with aqueous alkali (sodium or potassium hydroxide) of the outer coating of the seeds of the annatto tree (Bixa orellana L.) Water soluble annatto contains norbixin, the hydrolysis product of bixin, in the form of the sodium or potassium salts, as the major colouring principle. Both cis- and trans- forms may be present. Colour Index No 75120 Einecs Annatto: 215-735-4, annatto seed extract: 289-561-2; bixin: 230-248-7 Chemical name Bixin: 6 ²-Methylhydrogen-9 ²-trans-6,6 ²-diapocarotene-6,6 ²-dioate 6 ²-Methylhydrogen-9 ²-trans-6,6 ²-diapocarotene-6,6 ²-dioate Norbixin: 9 ²cis-6,6 ²-Diapocarotene-6,6 ²-dioic acid 6 ²-Methylhydrogen-9 ²-trans-6,6 ²-diapocarotene-6,6 ²-dioate Chemical formula Bixin: C25H30O4 Norbixin: C24H28O4 Molecular weight Bixin: 394,51 Norbixin: 380,48 Assay Contains not less than 0,1 % of total carotenoids expressed as norbixin Norbixin: 2 870 at ca. 482 nm in KOH solution Description Reddish-brown powder, suspension or solution Identification Spectrometry Bixin: maximum in chloroform at ca. 502 nm Norbixin: maximum in dilute KOH solution at ca. 482 nm Purity Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg (iii) OIL EXTRACTED ANNATTO Synonyms CI Natural Orange 4 Definition Annatto extracts in oil, as solution or suspension, are prepared by extraction of the outer coating of the seeds of the annatto tree (Bixa orellana L.) with edible vegetable oil. Annatto extract in oil contains several coloured components, the major single one being bixin, which may be present in both cis- and trans-forms. Thermal degradation products of bixin may also be present. Colour Index No 75120 Einecs Annatto: 215-735-4, annatto seed extract: 289-561-2; bixin: 230-248-7 Chemical name Bixin: 6 ²-Methylhydrogen-9 ²-cis-6,6 ²-diapocarotene-6,6 ²-dioate 6 ²-Methylhydrogen-9 ²-trans-6,6 ²-diapocarotene-6,6 ²-dioate Norbixin: 9 ²cis-6,6 ²-Diapocarotene-6,6 ²-dioic acid 9 ²-trans-6,6 ²-Diapocarotene-6,6 ²-dioic acid Chemical formula Bixin: C25H30O4 Norbixin: C24H28O4 Molecular weight Bixin: 394,51 Norbixin: 380,48 Assay Contains not less than 0,1 % of total carotenoids expressed as bixin Bixin: 2 870 at ca. 502 nm in chloroform Description Reddish-brown powder, suspension or solution Identification Spectrometry Bixin: maximum in chloroform at ca. 502 nm Norbixin: maximum in dilute KOH solution at ca. 482 nm Purity Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 160 c PAPRIKA EXTRACT, CAPSANTHIN, CAPSORUBIN Synonyms Paprika Oleoresin Definition Paprika extract is obtained by solvent extraction of the strains of paprika, which consists of the ground fruits pods, with or without seeds, of Capsicum annuum L., and contains the major colouring principles of this spice. The major colouring principles are capsanthin and capsorubin. A wide variety of other coloured compounds is known to be present. Only the following solvents may be used in the extraction: methanol, ethanol, acetone, hexane, dichloromethane, ethyl acetate, propan-2-ol and carbon dioxide. Colour Index No Einecs Capsanthin: 207-364-1, capsorubin: 207-425-2 Chemical name Capsanthin: (3R, 3 ²S, 5 ²R)-3,3 ²-dihydroxy-Ã ²,Ã º-carotene-6-one Capsorubin: (3S, 3 ²S, 5R, 5R ²)-3,3 ²-dihydroxy-Ã º,Ã º-carotene-6,6 ²-dione Chemical formula Capsanthin: C40H56O3 Capsorubin: C40H56O4 Molecular weight Capsanthin: 584,85 Capsorubin: 600,85 Assay Paprika extract: content not less than 7,0 % carotenoids Capsanthin/capsorubin: not less than 30 % of total carotenoids 2 100 at ca. 462 nm in acetone Description Dark-red viscous liquid Identification Spectrometry Maximum in acetone at ca. 462 nm Colour reaction A deep blue colour is produced by adding one drop of sulphuric acid to one drop of sample in 2-3 drops of chloroform Purity Solvent residues Ethyl acetate Not more than 50 mg/kg, singly or in combination Methanol Ethanol Acetone Hexane Propan-2-ol Dichloromethane: not more than 10 mg/kg Capsaicin Not more than 250 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 160 d LYCOPENE (i) SYNTHETIC LYCOPENE Synonyms Lycopene from chemical synthesis Definition Synthetic lycopene is a mixture of geometric isomeres of lycopenes and is produced by the Wittig condensation of synthetic intermediates commonly used in the production of other carotenoids used in food. Synthetic lycopene consists predominantly of all-trans-lycopene together with 5-cis-lycopene and minor quantities of other isomers. Commercial lycopene preparations intended for use in food are formulated as suspensions in edible oils or water-dispersible or water-soluble powder. Colour Index No 75125 Einecs 207-949-1 Chemical name Ã ,Ã -carotene, all-trans-lycopene, (all-E)-lycopene, (all-E)-2,6,10,14,19,23,27,31-octamethyl-2,6,8,10,12,14,16,18,20,22,24,26,30-dotriacontatridecaene Chemical formula C40H56 Molecular weight 536,85 Assay Not less than 96 % total lycopenes (not less than 70 % all-trans-lycopene) at 465-475 nm in hexane (for 100 % pure all-trans-lycopene) is 3 450 Description Red crystalline powder Identification Spectrophotometry A solution in hexane shows an absorption maximum at approximately 470 nm Test for carotenoids The colour of the solution of the sample in acetone disappears after successive additions of a 5 % solution of sodium nitrite and 1N sulphuric acid Solubility Insoluble in water, freely soluble in chloroform Properties of 1 % solution in chloroform Is clear and has intensive red-orange colour Purity Loss on drying Not more than 0,5 % (40 °C, 4 h at 20 mm Hg) Apo-12-lycopenal Not more than 0,15 % Triphenyl phosphine oxide Not more than 0,01 % Solvent residues Methanol not more than 200 mg/kg, Hexane, Propan-2-ol: Not more than 10 mg/kg each. Dichloromethane: Not more than 10 mg/kg (in commercial preparations only) Lead Not more than 1 mg/kg (ii) LYCOPENE FROM RED TOMATOES Synonyms Natural Yellow 27 Definition Lycopene is obtained by solvent extraction of red tomatoes (Lycopersicon esculentum L.) with subsequent removal of the solvent. Only the following solvent may be used: carbon dioxide, ethyl acetate, acetone, propan-2-ol, methanol, ethanol and hexane. The major colouring principle of tomatoes is lycopene; minor amounts of other carotenoid pigments may be present. Besides the colour pigments the product may contain oil, fats, waxes and flavour components naturally occurring in tomatoes. Colour Index No 75125 Einecs 207-949-1 Chemical name Ã ¨,Ã ¨-carotene, all-trans-lycopene, (all-E)-lycopene, (all-E)-2,6,10,14,19,23,27,31-octamethyl-2,6,8,10,12,14,16,18,20,22,24,26,30-dotriacontatridecaene Chemical formula C40H56 Molecular weight 536,85 Assay at 465-475 nm in hexane (for 100 % pure all-trans-lycopene) is 3 450. Content not less than 5 % total colouring matters Description Dark red viscous liquid Identification Spectrophotometry Maximum in hexane at ca. 472 nm Purity Solvent residues Propan-2-ol Not more than 50 mg/kg, singly or in combination Hexane Acetone Ethanol Methanol Ethylacetate Sulphated ash Not more than 1 % Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg (iii) LYCOPENE FROM BLAKESLEA TRISPORA Synonyms Natural Yellow 27 Definition Lycopene from Blakeslea trispora is extracted from the fungal biomass and purified by crystallisation and filtration. It consists predominantly of all-trans-lycopene. It also contains minor quantities of other carotenoids. Propan-2-ol and isobutyl acetate are the only solvents used in the manufacture. Commercial lycopene preparations intended for use in food are formulated as suspensions in edible oils or water-dispersible or water-soluble powder. Colour Index No 75125 Einecs 207-949-1 Chemical name Ã ¨,Ã ¨-carotene, all-trans-lycopene, (all-E)-lycopene, ((all-E)-2,6,10,14,19,23,27,31-octamethyl-2,6,8,10,12,14,16,18,20,22,24,26,30-dotriacontatridecaene Chemical formula C40H56 Molecular weight 536,85 Assay Not less than 95 % total lycopenes and not less than 90 % all-trans-lycopene of all colouring matters at 465-475 nm in hexane (for 100 % pure all-trans-lycopene) is 3 450 Description Red crystalline powder Identification Spectrophotometry A solution in hexane shows an absorption maximum at approximately 470 nm Test of carotenoids The colour of the solution of the sample in acetone disappears after successive additions of a 5 % solution of sodium nitrite and 1N sulphuric acid Solubility Insoluble in water, freely soluble in chloroform Properties of 1 % solution in chloroform Is clear and has intensive red-orange colour Purity Loss on drying Not more than 0,5 % (40 °C, 4 h at 20 mm Hg) Other carotenoids Not more than 5 % Solvent residues Propan-2-ol: not more than 0,1 % Isobutyl acetate: not more than 1,0 % Dichloromethane: not more than 10 mg/kg (in commercial preparations only) Sulphated ash Not more than 0,3 % Lead Not more than 1 mg/kg E 160 e BETA-APO-8 ²-CAROTENAL (C30) Synonyms CI Food Orange 6 Definition These specifications apply predominantly to the all-trans isomer of Ã ²-apo-8 ²-carotenal together with minor amounts of other carotenoids. Diluted and stabilised forms are prepared from Ã ²-apo-8 ²-carotenal meeting these specifications and include solutions or suspensions of Ã -apo-8 ²carotenal in edible fats or oils, emulsions and water dispersible powders. These preparations may have different cis/trans isomer ratios. Colour Index No 40820 Einecs 214-171-6 Chemical name Ã ²-Apo-8 ²-carotenal; trans-Ã ²-Apo-8 ²carotene-aldehyde Chemical formula C30H40O Molecular weight 416,65 Assay Not less than 96 % of total colouring matters 2 640 at 460-462 nm in cyclohexane Description Dark violet crystals with metallic lustre or crystalline powder Identification Spectrometry Maximum in cyclohexane at 460-462 nm Purity Sulphated ash Not more than 0,1 % Subsidiary colouring matters Carotenoids other than Ã ²-apo-8 ²-carotenal: not more than 3,0 % of total colouring matters Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 161 b LUTEIN Synonyms Mixed Carotenoids; Xanthophylls Definition Lutein is obtained by solvent extraction of the strains of edible fruits and plants, grass, lucerne (alfalfa) and Tagetes erecta. The main colouring principle consists of carotenoids of which lutein and its fatty acid esters account for the major part. Variable amounts of carotenes will also be present. Lutein may contain fats, oils and waxes naturally occurring in the plant material. Only the following solvents may be used for the extraction: methanol, ethanol, propan-2-ol, hexane, acetone, methyl ethyl ketone and carbon dioxide Colour Index No Einecs 204-840-0 Chemical name 3,3 ²-dihydroxy-d-carotene Chemical formula C40H56O2 Molecular weight 568,88 Assay Content of total colouring matter not less than 4 % calculated as lutein 2 550 at ca. 445 nm in chloroform/ethanol (10 + 90) or in hexane/ethanol/acetone (80 + 10 + 10) Description Dark, yellowish brown liquid Identification Spectrometry Maximum in chloroform/ethanol (1:9) at ca. 445 nm Purity Solvent residues Acetone Not more than 50 mg/kg, singly or in combination Methyl ethyl ketone Methanol Ethanol Propan-2-ol Hexane Arsenic Not more than 3 mg/kg Lead Not more than 3 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 161g CANTHAXANTHIN Synonyms CI Food Orange 8 Definition These specifications apply to predominantly all-trans isomers of canthaxanthin together with minor amounts of other carotenoids. Diluted and stabilised forms are prepared from canthaxanthin meeting these specifications and include solutions or suspensions of canthaxanthin in edible fats or oils, emulsions and water dispersible powders. These preparations may have different cis/trans isomer ratios. Colour Index No 40850 Einecs 208-187-2 Chemical name Ã ²-Carotene-4,4 ²-dione; canthaxanthin; 4,4 ²-dioxo-Ã ²-carotene Chemical formula C40H52O2 Molecular weight 564,86 Assay Not less than 96 % of total colouring matters (expressed as canthaxanthin) 2 200 at ca. 485 nm in chloroform at 468-472 nm in cyclohexane at 464-467 nm in petroleum ether Description Deep violet crystals or crystalline powder Identification Spectrometry Maximum in chloroform at ca. 485 nm Maximum in cyclohexane at 468-472 nm Maximum in petroleum ether at 464-467 nm Purity Sulphated ash Not more than 0,1 % Subsidiary colouring matters Carotenoids other than canthaxanthin: not more than 5,0 % of total colouring matters Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 162 BEETROOT RED, BETANIN Synonyms Beet Red Definition Beet red is obtained from the roots of strains of red beets (Beta vulgaris L. var. rubra) by pressing crushed beet as press juice or by aqueous extraction of shredded beet roots and subsequent enrichment in the active principle. The colour is composed of different pigments all belonging to the class betalaine. The main colouring principle consists of betacyanins (red) of which betanin accounts for 75-95 %. Minor amounts of betaxanthin (yellow) and degradation products of betalaines (light brown) may be present. Besides the colour pigments the juice or extract consists of sugars, salts, and/or proteins naturally occurring in red beets. The solution may be concentrated and some products may be refined in order to remove most of the sugars, salts and proteins. Colour Index No Einecs 231-628-5 Chemical name (S-(R ²,R ²)-4-(2-(2-Carboxy-5(Ã ²-D-glucopyranosyloxy)-2,3-dihydro-6-hydroxy-1H-indol-1-yl)ethenyl)-2,3-dihydro-2,6-pyridine-dicarboxylic acid; 1-(2-(2,6-dicarboxy-1,2,3,4-tetrahydro-4-pyridylidene)ethylidene)-5-Ã ²-D-glucopyranosyloxy)-6-hydroxyindolium-2-carboxylate Chemical formula Betanin: C24H26N2O13 Molecular weight 550,48 Assay Content of red colour (expressed as betanine) is not less than 0,4 % 1 120 at ca. 535 nm in aqueous solution at pH 5 Description Red or dark red liquid, paste, powder or solid Identification Spectrometry Maximum in water of pH 5 at ca. 535 nm Purity Nitrate Not more than 2 g nitrate anion/g of red colour (as calculated from assay). Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 163 ANTHOCYANINS Synonyms Definition Anthocyanins are obtained by maceration or extraction with sulphited water, acidified water, carbon dioxide, methanol or ethanol from the strains of vegetables and edible fruits, with subsequent concentration and/or purification if necessary. The resulting product can be transformed into powder by an industrial drying process. Anthocyanins contain common components of the source material, namely anthocyanine, organic acids, tannins, sugars, minerals etc., but not necessarily in the same proportions as found in the source material. Ethanol may naturally be present as a result of the maceration process. The colouring principle is anthocyanin. Products are marketed according to their colour strength as determined by the assay. Colour content is not expressed using quantitative units. Colour Index No Einecs 208-438-6 (cyanidin); 205-125-6 (peonidin); 208-437-0 (delphinidin); 211-403-8 (malvidin); 205-127-7 (pelargonidin); 215-849-4 (petunidin) Chemical name 3,3 ²,4 ²,5,7-Pentahydroxy-flavylium chloride (cyanidin) 3,4 ²,5,7-Tetrahydroxy-3 ²-methoxyflavylium chloride (peonidin) 3,4 ²,5,7-Tetrahydroxy-3 ²,5 ²-dimethoxyflavylium chloride (malvidin) 3,5,7-Trihydroxy-2-(3,4,5,trihydroxyphenyl)-1-benzopyrylium chloride (delphinidin) 3,3 ²4 ²,5,7-Pentahydroxy-5 ²-methoxyflavylium chloride (petunidin) 3,5,7-Trihydroxy-2-(4-hydroxyphenyl)-1-benzopyrilium chloride (pelargonidin) Chemical formula Cyanidin: C15H11O6Cl Peonidin: C16H13O6Cl Malvidin: C17H15O7Cl Delphinidin: C15H11O7Cl Petunidin: C16H13O7Cl Pelargonidin: C15H11O5Cl Molecular weight Cyanidin: 322,6 Peonidin: 336,7 Malvidin: 366,7 Delphinidin: 340,6 Petunidin: 352,7 Pelargonidin: 306,7 Assay 300 for the pure pigment at 515-535 nm at pH 3,0 Description Purplish-red liquid, powder or paste, having a slight characteristic odour Identification Spectrometry Maximum in methanol with 0,01 % conc. HCl Cyanidin: 535 nm Peonidin: 532 nm Malvidin: 542 nm Delphinidin: 546 nm Petunidin: 543 nm Pelargonidin: 530 nm Purity Solvent residues Methanol Not more than 50 mg/kg Ethanol Not more than 200 mg/kg Sulfur dioxide Not more than 1 000 mg/kg per percent pigment Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 170 CALCIUM CARBONATE Synonyms CI Pigment White 18; Chalk Definition Calcium carbonate is the product obtained from ground limestone or by the precipitation of calcium ions with carbonate ions. Colour Index No 77220 Einecs Calcium carbonate: 207-439-9 Limestone: 215-279-6 Chemical name Calcium carbonate Chemical formula CaCO3 Molecular weight 100,1 Assay Content not less than 98 % on the anhydrous basis Description White crystalline or amorphous, odourless and tasteless powder Identification Solubility Practically insoluble in water and in alcohol. Dissolves with effervescence in diluted acetic acid, in diluted hydrochloric acid and in diluted nitric acid, and the resulting solutions, after boiling, give positive tests for calcium. Purity Loss on drying Not more than 2,0 % (200 °C, 4 hours) Acid-insoluble substances Not more than 0,2 % Magnesium and alkali salts Not more than 1 % Fluoride Not more than 50 mg/kg Antimony (as Sb) Not more than 100 mg/kg, singly or in combination Copper (as Cu) Chromium (as Cr) Zinc (as Zn) Barium (as Ba) Arsenic Not more than 3 mg/kg Lead Not more than 3 mg/kg Cadmium Not more than 1 mg/kg E 171 TITANIUM DIOXIDE Synonyms CI Pigment White 6 Definition Titanium dioxide consists essentially of pure anatase and/or rutile titanium dioxide which may be coated with small amounts of alumina and/or silica to improve the technological properties of the product. The anatase grades of pigmentary titanium dioxide can only be made by the sulphate process which creates a large amount of sulphuric acid as a by-product. The rutile grades of titanium dioxide are typically made by the chloride process. Certain rutile grades of titanium dioxide are produced using mica (also known as potassium aluminum silicate) as a template to form the basic platelet structure. The surface of the mica is coated with titanium dioxide using a specialised patented process. Rutile titanium dioxide, platelet form is manufactured by subjecting titanium dioxide (rutile) coated mica nacreous pigment to an extractive dissolution in acid followed by an extractive dissolution in alkali. All of the mica is removed during this process and the resulting product is a platelet form of rutile titanium dioxide. Colour Index No 77891 Einecs 236-675-5 Chemical name Titanium dioxide Chemical formula TiO2 Molecular weight 79,88 Assay Content not less than 99 % on an alumina and silica-free basis Description White to slightly coloured powder Identification Solubility Insoluble in water and organic solvents. Dissolves slowly in hydrofluoric acid and in hot concentrated sulphuric acid. Purity Loss on drying Not more than 0,5 % (105 °C, 3 hours) Loss on ignition Not more than 1,0 % on a volatile matter free basis (800 °C) Aluminium oxide and/or silicon dioxide Total not more than 2,0 % Matter soluble in 0,5 N HCl Not more than 0,5 % on an alumina and silica-free basis and, in addition, for products containing alumina and/or silica, not more than 1,5 % on the basis of the product as sold. Water soluble matter Not more than 0,5 % Cadmium Not more than 1 mg/kg after an extraction with 0,5 N HCl. Antimony Not more than 2 mg/kg after an extraction with 0,5 N HCl. Arsenic Not more than 1 mg/kg after an extraction with 0,5 N HCl. Lead Not more than 10 mg/kg after an extraction with 0,5 N HCl. Mercury Not more than 1 mg/kg after an extraction with 0,5 N HCl. E 172 IRON OXIDES AND IRON HYDROXIDES Synonyms Iron Oxide Yellow: CI Pigment Yellow 42 and 43 Iron Oxide Red: CI Pigment Red 101 and 102 Iron Oxide Black: CI Pigment Black 11 Definition Iron oxides and iron hydroxides are produced synthetically and consist essentially of anhydrous and/or hydrated iron oxides. The range of hues includes yellows, reds, browns and blacks. Food quality iron oxides are primarily distinguished from technical grades by the comparatively low levels of contamination by other metals. This is achieved by the selection and control of the source of the iron and/or by the extent of chemical purification during the manufacturing process. Colour Index No Iron Oxide Yellow: 77492 Iron Oxide Red: 77491 Iron Oxide Black: 77499 Einecs Iron Oxide Yellow: 257-098-5 Iron Oxide Red: 215-168-2 Iron Oxide Black: 235-442-5 Chemical name Iron Oxide Yellow: hydrated ferric oxide, hydrated iron (III) oxide Iron Oxide Red: anhydrous ferric oxide, anhydrous iron (III) oxide Iron Oxide Black: ferroso ferric oxide, iron (II, III) oxide Chemical formula Iron Oxide Yellow: FeO(OH) Ã  H2O Iron Oxide Red: Fe2O3 Iron Oxide Black: FeO.Fe2O3 Molecular weight 88,85: FeO(OH) 159,70: Fe2O3 231,55: FeO.Fe2O3 Assay Yellow not less than 60 %, red and black not less than 68 % total iron, expressed as iron Description Powder; yellow, red, brown or black in hue Identification Solubility Insoluble in water and in organic solvents Soluble in concentrated mineral acids Purity Water soluble matter Not more than 1,0 % By total dissolution Arsenic Not more than 3 mg/kg Cadmium Not more than 1 mg/kg Chromium Not more than 100 mg/kg Copper Not more than 50 mg/kg Lead Not more than 10 mg/kg Mercury Not more than 1 mg/kg Nickel Not more than 200 mg/kg Zinc Not more than 100 mg/kg E 173 ALUMINIUM Synonyms CI Pigment Metal Definition Aluminium powder is composed of finely divided particles of aluminium. The grinding may or may not be carried out in the presence of edible vegetable oils and/or food additive quality fatty acids. It is free from admixture with substances other than edible vegetable oils and/or food additive quality fatty acids. Colour Index No 77000 Einecs 231-072-3 Chemical name Aluminium Chemical formula Al Atomic weight 26,98 Assay Not less than 99 % calculated as Al on an oil-free basis Description A silvery-grey powder or tiny sheets Identification Solubility Insoluble in water and in organic solvents. Soluble in dilute hydrochloric acid. Test for aluminium A sample dissolved in dilute hydrochloric acid passes test Purity Loss on drying Not more than 0,5 % (105 °C, to constant weight) Arsenic Not more than 3 mg/kg Lead Not more than 10 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 174 SILVER Synonyms Argentum Definition Colour Index No 77820 Einecs 231-131-3 Chemical name Silver Chemical formula Ag Atomic weight 107,87 Assay Content not less than 99,5 % Ag Description Silver-coloured powder or tiny sheets Identification Purity E 175 GOLD Synonyms Pigment Metal 3; Aurum Definition Colour Index No 77480 Einecs 231-165-9 Chemical name Gold Chemical formula Au Atomic weight 197,0 Assay Content not less than 90 % Au Description Gold-coloured powder or tiny sheets Identification Purity Silver Not more than 7 % After complete dissolution Copper Not more than 4 % E 180 LITHOLRUBINE BK Synonyms CI Pigment Red 57; Rubinpigment; Carmine 6B Definition Lithol Rubine BK consists essentially of calcium 3-hydroxy-4-(4-methyl-2-sulfonatophenylazo)-2-naphthalenecarboxylate and subsidiary colouring matters together with water, calcium chloride and/or calcium sulphate as the principal uncoloured components. Colour Index No 15850:1 Einecs 226-109-5 Chemical name Calcium 3-hydroxy-4-(4-methyl-2-sulfonatophenylazo)-2-naphthalene-carboxylate Chemical formula C18H12CaN2O6S Molecular weight 424,45 Assay Content not less than 90 % total colouring matters 200 at ca. 442 nm in dimethylformamide Description Red powder Identification Spectrometry Maximum in dimethylformamide at ca. 442 nm Purity Subsidiary colouring matters Not more than 0,5 % Organic compounds other than colouring matters: 2-Amino-5-methylbenzenesulfonic acid, calcium salt Not more than 0,2 % 3-hydroxy-2-naphthalenecarboxylic acid, calcium salt Not more than 0,4 % Unsulfonated primary aromatic amines Not more than 0,01 % (expressed as aniline) Ether extractable matter From a solution of pH 7, not more than 0,2 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Aluminium lakes of this colour may be used. E 200 SORBIC ACID Synonyms Definition Einecs 203-768-7 Chemical name Sorbic acid; trans, trans-2,4-Hexadienoic acid Chemical formula C6H8O2 Molecular weight 112,12 Assay Content not less than 99 % on the anhydrous basis Description Colourless needles or white free flowing powder, having a slight characteristic odour and showing no change in colour after heating for 90 minutes at 105 °C Identification Melting range Between 133 °C and 135 °C, after vacuum drying for four hours in a sulphuric acid desiccator Spectrometry A propan-2-ol solution (1 in 4 000 000) shows absorbance maximum at 254 ± 2 nm Test for double bonds Passes test Solubility Slightly soluble in water, soluble in ethanol. Purity Water content Not more than 0,5 % (Karl Fischer method) Sulphated ash Not more than 0,2 % Aldehydes Not more than 0,1 % (as formaldehyde) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 202 POTASSIUM SORBATE Synonyms Definition Einecs 246-376-1 Chemical name Potassium sorbate; Potassium (E,E)-2,4-hexadienoate; Potassium salt of trans, trans 2,4-hexadienoic acid Chemical formula C6H7O2K Molecular weight 150,22 Assay Content not less than 99 % on the dried basis Description White crystalline powder showing no change in colour after heating for 90 minutes at 105 °C Identification Melting range for sorbic acid Melting range of sorbic acid isolated by acidification and not recrystallised 133 °C to 135 °C after vacuum drying in a sulphuric acid desiccator Test for potassium Passes test Test for double bonds Passes test Purity Loss on drying Not more than 1,0 % (105 °C, 3 hours) Acidity or alkalinity Not more than about 1,0 % (as sorbic acid or K2CO3) Aldehydes Not more than 0,1 %, calculated as formaldehyde Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 203 CALCIUM SORBATE Synonyms Definition Einecs 231-321-6 Chemical name Calcium sorbate; Calcium salts of trans, trans-2,4-hexadienoic acid Chemical formula C12H14O4Ca Molecular weight 262,32 Assay Content not less than 98 % on the dried basis Description Fine white crystalline powder not showing any change in colour after heating at 105 °C for 90 minutes Identification Melting range for sorbic acid Melting range of sorbic acid isolated by acidification and not recrystallised 133 °C to 135 °C after vacuum drying in a sulphuric acid desiccator Test for calcium Passes test Test for double bonds Passes test Purity Loss on drying Not more than 2,0 %, determined by vacuum drying for four hours in a sulphuric acid desiccator Aldehydes Not more than 0,1 % (as formaldehyde) Fluoride Not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 210 BENZOIC ACID Synonyms Definition Einecs 200-618-2 Chemical name Benzoic acid; Benzenecarboxylic acid; Phenylcarboxylic acid Chemical formula C7H6O2 Molecular weight 122,12 Assay Content not less than 99,5 % on the anhydrous basis Description White crystalline powder Identification Melting range 121,5 °C -123,5 °C Sublimation test Passes test Test for benzoate Passes test pH About 4 (solution in water) Purity Loss on drying Not more than 0,5 % (3 hours, over sulphuric acid) Sulphated ash Not more than 0,05 % Chlorinated organic compounds Not more than 0,07 % expressed as chloride corresponding to 0,3 % expressed as monochlorobenzoic acid Readily oxidisable substances Add 1,5 ml of sulphuric acid to 100 ml of water, heat to boiling point and add 0,1 N KMnO4 in drops, until the pink colour persists for 30 seconds. Dissolve 1 g of the sample, weighed to the nearest mg, in the heated solution, and titrate with 0,1 N KMnO4 to a pink colour that persists for 15 seconds. Not more than 0,5 ml should be required Readily carbonisable substances A cold solution of 0,5 g of benzoic acid in 5 ml of 94,5 to 95,5 % sulphuric acid must not show a stronger colouring than that of a reference liquid containing 0,2 ml of cobalt chloride TSC (10), 0,3 ml of ferric chloride TSC (11), 0,1 ml of copper sulphate TSC (12) and 4,4 ml of water Polycyclic acids On fractional acidification of a neutralised solution of benzoic acid, the first precipitate must not have a different melting point from that of the benzoic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 211 SODIUM BENZOATE Synonyms Definition Einecs 208-534-8 Chemical name Sodium benzoate; Sodium salt of benzenecarboxylic acid; Sodium salt of phenylcarboxylic acid Chemical formula C7H5O2Na Molecular weight 144,11 Assay Not less than 99 % of C7H5O2Na, after drying at 105 °C for four hours Description A white, almost odourless, crystalline powder or granules Identification Solubility Freely soluble in water, sparingly soluble in ethanol Melting range for benzoic acid Melting range of benzoic acid isolated by acidification and not recrystallised 121,5 °C to 123,5 °C, after drying in a sulphuric acid desiccator Test for benzoate Passes test Test for sodium Passes test Purity Loss on drying Not more than 1,5 % (105 °C, 4 hours) Readily oxidisable substances Add 1,5 ml of sulphuric acid to 100 ml of water, heat to boiling point and add 0,1 N KMnO4 in drops, until the pink colour persists for 30 seconds. Dissolve 1 g of the sample, weighed to the nearest mg, in the heated solution, and titrate with 0,1 N KMnO4 to a pink colour that persists for 15 seconds. Not more than 0,5 ml should be required Polycyclic acids On fractional acidification of a (neutralised) solution of sodium benzoate, the first precipitate must not have a different melting range from that of benzoic acid Chlorinated organic compounds Not more than 0,06 % expressed as chloride, corresponding to 0,25 % expressed as monochlorobenzoic acid Acidity or alkalinity Neutralisation of 1 g of sodium benzoate, in the presence of phenolphthalein, must not require more than 0,25 ml of 0,1 N NaOH or 0,1 N HCl Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 212 POTASSIUM BENZOATE Synonyms Definition Einecs 209-481-3 Chemical name Potassium benzoate; Potassium salt of benzenecarboxylic acid; Potassium salt of phenylcarboxylic acid Chemical formula C7H5KO2Ã 3H2O Molecular weight 214,27 Assay Content not less than 99 % C7H5KO2 after drying at 105 °C to constant weight Description White crystalline powder Identification Melting range for benzoic acid Melting range of benzoic acid isolated by acidification and not recrystallised 121,5 °C to 123,5 °C, after vacuum drying in a sulphuric acid desiccator Test for benzoate Passes test Test for potassium Passes test Purity Loss on drying Not more than 26,5 % (105 °C, 4 hours) Chlorinated organic compounds Not more than 0,06 % expressed as chloride, corresponding to 0,25 % expressed as monochlorobenzoic acid Readily oxidisable substances Add 1,5 ml of sulphuric acid to 100 ml of water, heat to boiling point and add 0,1 N KMnO4 in drops, until the pink colour persists for 30 seconds. Dissolve 1 g of the sample, weighed to the nearest mg, in the heated solution, and titrate with 0,1 N KMnO4 to a pink colour that persists for 15 seconds. Not more than 0,5 ml should be required Readily carbonisable substances A cold solution of 0,5 g of benzoic acid in 5 ml 94,5 to 95,5 % sulphuric acid must not show a stronger colouring than that of a reference liquid containing 0,2 ml of cobalt chloride TSC, 0,3 ml of ferric chloride TSC, 0,1 ml of copper sulphate TSC and 4,4 ml of water Polycyclic acids On fractional acidification of a (neutralised) solution of potassium benzoate, the first precipitate must not have a different melting range from that of benzoic acid Acidity or alkalinity Neutralisation of 1 g of potassium benzoate, in the presence of phenolphthalein, must not require more than 0,25 ml of 0,1 N NaOH or 0,1 N HCl Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 213 CALCIUM BENZOATE Synonyms Monocalcium benzoate Definition Einecs 218-235-4 Chemical name Calcium benzoate; Calcium dibenzoate Chemical formula Anhydrous: C14H10O4Ca Monohydrate: C14H10O4CaÃ H2O Trihydrate: C14H10O4CaÃ 3H2O Molecular weight Anhydrous: 282,31 Monohydrate: 300,32 Trihydrate: 336,36 Assay Content not less than 99 % after drying at 105 °C Description White or colourless crystals, or white powder Identification Melting range for benzoic acid Melting range of benzoic acid isolated by acidification and not recrystallised 121,5 °C to 123,5 °C, after vacuum drying in a sulphuric acid desiccator Test for benzoate Passes test Test for calcium Passes test Purity Loss on drying Not more than 17,5 % (105 °C, to constant weight) Water insoluble matter Not more than 0,3 % Chlorinated organic compounds Not more than 0,06 % expressed as chloride, corresponding to 0,25 % expressed as monochlorobenzoic acid Readily oxidisable substances Add 1,5 ml of sulphuric acid to 100 ml of water, heat to boiling point and add 0,1 N KMnO4 in drops, until the pink colour persists for 30 seconds. Dissolve 1 g of the sample, weighed to the nearest mg, in the heated solution, and titrate with 0,1 N KMnO4 to a pink colour that persists for 15 seconds. Not more than 0,5 ml should be required Readily carbonisable substances Cold solution of 0,5 g of benzoic acid in 5 ml of 94,5 to 95,5 % sulphuric acid must not show a stronger colouring than that of a reference liquid containing 0,2 ml of cobalt chloride TSC, 0,3 ml of ferric chloride TSC, 0,1 ml of copper sulphate TSC and 4,4 ml of water Polycyclic acids On fractional acidification of a (neutralised) solution of calcium benzoate, the first precipitate must not be a different melting range from that of benzoic acid Acidity or alkalinity Neutralisation of 1 g of calcium benzoate, in the presence of phenolphthalein, must not require more than 0,25 ml of 0,1 N NaOH or 0,1 N HCl Fluoride Not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 214 ETHYL p-HYDROXYBENZOATE Synonyms Ethylparaben; Ethyl p-oxybenzoate Definition Einecs 204-399-4 Chemical name Ethyl-p-hydroxybenzoate; Ethyl ester of p-hydroxybenzoic acid Chemical formula C9H10O3 Molecular weight 166,8 Assay Content not less than 99,5 % after drying for two hours at 80 °C Description Almost odourless, small, colourless crystals or a white, crystalline powder Identification Melting range 115-118 °C Test for p-hydroxybenzoate Melting range of p-hydroxybenzoic acid isolated by acidification and not recrystallised: 213 °C to 217 °C, after vacuum drying in a sulphuric acid desiccator Test for alcohol Passes test Purity Loss on drying Not more than 0,5 % (80 °C, 2 hours) Sulphated ash Not more than 0,05 % p-Hydroxybenzoic acid and salicylic acid Not more than 0,35 % expressed as p-hydroxybenzoic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 215 SODIUM ETHYL p-HYDROXYBENZOATE Synonyms Definition Einecs 252-487-6 Chemical name Sodium ethyl p-hydroxybenzoate; Sodium compound of the ethyl ester of p-hydroxybenzoic acid Chemical formula C9H9O3Na Molecular weight 188,8 Assay Content of ethylester of p-hydroxybenzoic acid not less than 83 % on the anhydrous basis Description White, crystalline hygroscopic powder Identification Melting range 115 °C to 118 °C, after vacuum drying in a sulphuric acid desiccator Test for p-hydroxybenzoate Melting range of p-hydroxybenzoic acid derived from the sample is 213 °C to 217 °C Test for sodium Passes test pH 9,9-10,3 (0,1 % aqueous solution) Purity Loss on drying Not more than 5 %, (by vacuum drying in a sulphuric acid desiccator) Sulphated ash 37 to 39 % p-Hydroxybenzoic acid and salicylic acid Not more than 0,35 % expressed as p-hydroxybenzoic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 218 METHYL p-HYDROXYBENZOATE Synonyms Methylparaben; Methyl-p-oxybenzoate Definition Einecs 243-171-5 Chemical name Methyl p-hydroxybenzoate; Methyl ester of p-hydroxybenzoic acid Chemical formula C8H8O3 Molecular weight 152,15 Assay Content not less than 99 % after drying for two hours at 80 °C Description Almost odourless, small colourless crystals or white crystalline powder Identification Melting range 125 °C - 128 °C Test for p-hydroxybenzoate Melting range of p-hydroxybenzoic acid derived from the sample is 213 °C to 217 °C after drying for two hours at 80 °C Purity Loss on drying Not more than 0,5 % (80 °C, 2 hours) Sulphated ash Not more than 0,05 % p-Hydroxybenzoic acid and salicylic acid Not more than 0,35 % expressed as p-hydroxybenzoic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 219 SODIUM METHYL p-HYDROXYBENZOATE Synonyms Definition Einecs Chemical name Sodium methyl p-hydroxybenzoate; Sodium compound of the methylester of p-hydroxybenzoic acid Chemical formula C8H7O3Na Molecular weight 174,15 Assay Content not less than 99,5 % on the anhydrous basis Description White, hygroscopic powder Identification Melting range The white precipitate formed by acidifying with hydrochloric acid a 10 % (w/v) aqueous solution of the sodium derivative of methyl p-hydroxybenzoate (using litmus paper as indicator) shall, when washed with water and dried at 80 °C for two hours, have a melting range of 125 °C to 128 °C Test for sodium Passes test pH 9,7-10,3 (0,1 % solution in carbon dioxide free water) Purity Water content Not more than 5 % (Karl Fischer method) Sulphated ash 40 % to 44,5 % on the anhydrous basis p-Hydroxybenzoic acid and salicylic acid Not more than 0,35 % expressed as p-hydroxybenzoic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 220 SULPHUR DIOXIDE Synonyms Definition Einecs 231-195-2 Chemical name Sulphur dioxide; Sulphurous acid anhydride Chemical formula SO2 Molecular weight 64,07 Assay Content not less than 99 % Description Colourless, non-flammable gas with strong pungent suffocating odour Identification Test for sulphurous substances Passes test Purity Water content Not more than 0,05 % (Karl Fischer method) Non-volatile residue Not more than 0,01 % Sulphur trioxide Not more than 0,1 % Selenium Not more than 10 mg/kg Other gases not normally present in the air No trace Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 221 SODIUM SULPHITE Synonyms Definition Einecs 231-821-4 Chemical name Sodium sulphite (anhydrous or heptahydrate) Chemical formula Anhydrous: Na2SO3 Heptahydrate: Na2SO37H2O Molecular weight Anhydrous: 126,04 Heptahydrate: 252,16 Assay Anhydrous: Not less than 95 % of Na2SO3 and not less than 48 % of SO2 Heptahydrate: Not less than 48 % of Na2SO3 and not less than 24 % of SO2 Description White crystalline powder or colourless crystals Identification Test for sulphite Passes test Test for sodium Passes test pH 8,5-11,5 (anhydrous: 10 % solution; heptahydrate: 20 % solution) Purity Thiosulphate Not more than 0,1 % based on the SO2 content Iron Not more than 10 mg/kg based on the SO2 content Selenium Not more than 5 mg/kg based on the SO2 content Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 222 SODIUM BISULPHITE Synonyms Definition Einecs 231-921-4 Chemical name Sodium bisulphite; Sodium hydrogen sulphite Chemical formula NaHSO3 in aqueous solution Molecular weight 104,06 Assay Content not less than 32 % w/w NaHSO3 Description A clear, colourless to yellow solution Identification Test for sulphite Passes test Test for sodium Passes test pH 2,5-5,5 (10 % aqueous solution) Purity Iron Not more than 10 mg/kg of Na2SO3 based on the SO2 content Selenium Not more than 5 mg/kg based on the SO2 content Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 223 SODIUM METABISULPHITE Synonyms Pyrosulphite; Sodium pyrosulphite Definition Einecs 231-673-0 Chemical name Sodium disulphite; Disodium pentaoxodisulphate Chemical formula Na2S2O5 Molecular weight 190,11 Assay Content not less than 95 % Na2S2O5 and not less than 64 % of SO2 Description White crystals or crystalline powder Identification Test for sulphite Passes test Test for sodium Passes test pH 4,0-5,5 (10 % aqueous solution) Purity Thiosulphate Not more than 0,1 % based on the SO2 content Iron Not more than 10 mg/kg based on the SO2 content Selenium Not more than 5 mg/kg based on the SO2 content Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 224 POTASSIUM METABISULPHITE Synonyms Potassium pyrosulphite Definition Einecs 240-795-3 Chemical name Potassium disulphite; Potassium pentaoxo disulphate Chemical formula K2S2O5 Molecular weight 222,33 Assay Content not less than 90 % K2S2O5 and not less than 51,8 % of SO2, the remainder being composed almost entirely of potassium sulphate Description Colourless crystals or white crystalline powder Identification Test for sulphite Passes test Test for potassium Passes test Purity Thiosulphate Not more than 0,1 % based on the SO2 content Iron Not more than 10 mg/kg based on the SO2 content Selenium Not more than 5 mg/kg based on the SO2 content Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 226 CALCIUM SULPHITE Synonyms Definition Einecs 218-235-4 Chemical name Calcium sulphite Chemical formula CaSO3Ã 2H2O Molecular weight 156,17 Assay Content not less than 95 % of CaSO3Ã 2H2O and not less than 39 % of SO2 Description White crystals or white crystalline powder Identification Test for sulphite Passes test Test for calcium Passes test Purity Iron Not more than 10 mg/kg based on the SO2 content Selenium Not more than 5 mg/kg based on the SO2 content Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 227 CALCIUM BISULPHITE Synonyms Definition Einecs 237-423-7 Chemical name Calcium bisulphite; Calcium hydrogen sulphite Chemical formula Ca(HSO3)2 Molecular weight 202,22 Assay 6 to 8 % (w/v) of sulphur dioxide and 2,5 to 3,5 % (w/v) of calcium dioxide corresponding to 10 to 14 % (w/v) of calcium bisulphite [Ca(HSO3)2] Description Clear greenish-yellow aqueous solution having a distinct odour of sulphur dioxide Identification Test for sulphite Passes test Test for calcium Passes test Purity Iron Not more than 10 mg/kg based on the SO2 content Selenium Not more than 5 mg/kg based on the SO2 content Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 228 POTASSIUM BISULPHITE Synonyms Definition Einecs 231-870-1 Chemical name Potassium bisulphite; Potassium hydrogen sulphite Chemical formula KHSO3 in aqueous solution Molecular weight 120,17 Assay Content not less than 280 g KHSO3 per litre (or 150 g SO2 per litre) Description Clear colourless aqueous solution Identification Test for sulphite Passes test Test for potassium Passes test Purity Iron Not more than 10 mg/kg based on the SO2 content Selenium Not more than 5 mg/kg based on the SO2 content Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 234 NISIN Synonyms Definition Nisin consists of several closely related polypeptides produced by strains of Lactococcus lactis subsp. lactis Einecs 215-807-5 Chemical name Chemical formula C143H230N42O37S7 Molecular weight 3 354,12 Assay Nisin concentrate contains not less than 900 units per mg in a mixture of non-fat milk solids and a minimum sodium chloride content of 50 % Description White powder Identification Purity Loss on drying Not more than 3 % (102 °C to 103 °C, to constant weight) Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 235 NATAMYCIN Synonyms Pimaricin Definition Natamycin is a fungicide of the polyene macrolide group, and is produced by strains of Streptomyces natalensis and other relevant species Einecs 231-683-5 Chemical name A stereoisomer of 22-(3-Amino-3,6-dideoxy-Ã ²-D- mannopyranosyloxy)-1,3,26-trihydroxy-12-methyl-10-oxo-6,11,28-trioxatricyclo[22.3.1.05,7]octacosa-8,14,16,18,20-pentaene-25-carboxylic acid. Chemical formula C33H47O13N Molecular weight 665,74 Assay Content not less than 95 % on the dried basis Description White to creamy-white crystalline powder Identification Colour reactions On adding a few crystals of natamycin on a spot plate, to a drop of: concentrated hydrochloric acid, a blue colour develops, concentrated phosphoric acid, a green colour develops,which changes into pale red after a few minutes Spectrometry A 0,0005 % w/v solution in 1 % methanolic acetic acid solution has absorption maxima at about 290 nm, 303 nm and 318 nm, a shoulder at about 280 nm and exhibits minima at about 250 nm, 295,5 nm and 311 nm pH 5,5-7,5 (1 % w/v solution in previously neutralised mixture of 20 parts dimethylformamide and 80 parts of water) Specific rotation [Ã ±]D 20 + 250 ° to + 295 ° (a 1 % w/v solution in glacial acetic acid, at 20 °C and calculated with reference to the dried material) Purity Loss on drying Not more than 8 % (over P2O5, in vacuum at 60 °C to constant weight) Sulphated ash Not more than 0,5 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 100 colonies per gram E 239 HEXAMETHYLENE TETRAMINE Synonyms Hexamine; Methenamine Definition Einecs 202-905-8 Chemical name 1,3,5,7-Tetraazatricyclo [3.3.1.13,7]-decane, hexamethylenetetramine Chemical formula C6H12N4 Molecular weight 140,19 Assay Content not less than 99 % on the anhydrous basis Description Colourless or white crystalline powder Identification Test for formaldehyde Passes test Test for ammonia Passes test Sublimation point: Approximately 260 °C Purity Loss on drying Not more than 0,5 % (at 105 °C in vacuum over P2O5 for 2 hours) Sulphated ash Not more than 0,05 % Sulphates Not more than 0,005 % expressed as SO4 Chlorides Not more than 0,005 % expressed as Cl Ammonium salts Not detectable Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 242 DIMETHYL DICARBONATE Synonyms DMDC; Dimethyl pyrocarbonate Definition Einecs 224-859-8 Chemical name Dimethyl dicarbonate; Pyrocarbonic acid dimethyl ester Chemical formula C4H6O5 Molecular weight 134,09 Assay Content not less than 99,8 % Description Colourless liquid, decomposes in aqueous solution. It is corrosive to skin and eyes and toxic by inhalation and ingestion Identification Decomposition After dilution positive tests for CO2 and methanol Melting point 17 °C Boiling point 172 °C with decomposition Density 20 °C Approximately 1,25 g/cm3 Infrared absorption spectrum Maxima at 1 156 and 1 832 cm-1 Purity Dimethyl carbonate Not more than 0,2 % Chlorine, total Not more than 3 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 249 POTASSIUM NITRITE Synonyms Definition Einecs 231-832-4 Chemical name Potassium nitrite Chemical formula KNO2 Molecular weight 85,11 Assay Content not less than 95 % on the anhydrous basis (14) Description White or slightly yellow, deliquescent granules Identification Test for nitrite Passes test Test for potassium Passes test pH 6,0-9,0 (5 % solution) Purity Loss on drying Not more than 3 % (4 hours, over silica gel) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 250 SODIUM NITRITE Synonyms Definition Einecs 231-555-9 Chemical name Sodium nitrite Chemical formula NaNO2 Molecular weight 69,00 Assay Content not less than 97 % on the anhydrous basis (15) Description White crystalline powder or yellowish lumps Identification Test for nitrite Passes test Test for sodium Passes test Purity Loss on drying Not more than 0,25 % (4 hours, over silica gel) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 251 SODIUM NITRATE (i) SOLID SODIUM NITRATE Synonyms Chile saltpetre; Cubic or soda nitre Definition Einecs 231-554-3 Chemical name Sodium nitrate Chemical formula NaNO3 Molecular weight 85,00 Assay Content not less than 99 % on the anhydrous basis Description White crystalline, slightly hygroscopic powder Identification Test for nitrate Passes test Test for sodium Passes test pH 5,5-8,3 (5 % solution) Purity Loss on drying Not more than 2 % (105 °C, 4 hours) Nitrites Not more than 30 mg/kg expressed as NaNO2 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg (ii) LIQUID SODIUM NITRATE Synonyms Definition Liquid sodium nitrate is an aqueous solution of sodium nitrate as the direct result of the chemical reaction between sodium hydroxide and nitric acid in stoechiometric amounts, without subsequent crystallisation. Standardised forms prepared from liquid sodium nitrate meeting these specifications may contain nitric acid in excessive amounts, if clearly stated or labelled. Einecs 231-554-3 Chemical name Sodium nitrate Chemical formula NaNO3 Molecular weight 85,00 Assay Content between 33,5 % and 40,0 % of NaNO3 Description Clear colourless liquid Identification Test for nitrate Passes test Test for sodium Passes test pH 1,5-3,5 Purity Free nitric acid Not more than 0,01 % Nitrites Not more than 10 mg/kg expressed as NaNO2 Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 0,3 mg/kg This specification refers to a 35 % aqueous solution. E 252 POTASSIUM NITRATE Synonyms Chile saltpetre; Cubic or soda nitre Definition Einecs 231-818-8 Chemical name Potassium nitrate Chemical formula KNO3 Molecular weight 101,11 Assay Content not less than 99 % on the anhydrous basis Description White crystalline powder or transparent prisms having a cooling, saline, pungent taste Identification Test for nitrate Passes test Test for potassium Passes test pH 4,5-8,5 (5 % solution) Purity Loss on drying Not more than 1 % (105 °C, 4 hours) Nitrites Not more than 20 mg/kg expressed as KNO2 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 260 ACETIC ACID Synonyms Definition Einecs 200-580-7 Chemical name Acetic acid; Ethanoic acid Chemical formula C2H4O2 Molecular weight 60,05 Assay Content not less than 99,8 % Description Clear, colourless liquid having a pungent, characteristic odour Identification Boiling point 118 °C at 760 mm pressure (of mercury) Specific gravity About 1,049 Test for acetate A one in three solution gives positive tests for acetate Solidification point Not lower than 14,5 °C Purity Non-volatile residue Not more than 100 mg/kg Formic acid, formates and other oxidisable substances Not more than 1 000 mg/kg expressed as formic acid Readily oxidisable substances Dilute 2 ml of the sample in a glass-stoppered container with 10 ml of water and add 0,1 ml of 0,1 N potassium permanganate. The pink colour does not change to brown within 30 minutes Arsenic Not more than 1 mg/kg Lead Not more than 0,5 mg/kg Mercury Not more than 1 mg/kg E 261 POTASSIUM ACETATE Synonyms Definition Einecs 204-822-2 Chemical name Potassium acetate Chemical formula C2H3O2K Molecular weight 98,14 Assay Content not less than 99 % on the anhydrous basis Description Colourless, deliquescent crystals or a white crystalline powder, odourless or with a faint acetic odour Identification pH 7,5-9,0 (5 % aqueous solution) Test for acetate Passes test Test for potassium Passes test Purity Loss on drying Not more than 8 % (150 °C, 2 hours) Formic acid, formates and other oxidisable substances Not more than 1 000 mg/kg expressed as formic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 262 (i) SODIUM ACETATE Synonyms Definition Einecs 204-823-8 Chemical name Sodium acetate Chemical formula C2H3NaO2Ã nH2O (n = 0 or 3) Molecular weight Anhydrous: 82,03 Trihydrate: 136,08 Assay Content (for both of anhydrous and trihydrate form) not less than 98,5 % on the anhydrous basis Description Anhydrous: White, odourless, granular, hygroscopic powder Trihydrate: Colourless, transparent crystals or a granular crystalline powder, odourless or with a faint, acetic odour. Effloresces in warm, dry air Identification pH 8,0-9,5 (1 % aqueous solution) Test for acetate Passes test Test for sodium Passes test Purity Loss on drying Anhydrous: Not more than 2 % (120 °C, 4 hours) Trihydrate: Between 36 and 42 % (120 °C, 4 hours) Formic acid, formates and other oxidisable substances Not more than 1 000 mg/kg expressed as formic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 262 (ii) SODIUM DIACETATE Synonyms Definition Sodium diacetate is a molecular compound of sodium acetate and acetic acid Einecs 204-814-9 Chemical name Sodium hydrogen diacetate Chemical formula C4H7NaO4Ã nH2O (n = 0 or 3) Molecular weight 142,09 (anhydrous) Assay Content 39 to 41 % of free acetic acid and 58 to 60 % of sodium acetate Description White, hygroscopic crystalline solid with an acetic odour Identification pH 4,5-5,0 (10 % aqueous solution) Test for acetate Passes test Test for sodium Passes test Purity Water content Not more than 2 % (Karl Fischer method) Formic acid, formates and other oxidisable substances Not more than 1 000 mg/kg expressed as formic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 263 CALCIUM ACETATE Synonyms Definition Einecs 200-540-9 Chemical name Calcium acetate Chemical formula Anhydrous: C4H6O4Ca Monohydrate: C4H6O4CaÃ H2O Molecular weight Anhydrous: 158,17 Monohydrate: 176,18 Assay Content not less than 98 % on the anhydrous basis Description Anhydrous calcium acetate is a white, hygroscopic, bulky, crystalline solid with a slightly bitter taste. A slight odour of acetic acid may be present. The monohydrate may be needles, granules or powder Identification pH 6,0-9,0 (10 % aqueous solution) Test for acetate Passes test Test for calcium Passes test Purity Loss on drying Not more than 11 % (155 °C to constant weight, for the monohydrate) Water insoluble matter Not more than 0,3 % Formic acid, formates and other oxidisable substances Not more than 1 000 mg/kg expressed as formic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 270 LACTIC ACID Synonyms Definition Consists of a mixture of lactic acid (C3H6O3) and lactic acid lactate (C6H10O5). It is obtained by the lactic fermentation of sugars or is prepared synthetically. Lactic acid is hygroscopic and when concentrated by boiling, it condenses to form lactic acid lactate, which on dilution and heating hydrolyses to lactic acid. Einecs 200-018-0 Chemical name Lactic acid; 2-Hydroxypropionic acid; 1-Hydroxyethane-1-carboxylic acid Chemical formula C3H6O3 Molecular weight 90,08 Assay Content not less than 76 % Description Colourless or yellowish, nearly odourless, syrupy liquid to solid Identification Test for lactate Passes test Purity Sulphated ash Not more than 0,1 % Chloride Not more than 0,2 % Sulphate Not more than 0,25 % Iron Not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Note: This specification refers to a 80 % aqueous solution; for weaker aqueous solutions, calculate values corresponding to their lactic acid content E 280 PROPIONIC ACID Synonyms Definition Einecs 201-176-3 Chemical name Propionic acid; Propanoic acid Chemical formula C3H6O2 Molecular weight 74,08 Assay Content not less than 99,5 % Description Colourless or slightly yellowish, oily liquid with a slightly pungent odour Identification Melting point  22 °C Distillation range 138,5 °C to 142,5 °C Purity Non-volatile residue Not more than 0,01 % when dried at 140 °C to constant weight Aldehydes Not more than 0,1 % expressed as formaldehyde Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 281 SODIUM PROPIONATE Synonyms Definition Einecs 205-290-4 Chemical name Sodium propionate; Sodium propanoate Chemical formula C3H5O2Na Molecular weight 96,06 Assay Content not less than 99 % after drying for two hours at 105 °C Description White crystalline hygroscopic powder, or a fine white powder Identification Test for propionate Passes test Test for sodium Passes test pH 7,5-10,5 (10 % aqueous solution) Purity Loss on drying Not more than 4 % (105 °C, 2 hours) Water insoluble matter Not more than 0,1 % Iron Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 282 CALCIUM PROPIONATE Synonyms Definition Einecs 223-795-8 Chemical name Calcium propionate Chemical formula C6H10O4Ca Molecular weight 186,22 Assay Content not less than 99 %, after drying for two hours at 105 °C Description White crystalline powder Identification Test for propionate Passes test Test for calcium Passes test pH 6,0-9,0 (10 % aqueous solution) Purity Loss on drying Not more than 4 % (105 °C, 2 hours) Water insoluble matter Not more than 0,3 % Iron Not more than 50 mg/kg Fluoride Not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 283 POTASSIUM PROPIONATE Synonyms Definition Einecs 206-323-5 Chemical name Potassium propionate; Potassium propanoate Chemical formula C3H5KO2 Molecular weight 112,17 Assay Content not less than 99 % after drying for two hours at 105 °C Description White crystalline powder Identification Test for propionate Passes test Test for potassium Passes test Purity Loss on drying Not more than 4 % (105 °C, 2 hours) Water insoluble matter Not more than 0,1 % Iron Not more than 30 mg/kg Fluoride Not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 284 BORIC ACID Synonyms Boracic acid; Orthoboric acid; Borofax Definition Einecs 233-139-2 Chemical name Chemical formula H3BO3 Molecular weight 61,84 Assay Content not less than 99,5 % Description Colourless, odourless, transparent crystals or white granules or powder; slightly unctuous to the touch; occurs in nature as the mineral sassolite Identification Melting point At approximately 171 °C Burning test Burns with a nice green flame pH 3,8-4,8 (3,3 % aqueous solution) Purity Peroxides No colour develops with added KI-solution Arsenic Not more than 1 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 285 SODIUM TETRABORATE (BORAX) Synonyms Sodium borate Definition Einecs 215-540-4 Chemical name Sodium tetraborate; Sodium biborate; Sodium pyroborate; Anhydrous tetraborate Chemical formula Na2B4O7 Na2B4O7Ã 10H2O Molecular weight 201,27 Assay Description Powder or glass-like plates becoming opaque on exposure to air; slowly soluble in water Identification Melting range Between 171 °C and 175 °C with decomposition Purity Peroxides No colour develops with added KI-solution Arsenic Not more than 1 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 290 CARBON DIOXIDE Synonyms Carbonic acid gas; Dry ice (solid form); Carbonic anhydride Definition Einecs 204-696-9 Chemical name Carbon dioxide Chemical formula CO2 Molecular weight 44,01 Assay Content not less than 99 % v/v on the gaseous basis Description A colourless gas under normal environmental conditions with a slight pungent odour. Commercial carbon dioxide is shipped and handled as a liquid in pressurised cylinders or bulk storage systems, or in compressed solid blocks of dry ice. Solid (dry ice) forms usually contain added substances, such as propylene glycol or mineral oil, as binders Identification Precipitate formation When a stream of the sample is passed through a solution of barium hydroxide, a white precipitate is produced which dissolves with effervescence in dilute acetic acid Purity Acidity 915 ml of gas bubbled through 50 ml of freshly boiled water must not render the latter more acid to methylorange than is 50 ml freshly boiled water to which has been added 1 ml of hydrochloric acid (0,01 N) Reducing substances, hydrogen phosphide and sulphide 915 ml of gas bubbled through 25 ml of ammoniacal silver nitrate reagent to which has been added 3 ml of ammonia must not cause clouding or blackening of this solution Carbon monoxide Not more than 10 Ã ¼l/l Oil content Not more than 5 mg/kg E 296 MALIC ACID Synonyms Pomalous acid Definition Einecs 230-022-8, 210-514-9, 202-601-5 Chemical name hydroxybutanedioic acid; hydroxysuccinic acid Chemical formula C4H6O5 Molecular weight 134,09 Assay Content not less than 99,0 % Description White or nearly white crystalline powder or granules Identification Melting range 127-132 °C Test for malate Passes test Purity Sulphated ash Not more than 0,1 % Fumaric acid Not more than 1,0 % Maleic acid Not more than 0,05 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 297 FUMARIC ACID Synonyms Definition Einecs 203-743-0 Chemical name trans-Butenedioic acid; trans-1,2-Ethylene-dicarboxylic acid Chemical formula C4H4O4 Molecular weight 116,07 Assay Content not less than 99,0 % on the anhydrous basis Description White crystalline powder or granules Identification Melting range 286-302 °C (closed capillary, rapid heating) Test for double bonds Passes test Test for 1,2-dicarboxylic acid Passes test pH 3,0-3,2 (0,05 % solution at 25 °C) Purity Loss on drying Not more than 0,5 % (120 °C, 4 hours) Sulphated ash Not more than 0,1 % Maleic acid Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 300 ASCORBIC ACID, L-ASCORBIC ACID Synonyms L-xylo-Ascorbic acid; L(+)- Ascorbic acid Definition Einecs 200-066-2 Chemical name L-ascorbic acid; Ascorbic acid; 2,3-Didehydro-L-threo-hexono-1,4-lactone; 3-Keto-L-gulofuranolactone Chemical formula C6H8O6 Molecular weight 176,13 Assay contains not less than 99 % of C6H8O6 after drying in a vacuum desiccator over sulphuric acid for 24 hours, Description White to pale yellow, odourless crystalline powder Melting range Between 189 °C and 193 °C with decomposition Identification Test for ascorbic acid Passes test pH Between 2,4 and 2,8 (2 % aqueous solution) Specific rotation [Ã ±]D 20 between + 20,5 ° and + 21,5 ° (10 % w/v aqueous solution) Purity Loss on drying Not more than 0,4 % (in vacuum over sulphuric acid, 24 hours) Sulphated ash Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 301 SODIUM ASCORBATE Synonyms Sodium L-ascorbate; L-Ascorbic acid monosodium salt Definition Einecs 205-126-1 Chemical name Sodium ascorbate; Sodium L-ascorbate; 2,3-Didehydro-L-threo-hexono-1,4-lactone sodium enolate; 3-Keto-L-gulofurano-lactone sodium enolate Chemical formula C6H7O6Na Molecular weight 198,11 Assay Sodium ascorbate, after drying in a vacuum desiccator over sulphuric acid for 24 hours, contains not less than 99 % of C6H7O6Na Description White or almost white, odourless crystalline powder which darkens on exposure to light Identification Test for ascorbate Passes test Test for sodium Passes test pH Between 6,5 and 8,0 (10 % aqueous solution) Specific rotation [Ã ±]D 20 between + 103 ° and + 106 ° (10 % w/v aqueous solution) Purity Loss on drying Not more than 0,25 % (in vacuum over sulphuric acid, 24 hours) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 302 CALCIUM ASCORBATE Synonyms Calcium ascorbate dihydrate Definition Einecs 227-261-5 Chemical name Calcium ascorbate dihydrate; Calcium salt of 2,3-didehydro-L-threo-hexono-1,4-lactone dihydrate Chemical formula C12H14O12CaÃ 2H2O Molecular weight 426,35 Assay Content not less than 98 % on a volatile matter-free basis Description White to slightly pale greyish-yellow odourless crystalline powder Identification Test for ascorbate Passes test Test for calcium Passes test pH Between 6,0 and 7,5 (10 % aqueous solution) Specific rotation [Ã ±]D 20 between + 95 ° and + 97 ° (5 % w/v aqueous solution) Purity Fluoride Not more than 10 mg/kg (expressed as fluorine) Volatile matter Not more than 0,3 % determined by drying at room temperature for 24 hours in a desiccator containing sulphuric acid or phosphorus pentoxide Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 304 (i) ASCORBYL PALMITATE Synonyms L-ascorbyl palmitate Definition Einecs 205-305-4 Chemical name Ascorbyl palmitate; L-ascorbyl palmitate; 2,3-didehydro-L-threo-hexono-1,4-lactone-6-palmitate; 6-palmitoyl-3-keto-L-gulofuranolactone Chemical formula C22H38O7 Molecular weight 414,55 Assay Content not less than 98 % on the dried basis Description White or yellowish-white powder with a citrus-like odour Identification Melting range Between 107 °C and 117 °C Specific rotation [Ã ±]D 20 between + 21 ° and + 24 ° (5 % w/v in methanol solution) Purity Loss on drying Not more than 2,0 % (vacuum oven, 56-60 °C, 1 hour) Sulphated ash Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 304 (ii) ASCORBYL STEARATE Synonyms Definition Einecs 246-944-9 Chemical name Ascorbyl stearate; L-ascorbyl stearate; 2,3-didehydro-L-threo-hexono-1,4-lactone-6-stearate; 6-stearoyl-3-keto-L-gulofuranolactone Chemical formula C24H42O7 Molecular weight 442,6 Assay Content not less than 98 % Description White or yellowish, white powder with a citrus-like odour Identification Melting point About 116 °C Purity Loss on drying Not more than 2,0 % (vacuum oven, 56-60 °C, 1 hour) Sulphated ash Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 306 TOCOPHEROL-RICH EXTRACT Synonyms Definition Product obtained by the vacuum steam distillation of edible vegetable oil products, comprising concentrated tocopherols and tocotrienols Contains tocopherols such as d-Ã ±-, d-Ã ²-, d-Ã ³- and d-Ã ´-tocopherols Einecs Chemical name Chemical formula Molecular weight 430,71 (d-Ã ±-tocopherol) Assay Content not less than 34 % of total tocopherols Description Brownish red to red, clear, viscous oil having a mild, characteristic odour and taste. May show a slight separation of wax-like constituents in microcrystalline form Identification By suitable gas liquid chromatographic method Specific rotation [Ã ±]D 20 not less than + 20 ° Solubility Insoluble in water. Soluble in ethanol. Miscible in ether Purity Sulphated ash Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 307 ALPHA-TOCOPHEROL Synonyms dl-Ã ±-Tocopherol; (all rac)-Ã ±-Tocopherol Definition Einecs 233-466-0 Chemical name DL-5,7,8-Trimethyltocol; DL-2,5,7,8-tetramethyl-2-(4 ²,8 ²,12 ²-trimethyltridecyl)-6-chromanol Chemical formula C29H50O2 Molecular weight 430,71 Assay Content not less than 96 % Description Slightly yellow to amber, nearly odourless, clear, viscous oil which oxidises and darkens on exposure to air or light Identification Solubility Insoluble in water, freely soluble in ethanol, miscible in ether Spectrophotometry In absolute ethanol the maximum absorption is about 292 nm Specific rotation [Ã ±]D 25 0 ° ± 0,05 ° (1 in 10 solution in chloroform) Purity Refractive index [n]D 20 1,503-1,507 Specific absorption in ethanol (292 nm) 71-76 (0,01 g in 200 ml of absolute ethanol) Sulphated ash Not more than 0,1 % Lead Not more than 2 mg/kg E 308 GAMMA-TOCOPHEROL Synonyms dl-Ã ³-Tocopherol Definition Einecs 231-523-4 Chemical name 2,7,8-trimethyl-2-(4 ²,8 ²,12 ²-trimethyltridecyl)-6-chromanol Chemical formula C28H48O2 Molecular weight 416,69 Assay Content not less than 97 % Description Clear, viscous, pale yellow oil which oxidises and darkens on exposure to air or light Identification Spectrometry Maximum absorptions in absolute ethanol at about 298 nm and 257 nm Purity Specific absorption in ethanol (298 nm) between 91 and 97 (257 nm) between 5,0 and 8,0 Refractive index [n]D 20 1,503-1,507 Sulphated ash Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 309 DELTA-TOCOPHEROL Synonyms Definition Einecs 204-299-0 Chemical name 2,8-dimethyl-2-(4 ²,8 ²,12 ²-trimethyltridecyl)-6-chromanol Chemical formula C27H46O2 Molecular weight 402,7 Assay Content not less than 97 % Description Clear, viscous, pale yellowish or orange oil which oxidises and darkens on exposure to air or light Identification Spectrometry Maximum absorptions in absolute ethanol at about 298 nm and 257 nm Purity Specific absorption in ethanol (298 nm) between 89 and 95 (257 nm) between 3,0 and 6,0 Refractive index [n]D 20 1,500-1,504 Sulphated ash Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 310 PROPYL GALLATE Synonyms Definition Einecs 204-498-2 Chemical name Propyl gallate; Propyl ester of gallic acid; n-propyl ester of 3,4,5-trihydroxybenzoic acid Chemical formula C10H12O5 Molecular weight 212,20 Assay Content not less than 98 % on the anhydrous basis Description White to creamy-white, crystalline, odourless solid Identification Solubility Slightly soluble in water, freely soluble in ethanol, ether and propane-1,2-diol Melting range Between 146 °C and 150 °C after drying at 110 °C for four hours Purity Loss on drying Not more than 0,5% (110 °C, 4 hours) Sulphated ash Not more than 0,1 % Free acid Not more than 0,5 % (as gallic acid) Chlorinated organic compound Not more than 100 mg/kg (as C1) Specific absorption in ethanol (275 nm) not less than 485 and not more than 520 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 311 OCTYL GALLATE Synonyms Definition Einecs 213-853-0 Chemical name Octyl gallate; Octyl ester of gallic acid; n-octyl ester of 3,4,5-trihydroxybenzoic acid Chemical formula C15H22O5 Molecular weight 282,34 Assay Content not less than 98 % after drying at 90 °C for six hours Description White to creamy-white odourless solid Identification Solubility Insoluble in water, freely soluble in ethanol, ether and propane-1,2-diol Melting range Between 99 °C and 102 °C after drying at 90 °C for six hours Purity Loss on drying Not more than 0,5 % (90 °C, 6 hours) Sulphated ash Not more than 0,05 % Free acid Not more than 0,5 % (as gallic acid) Chlorinated organic compound Not more than 100 mg/kg (as C1) Specific absorption in ethanol (275 nm) not less than 375 and not more than 390 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 312 DODECYL GALLATE Synonyms Lauryl gallate Definition Einecs 214-620-6 Chemical name Dodecyl gallate; n-dodecyl (or lauryl) ester of 3,4,5-trihydroxybenzoic acid; Dodecyl ester of gallic acid Chemical formula C19H30O5 Molecular weight 338,45 Assay Content not less than 98 % after drying at 90 °C for six hours Description White or creamy-white odourless solid Identification Solubility Insoluble in water, freely soluble in ethanol and ether Melting range Between 95 °C and 98 °C after drying at 90 °C for six hours Purity Loss on drying Not more than 0,5 % (90 °C, 6 hours) Sulphated ash Not more than 0,05 % Free acid Not more than 0,5 % (as gallic acid) Chlorinated organic compound Not more than 100 mg/kg (as Cl) Specific absorption in ethanol (275 nm) not less than 300 and not more than 325 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 315 ERYTHORBIC ACID Synonyms Isoascorbic acid; D-Araboascorbic acid Definition Einecs 201-928-0 Chemical name D-Erythro-hex-2-enoic acid Ã ³-lactone; Isoascorbic acid; D-Isoascorbic acid Chemical formula C6H8O6 Molecular weight 176,13 Assay Content not less than 98 % on the anhydrous basis Description White to slightly yellow crystalline solid which darkens gradually on exposure to light Identification Melting range About 164 °C to 172 °C with decomposition Test for ascorbic acid/colour reaction Passes test Specific rotation [Ã ±]D 25 10 % (w/v) aqueous solution between  16,5 ° to  18,0 ° Purity Loss on drying Not more than 0,4 % after drying under (reduced pressure on silica gel, 3 hours) Sulphated ash Not more than 0,3 % Oxalate To a solution of 1 g in 10 ml of water add 2 drops of glacial acetic acid and 5 ml of 10 % calcium acetate solution. The solution should remain clear Lead Not more than 2 mg/kg E 316 SODIUM ERYTHORBATE Synonyms Sodium isoascorbate Definition Einecs 228-973-9 Chemical name Sodium isoascorbate; Sodium D-isoascorbic acid; Sodium salt of 2,3-didehydro-D-erythro-hexono-1,4-lactone; 3-keto-D-gulofurano-lactone sodium enolate monohydrate Chemical formula C6H7O6NaÃ H2O Molecular weight 216,13 Assay Content not less than 98 % after drying in a vacuum desiccator over sulphuric acid for 24 hours expressed on the monohydrate basis Description White crystalline solid Identification Solubility Freely soluble in water, very slightly soluble in ethanol Test for ascorbic acid/colour reaction Passes test Test for sodium Passes test pH 5,5 to 8,0 (10 % aqueous solution) Specific rotation [Ã ±]D 25 10 % (w/v) aqueous solution between + 95 ° and + 98 ° Purity Loss on drying Not more than 0,25 % after drying (in vacuum over sulphuric acid, 24 hours) Oxalate To a solution of 1 g in 10 ml of water add 2 drops of glacial acetic acid and 5 ml of 10 % calcium acetate solution. The solution should remain clear. Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 319 TERTIARY-BUTYLHYDROQUINONE (TBHQ) Synonyms TBHQ Definition Einecs 217-752-2 Chemical name Tert-butyl-1,4-benzenediol; 2-(1,1-Dimethylethyl)-1,4-benzenediol Chemical formula C10H14O2 Molecular weight 166,22 Assay Content not less than 99 % of C10H14O2 Description White crystalline solid having a characteristic odour Identification Solubility Practically insoluble in water; soluble in ethanol Melting point Not less than 126,5 °C Phenolics Dissolve about 5 mg of the sample in 10 ml of methanol and add 10,5 ml of dimethylamine solution (1 in 4). A red to pink colour is produced Purity Tertiary-Butyl-p-benzoquinone Not more than 0,2 % 2,5-Di-tertiary-butyl hydroquinone Not more than 0,2 % Hydroxyquinone Not more than 0,1 % Toluene Not more than 25 mg/kg Lead Not more than 2 mg/kg E 320 BUTYLATED HYDROXYANISOLE (BHA) Synonyms BHA Definition Einecs 246-563-8 Chemical name 3-Tertiary-butyl-4-hydroxyanisole; A mixture of 2-tertiary-butyl-4-hydroxyanisole and 3-tertiary-butyl-4-hydroxyanisole Chemical formula C11H16O2 Molecular weight 180,25 Assay Content not less than 98,5 % of C11H16O2 and not less than 85 % of 3-tertiary-butyl-4-hydroxyanisole isomer Description White or slightly yellow flakes or waxy solid with a slight aromatic smell Identification Solubility Insoluble in water, freely soluble in ethanol Melting range Between 48 °C and 63 °C Colour reaction Passes test for phenol groups Purity Sulphated ash Not more than 0,05 % after calcination at 800 ± 25 °C Phenolic impurities Not more than 0,5 % Specific absorption (290 nm) not less than 190 and not more than 210 (228 nm) not less than 326 and not more than 345 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 321 BUTYLATED HYDROXYTOLUENE (BHT) Synonyms BHT Definition Einecs 204-881-4 Chemical name 2,6-Ditertiary-butyl-p-cresol; 4-Methyl-2,6-ditertiarybutylphenol Chemical formula C15H24O Molecular weight 220,36 Assay Content not less than 99 % Description White, crystalline or flaked solid, odourless or having a characteristic faint aromatic odour Identification Solubility Insoluble in water and propane- 1,2-diol Freely soluble in ethanol Melting point At 70 °C Spectrometry The absorption in the range 230 to 320 nm of a 2 cm layer of a 1 in 100 000 solution in dehydrated ethanol exhibits a maximum only at 278 nm Purity Sulphated ash Not more than 0,005 % Phenolic impurities Not more than 0,5 % Specific absorption in ethanol (278 nm) not less than 81 and not more than 88 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 322 LECITHINS Synonyms Phosphatides; Phospholipids Definition Lecithins are mixtures or fractions of phosphatides obtained by physical procedures from animal or vegetable foodstuffs; they also include hydrolysed products obtained through the use of harmless and appropriate enzymes. The final product must not show any signs of residual enzyme activity The lecithins may be slightly bleached in aqueous medium by means of hydrogen peroxide. This oxidation must not chemically modify the lecithin phosphatides Einecs 232-307-2 Chemical name Chemical formula Molecular weight Assay Lecithins: not less than 60,0 % of substances insoluble in acetone Hydrolysed lecithins: not less than 56,0 % of substances insoluble in acetone Description Lecithins: brown liquid or viscous semi-liquid or powder Hydrolysed lecithins: light brown to brown viscous liquid or paste Identification Test for choline Passes test Test for phosphorus Passes test Test for fatty acids Passes test Test for hydrolysed lecithin To a 800 ml beaker add 500 ml of water (30-35 °C). Then slowly add 50 ml of the sample with constant stirring. Hydrolysed lecithin will form a homogeneous emulsion. Non-hydrolysed lecithin will form a distinct mass of about 50 g Purity Loss on drying Not more than 2,0 % (105 °C, 1 hour) Toluene-insoluble matter Not more than 0,3 % Acid value Lecithins: not more than 35 mg of potassium hydroxide per gram Hydrolysed lecithins: not more than 45 mg of potassium hydroxide per gram Peroxide value Equal to or less than 10 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 325 SODIUM LACTATE Synonyms Definition Einecs 200-772-0 Chemical name Sodium lactate; Sodium 2-hydroxypropanoate Chemical formula C3H5NaO3 Molecular weight 112,06 (anhydrous) Assay Content not less than 57 % and not more than 66 % Description Colourless, transparent, liquid. Odourless, or with a slight, characteristic odour Identification Test for lactate Passes test Test for potassium Passes test pH 6,5 to 7,5 (20 % aqueous solution) Purity Acidity Not more than 0,5 % after drying expressed as lactic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Reducing substances No reduction of Fehling's solution Note: This specification refers to a 60 % aqueous solution E 326 POTASSIUM LACTATE Synonyms Definition Einecs 213-631-3 Cheminal name Potassium lactate; Potassium 2-hydroxypropanoate Chemical formula C3H5O3K Molecular weight 128,17 (anhydrous) Assay Content not less than 57 % and not more than 66 % Description Slightly viscous, almost odourless clear liquid. Odourless, or with a slight, characteristic odour Identification Ignition Ignite potassium lactate solution to an ash. The ash is alkaline, and an effervescence occurs when acid is added Colour reaction Overlay 2 ml of potassium lactate solution on 5 ml of a 1 in 100 solution of catechol in sulphuric acid. A deep red colour is produced at the zone of contact Test for potassium Passes test Test for lactate Passes test Purity Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Acidity Dissolve 1 g of potassium lactate solution in 20 ml of water, add 3 drops of phenolphthalein TS and titrate with 0,1 N sodium hydroxide. Not more than 0,2 ml should be required Reducing substances No reduction of Fehling's solution Note: This specification refers to a 60 % aqueous solution E 327 CALCIUM LACTATE Synonyms Definition Einecs 212-406-7 Chemical name Calcium dilactate; Calcium dilactate hydrate; 2-Hydroxypropanoic acid calcium salt Chemical formula (C3H5O2)2 CaÃ nH2O (n = 0 - 5) Molecular weight 218,22 (anhydrous) Assay Content not less than 98 % on the anhydrous basis Description Almost odourless, white crystalline powder or granules Identification Test for lactate Passes test Test for calcium Passes test Solubility Soluble in water and practically insoluble in ethanol pH Between 6,0 and 8,0 (5 % solution) Purity Loss on drying anhydrous: not more than 3,0 % (120 °C, 4 hours) with 1 molecule of water: not more than 8,0 % (120 °C, 4 hours) with 3 molecules of water: not more than 20,0 % (120 °C, 4 hours) with 4,5 molecules of water: not more than 27,0 % (120 °C, 4 hours) Acidity Not more than 0,5 % of the dry matter expressed as lactic acid Fluoride Not more than 30 mg/kg (expressed as fluorine) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Reducing substances No reduction of Fehling's solution E 330 CITRIC ACID Synonyms Definition Citric acid is produced from lemon or pineapple juice, by fermentation of carbohydrate solutions or other suitable media using Candida spp. or non-toxicogenic strains of Aspergillus niger Einecs 201-069-1 Chemical name Citric acid; 2-Hydroxy-1,2,3-propanetricarboxylic acid; Ã ²-Hydroxytricarballylic acid Chemical formula (a) C6H8O7 (anhydrous) (b) C6H8O7Ã H2O (monohydrate) Molecular weight (a) 192,13 (anhydrous) (b) 210,15 (monohydrate) Assay Citric acid may be anhydrous or it may contain 1 molecule of water. Citric acid contains not less than 99,5 % of C6H8O7, calculated on the anhydrous basis Description Citric acid is a white or colourless, odourless, crystalline solid, having a strongly acid taste. The monohydrate effloresces in dry air Identification Solubility Very soluble in water; freely soluble in ethanol; soluble in ether Purity Water content Anhydrous citric acid contains not more than 0,5 % water; citric acid monohydrate contains not more than 8,8 % water (Karl Fischer method) Sulphated ash Not more than 0,05 % after calcination at 800 ± 25 °C Arsenic Not more than 1 mg/kg Lead Not more than 0,5 mg/kg Mercury Not more than 1 mg/kg Oxalates Not more than 100 mg/kg, expressed as oxalic acid, after drying Readily carbonisable substances Heat 1 g of powdered sample with 10 ml of 98 % minimum sulphuric acid in a water bath at 90 °C in the dark for one hour. Not more than a pale brown colour should be produced (Matching Fluid K) E 331 (i) MONOSODIUM CITRATE Synonyms Monobasic sodium citrate Definition Einecs 242-734-6 Chemical name Monosodium citrate; Monosodium salt of 2-hydroxy-1,2,3-propanetricarboxylic acid Chemical formula (a) C6H7O7Na (anhydrous) (b) C6H7O7NaÃ H2O (monohydrate) Molecular weight (a) 214,11 (anhydrous) (b) 232,23 (monohydrate) Assay Content not less than 99 % on the anhydrous basis Description Crystalline white powder or colourless crystals Identification Test for citrate Passes test Test for sodium Passes test pH Between 3,5 and 3,8 (1 % aqueous solution) Purity Loss on drying anhydrous: not more than 1,0 % (140 °C, 0,5 hour) monohydrate: not more than 8,8 % (180 °C, 4 hours) Oxalates Not more than 100 mg/kg expressed as oxalic acid, after drying Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 331 (ii) DISODIUM CITRATE Synonyms Dibasic sodium citrate Definition Einecs 205-623-3 Chemical name Disodium citrate; Disodium salt of 2-hydroxy-1,2,3-propanetricarboxylic acid; Disodium salt of citric acid with 1,5 molecules of water Chemical formula C6H6O7Na2Ã 1,5H2O Molecular weight 263,11 Assay Content not less than 99 % on the anhydrous basis Description Crystalline white powder or colourless crystals Identification Test for citrate Passes test Test for sodium Passes test pH Between 4,9 and 5,2 (1 % aqueous solution) Purity Loss on drying Not more than 13,0 % (180 °C, 4 hours) Oxalates Not more than 100 mg/kg expressed as oxalic acid, after drying Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 331 (iii) TRISODIUM CITRATE Synonyms Tribasic sodium citrate Definition Einecs 200-675-3 Chemical name Trisodium citrate; Trisodium salt of 2-hydroxy-1,2,3-propanetricarboxylic acid; Trisodium salt of citric acid, in anhydrous, dihydrate or pentahydrate form Chemical formula Anhydrous: C6H5O7Na3 Hydrated: C6H5O7Na3Ã nH2O (n = 2 or 5) Molecular weight 258,07 (anhydrous) 294,10 (hydrated n = 2) 348,16 (hydrated n = 5) Assay Not less than 99 % on the anhydrous basis Description Crystalline white powder or colourless crystals Identification Test for citrate Passes test Test for sodium Passes test pH Between 7,5 and 9,0 (5 % aqueous solution) Purity Loss of drying Anhydrous: not more than 1,0 % (180 °C, 18 hours) Dihydrate: 10,0 to 13,0 % (180 °C, 18 hours) Pentahydrate: not more than 30,3 % (180 °C, 4 hours) Oxalates Not more than 100 mg/kg expressed as oxalic acid, after drying Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 332 (i) MONOPOTASSIUM CITRATE Synonyms Monobasic potassium citrate Definition Einecs 212-753-4 Chemical name Monopotassium citrate; Monopotassium salt of 2-hydroxy-1,2,3-propanetricarboxylic acid; Anhydrous monopotassium salt of citric acid Chemical formula C6H7O7K Molecular weight 230,21 Assay Content not less than 99 % on the anhydrous basis Description White, hygroscopic, granular powder or transparent crystals Identification Test for citrate Passes test Test for potassium Passes test pH Between 3,5 and 3,8 (1 % aqueous solution) Purity Loss on drying Not more than 1,0 % (180 °C, 4 hours) Oxalates Not more than 100 mg/kg expressed as oxalic acid, after drying Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 332 (ii) TRIPOTASSIUM CITRATE Synonyms Tribasic potassium citrate Definition Einecs 212-755-5 Chemical name Tripotassium citrate; Tripotassium salt of 2-hydroxy-1,2,3-propanetricarboxylic acid; Monohydrated tripotassium salt of citric acid Chemical formula C6H5O7K3Ã H2O Molecular weight 324,42 Assay Content not less than 99 % on the anhydrous basis Description White, hygroscopic, granular powder or transparent crystals Identification Test for citrate Passes test Test for potassium Passes test pH Between 7,5 and 9,0 (5 % aqueous solution) Purity Loss on drying Not more than 6,0 % (180 °C, 4 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 333 (i) MONOCALCIUM CITRATE Synonyms Monobasic calcium citrate Definition Einecs Chemical name Monocalcium citrate; Monocalcium salt of 2-hydroxy-1,2,3-propanetricarboxylic acid; Monohydrate monocalcium salt of citric acid Chemical formula (C6H7O7)2CaÃ H2O Molecular weight 440,32 Assay Content not less than 97,5 % on the anhydrous basis Description Fine white powder Identification Test for citrate Passes test Test for calcium Passes test pH Between 3,2 and 3,5 (1 % aqueous solution) Purity Loss on drying Not more than 7,0 % (180 °C, 4 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Fluoride Not more than 30 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Aluminium Not more than 30 mg/kg (only if added to food for infants and young children) Not more than 200 mg/kg (for all uses except food for infants and young children) Carbonates Dissolving 1 g of calcium citrate in 10 ml 2 N hydrochloric acid must not liberate more than a few isolated bubbles E 333 (ii) DICALCIUM CITRATE Synonyms Dibasic calcium citrate Definition Einecs Chemical name Dicalcium citrate; Dicalcium salt of 2-hydroxy-1,2,3-propanetricarboxylic acid; Trihydrated dicalcium salt of citric acid Chemical formula (C6H7O7)2Ca2Ã 3H2O Molecular weight 530,42 Assay Not less than 97,5 % on the anhydrous basis Description Fine white powder Identification Test for citrate Passes test Test for calcium Passes test Purity Loss on drying Not more than 20,0 % (180 °C, 4 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Fluoride Not more than 30 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Aluminium Not more than 30 mg/kg (only if added to food for infants and young children) Not more than 200 mg/kg (for all uses except food for infants and young children) Carbonates Dissolving 1 g of calcium citrate in 10 ml 2 N hydrochloric acid must not liberate more than a few isolated bubbles E 333 (iii) TRICALCIUM CITRATE Synonyms Tribasic calcium citrate Definition Einecs 212-391-7 Chemical name Tricalcium citrate; Tricalcium salt of 2-hydroxy-1,2,3-propanetricarboxylic acid; Tetrahydrated tricalcium salt of citric acid Chemical formula (C6H6O7)2Ca3Ã 4H2O Molecular weight 570,51 Assay Not less than 97,5 % on the anhydrous basis Description Fine white powder Identification Test for citrate Passes test Test for calcium Passes test Purity Loss on drying Not more than 14,0 % (180 °C, 4 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Fluoride Not more than 30 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Aluminium Not more than 30 mg/kg (only if added to food for infants and young children) Not more than 200 mg/kg (for all uses except food for infants and young children) Carbonates Dissolving 1 g of calcium citrate in 10 ml 2 N hydrochloric acid must not liberate more than a few isolated bubbles E 334 L(+)-TARTARIC ACID, TARTARIC ACID Synonyms Definition Einecs 201-766-0 Chemical name L-tartaric acid; L-2,3-dihydroxybutanedioic acid; d-Ã ±,Ã ²-dihydroxysuccinic acid Chemical formula C4H6O6 Molecular weight 150,09 Assay Content not less than 99,5 % on the anhydrous basis Description Colourless or translucent crystalline solid or white crystalline powder Identification Melting range Between 168 °C and 170 °C Test for tartrate Passes test Specific rotation [Ã ±]D 20 between + 11,5 ° and + 13,5 ° (20 % w/v aqueous solution) Purity Loss on drying Not more than 0,5 % (over P2O5, 3 hours) Sulphated ash Not more than 1 000 mg/kg (after calcination at 800 ± 25 °C) Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Oxalates Not more than 100 mg/kg expressed as oxalic acid, after drying E 335 (i) MONOSODIUM TARTRATE Synonyms Monosodium salt of L-(+)-tartaric acid Definition Einecs Chemical name Monosodium salt of L-2,3-dihydroxybutanedioic acid; Monohydrated monosodium salt of L-(+)-tartaric acid Chemical formula C4H5O6NaÃ H2O Molecular weight 194,05 Assay Content not less than 99 % on the anhydrous basis Description Transparent colourless crystals Identification Test for tartrate Passes test Test for sodium Passes test Purity Loss on drying Not more than 10,0 % (105 °C, 4 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 335 (ii) DISODIUM TARTRATE Synonyms Definition Einecs 212-773-3 Chemical name Disodium L-tartrate; Disodium (+)-tartrate; Disodium salt of (+)-2,3-dihydroxybutanedioic acid; Dihydrated disodium salt of L-(+)-tartaric acid Chemical formula C4H4O6Na2Ã 2H2O Molecular weight 230,8 Assay Content not less than 99 % on the anhydrous basis Description Transparent, colourless crystals Identification Test for tartrate Passes test Test for sodium Passes test Solubility 1 gram is insoluble in 3 ml of water. Insoluble in ethanol pH Between 7,0 and 7,5 (1 % aqueous solution) Purity Loss on drying Not more than 17,0 % (150 °C, 4 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 336 (i) MONOPOTASSIUM TARTRATE Synonyms Monobasic potassium tartrate Definition Einecs Chemical name Anhydrous monopotassium salt of L-(+)-tartaric acid; Monopotassium salt of L-2,3-dihydroxybutanedioic acid Chemical formula C4H5O6K Molecular weight 188,16 Assay Content not less than 98 % on the anhydrous basis Description White crystalline or granulated powder Identification Test for tartrate Passes test Test for potassium Passes test Melting point 230 °C pH 3,4 (1 % aqueous solution) Purity Loss on drying Not more than 1,0 % (105 °C, 4 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 336 (ii) DIPOTASSIUM TARTRATE Synonyms Dibasic potassium tartrate Definition Einecs 213-067-8 Chemical name Dipotassium salt of L-2,3-dihydroxybutanedioic acid; Dipotassium salt with half a molecule of water of L-(+)-tartaric acid Chemical formula C4H4O6K2Ã  ½H2O Molecular weight 235,2 Assay Content not less than 99 % on the anhydrous basis Description White crystalline or granulated powder Identification Test for tartrate Passes test Test for potassium Passes test pH Between 7,0 and 9,0 (1 % aqueous solution) Purity Loss on drying Not more than 4,0 % (150 °C, 4 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 337 POTASSIUM SODIUM TARTRATE Synonyms Potassium sodium L-(+)-tartrate; Rochelle salt; Seignette salt Definition Einecs 206-156-8 Chemical name Potassium sodium salt of L-2,3-dihydroxybutanedioic acid; Potassium sodium L-(+)-tartrate Chemical formula C4H4O6KNaÃ 4H2O Molecular weight 282,23 Assay Content not less than 99 % on the anhydrous basis Description Colourless crystals or white crystalline powder Identification Test for tartrate Passes test Test for potassium Passes test Test for sodium Passes test Solubility 1 gram is soluble in 1 ml of water, insoluble in ethanol Melting range 70-80 °C pH Between 6,5 and 8,5 (1 % aqueous solution) Purity Loss on drying Not more than 26,0 % and not less than 21,0 % (150 °C, 3 hours) Oxalates Not more than 100 mg/kg (expressed as oxalic acid, after drying) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 338 PHOSPHORIC ACID Synonyms Orthophosphoric acid; Monophosphoric acid Definition Einecs 231-633-2 Chemical name Phosphoric acid Chemical formula H3PO4 Molecular weight 98,00 Assay Content not less than 67,0 % and not more than 85,7 %. Phosphoric acid is commercially available as an aqueous solution at variable concentrations. Description Clear, colourless, viscous liquid Identification Test for acid Passes test Test for phosphate Passes test Purity Volatile acids Not more than 10 mg/kg (as acetic acid) Chlorides Not more than 200 mg/kg (expressed as chlorine) Nitrates Not more than 5 mg/kg (as NaNO3) Sulphates Not more than 1 500 mg/kg (as CaSO4) Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Note: This specification refers to a 75 % aqueous solution E 339 (i) MONOSODIUM PHOSPHATE Synonyms Monosodium monophosphate; Acid monosodium monophosphate; Monosodium orthophosphate; Monobasic sodium phosphate; Sodium dihydrogen monophosphate Definition Einecs 231-449-2 Chemical name Sodium dihydrogen monophosphate Chemical formula Anhydrous: NaH2PO4 Monohydrate: NaH2PO4 Ã  H2O Dihydrate: NaH2PO4 Ã  2H2O Molecular weight Anhydrous: 119,98 Monohydrate: 138,00 Dihydrate: 156,01 Assay After drying at 60 °C for one hour and then at 105 °C for four hours, contains not less than 97 % of NaH2PO4 P2O5 content between 58,0 % and 60,0 % on the anhydrous basis Description A white odourless, slightly deliquescent powder, crystals or granules Identification Test for sodium Passes test Test for phosphate Passes test Solubility Freely soluble in water. Insoluble in ethanol or ether pH Between 4,1 and 5,0 (1 % solution) Purity Loss on drying The anhydrous salt loses not more than 2,0 %, the monohydrate not more than 15,0 %, the dihydrate not more than 25 % (60 °C, 1 hour then 105 °C, 4 hours) Water insoluble matter Not more than 0,2 % on the anhydrous basis Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 339 (ii) DISODIUM PHOSPHATE Synonyms Disodium monophosphate; Secondary sodium phosphate; Disodium orthophosphate; Definition Einecs 231-448-7 Chemical name Disodium hydrogen monophosphate; Disodium hydrogen orthophosphate Chemical formula Anhydrous:Na2HPO4 Hydrate: Na2HPO4 Ã  nH2O (n = 2, 7 or 12) Molecular weight 141,98 (anhydrous) Assay After drying at 40 °C for three hours and subsequently at 105 °C for five hours, contains not less than 98 % of Na2HPO4 P2O5 content between 49 % and 51 % on the anhydrous basis Description Anhydrous disodium hydrogen phosphate is a white, hygroscopic, odourless powder. Hydrated forms available include the dihydrate: a white crystalline, odourless solid; the heptahydrate: white, odourless, efflorescent crystals or granular powder; and the dodecahydrate: white, efflorescent, odourless powder or crystals Identification Test for sodium Passes test Test for phosphate Passes test Solubility Freely soluble in water. Insoluble in ethanol pH Between 8,4 and 9,6 (1 % solution) Purity Loss on drying The anhydrous salt loses not more than 5,0 %, the dihydrate not more than 22,0 %, the heptahydrate not more than 50,0 %, the dodecahydrate not more than 61,0 % (40 °C, 3 hours then 105 °C, 5 hours) Water insoluble matter Not more than 0,2 % on the anhydrous basis Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 339 (iii) TRISODIUM PHOSPHATE Synonyms Sodium phosphate; Tribasic sodium phosphate; Trisodium orthophosphate Definition Trisodium phosphate is obtained from aqueous solutions and crystallises in the anhydrous form and with 1/2, 1, 6, 8 or 12 H2O. The dodecahydrate always crystallises from aqueous solutions with an excess of sodium hydroxide. It contains ¼ molecule of NaOH Einecs 231-509-8 Chemical name Trisodium monophosphate; Trisodium phosphate; Trisodium orthophosphate Chemical formula Anhydrous: Na3PO4 Hydrated: Na3PO4 nH2O (n = 1/2, 1, 6, 8, or 12) Molecular weight 163,94 (anhydrous) Assay Sodium phosphate anhydrous and the hydrated forms, with the exception of the dodecahydrate, contain not less than 97,0 % of Na3PO4 calculated on the dried basis. Sodium phosphate dodecahydrate contains not less than 92,0 % of Na3PO4 calculated on the ignited basis P2O5 content between 40,5 % and 43,5 % on the anhydrous basis Description White odourless crystals, granules or crystalline powder Identification Test for sodium Passes test Test for phosphate Passes test Solubility Freely soluble in water. Insoluble in ethanol pH Between 11,5 and 12,5 (1 % solution) Purity Loss on ignition When dried at 120 °C for two hours and then ignited at about 800 °C for 30 minutes, the losses in weight are as follows: anhydrous not more than 2,0 %, monohydrate not more than 11,0 %, dodecahydrate: between 45,0 % and 58,0 % Water insoluble matter Not more than 0,2 % on the anhydrous basis Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 340 (i) MONOPOTASSIUM PHOSPHATE Synonyms Monobasic potassium phosphate; Monopotassium monophosphate; Mono potassium orthophosphate Definition Einecs 231-913-4 Chemical name Potassium dihydrogen phosphate; Monopotassium dihydrogen orthophosphate; Monopotassium dihydrogen monophosphate Chemical formula KH2PO4 Molecular weight 136,09 Assay Content not less than 98,0 % after drying at 105 °C for four hours P2O5 content between 51,0 % and 53,0 % on the anhydrous basis Description Odourless, colourless crystals or white granular or crystalline powder Identification Test for potassium Passes test Test for phosphate Passes test Solubility Freely soluble in water. Insoluble in ethanol pH Between 4,2 and 4,8 (1 % solution) Purity Loss on drying Not more than 2,0 % (105 °C, 4 hours) Water insoluble matter Not more than 0,2 % on the anhydrous basis Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 340 (ii) DIPOTASSIUM PHOSPHATE Synonyms Dipotassium monophosphate; Secondary potassium phosphate; Dipotassium orthophosphate; Dibasic potassium phosphate Definition Einecs 231-834-5 Chemical name Dipotassium hydrogen monophosphate; Dipotassium hydrogen phosphate; Dipotassium hydrogen orthophosphate Chemical formula K2HPO4 Molecular weight 174,18 Assay Content not less than 98 % after drying at 105 °C for four hours P2O5 content between 40,3 % and 41,5 % on the anhydrous basis Description Colourless or white granular powder, crystals or masses; deliquescent substance, hygroscopic Identification Test for potassium Passes test Test for phosphate Passes test Solubility Freely soluble in water. Insoluble in ethanol pH Between 8,7 and 9,4 (1 % solution) Purity Loss on drying Not more than 2,0 % (105 °C, 4 hours) Water insoluble matter Not more than 0,2 % (on the anhydrous basis) Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 340 (iii) TRIPOTASSIUM PHOSPHATE Synonyms Tribasic potassium phosphate; Tripotassium orthophosphate Definition Einecs 231-907-1 Chemical name Tripotassium monophosphate; Tripotassium phosphate; Tripotassium orthophosphate Chemical formula Anhydrous: K3PO4 Hydrated: K3PO4 Ã  nH2O (n = 1 or 3) Molecular weight 212,27 (anhydrous) Assay Content not less than 97 % calculated on the ignited basis P2O5 content between 30,5 % and 34,0 % on the ignited basis Description Colourless or white, odourless hygroscopic crystals or granules. Hydrated forms available include the monohydrate and trihydrate Identification Test for potassium Passes test Test for phosphate Passes test Solubility Freely soluble in water. Insoluble in ethanol pH Between 11,5 and 12,3 (1 % solution) Purity Loss on ignition Anhydrous: not more than 3,0 %; hydrated: not more than 23,0 % (determined by drying at 105 °C for one hour and then ignite at about 800 °C ± 25 °C for 30 minutes) Water insoluble matter Not more than 0,2 % (on the anhydrous basis) Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 341 (i) MONOCALCIUM PHOSPHATE Synonyms Monobasic calcium phosphate; Monocalcium orthophosphate Definition Einecs 231-837-1 Chemical name Calcium dihydrogen phosphate Chemical formula Anhydrous: Ca(H2PO4)2 Monohydrate: Ca(H2PO4)2 Ã  H2O Molecular weight 234,05 (anhydrous) 252,08 (monohydrate) Assay Content not less than 95 % on the dried basis P2O5 content between 55,5 % and 61,1 % on the anhydrous basis Description Granular powder or white, deliquescent crystals or granules Identification Test for calcium Passes test Test for phosphate Passes test CaO content Between 23,0 % and 27,5 % (anhydrous) Between 19,0 % and 24,8 % (monohydrate) Purity Loss on drying Anhydrous: not more than 14 % (105 °C, 4 hours) Monohydrate: not more than 17,5 % (105 °C, 4 hours) Loss on ignition Anhydrous: not more than 17,5 % (after ignition at 800 °C ± 25 °C for 30 minutes) Monohydrate: not more than 25,0 % (determined by drying at 105 °C for one hour, then ignite at 800 °C ± 25 °C for 30 minutes) Fluoride Not more than 30 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Aluminium Not more than 70 mg/kg (only if added to food for infants and young children) Not more than 200 mg/kg (for all uses except food for infants and young children) E 341 (ii) DICALCIUM PHOSPHATE Synonyms Dibasic calcium phosphate; Dicalcium orthophosphate Definition Einecs 231-826-1 Chemical name Calcium monohydrogen phosphate; Calcium hydrogen orthophosphate; Secondary calcium phosphate Chemical formula Anhydrous: CaHPO4 Dihydrate: CaHPO4 Ã  2H2O Molecular weight 136,06 (anhydrous) 172,09 (dihydrate) Assay Dicalcium phosphate, after drying at 200 °C for three hours, contains not less than 98 % and not more than the equivalent of 102 % of CaHPO4 P2O5 content between 50,0 % and 52,5 % on the anhydrous basis Description White crystals or granules, granular powder or powder Identification Test for calcium Passes test Test for phosphate Passes test Solubility Sparingly soluble in water. Insoluble in ethanol Purity Loss on ignition Not more than 8,5 % (anhydrous), or 26,5 % (dihydrate) after ignition at 800 °C ± 25 °C for 30 minutes Fluoride Not more than 50 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Aluminium Not more than 100 mg/kg for the anhydrous form and not more than 80 mg/kg for the dihydrated form (only if added to food for infants and young children) Not more than 600 mg/kg for the anhydrous form and not more than 500 mg/kg for the dihydrated form (for all uses except food for infants and young children). This applies until 31 March 2015. Not more than 200 mg/kg for the anhydrous form and the dihydrated form (for all uses except food for infants and young children). This applies from 1 April 2015. E 341 (iii) TRICALCIUM PHOSPHATE Synonyms Calcium phosphate, tribasic; Calcium orthophosphate; Pentacalcium hydroxy monophosphate; Calcium hydroxyapatite Definition Tricalcium phosphate consists of a variable mixture of calcium phosphates obtained from neutralisation of phosphoric acid with calcium hydroxide and having the approximate composition of 10CaOÃ 3P2O5 Ã H2O Einecs 235-330-6 (Pentacalcium hydroxy monophosphate) 231-840-8 (Calcium orthophosphate) Chemical name Pentacalcium hydroxy monophosphate; Tricalcium monophosphate Chemical formula Ca5(PO4)3 Ã OH or Ca3(PO4)2 Molecular weight 502 or 310 Assay Content not less than 90 % calculated on the ignited basis P2O5 content between 38,5 % and 48,0 % on the anhydrous basis Description A white, odourless powder which is stable in air Identification Test for calcium Passes test Test for phosphate Passes test Solubility Practically insoluble in water; insoluble in ethanol, soluble in dilute hydrochloric and nitric acid Purity Loss on ignition Not more than 8 % after ignition at 800 °C ± 25 °C for 0,5 hour Fluoride Not more than 50 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Aluminium Not more than 150 mg/kg (only if added to food for infants and young children) Not more than 500 mg/kg (for all uses except food for infants and young children). This applies until 31 March 2015 Not more than 200 mg/kg (for all uses except food for infants and young children). This applies from 1 April 2015. E 343 (i) MONOMAGNESIUM PHOSPHATE Synonyms Magnesiumdihydrogenphosphate; Magnesiumphosphate, monobasic; Monomagnesium orthophosphate Definition Einecs 236-004-6 Chemical name Monomagnesiumdihydrogenmonophosphate Chemical formula Mg(H2PO4)2 nH2O (where n = 0 to 4) Molecular weight 218,30 (anhydrous) Assay Not less than 51,0 % after ignition calculated as P2O5 at the ignited basis (800 °C ± 25 °C for 30 minutes) Description White, odourless, crystalline powder, slightly soluble in water Identification Test for magnesium Passes test Test for phosphate Passes test MgO content Not less than 21,5 % after ignition or at an anhydrous basis (105 °C, 4 hours) Purity Fluoride Not more than 10 mg/kg (as fluorine) Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 343 (ii) DIMAGNESIUM PHOSPHATE Synonyms Magnesiumhydrogenphosphate; Magnesiumphosphate, dibasic; Dimagnesium orthophosphate; Secondary magnesiumphosphate Definition Einecs 231-823-5 Chemical name Dimagnesiummonohydrogenmonophosphate Chemical formula MgHPO4 Ã  nH2O (where n = 0-3) Molecular weight 120,30 (anhydrous) Assay Not less than 96 % after ignition (800 °C ± 25 °C for 30 minutes) Description White, odourless, crystalline powder, slightly soluble in water Identification Test for magnesium Passes test Test for phosphate Passes test MgO content Not less than 33,0 % calculated on the anhydrous basis (105 °C, 4 hours) Purity Fluoride Not more than 10 mg/kg (as fluorine) Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 350 (i) SODIUM MALATE Synonyms Sodium salt of malic acid Definition Einecs Chemical name Disodium DL-malate; disodium salt of hydroxybutanedioic acid Chemical formula Hemihydrate: C4H4Na2O5 ½ H2O Trihydrate: C4H4Na2O5 3H2O Molecular weight Hemihydrate: 187,05 Trihydrate: 232,10 Assay Content not less than 98,0 % on the anhydrous basis Description White crystalline powder or lumps Identification Test for 1,2-dicarboxylic acid Passes test Test for sodium Passes test Azo dye formation Positive Solubility Freely soluble in water Purity Loss on drying Hemihydrate: Not more than 7,0 % (130 °C, 4 hours) Trihydrate: 20,5-23,5 % (130 °C, 4 hours) Alkalinity Not more than 0,2 % as Na2CO3 Fumaric acid Not more than 1,0 % Maleic acid Not more than 0,05 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 350 (ii) SODIUM HYDROGEN MALATE Synonyms Monosodium salt of DL-malic acid Definition Einecs Chemical name Monosodium DL-malate; monosodium 2-DL-hydroxy succinate Chemical formula C4H5NaO5 Molecular weight 156,07 Assay Content not less than 99,0 % on the anhydrous basis Description White powder Identification Test for 1,2-dicarboxylic acid Passes test Test for sodium Passes test Azo dye formation Positive Purity Loss on drying Not more than 2,0 % (110 °C, 3 hours) Maleic acid Not more than 0,05 % Fumaric acid Not more than 1,0 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 351 POTASSIUM MALATE Synonyms Potassium salt of malic acid Definition Einecs Chemical name Dipotassium DL-malate; dipotassium salt of hydroxybutanedioic acid Chemical formula C4H4K2O5 Molecular weight 210,27 Assay Content not less than 59,5 % Description Colourless or almost colourless aqueous solution Identification Test for 1,2-dicarboxylic acid Passes test Test for potassium Passes test Azo dye formation Positive Purity Alkalinity Not more than 0,2 % as K2CO3 Fumaric acid Not more than 1,0 % Maleic acid Not more than 0,05 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 352 (i) CALCIUM MALATE Synonyms Calcium salt of malic acid Definition Einecs Chemical name Calcium DL-malate; calcium-Ã ±-hydroxysuccinate; calcium salt of hydroxybutanedioic acid Chemical formula C4H5CaO5 Molecular weight 172,14 Assay Content not less than 97,5 % on the anhydrous basis Description White powder Identification Test for malate Passes test Test 1,2-dicarboxylic acid Passes test Test for calcium Passes test Azo dye formation Positive Solubility Slightly soluble in water Purity Loss on drying Not more than 2 % (100 °C, 3 hours) Alkalinity Not more than 0,2 % as CaCO3 Maleic acid Not more than 0,05 % Fumaric acid Not more than 1,0 % Fluoride Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 352 (ii) CALCIUM HYDROGEN MALATE Synonyms Monocalcium salt of DL-malic acid Definition Einecs Chemical name Monocalcium DL-malate; monocalcium 2-DL-hydroxysuccinate Chemical formula (C4H5O5)2Ca Molecular weight Assay Content not less than 97,5 % on the anhydrous basis Description White powder Identification Test for 1,2-dicarboxylic acid Passes test Test for calcium Passes test Azo dye formation Positive Purity Loss on drying Not more than 2,0 % (110 °C, 3 hours) Maleic acid Not more than 0,05 % Fumaric acid Not more than 1,0 % Fluoride Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 353 METATARTARIC ACID Synonyms Ditartaric acid Definition Einecs Chemical name Metatartaric acid Chemical formula C4H6O6 Molecular weight Assay Not less than 99,5 % Description Crystalline or powder form with a white or yellowish colour. Very deliquescent with a faint odour of caramel Identification Solubility Very soluble in water and ethanol Identification test Place a sample of 1 to 10 mg of this substance in a test tube with 2 ml of concentrated sulphuric acid and 2 drops of sulpho-resorcinol reagent. When heated to 150 °C, an intense violet coloration appears Purity Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 354 CALCIUM TARTRATE Synonyms L-Calcium tartrate Definition Einecs Chemical name Calcium L(+)-2,3-dihydroxybutanedioate di-hydrate Chemical formula C4H4CaO6 Ã  2H2O Molecular weight 224,18 Assay Not less than 98,0 % Description Fine crystalline powder with a white or off-white colour Identification Solubility Slightly soluble in water. Solubility approximately 0,01 g/100 ml water (20 °C). Sparingly soluble in ethanol. Slightly soluble in diethyl ether. Soluble in acids Specific rotation [Ã ±]D 20 + 7,0 ° to + 7,4 ° (0,1 % in a 1N HCl solution) pH Between 6,0 and 9,0 (5 % slurry) Purity Sulphates Not more than 1 g/kg (as H2SO4) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 355 ADIPIC ACID Synonyms Definition Einecs 204-673-3 Chemical name Hexanedioic acid; 1,4-butanedicarboxylic acid Chemical formula C6H10O4 Molecular weight 146,14 Assay Content not less than 99,6 % Description White odourless crystals or crystalline powder Identification Melting range 151,5-154,0 °C Solubility Slightly soluble in water. Freely soluble in ethanol Purity Water Not more than 0,2 % (Karl Fischer method) Sulphated ash Not more than 20 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 356 SODIUM ADIPATE Synonyms Definition Einecs 231-293-5 Chemical name Sodium adipate Chemical formula C6H8Na2O4 Molecular weight 190,11 Assay Content not less than 99,0 % (on anhydrous basis) Description White odourless crystals or crystalline powder Identification Melting range 151-152 °C (for adipic acid) Solubility Approximately 50 g/100 ml water (20 °C) Test for sodium Passes test Purity Water content Not more than 3 % (Karl Fischer) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 357 POTASSIUM ADIPATE Synonyms Definition Einecs 242-838-1 Chemical name Potassium adipate Chemical formula C6H8K2O4 Molecular weight 222,32 Assay Content not less than 99,0 % (on anhydrous basis) Description White odourless crystals or crystalline powder Identification Melting range 151-152 °C (for adipic acid) Solubility Approximately 60 g/100 ml water (20 °C) Test for potassium Passes test Purity Water Not more than 3 % (Karl Fischer) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 363 SUCCINIC ACID Synonyms Definition Einecs 203-740-4 Chemical name Butanedioic acid Chemical formula C4H6O4 Molecular weight 118,09 Assay Content no less than 99,0 % Description Colourless or white, odourless crystals Identification Melting range 185,0-190,0 °C Purity Residue on ignition Not more than 0,025 % (800 °C, 15 min) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 380 TRIAMMONIUM CITRATE Synonyms Tribasic ammonium citrate Definition Einecs 222-394-5 Chemical name Triammonium salt of 2-hydroxypropan-1,2,3-tricarboxylic acid Chemical formula C6H17N3O7 Molecular weight 243,22 Assay Content not less than 97,0 % Description White to off-white crystals or powder Identification Test for ammonium Passes test Test for citrate Passes test Solubility Freely soluble in water Purity Oxalate Not more than 0,04 % (as oxalic acid) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 385 CALCIUM DISODIUM ETHYLENEDIAMINETETRAACETATE Synonyms Calcium disodium EDTA; Calcium disodium edetate Definition Einecs 200-529-9 Chemical name N,N ²-1,2-Ethanediylbis [N-(carboxymethyl)-glycinate] [(4-)-O,O ²,ON,ON]calciate(2)-disodium; Calcium disodium ethylenediaminetetra acetate; Calcium disodium (ethylenedinitrilo)tetra acetate Chemical formula C10H12O8CaN2Na2Ã 2H2O Molecular weight 410,31 Assay Content not less than 97 % on the anhydrous basis Description White, odourless crystalline granules or white to nearly white powder, slightly hygroscopic Identification Test for sodium Passes test Test for calcium Passes test Chelating activity to metal ions Positive pH Between 6,5 and 7,5 (1 % solution) Purity Water content 5 to 13 % (Karl Fischer method) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 392 EXTRACTS OF ROSEMARY Synonyms Extract of rosemary leaf (antioxidant) Definition Extracts of rosemary contain several components, which have been proven to exert antioxidative functions. These components belong mainly to the classes of phenolic acids, flavonoids, diterpenoids. Besides the antioxidant compounds, the extracts can also contain triterpenes and organic solvent extractable material specifically defined in the following specification. Einecs 283-291-9 Chemical name Rosemary extract (Rosmarinus officinalis) Description Rosemary leaf extract antioxidant is prepared by extraction of the leaves of Rosmarinus officinalis using a food approved solvent system. Extracts may then be deodorised and decolourised. Extracts may be standardised. Identification Reference antioxidative compounds: phenolic diterpenes Carnosic acid (C20H28O4) and Carnosol (C20H26O4) (which comprise not less than 90 % of the total phenolic diterpenes) Reference key volatiles Borneol, Bornyl Acetate, Camphor, 1,8-Cineol, Verbenone Density > 0,25 g/ml Solubility Insoluble in water Purity Loss of drying < 5 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg 1  Extracts of rosemary produced from dried rosemary leaves by acetone extraction. Description Extracts of rosemary are produced from dried rosemary leaves by acetone extraction, filtration, purification and solvent evaporation, followed by drying and sieving to obtain a fine powder or a liquid. Identification Content of reference antioxidative compounds  ¥ 10 % w/w, expressed as the total of carnosic acid and carnosol Antioxidant/Volatiles  Ratio (Total % w/w of carnosic acid and carnosol)  ¥ 15 (% w/w of reference key volatiles)* (* as a percentage of total volatiles in the extract, measured by Gas Chromatography  Mass Spectrometry Detection, GC-MSD) Purity Residual solvents Acetone: Not more than 500 mg/kg 2  Extracts of rosemary prepared by extraction of dried rosemary leaves by means of supercritical carbon dioxide. Description Extracts of rosemary produced from dried rosemary leaves extracted by means of supercritical carbon dioxide with a small amount of ethanol as entrainer. Identification Content of reference antioxidative compounds  ¥ 13 % w/w, expressed as the total of carnosic acid and carnosol Antioxidant/Volatiles  Ratio (Total % w/w of carnosic acid and carnosol)  ¥ 15 (% w/w of reference key volatiles)* (* as a percentage of total volatiles in the extract, measured by Gas Chromatography  Mass Spectrometry Detection, GC-MSD) Purity Residual solvents Ethanol: not more than 2 % 3  Extracts of rosemary prepared from a deodorised ethanolic extract of rosemary. Description Extracts of rosemary which are prepared from a deodorised ethanolic extract of rosemary. The extracts may be further purified, for example by treatment with active carbon and/or molecular distillation. The extracts may be suspended in suitable and approved carriers or spray dried. Identification Content of reference antioxidative compounds  ¥ 5 % w/w, expressed as the total of carnosic acid and carnosol Antioxidant/Volatiles  Ratio (Total % w/w of carnosic acid and carnosol)  ¥ 15 (% w/w of reference key volatiles)* (* as a percentage of total volatiles in the extract, measured by Gas Chromatography  Mass Spectrometry Detection, GC-MSD) Purity Residual solvents Ethanol: not more than 500 mg/kg 4  Extracts of rosemary decolourised and deodorised, obtained by a two-step extraction using hexane and ethanol. Description Extracts of rosemary which are prepared from a deodorised ethanolic extract of rosemary, undergone a hexane extraction. The extract may be further purified, for example by treatment with active carbon and/or molecular distillation. They may be suspended in suitable and approved carriers or spray dried. Identification Content of reference antioxidative compounds  ¥ 5 % w/w, expressed as the total of carnosic acid and carnosol Antioxidant/Volatiles  Ratio (Total % w/w of carnosic acid and carnosol)  ¥ 15 (% w/w of reference key volatiles)* (* as a percentage of total volatiles in the extract, measured by Gas Chromatography  Mass Spectrometry Detection, GC-MSD) Purity Residual solvents Hexane: not more than 25 mg/kg Ethanol: not more than 500 mg/kg E 400 ALGINIC ACID Synonyms Definition Linear glycuronoglycan consisting mainly of Ã ²-(1-4) linked D-mannuronic and Ã ±-(1-4) linked L-guluronic acid units in pyranose ring form. Hydrophilic colloidal carbohydrate extracted by the use of dilute alkali from strains of various species of brown seaweeds (Phaeophyceae) Einecs 232-680-1 Chemical name Chemical formula (C6H8O6)n Molecular weight 10 000-600 000 (typical average) Assay Alginic acid yields, on the anhydrous basis, not less than 20 % and not more than 23 % of carbon dioxide (CO2), equivalent to not less than 91 % and not more than 104,5 % of alginic acid (C6H8O6)n (calculted on equivalent weight basis of 200) Description Alginic acid occurs in filamentous, grainy, granular and powdered forms. It is a white to yellowish brown and nearly odourless Identification Solubility Insoluble in water and organic solvents, slowly soluble in solutions of sodium carbonate, sodium hydroxide and trisodium phosphate Calcium chloride precipitation test To a 0,5 % solution of the sample in 1 M sodium hydroxide solution add one fifth of its volume of a 2,5 % solution of calcium chloride. A voluminous, gelatinous precipitate is formed. This test distinguishes alginic acid from acacia gum, sodium carboxymethyl cellulose, carboxymethyl starch, carrageenan, gelatin, gum ghatti, karaya gum, locust bean gum, methyl cellulose and tragacanth gum. Ammonium sulphate precipitation test To a 0,5 % solution of the sample in 1 M sodium hydroxide solution add one half of its volume of a saturated solution of ammonium sulphate. No precipitate is formed. This test distinguishes alginic acid from agar, sodium carboxymethyl cellulose, carrageenan, de-esterified pectin, gelatin, locust bean gum, methyl cellulose and starch. Colour reaction Dissolve as completely as possible 0,01 g of the sample by shaking with 0,15 ml of 0,1 N sodium hydroxide and add 1 ml of acid ferric sulphate solution. Within 5 minutes a cherry-red colour develops that finally becomes deep purple. pH Between 2,0 and 3,5 (3 % suspension) Purity Loss on drying Not more than 15 % (105 °C, 4 hours) Sulphated ash Not more than 8 % on the anhydrous basis Sodium hydroxide (1 M solution) insoluble matter Not more than 2 % on the anhydrous basis Formaldehyde Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 500 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g E 401 SODIUM ALGINATE Synonyms Definition Einecs Chemical name Sodium salt of alginic acid Chemical formula (C6H7NaO6)n Molecular weight 10 000-600 000 (typical average) Assay Yields, on the anhydrous basis, not less than 18 % and not more than 21 % of carbon dioxide corresponding to not less than 90,8 % and not more than 106,0 % of sodium alginate (calculated on equivalent weight basis of 222) Description Nearly odourless, white to yellowish fibrous or granular powder Identification Test for sodium Passes test Test for alginic acid Passes test Purity Loss on drying Not more than 15 % (105 °C, 4 hours) Water insoluble matter Not more than 2 % on the anhydrous basis Formaldehyde Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 500 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g E 402 POTASSIUM ALGINATE Synonyms Definition Einecs Chemical name Potassium salt of alginic acid Chemical formula (C6H7KO6)n Molecular weight 10 000-600 000 (typical average) Assay Yields, on the anhydrous basis, not less than 16,5 % and not more than 19,5 % of carbon dioxide corresponding to not less than 89,2 % and not more than 105,5 % of potassium alginate (calculated on an equivalent weight basis of 238) Description Nearly odourless, white to yellowish fibrous or granular powder Identification Test for potassium Passes test Test for alginic acid Passes test Purity Loss on drying Not more than 15 % (105 °C, 4 hours) Water insoluble matter Not more than 2 % on the anhydrous basis Formaldehyde Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 500 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g E 403 AMMONIUM ALGINATE Synonyms Definition Einecs Chemical name Ammonium salt of alginic acid Chemical formula (C6H11NO6)n Molecular weight 10 000-600 000 (typical average) Assay Yields, on the anhydrous basis, not less than 18 % and not more than 21 % of carbon dioxide corresponding to not less than 88,7 % and not more than 103,6 % ammonium alginate (calculated on an equivalent weight basis of 217) Description White to yellowish fibrous or granular powder Identification Test for ammonium Passes test Test for alginic acid Passes test Purity Loss on drying Not more than 15 % (105 °C, 4 hours) Sulphated ash Not more than 7 % on the dried basis Water insoluble matter Not more than 2 % on the anhydrous basis Formaldehyde Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 500 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g E 404 CALCIUM ALGINATE Synonyms Calcium salt of alginate Definition Einecs Chemical name Calcium salt of alginic acid Chemical formula (C6H7Ca1/2O6)n Molecular weight 10 000-600 000 (typical average) Assay Yields, on the anhydrous basis, not less than 18 % and not more than 21 % carbon dioxide corresponding to not less than 89,6 % and not more than 104,5 % of calcium alginate (calculated on an equivalent weight basis of 219) Description Nearly odourless, white to yellowish fibrous or granular powder Identification Test for calcium Passes test Test for alginic acid Passes test Purity Loss on drying Not more than 15,0 % (105 °C, 4 hours) Formaldehyde Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 500 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g E 405 PROPANE-1,2-DIOL ALGINATE Synonyms Hydroxypropyl alginate; 1,2-Propanediol ester of alginic acid; Propylene glycol alginate Definition Einecs Chemical name 1,2-Propanediol ester of alginic acid; varies in composition according to its degree of esterification and the percentage of free and neutralised carboxyl groups in the molecule Chemical formula (C9H14O7)n (esterified) Molecular weight 10 000-600 000 (typical average) Assay Yields, on the anhydrous basis, not less than 16 % and not more than 20 % of carbon dioxide (CO2) Description Nearly odourless, white to yellowish brown fibrous or granular powder Identification Test for 1,2-propanediol Passes test (after hydrolysis) Test for alginic acid Passes test (after hydrolysis) Purity Loss on drying Not more than 20 % (105 °C, 4 hours) Total propane-1,2-diol content Not less than 15 % and not more than 45 % Free propane-1,2-diol content Not more than 15 % Water insoluble matter Not more than 2 % on the anhydrous basis Formaldehyde Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 500 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g E 406 AGAR Synonyms Gelose; Kanten, Bengal, Ceylon, Chinese or Japanese isinglass; Layor Carang Definition Agar is a hydrophilic colloidal polysaccharide consisting mainly of galactose units with a regular alternation of L and D isomeric forms. These hexoses are alternately linked with alpha-1,3 and beta-1,4 bonds in the copolymer. On about every tenth D-galactopyranose unit one of the hydroxyl groups is esterified with sulphuric acid which is neutralised by calcium, magnesium, potassium or sodium. It is extracted from certain strains of marine algae of the families Gelidiaceae and Gracilariaceae and relevant red algae of the class Rhodophyceae Einecs 232-658-1 Chemical name Chemical formula Molecular weight Assay The threshold gel concentration should not be higher than 0,25 % Description Agar is odourless or has a slight characteristic odour. Unground agar usually occurs in bundles consisting of thin, membranous, agglutinated strips, or in cut, flaked or granulated forms. It may be light yellowish-orange, yellowish-grey to pale yellow, or colourless. It is tough when damp, brittle when dry. Powdered agar is white to yellowish-white or pale yellow. When examined in water under a microscope, agar powder appears more transparent. In chloral hydrate solution, the powdered agar appears more transparent than in water, more or less granular, striated, angular and occasionally contains frustules of diatoms. Gel strength may be standardised by the addition of dextrose and maltodextrines or sucrose Identification Solubility Insoluble in cold water; soluble in boiling water Purity Loss on drying Not more than 22 % (105 °C, 5 hours) Ash Not more than 6,5 % on the anhydrous basis determined at 550 °C Acid-insoluble ash (insoluble in approximately 3N Hydrochloric acid) Not more than 0,5 % determined at 550 °C on the anhydrous basis Insoluble matter (after stirring for 10 minutes in hot water) Not more than 1,0 % Starch Not detectable by the following method: to a 1 in 10 solution of the sample add a few drops of iodine solution. No blue colour is produced Gelatin and other proteins Dissolve about 1 g of agar in 100 ml of boiling water and allow to cool of about 50 °C. To 5 ml of the solution add 5 ml of trinitrophenol solution (1 g of anhydrous trinitrophenol/100 ml of hot water). No turbidity appears within 10 minutes Water absorption Place 5 g to agar in a 100 ml graduated cylinder, fill to the mark with water, mix and allow to stand at about 25 °C for 24 hours. Pour the contents of the cylinder through moistened glass wool, allowing the water to drain into a second 100 ml graduated cylinder. Not more than 75 ml of water is obtained Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 300 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 5 g E 407 CARRAGEENAN Synonyms Products of commerce are sold under different names such as: Irish moss gelose; Eucheuman (from Eucheuma spp.); Iridophycan (from Iridaea spp.); Hypnean (from Hypnea spp.); Furcellaran or Danish agar (from Furcellaria fastigiata); Carrageenan (from Chondrus and Gigartina spp.) Definition Carrageenan is obtained by extraction with water or dilute aqueous alkali of strains of seaweeds of Gigartinaceae, Solieriaceae, Hypneaceae and Furcellariaceae, families of the class Rhodophyceae (red seaweeds). Carrageenan consists chiefly of the potassium, sodium, magnesium and calcium sulphate esters of galactose and 3,6-anhydrogalactose polysacharide. These hexoses are alternately linked Ã ±-1,3 and Ã ²-1,4 in the copolymer. The prevalent polysaccharides in carrageenan are designated as kappa, iota, lambda depending on the number of sulphate by repeating unit (i.e. 1,2,3 sulphate). Between kappa and iota there is a continuum of intermediate compositions differing in number of sulphates per repeat units between 1 and 2. During the process, no organic precipitant shall be used other than methanol, ethanol and propan-2-ol. The wording carrageenan is reserved for the non hydrolysed or otherwise chemically degraded polymer. Formaldehyde may be present as an adventitious impurity up to a maximum of 5 mg/kg. Einecs 232-524-2 Chemical name Sulphate esters of polygalactose Chemical formula Molecular weight Assay Description Yellowish to colourless, coarse to fine powder which is practically odourless Identification Test for galactose Passes test Test for anhydrogalactose Passes test Test for sulphate Passes test Solubility Soluble in hot water; insoluble in alcohol for a 1,5 % dilution Purity Solvent residues Not more than 0,1 % of methanol, ethanol, propan-2-ol, singly or in combination Viscosity Not less than 5 mPa.s (1,5 % solution at 75 °C) Loss on drying Not more than 12 % (105 °C, 4 hours) Sulphates Not less than 15 % and not more than 40 % on the dried basis (as SO4) Ash Not less than 15 % and not more than 40 % determined on the dried basis at 550 °C Acid-insoluble ash Not more than 1 % on the dried basis (insoluble in 10 % hydrochloric acid) Acid-insoluble matter Not more than 2 % on the dried basis (insoluble in 1 % v/v sulphuric acid) Low molecular weight carrageenan (Molecular weight fraction below 50 kDa) Not more than 5 % Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 2 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 300 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g E 407a PROCESSED EUCHEUMA SEAWEED Synonyms PES (acronym for processed eucheuma seaweed). The PES obtained from Euchema cottonii is generally called kappa PES and the PES from Euchema spinosum iota PES. Definition Processed eucheuma seaweed is obtained by aqueous alkaline (KOH) treatment at high temperature of the strains of seaweeds Eucheuma cottonii and Eucheuma spinosum, of the class Rhodophyceae (red seaweeds) followed by fresh water washing to remove impurities and drying to obtain the product. Further purification may be achieved by washing with an alcohol. The alcohols authorised are restricted to methanol, ethanol or propan-2-ol. The product consists chiefly of the potassium, sodium, magnesium and calcium sulphate esters of galactose and 3,6-anhydrogalactose polysaccharide. Up to 15 % algal cellulose is also present in the product. The wording processed eucheuma seaweed is reserved to the non hydrolysed or otherwise chemically degraded polymer. Formaldehyde may be present up to a maximum of 5 mg/kg. Description Tan to yellowish, coarse to fine powder which is practically odourless Identification Test for galactose Passes test Test for anhydrogalactose Passes test Test for sulphate Passes test Solubility Forms cloudy viscous suspensions in water. Insoluble in ethanol for a 1,5 % solution. Purity Solvent residues Not more than 0,1 % of methanol, ethanol, propan-2-ol, singly or in combination Viscosity Not less than 5 mPa.s (1,5 % solution at 75 °C) Loss on drying Not more than 12 % (105 °C, 4 hours) Sulphate Not less than 15 % and not more than 40 % on the dried basis (as SO4) Ash Not less than 15 % and not more than 40 % determined on the dried basis at 550 °C Acid-insoluble ash Not more than 1 % on the dried basis (insoluble in 10 % hydrochloric acid) Acid-insoluble matter Not less than 8 % and not more than 15 % on the dried basis (insoluble in 1 % v/v sulphuric acid) Low molecular weight carrageenan (Molecular weight fraction below 50 kDa) Not more than 5 % Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 2 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 300 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g E 410 LOCUST BEAN GUM Synonyms Carob bean gum; Algaroba gum Definition Locust bean gum is the ground endosperm of the seeds of the strains of carob tree, Cerationia siliqua (L.) Taub. (family Leguminosae). Consists mainly of a high molecular weight hydrocolloidal polysaccharide, composed of galactopyranose and mannopyranose units combined through glycosidic linkages, which may be described chemically as galactomannan Einecs 232-541-5 Chemical name Chemical formula Molecular weight 50 000-3 000 000 Assay Galactomannan content not less than 75 % Description White to yellowish-white, nearly odourless powder Identification Test for galactose Passes test Test for mannose Passes test Microscopic examination Place some ground sample in an aqueous solution containing 0,5 % iodine and 1 % potassium iodide on a glass slide and examine under microscope. Locust bean gum contains long stretched tubiform cells, separated or slightly interspaced. Their brown contents are much less regularly formed than in guar gum. Guar gum shows close groups of round to pear shaped cells. Their contents are yellow to brown Solubility Soluble in hot water, insoluble in ethanol Purity Loss on drying Not more than 15 % (105 °C, 5 hours) Ash Not more than 1,2 % determined at 800 °C Protein (N Ã  6,25) Not more than 7 % Acid-insoluble matter Not more than 4 % Starch Not detectable by the following method: to a 1 in 10 solution of the sample add a few drops of iodine solution. No blue colour is produced Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Ethanol and propan-2-ol Not more than 1 %, single or in combination E 412 GUAR GUM Synonyms Gum cyamopsis; Guar flour Definition Guar gum is the ground endosperm of the seeds of strains of the guar plant, Cyamopsis tetragonolobus (L.) Taub. (family Leguminosae). Consists mainly of a high molecular weight hydrocolloidal polysaccharide composed of galactopyranose and mannopyranose units combined through glycosidic linkages, which may be described chemically as galactomannan. The gum may be partially hydrolysed by either heat treatment, mild acid or alcaline oxidative treatment for viscosity adjustment. Einecs 232-536-0 Chemical name Chemical formula Molecular weight 50 000-8 000 000 Assay Galactomannan content not less than 75 % Description A white to yellowish-white, nearly odourless powder Identification Test for galactose Passes test Test for mannose Passes test Solubility Soluble in cold water Purity Loss on drying Not more than 15 % (105 °C, 5 hours) Ash Not more than 5,5 % determined at 800 °C Acid-insoluble matter Not more than 7 % Protein Not more than 10 % (factor N x 6,25) Starch Not detectable by the following method: to a 1 in 10 solution of the sample add a few drops of iodine solution. (No blue colour is produced) Organic peroxides Not more than 0,7 meq active oxygen/kg sample Furfural Not more than 1 mg/kg Pentachlorophenol Not more than 0,01 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 413 TRAGACANTH Synonyms Tragacanth gum; Tragant Definition Tragacanth is a dried exudation obtained from the stems and branches of strains of Astragalus gummifer Labillardiere and other Asiatic species of Astragalus (family Leguminosae). It consists mainly of high molecular weight polysaccharides (galactoarabans and acidic polysaccharides) which, on hydrolysis, yield galacturonic acid, galactose, arabinose, xylose and fucose. Small amounts of rhamnose and of glucose (derived from traces of starch and/or cellulose) may also be present Einecs 232-252-5 Chemical name Chemical formula Molecular weight Approximately 800 000 Assay Description Unground Tragacanth gum occurs as flattened, lamellated, straight or curved fragments or as spirally twisted pieces 0,5-2,5 mm thick and up to 3 cm in length. It is white to pale yellow in colour but some pieces may have a red tinge. The pieces are horny in texture, with a short fracture. It is odourless and solutions have an insipid mucilaginous taste. Powdered tragacanth is white to pale yellow or pinkish brown (pale tan) in colour Identification Solubility 1 g of the sample in 50 ml of water swells to form a smooth, stiff, opalescent mucilage; insoluble in ethanol and does not swell in 60 % (w/v) aqueous ethanol Purity Test for Karaya gum Negative. Boil 1 g with 20 ml of water until a mucilage is formed. Add 5 ml of hydrochloric acid and again boil the mixture for five minutes. No permanent pink or red colour develops Loss on drying Not more than 16 % (105 °C, 5 hours) Total ash Not more than 4 % Acid insoluble ash Not more than 0,5 % Acid insoluble matter Not more than 2 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Salmonella spp. Absent in 10 g Escherichia coli Absent in 5 g E 414 ACACIA GUM Synonyms Gum arabic Definition Acacia gum is a dried exudation obtained from the stems and branches of strains of Acacia senegal (L) Willdenow or closely related species of Acacia (family Leguminosae). It consists mainly of high molecular weight polysaccharides and their calcium, magnesium and potassium salts, which on hydrolysis yield arabinose, galactose, rhamnose and glucuronic acid Einecs 232-519-5 Chemical name Chemical formula Molecular weight Approximately 350 000 Assay Description Unground acacia gum occurs as white or yellowish-white spheroidal tears of varying sizes or as angular fragments and is sometimes mixed with darker fragments. It is also available in the form of white to yellowish-white flakes, granules, powder or spray-dried material. Identification Solubility 1 g dissolves in 2 ml of cold water forming a solution which flows readily and is acid to litmus, insoluble in ethanol Purity Loss on drying Not more than 17 % (105 °C, 5 hours) for granular and not more than 10 % (105 °C, 4 hours) for spray-dried material Total ash Not more than 4 % Acid insoluble ash Not more than 0,5 % Acid insoluble matter Not more than 1 % Starch or dextrin Boil a 1 in 50 solution of the gum and cool. To 5 ml add 1 drop of iodine solution. No bluish or reddish colours are produced Tannin To 10 ml of a 1 in 50 solution add about 0,1 ml of ferric chloride solution (9 g FeCl3.6H2O made up to 100 ml with water). No blackish colouration or blackish precipitate is formed Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Hydrolysis products Mannose, xylose and galacturonic acid are absent (determined by chromatography) Microbiological criteria Salmonella spp. Absent in 10 g Escherichia coli Absent in 5 g E 415 XANTHAN GUM Synonyms Definition Xanthan gum is a high molecular weight polysaccharide gum produced by a pure-culture fermentation of a carbohydrate with strains of Xanthomonas campestris, purified by recovery with ethanol or propan-2-ol, dried and milled. It contains D-glucose and D-mannose as the dominant hexose units, along with D-glucuronic acid and pyruvic acid, and is prepared as the sodium, potassium or calcium salt. Its solutions are neutral Einecs 234-394-2 Chemical name Chemical formula Molecular weight Approximately 1 000 000 Assay Yields, on dried basis, not less than 4,2 % and not more than 5 % of CO2 corresponding to between 91 % and 108 % of xanthan gum Description Cream-coloured powder Identification Solubility Soluble in water. Insoluble in ethanol Purity Loss on drying Not more than 15 % (105 °C, 2,5 hours) Total ash Not more than 16 % on the anhydrous basis determined at 650 °C after drying at 105 °C for four hours Pyruvic acid Not less than 1,5 % Nitrogen Not more than 1,5 % Ethanol and propan-2-ol Not more than 500 mg/kg singly or in combination Lead Not more than 2 mg/kg Microbiological criteria Total plate count Not more than 5 000 colonies per gram Yeast and moulds Not more than 300 colonies per gram Escherichia coli Absent in 5 g Salmonella spp. Absent in 10 g Xanthomonas campestris Viable cells absent in 1 g E 416 KARAYA-GUM Synonyms Katilo; Kadaya; Gum sterculia; Sterculia; Karaya, gum karaya; Kullo; Kuterra Definition Karaya gum is a dried exudation from the stems and branches of strains of: Sterculia urens Roxburgh and other species of Sterculia (family Sterculiaceae) or from Cochlospermum gossypium A.P. De Candolle or other species of Cochlospermum (family Bixaceae). It consists mainly of high molecular weight acetylated polysaccharides, which on hydrolysis yield galactose, rhamnose, and galacturonic acid, together with minor amounts of glucuronic acid Einecs 232-539-4 Chemical name Chemical formula Molecular weight Assay Description Karaya gum occurs in tears of variable size and in broken irregular pieces having a characteristic semi-crystalline appearance. It is pale yellow to pinkish brown in colour, translucent and horny. Powdered karaya gum is a pale grey to pinkish brown. The gum has a distinctive odour of acetic acid Identification Solubility Insoluble in ethanol Swelling in ethanol solution Karaya gum swells in 60 % ethanol distinguishing it from other gums Purity Loss on drying Not more than 20 % (105 °C, 5 hours) Total ash Not more than 8 % Acid insoluble ash Not more than 1 % Acid insoluble matter Not more than 3 % Volatile acid Not less than 10 % (as acetic acid) Starch Not detectable Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Salmonella spp. Absent in 10 g Escherichia coli Absent in 5 g E 417 TARA GUM Definition Tara gum is obtained by grinding the endosperm of the seeds of strains of Caesalpinia spinosa (family Leguminosae). It consists chiefly of polysaccharides of high molecular weight composed mainly of galactomannans. The principal component consists of a linear chain of (1-4)-Ã ²-D-mannopyranose units with Ã ±-D-galactopyranose units attached by (1-6) linkages. The ratio of mannose to galactose in tara gum is 3:1. (In locust bean gum this ratio is 4:1 and in guar gum 2:1) Einecs 254-409-6 Chemical name Chemical formula Molecular weight Assay Description A white to white-yellow odourless powder Identification Solubility Soluble in water, insoluble in ethanol Gel formation To an aqueous solution of the sample add small amounts of sodium borate. A gel is formed Purity Loss on drying Not more than 15 % Ash Not more than 1,5 % Acid insoluble matter Not more than 2 % Protein Not more than 3,5 % (factor N x 5,7) Starch Not detectable Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 418 GELLAN GUM Synonyms Definition Gellan gum is a high molecular weight polysaccharide gum produced by a pure culture fermentation of a carbohydrate by strains of Pseudomonas elodea, purified by recovery with propan-2-ol or ethanol, dried, and milled. The high molecular weight polysaccharide is principally composed of a tetrasaccharide repeating unit of one rhamnose, one glucuronic acid, and two glucoses, and substituted with acyl (glyceryl and acetyl) groups as the O-glycosidically linked esters. The glucuronic acid is neutralised to a mixed potassium, sodium, calcium, and magnesium salt Einecs 275-117-5 Chemical name Chemical formula Molecular weight Approximately 500 000 Assay Yields, on the dried basis, not less than 3,3 % and not more than 6,8 % of CO2 Description An off-white powder Identification Solubility Soluble in water, forming a viscous solution. Insoluble in ethanol Purity Loss on drying Not more than 15 % after drying (105 °C, 2,5 hours) Nitrogen Not more than 3 % Propan-2-ol Not more than 750 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 10 000 colonies per gram Yeast and moulds Not more than 400 colonies per gram Escherichia coli Negative in 5 g Salmonella spp. Negative in 10 g E 420 (i) SORBITOL Synonyms D-glucitol; D-sorbitol Definition Sorbitol is obtained by hydrogenation of D-glucose. It is mainly composed of D-sorbitol. According to the level of D-glucose, the part of the products which is not D-sorbitol is composed of related substances such as mannitol, iditol, maltitol. Einecs 200-061-5 Chemical name D-glucitol Chemical formula C6H14O6 Molecular weight 182,2 Assay Content not less than 97 % of total glycitols and not less than 91 % of D-sorbitol on dry weight basis (glycitols are compounds with the structural formula CH2OH-(CHOH)n-CH2OH, where n is an integer). Description White hygroscopic powder, crystalline powder, flakes or granules. Appearance of the aqueous solution: The solution is clear. Identification Solubility Very soluble in water, slightly soluble in ethanol Melting range 88 to 102 °C Sorbitol monobenzylidene derivative To 5 g of the sample add 7 ml of methanol, 1 ml of benzaldehyde and 1 ml of hydrochloric acid. Mix and shake in a mechanical shaker until crystals appear. Filter with the aid of suction, dissolve the crystals in 20 ml of boiling water containing 1 g of sodium bicarbonate, filter while hot, cool the filtrate, filter with suction, wash with 5 ml of methanol-water mixture (1 in 2) and dry in air. The crystals so obtained melt between 173 and 179 °C Purity Water content Not more than 1,5 % (Karl Fischer method) Sulphated ash Not more than 0,1 % (expressed on dry weight basis) Reducing sugars Not more than 0,3 % (expressed as glucose on dry weight basis) Total sugars Not more than 1 % (expressed as glucose on dry weight basis) Chlorides Not more than 50 mg/kg (expressed on dry weight basis) Sulphates Not more than 100 mg/kg (expressed on dry weight basis) Nickel Not more than 2 mg/kg (expressed on dry weight basis) Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) E 420 (ii) SORBITOL SYRUP Synonyms D-glucitol syrup Definition Sorbitol syrup formed by hydrogenation of glucose syrup is composed of D-sorbitol, D-mannitol and hydrogenated saccharides. The part of the product which is not D-sorbitol is composed mainly of hydrogenated oligosaccharides formed by the hydrogenation of glucose syrup used as raw material (in which case the syrup is non-crystallising) or mannitol. Minor quantities of glycitols where n  ¤ 4 may be present (glycitols are compounds with the structural formula CH2OH-(CHOH)n-CH2OH, where n is an integer) Einecs 270-337-8 Chemical name Chemical formula Molecular weight Assay Content not less than 69 % total solids and not less than 50 % of D-sorbitol on the anhydrous basis Description Clear and colourless aqueous solution Identification Solubility Miscible with water, with glycerol, and with propane-1,2-diol Sorbitol monobenzylidene derivative To 5 g of the sample add 7 ml of methanol, 1 ml of benzaldehyde and 1 ml of hydrochloric acid. Mix and shake in a mechanical shaker until crystals appear. Filter with the aid of suction, dissolve the crystals in 20 ml of boiling water containing 1 g of sodium bicarbonate, filter while hot. Cool the filtrate filter with suction, wash with 5 ml of methanol-water mixture (1 in 2) and dry in air. The crystals so obtained melt between 173 and 179 °C Purity Water content Not more than 31 % (Karl Fischer method) Sulphated ash Not more than 0,1 % (on dry weight basis) Reducing sugars Not more than 0,3 % (expressed as glucose on dry weight basis) Chlorides Not more than 50 mg/kg (on dry weight basis) Sulphates Not more than 100 mg/kg (on dry weight basis) Nickel Not more than 2 mg/kg (on dry weight basis) Arsenic Not more than 3 mg/kg (on dry weight basis) Lead Not more than 1 mg/kg (on dry weight basis) E 421 MANNITOL (i) MANNITOL Synonyms D-mannitol Definition The product contains min. 96 % mannitol. The part of the product which is not mannitol is mainly composed of sorbitol (2 % max), maltitol (2 % max) and isomalt (1,1 GPM (1-O-alpha-D-Glucopyranosyl-D-mannitol dehydrate): 2 % max and 1,6 GPS (6-O-alpha-D-Glucopyranosyl-D-Sorbitol): 2 % max). Unspecified impurities shall not represent more than 0,1 % of each. Manufactured by catalytic hydrogenation of carbohydrate solutions containing glucose and/or fructose Einecs 200-711-8 Chemical name D-mannitol Chemical formula C6H14O6 Molecular weight 182,2 Assay Content not less than 96,0 % D-mannitol and not more than 102 % on the dried basis Description White, odourless, crystalline powder Identification Solubility Soluble in water, very slightly soluble in ethanol, practically insoluble in ether Melting range Between 164 and 169 °C Infrared absorption spectrometry Comparison with a reference standard e.g. EP or USP Specific rotation [Ã ±]D 20 + 23 ° to + 25 ° (borate solution) pH Between 5 and 8. Add 0,5 ml of a saturated solution of potassium chloride to 10 ml of a 10 % w/v solution of the sample, then measure the pH Purity Water content Not more than 0,5 % (Karl Fischer method) Reducing sugars Not more than 0,3 % (as glucose) Total sugars Not more than 1 % (expressed as glucose) Sulphated ash Not more than 0,1 % Chlorides Not more than 70 mg/kg Sulphate Not more than 100 mg/kg Nickel Not more than 2 mg/kg Lead Not more than 1 mg/kg (ii) MANNITOL MANUFACTURED BY FERMENTATION Synonyms D-mannitol Definition Manufactured by discontinuous fermentation under aerobic conditions using a conventional strain of the yeast Zygosaccharomyces rouxii. The part of the product which is not mannitol is mainly composed of sorbitol, maltitol and isomalt. Einecs 200-711-8 Chemical name D-mannitol Chemical formula C6H14O6 Molecular weight 182,2 Assay Not less than 99 % on the dried basis Description White, odourless crystalline powder Identification Solubility Soluble in water, very slightly soluble in ethanol, practically insoluble in ether Melting range Between 164 and 169 °C Infrared absorption spectrometry Comparison with a reference standard e.g. EP or USP Specific rotation [Ã ±]D 20 + 23 ° to + 25 ° (borate solution) pH Between 5 and 8 Add 0,5 ml of a saturated solution of potassium chloride to 10 ml of a 10 % w/v solution of the sample, then measure the pH Purity Arabitol Not more than 0,3 % Water content Not more than 0,5 % (Karl Fischer method) Reducing sugars Not more than 0,3 % (expressed as glucose) Total sugars Not more than 1 % (as glucose) Sulphated ash Not more than 0,1 % Chlorides Not more than 70 mg/kg Sulphate Not more than 100 mg/kg Lead Not more than 1 mg/kg Microbiological criteria Aerobic mesophilic bacteria Not more than 1 000 colonies per gram Coliforms Absent in 10 g Salmonella spp. Absent in 25 g Escherichia coli Absent in 10 g Staphylococcus aureus Absent in 10 g Pseudomonas aeruginosa Absent in 10 g Moulds Not more than 100 colonies per gram Yeasts Not more than 100 colonies per gram E 422 GLYCEROL Synonyms Glycerin; Glycerine Definition Einecs 200-289-5 Chemical name 1,2,3-propanetriol; Glycerol; Trihydroxypropane Chemical formula C3H8O3 Molecular weight 92,10 Assay Content not less than 98 % of glycerol on the anhydrous basis Description Clear, colourless hygroscopic syrupy liquid with not more than a slight characteristic odour, which is neither harsh nor disagreeable Identification Acrolein formation on heating Heat a few drops of the sample in a test tube with about 0,5 g of potassium bisulphate. The characteristic pungent vapours of acrolein are evolved Specific gravity (25 °C/25 °C) Not less than 1,257 Refractive index [n]D 20 between 1,471 and 1,474 Purity Water content Not more than 5 % (Karl Fischer method) Sulphated ash Not more than 0,01 % determined at 800 ± 25 °C Butanetriols Not more than 0,2 % Acrolein, glucose and ammonium compounds Heat a mixture of 5 ml of glycerol and 5 ml of potassium hydroxide solution (1 in 10) at 60 °C for five minutes. It neither becomes yellow nor emits an odour of ammonia Fatty acids and esters Not more than 0,1 % calculated as butyric acid Chlorinated compounds Not more than 30 mg/kg (as chlorine) 3-Monochloropropane-1,2-diol (3-MCPD) Not more than 0,1 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 425 (i) KONJAC GUM Synonyms Definition Konjac gum is a water-soluble hydrocolloid obtained from the Konjac flour by aqueous extraction. Konjac flour is the unpurified raw product from the root of the perennial plant Amorphophallus konjac. The main component of Konjac gum is the water-soluble high-molecular-weight polysaccharide glucomannan, which consists of D-mannose and D-glucose units at a molar ratio of 1,6:1,0, connected by Ã ²(1-4)-glycosidic bonds. Shorter side chains are attached through Ã ²(1-3)-glycosidic bonds, and acetyl groups occur at random at a ratio of about 1 group per 9 to 19 sugar units Einecs Chemical name Chemical formula Molecular weight The main component, glucomannan, has an average molecular weight of 200 000 to 2 000 000 Assay Not less than 75 % carbohydrate Description A white to cream to light tan powder Identification Solubility Dispersible in hot or cold water forming a highly viscous solution with a pH between 4,0 and 7,0 Gel formation Add 5 ml of a 4 % sodium borate solution to a 1 % solution of the sample in a test tube, and shake vigorously. A gel forms Formation of heat-stable gel Prepare a 2 % solution of the sample by heating it in a boiling water bath for 30 min, with continuous agitation and then cooling the solution to room temperature. For each g of the sample used to prepare 30 g of the 2 % solution, add 1 ml of 10 % potassium carbonate solution to the fully hydrated sample at ambient temperature. Heat the mixture in a water bath to 85 °C, and maintain for 2 h without agitation. Under these conditions a thermally stable gel is formed Purity Loss on drying Not more than 12 % (105 °C, 5 hours) Starch Not more than 3 % Protein Not more than 3 % (factor N Ã  5,7) Viscosity (1 % solution) Not less than 3 kgm  1s  1 at 25 °C Ether-soluble material Not more than 0,1 % Total ash Not more than 5,0 % (800 °C, 3 to 4 hours) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Microbiological criteria Salmonella spp. Absent in 12,5 g Escherichia coli Absent in 5 g E 425 (ii) KONJAC GLUCOMANNAN Synonyms Definition Konjac glucomannan is a water-soluble hydrocolloid obtained from Konjac flour by washing with water-containing ethanol. Konjac flour is the unpurified raw product from the tuber of the perennial plant Amorphophallus konjac. The main component is the water-soluble high-molecular-weight polysaccharide glucomannan, which consists of D-mannose and D-glucose units at a molar ratio of 1,6:1,0, connected by Ã ²(1-4)-glycosidic bonds with a branch at about each 50th or 60th unit. About each 19th sugar residue is acetylated Einecs Chemical name Chemical formula Molecular weight 500 000 to 2 000 000 Assay Total dietary fibre: not less than 95 % on a dry weight basis Description White to slightly brownish fine particle size, free flowing and odourless powder Identification Solubility Dispersible in hot or cold water forming a highly viscous solution with a pH between 5,0 and 7,0. Solubility is increased by heat and mechanical agitation Formation of heat-stable gel Prepare a 2 % solution of the sample by heating it in a boiling water bath for 30 min, with continuous agitation and then cooling the solution to room temperature. For each g of the sample used to prepare 30 g of the 2 % solution, add 1 ml of 10 % potassium carbonate solution to the fully hydrated sample at ambient temperature. Heat the mixture in a water bath to 85 °C, and maintain for 2 h without agitation. Under these conditions a thermally stable gel is formed Purity Loss on drying Not more than 8 % (105 °C, 3 hours) Starch Not more than 1 % Viscosity (1 % solution) Not less than 20 kgm  1s  1 at 25 °C Protein Not more than 1,5 % (N Ã  5,7) Determine nitrogen by Kjeldahl method. The percentage of nitrogen in the sample multiplied by 5,7 gives the percent of protein in the sample Ether-soluble material Not more than 0,5 % Sulphite (as SO2) Not more than 4 mg/kg Chloride Not more than 0,02 % 50 % Alcohol-soluble material Not more than 2,0 % Total ash Not more than 2,0 % (800 °C, 3 to 4 hours) Lead Not more than 1 mg/kg Microbiological criteria Salmonella spp. Absent in 12,5 g Escherichia coli Absent in 5 g E 426 SOYBEAN HEMICELLULOSE Synonyms Definition Soybean Hemicellulose is a refined water-soluble polysaccharide obtained from strain soybean fibre by hot water extraction. No organic precipitant shall be used other than ethanol Einecs Chemical name Water soluble soybean polysaccharides; Water soluble soybean fibre Chemical formula Molecular weight Assay Not less than 74 % carbohydrate Description Free flowing white or yellowish white powder Identification Solubility Soluble in hot and cold water without gel formation pH 5,5 ± 1,5 (1% solution) Purity Loss on drying Not more than 7 % (105 °C, 4 hours) Protein Not more than 14 % Viscosity Not more than 200 mPa.s (10 % solution) Total ash Not more than 9,5 % (600 °C, 4 hours) Arsenic Not more than 2 mg/kg Ethanol Not more than 2% Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 3 000 colonies per gram Yeast and moulds Not more than 100 colonies per gram Escherichia coli Absent in 10 g E 427 CASSIA GUM Synonyms Definition Cassia gum is the ground purified endosperm of the seeds of Cassia tora and Cassia obtusifoli (Leguminosae) containing less than 0,05 % of Cassia occidentalis. It consists mainly of high molecular weight polysaccharides composed primarily of a linear chain of 1,4-Ã ²-D-mannopyranose units linked with 1,6-Ã ±-D-galactopyranose units. The ratio of mannose to galactose is about 5:1. In the manufacture the seeds are dehusked and degermed by thermal mechanical treatment followed by milling and screening of the endosperm. The ground endosperm is further purified by extraction with propan-2-ol. Assay Not less than 75 % of Galactomannan Description Pale yellow to off-white, odourless powder Identification Solubility Insoluble in ethanol. Disperses well in cold water forming a colloidal solution. Gel formation with borate To an aqueous dispersion of the sample add sufficient sodium borate test solution (TS) to raise the pH to above 9; a gel is formed. Gel formation with xanthan gum Weigh 1,5 g of the sample and 1,5 g of xanthan gum and blend them. Add this blend (with rapid stirring) into 300 ml water at 80 °C in a 400 ml beaker. Stir until the mixture is dissolved and continue stirring for an extra 30 min after dissolution (maintain the temperature above 60 °C during the stirring process). Discontinue stirring and allow the mixture to cool at room temperature for at least 2 h. A firm, viscoelastic gel forms after the temperature drops below 40 °C, but no such gel forms in a 1 % control solution of cassia gum or xanthan gum alone prepared in a similar manner. Viscosity Less than 500 mPa.s (25 °C, 2h, 1 % solution) corresponding to an average molecular weight of 200 000-300 000 Da Purity Acid insoluble matter Not more than 2,0 % pH 5,5-8 (1 % aqueous solution) Crude fat Not more than 1 % Protein Not more than 7 % Total ash Not more than 1,2 % Loss on drying Not more than 12 % (5h, 105 °C) Total anthraquinones Not more than 0,5 mg/kg(detection limit) Solvent residues Not more than 750 mg/kg Propan-2-ol Lead Not more than 1 mg/kg Microbiological criteria Total plate count Not more than 5 000 colony forming units per gram Yeast and moulds Not more than 100 colony forming units per gram Salmonella spp. Absent in 25 g Escherichia coli Absent in 1 g E 431 POLYOXYETHYLENE (40) STEARATE Synonyms Polyoxyl (40) stearate; Polyoxyethylene (40) monostearate Definition A mixture of the mono- and diesters of edible commercial stearic acid and mixed polyoxyethylene diols (having an average polymer length of about 40 oxyethylene units) together with free polyol Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 97,5 % on the anhydrous basis Description Cream-coloured flakes or waxy solid at 25 °C with a faint odour Identification Solubility Soluble in water, ethanol, methanol and ethyl acetate. Insoluble in mineral oil Congealing range 39-44 °C Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyoxyethylated polyol Purity Water content Not more than 3 % (Karl Fischer method) Acid value Not more than 1 Saponification value Not less than 25 and not more than 35 Hydroxyl value Not less than 27 and not more than 40 1,4-Dioxane Not more than 5 mg/kg Ethylene oxide Not more than 0,2 mg/kg Ethylene glycols (mono- and di-) Not more than 0,25 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 432 POLYOXYETHYLENE SORBITAN MONOLAURATE (POLYSORBATE 20) Synonyms Polysorbate 20; Polyoxyethylene (20) sorbitan monolaurate Definition A mixture of the partial esters of sorbitol and its mono- and dianhydrides with edible commercial lauric acid and condensed with approximately 20 moles of ethylene oxide per mole of sorbitol and its anhydrides Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 70 % of oxyethylene groups, equivalent to not less than 97,3 % of polyoxyethylene (20) sorbitan monolaurate on the anhydrous basis Description A lemon to amber-coloured oily liquid at 25 °C with a faint characteristic odour Identification Solubility Soluble in water, ethanol, methanol, ethyl acetate and dioxane. Insoluble in mineral oil and petroleum ether Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyoxyethylated polyol Purity Water content Not more than 3 % (Karl Fischer method) Acid value Not more than 2 Saponification value Not less than 40 and not more than 50 Hydroxyl value Not less than 96 and not more than 108 1,4-dioxane Not more than 5 mg/kg Ethylene oxide Not more than 0,2 mg/kg Ethylene glycols (mono- and di-) Not more than 0,25 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 433 POLYOXYETHYLENE SORBITAN MONOOLEATE (POLYSORBATE 80) Synonyms Polysorbate 80; Polyoxyethylene (20) sorbitan monooleate Definition A mixture of the partial esters of sorbitol and its mono- and dianhydrides with edible commercial oleic acid and condensed with approximately 20 moles of ethylene oxide per mole of sorbitol and its anhydrides Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 65 % of oxyethylene groups, equivalent to not less than 96,5 % of polyoxyethylene (20) sorbitan monooleate on the anhydrous basis Description A lemon to amber-coloured oily liquid at 25 °C with a faint characteristic odour Identification Solubility Soluble in water, ethanol, methanol, ethyl acetate and toluene. Insoluble in mineral oil and petroleum ether Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyoxyethylated polyol Purity Water content Not more than 3 % (Karl Fischer method) Acid value Not more than 2 Saponification value Not less than 45 and not more than 55 Hydroxyl value Not less than 65 and not more than 80 1,4-dioxane Not more than 5 mg/kg Ethylene oxide Not more than 0,2 mg/kg Ethylene glycols (mono- and di-) Not more than 0,25 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 434 POLYOXYETHYLENE SORBITAN MONOPALMITATE (POLYSORBATE 40) Synonyms Polysorbate 40; Polyoxyethylene (20) sorbitan monopalmitate Definition A mixture of the partial esters of sorbitol and its mono- and dianhydrides with edible commercial palmitic acid and condensed with approximately 20 moles of ethylene oxide per mole of sorbitol and its anhydrides Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 66 % of oxyethylene groups, equivalent to not less than 97 % of polyoxyethylene (20) sorbitan monopalmitate on the anhydrous basis Description A lemon to orange-coloured oily liquid or semi-gel at 25 °C with a faint characteristic odour Identification Solubility Soluble in water, ethanol, methanol, ethyl acetate and acetone. Insoluble in mineral oil Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyoxyethylated polyol Purity Water content Not more than 3 % (Karl Fischer method) Acid value Not more than 2 Saponification value Not less than 41 and not more than 52 Hydroxyl value Not less than 90 and not more than 107 1,4-dioxane Not more than 5 mg/kg Ethylene oxide Not more than 0,2 mg/kg Ethylene glycols (mono- and di-) Not more than 0,25 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 435 POLYOXYETHYLENE SORBITAN MONOSTEARATE (POLYSORBATE 60) Synonyms Polysorbate 60; Polyoxyethylene (20) sorbitan monostearate Definition A mixture of the partial esters of sorbitol and its mono- and dianhydrides with edible commercial stearic acid and condensed with approximately 20 moles of ethylene oxide per mole of sorbitol and its anhydrides Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 65 % of oxyethylene groups, equivalent to not less than 97 % of polyoxyethylene (20) sorbitan monostearate on the anhydrous basis Description A lemon to orange-coloured oily liquid or semi-gel at 25 °C with a faint characteristic odour Identification Solubility Soluble in water, ethyl acetate and toluene. Insoluble in mineral oil and vegetable oils Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyoxyethylated polyol Purity Water content Not more than 3 % (Karl Fischer method) Acid value Not more than 2 Saponification value Not less than 45 and not more than 55 Hydroxyl value Not less than 81 and not more than 96 1,4-dioxane Not more than 5 mg/kg Ethylene oxide Not more than 0,2 mg/kg Ethylene glycols (mono- and di-) Not more than 0,25 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 436 POLYOXYETHYLENE SORBITAN TRISTEARATE (POLYSORBATE 65) Synonyms Polysorbate 65; Polyoxyethylene (20) sorbitan tristearate Definition A mixture of the partial esters of sorbitol and its mono- and dianhydrides with edible commercial stearic acid and condensed with approximately 20 moles of ethylene oxide per mole of sorbitol and its anhydrides Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 46 % of oxyethylene groups, equivalent to not less than 96 % of polyoxyethylene (20) sorbitan tristearate on the anhydrous basis Description A tan-coloured, waxy solid at 25 °C with a faint characteristic odour Identification Solubility Dispersible in water. Soluble in mineral oil, vegetal oils, petroleum ether, acetone, ether, dioxane, ethanol and methanol Congealing range 29-33 °C Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyoxyethylated polyol Purity Water content Not more than 3 % (Karl Fischer method) Acid value Not more than 2 Saponification value Not less than 88 and not more than 98 Hydroxyl value Not less than 40 and not more than 60 1,4-dioxane Not more than 5 mg/kg Ethylene oxide Not more than 0,2 mg/kg Ethylene glycols (mono- and di-) Not more than 0,25 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 440 (i) PECTIN Synonyms Definition Pectin consists mainly of the partial methyl esters of polygalacturonic acid and their ammonium, sodium, potassium and calcium salts. It is obtained by extraction in an aqueous medium of strains of appropriate edible plant material, usually citrus fruits or apples. No organic precipitant shall be used other than methanol, ethanol and propan-2-ol Einecs 232-553-0 Chemical name Chemical formula Molecular weight Assay Content not less than 65 % of galacturonic acid on the ash-free and anhydrous basis after washing with acid and alcohol Description White, light yellow, light grey or light brown powder Identification Solubility Soluble in water forming a colloidal, opalescent solution. Insoluble in ethanol Purity Loss on drying Not more than 12 % (105 °C, 2 hours) Acid insoluble ash Not more than 1 % (insoluble in approximately 3N hydrochloric acid) Sulphur dioxide Not more than 50 mg/kg on the anhydrous basis Nitrogen content Not more than 1,0 % after washing with acid and ethanol Total insolubles Not more than 3 % Solvent residues Not more than 1 % of free methanol, ethanol and propan-2-ol, singly or in combination, on the volatile matter-free basis Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 440 (ii) AMIDATED PECTIN Synonyms Definition Amidated pectin consists mainly of the partial methyl esters and amides of polygalacturonic acid and their ammonium, sodium, potassium and calcium salts. It is obtained by extraction in an aqueous medium of appropriate strains of edible plant material, usually citrus fruits or apples and treatment with ammonia under alkaline conditions. No organic precipitant shall be used other than methanol, ethanol and propan-2-ol Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 65 % of galacturonic acid on the ash-free and anhydrous basis after washing with acid and alcohol Description White, light yellow, light greyish or light brownish powder Identification Solubility Soluble in water forming a colloidal, opalescent solution. Insoluble in ethanol Purity Loss on drying Not more than 12 % (105 °C, 2 hours) Acid-insoluble ash Not more than 1 % (insoluble in approximately 3N hydrochloric acid) Degree of amidation Not more than 25 % of total carboxyl groups Sulphur dioxide residue Not more than 50 mg/kg on the anhydrous basis Nitrogen content Not more than 2,5 % after washing with acid and ethanol Total insolubles: Not more than 3 % Solvent residues Not more than 1 % of methanol, ethanol and propan-2-ol, singly or in combination, on a volatile matter-free basis Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 442 AMMONIUM PHOSPHATIDES Synonyms Ammonium salts of phosphatidic acid; Mixed ammonium salts of phoshorylated glycerides Definition A mixture of the ammonium compounds of phosphatidic acids derived from edible fat and oil. One or two or three glyceride moieties may be attached to phosphorus. Moreover, two phosphorus esters may be linked together as phosphatidyl phosphatides Einecs Chemical name Chemical formula Molecular weight Assay The phosphorus content is not less than 3 % and not more than 3,4 % by weight; the ammonium content is not less than 1,2 % and not more than 1,5 % (calculated as N) Description Unctuous semi-solid to oily solid Identification Solubility Soluble in fats. Insoluble in water. Partially soluble in ethanol and in acetone Test for glycerol Passes test Test fatty acids Passes test Test for phosphate Passes test Purity Petroleum ether insoluble matter Not more than 2,5 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 444 SUCROSE ACETATE ISOBUTYRATE Synonyms SAIB Definition Sucrose acetate isobutyrate is a mixture of the reaction products formed by the esterification of food grade sucrose with acetic acid anhydride and isobutyric anhydride, followed by distillation. The mixture contains all possible combinations of esters in which the molar ratio of acetate to butyrate is about 2:6 Einecs 204-771-6 Chemical name Sucrose diacetate hexaisobutyrate Chemical formula C40H62O19 Molecular weight 832-856 (approximate), C40H62O19: 846,9 Assay Content not less than 98,8 % and not more than 101,9 % of C40H62O19 Description A pale straw-coloured liquid, clear and free of sediment and having a bland odour Identification Solubility Insoluble in water. Soluble in most organic solvents Refractive index [n]D 40: 1,4492-1,4504 Specific gravity [d]25 D: 1,141-1,151 Purity Triacetin Not more than 0,1 % Acid value Not more than 0,2 Saponification value Not less than 524 and not more than 540 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 445 GLYCEROL ESTERS OF WOOD ROSIN Synonyms Ester gum Definition A complex mixture of tri- and diglycerol esters of resin acids from wood rosin. The rosin is obtained by the solvent extraction of aged pine stumps followed by a liquid-liquid solvent refining process. Excluded from these specifications are substances derived from gum rosin, and exudate of living pine trees, and substances derived from tall oil rosin, a by-product of kraft (paper) pulp processing. The final product is composed of approximately 90 % resin acids and 10 % neutrals (non-acidic compounds). The resin acid fraction is a complex mixture of isomeric diterpenoid monocarboxylic acids having the empirical molecular formula of C20H30O2, chiefly abietic acid. The substance is purified by steam stripping or by countercurrent steam distillation Einecs Chemical name Chemical formula Molecular weight Assay Description Hard, yellow to pale amber-coloured solid Identification Solubility Insoluble in water, soluble in acetone Infrared absorption spectrum Characteristic of the compound Purity Specific gravity of solution [d]20 25 not less than 0,935 when determined in a 50 % solution in d-limonene (97 %, boiling point 175,5-176 °C, d20 4: 0,84) Ring and ball softening range Between 82 °C and 90 °C Acid value Not less than 3 and not more than 9 Hydroxyl value Not less than 15 and not more than 45 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Test for absence of tall oil rosin (sulphur test) When sulphur-containing organic compounds are heated in the presence of sodium formate, the sulphur is converted to hydrogen sulphide which can readily be detected by the use of lead acetate paper. A positive test indicates the use of tall oil rosin instead of wood rosin E 450 (i) DISODIUM DIPHOSPHATE Synonyms Disodium dihydrogen diphosphate; Disodium dihydrogen pyrophosphate; Sodium acid pyrophosphate; Disodium pyrophosphate Definition Einecs 231-835-0 Chemical name Disodium dihydrogen diphosphate Chemical formula Na2H2P2O7 Molecular weight 221,94 Assay Content not less than 95 % of disodium diphosphate P2O5 content not less than 63,0 % and not more than 64,5 % Description White powder or grains Identification Test for sodium Passes test Test for phosphate Passes test Solubility Soluble in water pH Between 3,7 and 5,0 (1 % solution) Purity Loss on drying Not more than 0,5 % (105 °C, 4 hours) Water insoluble matter Not more than 1 % Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Aluminium Not more than 200 mg/kg E 450 (ii) TRISODIUM DIPHOSPHATE Synonyms Trisodium pyrophosphate; Trisodium monohydrogen diphosphate; Trisodium monohydrogen pyrophosphate; Trisodium diphosphate Definition Einecs 238-735-6 Chemical name Chemical formula Monohydrate: Na3HP2O7 Ã  H2O Anhydrous: Na3HP2O7 Molecular weight Monohydrate: 261,95 Anhydrous: 243,93 Assay Content not less than 95 % on the dried basis P2O5 content not less than 57 % and not more than 59 % Description White powder or grains, occurs anhydrous or as a monohydrate Identification Test for sodium Passes test Test for phosphate Passes test Solubility Soluble in water pH Between 6,7 and 7,5 (1 % solution) Purity Loss on ignition Not more than 4,5 % on the anhydrous compound (450-550 °C). Not more than 11,5 % on the monohydrate basis Loss on drying Not more than 0,5 % (105 °C, 4 hours) for anhydrous Not more than 1,0 % (105 °C, 4 hours) for monohdyrate Water insoluble matter Not more than 0,2 % Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 450 (iii) TETRASODIUM DIPHOSPHATE Synonyms Tetrasodium pyrophosphate; Tetrasodium disphosphate; Tetrasodium phosphate Definition Einecs 231-767-1 Chemical name Tetrasodium diphosphate Chemical formula Anhydrous: Na4P2O7 Decahydrate: Na4P2O7 Ã  10H2O Molecular weight Anhydrous: 265,94 Decahydrate: 446,09 Assay Content not less than 95 % of Na4P2O7 on the ignited basis P2O5 content not less than 52,5 % and not more than 54,0 % Description Colourless or white crystals, or a white crystalline or granular powder. The decahydrate effloresces slightly in dry air Identification Test for sodium Passes test Test for phosphate Passes test Solubility Soluble in water. Insoluble in ethanol pH Between 9,8 and 10,8 (1 % solution) Purity Loss on ignition Not more than 0,5 % for the anhydrous salt, not less than 38 % and not more than 42 % for the decahydrate (105 °C, 4 hours then 550 °C, 30 minutes) Water insoluble matter Not more than 0,2 % Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1mg/kg Mercury Not more than 1 mg/kg E 450 (v) TETRAPOTASSIUM DIPHOSPHATE Synonyms Tetrapotassium pyrophosphate Definition Einecs 230-785-7 Chemical name Tetrapotassium diphosphate Chemical formula K4P2O7 Molecular weight 330,34 (anhydrous) Assay Content not less than 95 % (800 °C for 0,5 hours) P2O5 content not less than 42,0 % and not more than 43,7 % on the anhydrous basis Description Colourless crystals or white, very hygroscopic powder Identification Test for potassium Passes test Test for phosphate Passes test Solubility Soluble in water, insoluble in ethanol pH Between 10,0 and 10,8 (1 % solution) Purity Loss on ignition Not more than 2 % (105 °C, 4 hours then 550 °C, 30 minutes) Water insoluble matter Not more than 0,2 % Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 450 (vi) DICALCIUM DIPHOSPHATE Synonyms Calcium pyrophosphate Definition Einecs 232-221-5 Chemical name Dicalcium diphosphate Dicalcium pyrophosphate Chemical formula Ca2P2O7 Molecular weight 254,12 Assay Content not less than 96 % P2O5 content not less than 55 % and not more than 56 % Description A fine, white, odourless powder Identification Test for calcium Passes test Test for phosphate Passes test Solubility Insoluble in water. Soluble in dilute hydrochloric and nitric acids pH Between 5,5 and 7,0 (10 % suspension in water) Purity Loss on ignition Not more than 1,5 % (800 °C ± 25 °C, 30 minutes Fluoride Not more than 50 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 450 (vii) CALCIUM DIHYDROGEN DIPHOSPHATE Synonyms Acid calcium pyrophosphate; Monocalcium dihydrogen pyrophosphate Definition Einecs 238-933-2 Chemical name Calcium dihydrogen diphosphate Chemical formula CaH2P2O7 Molecular weight 215,97 Assay Content not less than 90 % on the anhydrous basis P2O5 content not less than 61 % and not more than 66 % Description White crystals or powder Identification Test for calcium Passes test Test for phosphate Passes test Purity Acid-insoluble matter Not more than 0,4 % Fluoride Not more than 30 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Aluminium Not more than 800 mg/kg. This applies until 31 March 2015. Not more than 200 mg/kg. This applies from 1 April 2015. E 451 (i) PENTASODIUM TRIPHOSPHATE Synonyms Pentasodium tripolyphosphate; Sodium tripolyphosphate Definition Einecs 231-838-7 Chemical name Pentasodium triphosphate Chemical formula Na5O10P3 Ã  nH2O (n = 0 or 6) Molecular weight 367,86 Assay Content not less than 85,0 % (anhydrous) or 65,0 % (hexahydrate) P2O5 content not less than 56 % and not more than 59 % (anhydrous) or not less than 43 % and not more than 45 % (hexahydrate) Description White, slightly hygroscopic granules or powder Identification Solubility Freely soluble in water. Insoluble in ethanol Test for sodium Passes test Test for phosphate Passes test pH Between 9,1 and 10,2 (1 % solution) Purity Loss on drying Anhydrous: Not more than 0,7 % (105 °C, 1 hour) Hexahydrate: Not more than 23,5 % (60 °C, 1 hour, then 105 °C, 4 hours) Water insoluble matter Not more than 0,1 % Higher polyphosphates Not more than 1 % Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 451 (ii) PENTAPOTASSIUM TRIPHOSPHATE Synonyms Pentapotassium tripolyphosphate; Potassium triphosphate; Potassium tripolyphosphate Definition Einecs 237-574-9 Chemical name Pentapotassium triphosphate; Pentapotassium tripolyphosphate Chemical formula K5O10P3 Molecular weight 448,42 Assay Content not less than 85 % on the anhydrous basis P2O5 content not less than 46,5 % and not more than 48 % Description White, very hygroscopic powder or granules Identification Solubility Very soluble in water Test for potassium Passes test Test for phosphate Passes test pH Between 9,2 and 10,5 (1 % solution) Purity Loss on ignition Not more than 0,4 % (105 °C, 4 hours, then 550 °C, 30 minutes) Water insoluble matter Not more than 2 % Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 452 (i) SODIUM POLYPHOSPHATE I. SOLUBLE POLYPHOSPHATE Synonyms Sodium hexametaphosphate; Sodium tetrapolyphosphate; Graham's salt; Sodium polyphosphates, glassy; Sodium polymetaphosphate; Sodium metaphosphate Definition Soluble sodium polyphosphates are obtained by fusion and subsequent chilling of sodium orthophosphates. These compounds are a class consisting of several amorphous, water-soluble polyphosphates composed of linear chains of metaphosphate units, (NaPO3)x where x  ¥ 2, terminated by Na2PO4 groups. These substances are usually identified by their Na2O/P2O5 ratio or their P2O5 content. The Na2O/P2O5 ratios vary from about 1,3 for sodium tetrapolyphosphate, where x = approximately 4; to about 1,1 for Graham's salt, commonly called sodium hexametaphosphate, where x = 13 to 18; and to about 1,0 for the higher molecular weight sodium polyphosphates, where x = 20 to 100 or more. The pH of their solutions varies from 3,0 to 9,0 Einecs 272-808-3 Chemical name Sodium polyphosphate Chemical formula Heterogenous mixtures of sodium salts of linear condensed polyphosphoric acids of general formula H(n + 2)PnO(3n + 1) where n is not less than 2 Molecular weight (102)n Assay P2O5 content not less than 60 % and not more than 71 % on the ignited basis Description Colourless or white, transparent platelets, granules, or powders Identification Solubility Very soluble in water Test for sodium Passes test Test for phosphate Passes test pH Between 3,0 and 9,0 (1 % solution) Purity Loss on ignition Not more than 1 % Water insoluble matter Not more than 0,1 % Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg II. INSOLUBLE POLYPHOSPHATE Synonyms Insoluble sodium metaphosphate; Maddrell's salt; Insoluble sodium polyphosphate; IMP Definition Insoluble sodium metaphosphate is a high molecular weight sodium polyphosphate composed of two long metaphosphate chains (NaPO3)x that spiral in opposite directions about a common axis. The Na2O/P2O5 ratio is about 1,0. The pH of 1 in 3 suspension in water is about 6,5 Einecs 272-808-3 Chemical name Sodium polyphosphate Chemical formula Heterogenous mixtures of sodium salts of linear condensed polyphosphoric acids of general formula H(n + 2)PnO(3n + 1) where n is not less than 2 Molecular weight (102)n Assay P2O5 content not less than 68,7 % and not more than 70,0 % Description White crystalline powder Identification Solubility Insoluble in water, soluble in mineral acids and in solutions of potassium and ammonium (but not sodium) chlorides Test for sodium Passes test Test for phosphate Passes test pH About 6,5 (1 in 3 suspension in water) Purity Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 452 (ii) POTASSIUM POLYPHOSPHATE Synonyms Potassium metaphosphate; Potassium polymetaphosphate; Kurrol salt Definition Einecs 232-212-6 Chemical name Potassium polyphosphate Chemical formula (KPO3)n Heterogenous mixtures of potassium salts of linear condensed polyphosphoric acids of general formula H(n + 2)PnO(3n + 1) where n is not less than 2 Molecular weight (118)n Assay P2O5 content not less than 53,5 % and not more than 61,5 % on the ignited basis Description Fine white powder or crystals or colourless glassy platelets Identification Solubility 1 g dissolves in 100 ml of a 1 in 25 solution of sodium acetate Test for potassium Passes test Test for phosphate Passes test pH Not more than 7,8 (1 % suspension) Purity Loss on ignition Not more than 2 % (105 °C, 4 hours then 550 °C, 30 minutes) Cyclic phosphate Not more than 8 % on P2O5 content Fluoride Not more than 10 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 452(iii) SODIUM CALCIUM POLYPHOSPHATE Synonyms Sodium calcium polyphosphate, glassy Definition Einecs 233-782-9 Chemical name Sodium calcium polyphosphate Chemical formula (NaPO3)n CaO where n is typically 5 Molecular weight Assay P2O5 content not less than 61 % and not more than 69 % on the ignited basis Description White glassy crystals, spheres Identification pH Approximately 5 to 7 (1 % m/m slurry) CaO content 7 % - 15 % m/m Purity Fluoride Not more than 10 mg/kg Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 452 (iv) CALCIUM POLYPHOSPHATE Synonyms Calcium metaphosphate; Calcium polymetaphosphate Definition Einecs 236-769-6 Chemical name Calcium polyphosphate Chemical formula (CaP2O6)n Heterogenous mixtures of calcium salts of condensed polyphosphoric acids of general formula H(n + 2)PnO(n + 1) where n is not less than 2 Molecular weight (198)n Assay P2O5 content not less than 71 % and not more than 73 % on the ignited basis Description Odourless, colourless crystals or white powder Identification Solubility Usually sparingly soluble in water. Soluble in acid medium Test for calcium Passes test Test for phosphate Passes test CaO content 27 to 29,5 % Purity Loss on ignition Not more than 2 % (105 °C, 4 hours then 550 °C, 30 minutes) Cyclic phosphate Not more than 8 % (on P2O5 content) Fluoride Not more than 30 mg/kg (expressed as fluorine) Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 459 BETA-CYCLODEXTRIN Synonyms Definition Beta-cyclodextrin is a non-reducing cyclic saccharide consisting of seven Ã ±-1,4-linked D-glucopyranosyl units. The product is manufactured by the action of the enzyme cycloglycosyltransferase (CGTase) obtained from Bacillus circulans, Paenibacillus macerans or recombinant Bacillus licheniformis strain SJ1608 on partially hydrolysed starch Einecs 231-493-2 Chemical name Cycloheptaamylose Chemical formula (C6H10O5)7 Molecular weight 1 135 Assay Content not less than 98,0 % of (C6H10O5)7 on an anhydrous basis Description Virtually odourless white or almost white crystalline solid Appearance of the aqueous solution Clear and colourless Identification Solubility Sparingly soluble in water; freely soluble in hot water; slightly soluble in ethanol Specific rotation [Ã ±]D 25 + 160 ° to + 164 ° (1 % solution) pH value: 5,0-8,0 (1 % solution) Purity Water content Not more than 14 % (Karl Fischer method) Other cyclodextrins Not more than 2 % on an anhydrous basis Solvent residues Not more than 1 mg/kg of each of toluene and trichloroethylene Sulphated ash Not more than 0,1 % Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg E 460 (i) MICROCRYSTALLINE CELLULOSE Synonyms Cellulose gel Definition Microcrystalline cellulose is purified, partially depolymerised cellulose prepared by treating alpha-cellulose, obtained as a pulp from strains of fibrous plant material, with mineral acids. The degree of polymerisation is typically less than 400 Einecs 232-674-9 Chemical name Cellulose Chemical formula (C6H10O5)n Molecular weight About 36 000 Assay Not less than 97 % calculated as cellulose on the anhydrous basis Particle size Not less than 5 Ã ¼m (not more than 10 % of particles of less than 5 Ã ¼m) Description A fine white or almost white odourless powder Identification Solubility Insoluble in water, ethanol, ether and dilute mineral acids. Slightly soluble in sodium hydroxide solution Colour reaction To 1 mg of the sample, add 1 ml of phosphoric acid and heat on a water bath for 30 minutes. Add 4 ml of a 1 in 4 solution of pyrocatechol in phosphoric acid and heat for 30 minutes. A red colour is produced Infrared absorption spectroscopy To be identified Suspension test Mix 30 g of the sample with 270 ml of water in a high-speed (12 000 rpm) power blender for 5 minutes. The resultant mixture will be either a free-following suspension or a heavy, lumpy suspension which flows poorly, if at all, settles only slightly and contains many trapped air bubbles. If a free-flowing suspension is obtained, transfer 100 ml into a 100-ml graduated cylinder and allow to stand for 1 hour. The solids settles and a supernatant liquid appears pH The pH of the supernatant liquid is between 5,0 and 7,5 (10 % suspension in water) Purity Loss on drying Not more than 7 % (105 °C, 3 hours) Water soluble matter Not more than 0,24 % Sulphated ash Not more than 0,5 % (800 ± 25 °C) Starch Not detectable To 20 ml of the dispersion obtained in Identification, suspension test, add a few drops of iodine solution and mix. No purplish to blue or blue colour should be produced Carboxyl groups Not more than 1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 460 (ii) POWDERED CELLULOSE Definition Purified, mechanically disintegrated cellulose prepared by processing alpha-cellulose obtained as a pulp from strains of fibrous plant materials Einecs 232-674-9 Chemical name Cellulose; Linear polymer of 1:4 linked glucose residues Chemical formula (C6H10O5)n Molecular weight (162)n (n is predominantly 1 000 and greater) Assay Content not less than 92 % Particle size Not less than 5 Ã ¼m (not more than 10 % of particles of less than 5 Ã ¼m) Description A white, odourless powder Identification Solubility Insoluble in water, ethanol, ether and dilute mineral acids. Slightly soluble in sodium hydroxide solution Suspension test Mix 30 g of the sample with 270 ml of water in a high-speed (12 000 rpm) power blender for 5 minutes. The resultant mixture will be either a free-flowing suspension or a heavy, lumpy suspension which flows poorly, if at all, settles only slightly and contains many trapped air bubbles. If a free-flowing suspension is obtained, transfer 100 ml into a 100-ml graduated cylinder and allow to stand for 1 hour. The solids settles and a supernatant liquid appears pH The pH of the supernatant liquid is between 5,0 and 7,5 (10 % suspension in water) Purity Loss on drying Not more than 7 % (105 °C, 3 hours) Water soluble matter Not more than 1,0 % Sulphated ash Not more than 0,3 % (800 ± 25 °C) Starch Not detectable To 20 ml of the dispersion obtained in Identification, suspension test, add a few drops of iodine solution and mix. No purplish to blue or blue colour should be produced Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 461 METHYL CELLULOSE Synonyms Cellulose methyl ether Definition Methyl cellulose is cellulose obtained directly from strains of fibrous plant material and partially etherified with methyl groups Einecs Chemical name Methyl ether of cellulose Chemical formula The polymers contain substituted anhydroglucose units with the following general formula: C6H7O2(OR1)(OR2)(OR3) where R1, R2, R3 each may be one of the following:  H  CH3 or  CH2CH3 Molecular weight From about 20 000 to 380 000 Assay Content not less than 25 % and not more than 33 % of methoxyl groups (-OCH3) and not more than 5 % of hydroxyethoxyl groups (-OCH2CH2OH) Description Slightly hygroscopic white or slightly yellowish or greyish odourless and tasteless, granular or fibrous powder Identification Solubility Swelling in water, producing a clear to opalescent, viscous, colloidal solution. Insoluble in ethanol, ether and chloroform. Soluble in glacial acetic acid pH Not less than 5,0 and not more than 8,0 (1 % colloidal solution) Purity Loss on drying Not more than 10 % (105 °C, 3 hours) Sulphated ash Not more than 1,5 % (800 ± 25 °C) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 462 ETHYL CELLULOSE Synonyms Cellulose ethyl ether Definition Ethyl cellulose is cellulose obtained directly from fibrous plant material and partially etherified with ethyl groups Einecs Chemical name Ethyl ether of cellulose Chemical formula The polymers contain substituted anhydroglucose units with the following general formula: C6H7O2(OR1)(OR2) where R1 and R2 may be any of the following:  H  CH2CH3 Molecular weight Assay Content not less than 44 % and not more than 50 % of ethoxyl groups (-OC2H5) on the dried basis (equivalent to not more than 2,6 ethoxyl groups per anhydroglucose unit) Description Slightly hygroscopic white to off-white, odourless and tasteless powder Identification Solubility Practically insoluble in water, in glycerol and in propane-1,2-diol but soluble in varying proportions in certain organic solvents depending upon the ethoxyl content. Ethyl cellulose containing less than 46 to 48 % of ethoxyl groups is freely soluble in tetrahydrofuran, in methyl acetate, in chloroform and in aromatic hydrocarbon ethanol mixtures. Ethyl cellulose containing 46 to 48 % or more of ethoxyl groups is freely soluble in ethanol, in methanol, in toluene, in chloroform and in ethyl acetate Film forming test Dissolve 5 g of the sample in 95 g of an 80:20 (w/w) mixture of toluene ethanol. A clear, stable, slightly yellow solution is formed. Pour a few ml of the solution onto a glass plate and allow the solvent to evaporate. A thick, tough, continuous, clear film remains. The film is flammable pH Neutral to litmus (1 % colloidal solution) Purity Loss on drying Not more than 3 % (105 °C, 2 hours) Sulphated ash Not more than 0,4 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 463 HYDROXYPROPYL CELLULOSE Synonyms Cellulose hydroxypropyl ether Definition Hydroxypropylcellulose is cellulose obtained directly from strains of fibrous plant material and partially etherified with hydroxypropyl groups Einecs Chemical name Hydroxypropyl ether of cellulose Chemical formula The polymers contain substituted anhydroglucose units with the following general formula: C6H7O2(OR1)(OR2)(OR3), where R1, R2, R3 each may be one of the following:  H  CH2CHOHCH3  CH2CHO(CH2CHOHCH3)CH3  CH2CHO[CH2CHO(CH2CHOHCH3)CH3]CH3 Molecular weight From about 30 000 to 1 000 000 Assay Content not more than 80,5 % of hydroxypropoxyl groups (-OCH2CHOHCH3) equivalent to not more than 4,6 hydroxypropyl groups per anhydroglucose unit on the anhydrous basis Description Slightly hygroscopic white or slightly yellowish or greyish odourless and tasteless, granular or fibrous powder Identification Solubility Swelling in water, producing a clear to opalescent, viscous, colloidal solution. Soluble in ethanol. Insoluble in ether Gas chromatography Determine the substituents by gas chromotography pH Not less than 5,0 and not more than 8,0 (1 % colloidal solution) Purity Loss on drying Not more than 10 % (105 °C, 3 hours) Sulphated ash Not more than 0,5 % determined at 800 ± 25 °C Propylene chlorohydrins Not more than 0,1 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 464 HYDROXYPROPYL METHYL CELLULOSE Synonyms Definition Hydroxypropyl methyl cellulose is cellulose obtained directly from strains of fibrous plant material and partially etherified with methyl groups and containing a small degree of hydroxypropyl substitution Einecs Chemical name 2-Hydroxypropyl ether of methylcellulose Chemical formula The polymers contain substituted anhydroglucose units with the following general formula: C6H7O2(OR1)(OR2)(OR3), where R1, R2, R3 each may be one of the following:  H  CH3  CH2CHOHCH3  CH2CHO (CH2CHOHCH3) CH3  CH2CHO[CH2CHO (CH2CHOHCH3) CH3]CH3 Molecular weight From about 13 000 to 200 000 Assay Content not less than 19 % and not more than 30 % methoxyl groups (-OCH3) and not less than 3 % and not more than 12 % hydroxypropoxyl groups (-OCH2CHOHCH3), on the anhydrous basis Description Slightly hygroscopic white or slightly yellowish or greyish odourless and tasteless, granular or fibrous powder Identification Solubility Swelling in water, producing a clear to opalescent, viscous, colloidal solution. Insoluble in ethanol Gas chromatography Determine the substituents by gas chromatography pH Not less than 5,0 and not more than 8,0 (1 % colloidal solution) Purity Loss on drying Not more than 10 % (105 °C, 3 hours) Sulphated ash Not more than 1,5 % for products with viscosities of 50 mPa.s or above Not more than 3 % for products with viscosities below 50 mPa.s Propylene chlorohydrins Not more than 0,1 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 465 ETHYL METHYL CELLULOSE Synonyms Methylethylcellulose Definition Ethyl methyl cellulose is cellulose obtained directly from strains of fibrous plant material and partially etherified with methyl and ethyl groups Einecs Chemical name Ethyl methyl ether of cellulose Chemical formula The polymers contain substituted anhydroglucose units with the following general formula: C6H7O2(OR1)(OR2)(OR3), where R1, R2, R3 each may be one of the following:  H  CH3  CH2CH3 Molecular weight From about 30 000 to 40 000 Assay Content on the anhydrous basis not less than 3,5 % and not more than 6,5 % of methoxyl groups (-OCH3) and not less than 14,5 % and not more than 19 % of ethoxyl groups (-OCH2CH3), and not less than 13,2 % and not more than 19,6 % of total alkoxyl groups, calculated as methoxyl Description Slightly hygroscopic white or slightly yellowish or greyish odourless and tasteless, granular or fibrous powder Identification Solubility Swelling in water, producing a clear to opalescent, viscous, colloidal solution. Soluble in ethanol. Insoluble in ether pH Not less than 5,0 and not more than 8,0 (1 % colloidal solution) Purity Loss on drying Not more than 15 % for the fibrous form, and not more than 10 % for the powdered form (105 °C to constant weight) Sulphated ash Not more than 0,6 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 466 SODIUM CARBOXY METHYL CELLULOSE, CARBOXY METHYL CELLULOSE, CELLULOSE GUM Synonyms CMC; NaCMC; Sodium CMC; Definition Carboxy methyl cellulose is the partial sodium salt of a carboxymethyl ether of cellulose, the cellulose being obtained directly from strains of fibrous plant material Einecs Chemical name Sodium salt of the carboxymethyl ether of cellulose Chemical formula The polymers contain substituted anhydroglucose units with the following general formula: C6H7O2(OR1)(OR2)(OR3), where R1, R2, R3 each may be one of the following:  H  CH2COONa  CH2COOH Molecular weight Higher than approximately 17 000 (degree of polymerisation approximately 100) Assay Content on the anhydrous basis not less than 99,5 % Description Slightly hygroscopic white or slightly yellowish or greyish odourless and tasteless, granular or fibrous powder Identification Solubility Yields a viscous colloidal solution with water. Insoluble in ethanol Foam test A 0,1 % solution of the sample is shaken vigorously. No layer of foam appears. (This test permits the distinction of sodium carboxymethyl cellulose from other cellulose ethers) Precipitate formation To 5 ml of a 0,5 % solution of the sample, add 5 ml of 5 % solution of copper sulphate or of aluminium sulphate. A precipitate appears. (This test permits the distinction of sodium carboxymethyl cellulose from other cellulose ethers and from gelatine, locust bean gum and tragacanth) Colour reaction Add 0,5 g powdered carboxy methyl cellulose sodium to 50 ml of water, while stirring to produce an uniform dispersion. Continue the stirring until a clear solution is produced, and use the solution for the following test: To 1 mg of the sample, diluted with an equal volume of water, in a small test tube, add 5 drops of 1-naphthol solution. Incline the test tube, and carefully introduce down the side of the tube 2 ml of sulphuric acid so that it forms a lower layer. A red-purple colour develops at the interface pH Not less than 5,0 and not more than 8,5 (1 % colloidal solution) Purity Degree of substitution Not less than 0,2 and not more than 1,5 carboxymethyl groups (-CH2COOH) per anhydroglucose unit Loss on drying Not more than 12 % (105 °C to constant weight) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Total glycolate Not more than 0,4 %, calculated as sodium glycolate on the anhydrous basis Sodium Not more than 12,4 % on the anhydrous basis E 468 CROSS-LINKED SODIUM CARBOXYMETHYLCELLULOSE, CROSS-LINKED CELLULOSE GUM Synonyms Cross-linked carboxymethyl cellulose; Cross-linked CMC; Cross-linked sodium CMC; Definition Cross-linked sodium carboxymethyl cellulose is the sodium salt of thermally cross-linked partly O-carboxymethylated cellulose Einecs Chemical name Sodium salt of the cross-linked carboxymethyl ether cellulose Chemical formula The polymers containing substituted anhydroglucose units with the general formula: C6H7O2(OR1)(OR2)(OR3) where R1, R2 and R3 may be any of the following:  H  CH2COONa  CH2COOH Molecular weight Assay Description Slightly hygroscopic, white to off white, odourless powder Identification Precipitate formation Shake 1 g with 100 ml of a solution containing 4 mg/kg methylene blue and allow to settle. The substance to be examined absorbs the methylene blue and settles as a blue, fibrous mass Colour reaction Shake 1 g with 50 ml of water. Transfer 1 ml of the mixture to a test tube, add 1 ml water and 0,05 ml of freshly prepared 40 g/l solution of alpha-naphthol in methanol. Incline the test tube and add carefully 2 ml of sulphuric acid down the side so that it forms a lower layer. A reddish-violet colour develops at the interface Test for sodium Passes test pH Not less than 5,0 and not more than 7,0 (1 % solution) Purity Loss on drying Not more than 6 % (105 °C, 3 hours) Water soluble matter Not more than 10 % Degree of substitution Not less than 0,2 and not more than 1,5 carboxymethyl groups per anhydroglucose unit Sodium content Not more than 12,4 % on anhydrous basis Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Cadmium Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 469 ENZYMATICALLY HYDROLYSED CARBOXYMETHYLCELLULOSE, ENZYMATICALLY HYDROLISED CELLULOSE GUM Synonyms Sodium carboxymethyl cellulose, enzymatically hydrolysed Definition Enzymatically hydrolysed carboxymethylcellulose is obtained from carboxymethylcellulose by enzymatic digestion with a cellulase produced by Trichoderma longibrachiatum (formerly T. reesei) Einecs Chemical name Carboxymethyl cellulose, sodium, partially enzymatically hydrolysed Chemical formula Sodium salts of polymers containing substituted anhydroglucose units with the general formula: [C6H7O2(OH)x(OCH2COONa)y]n where n is the degree of polymerisation x = 1,50 to 2,80 y = 0,2 to 1,50 x + y = 3,0 (y = degree of substitution) Molecular weight 178,14 where y = 0,20 282,18 where y = 1,50 Macromolecules: Not less than 800 (n about 4) Assay Not less than 99,5 %, including mono- and disaccharides, on the dried basis Description White or slightly yellowish or greyish, odourless, slightly hygroscopic granular or fibrous powder Identification Solubility Soluble in water, insoluble in ethanol Foam test Vigorously shake a 0,1 % solution of the sample. No layer of foam appears. This test distinguishes sodium carboxymethyl cellulose, whether hydrolysed or not, from other cellulose ethers and from alginates and natural gums Precipitate formation To 5 ml of a 0,5 % solution of the sample add 5 ml of a 5 % solution of copper or aluminium sulphate. A precipitate appears. This test distinguishes sodium carboxymethyl cellulose, whether hydrolysed or not, from other cellulose ethers and from gelatine, carob bean gum and tragacanth gum Colour reaction Add 0,5 g of the powdered sample to 50 ml of water, while stirring to produce a uniform dispersion. Continue the stirring until a clear solution is produced. Dilute 1 ml of the solution with 1 ml of water in a small test tube. Add 5 drops of 1-naphthol TS. Incline the tube, and carefully introduce down the side of the tube 2 ml of sulphuric acid so that it forms a lower layer. A red-purple colour develops at the interface Viscosity (60 % solids) Not less than 2 500 kgm  1s  1 at 25 °C corresponding to an average molecule weight of 5 000 Da pH Not less than 6,0 and not more than 8,5 (1 % colloidal solution) Purity Loss on drying Not more than 12 % (105 °C to constant weight) Degree of substitution Not less than 0,2 and not more than 1,5 carboxymethyl groups per anhydroglucose unit on the dried basis Sodium chloride and sodium glycolate Not more than 0,5 % singly or in combination Residual enzyme activity Passes test. No change in viscosity of test solution occurs, which indicates hydrolysis of the sodium carboxymethyl cellulose Lead Not more than 3 mg/kg E 470a SODIUM, POTASSIUM AND CALCIUM SALTS OF FATTY ACIDS Synonyms Definition Sodium, potassium and calcium salts of fatty acids occurring in food oils and fats, these salts being obtained either from edible fats and oils or from distilled food fatty acids. Einecs Chemical name Chemical formula Molecular weight Assay Content on the anhydrous basis not less than 95 % (105 °C till a constant weight) Description White or creamy white light powders, flakes or semi-solids Identification Solubility Sodium and potassium salts: soluble in water and ethanol. Calcium salts: insoluble in water, ethanol and ether Test for cations Passes test Test for fatty acids Passes test Purity Sodium Not less than 9 % and not more than 14 % expressed as Na2O Potassium Not less than 13 % and not more than 21,5 % expressed as K2O Calcium Not less than 8,5 % and not more than 13 % expressed as CaO Unsaponifiable matter Not more than 2 % Free fatty acids Not more than 3 % estimated as oleic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Free alkali Not more than 0,1 % expressed as NaOH Matter insoluble in alcohol Not more than 0,2 % (sodium and potassium salts only) E 470b MAGNESIUM SALTS OF FATTY ACIDS Synonyms Definition Magnesium salts of fatty acids occurring in foods oils and fats, these salts being obtained either from edible fats and oils or from distilled food fatty acids Einecs Chemical name Chemical formula Molecular weight Assay Content on the anhydrous basis not less than 95 % (105 °C till a constant weight) Description White or creamy-white light powders, flakes or semi-solids Identification Solubility Insoluble in water, partially soluble in ethanol and ether Test for magnesium Passes test Test for fatty acids Passes test Purity Magnesium Not less than 6,5 % and not more than 11 % expressed as MgO Free alkali Not more than 0,1 % expressed as MgO Unsaponifiable matter Not more than 2 % Free fatty acids Not more than 3 % estimated as oleic acid Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 471 MONO- AND DIGLYCERIDES OF FATTY ACIDS Synonyms Glyceryl monostearate; Glyceryl monopalmitate; Glyceryl monooleate, etc.; Monostearin; Monopalmitin; Monoolein, etc.; GMS (for glyceryl monostearate) Definition Mono- and diglycerides of fatty acids consist of mixtures of glycerol mono-, di- and triesters of fatty acids occurring in food oils and fats. They may contain small amounts of free fatty acids and glycerol Einecs Chemical name Chemical formula Molecular weight Assay Content of mono- and diesters: not less than 70 % Description The product varies from a pale yellow to pale brown oily liquid to a white or slightly off-white hard waxy solid. The solids may be in the form of flakes, powders or small beads Identification Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyol Test for glycerol Passes test Test for fatty acids Passes test Solubility Insoluble in water, soluble in ethanol and toluene at 50 °C Purity Water content Not more than 2 % (Karl Fischer method) Acid value Not more than 6 Free glycerol Not more than 7 % Polyglycerols Not more than 4 % diglycerol and not more than 1 % higher polyglycerols both based on total glycerol content Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Total glycerol Not less than 16 % and not more than 33 % Sulphated ash Not more than 0,5 % determined at 800 ± 25 °C Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 472 a ACETIC ACID ESTERS OF MONO- AND DIGLYCERIDES OF FATTY ACIDS Synonyms Acetic acid esters of mono- and diglycerides; Acetoglycerides; Acetylated mono- and diglycerides; Acetic and fatty acid esters of glycerol Definition Esters of glycerol with acetic and fatty acids occurring in food fats and oils. They may contain small amounts of free glycerol, free fatty acids, free acetic acid and free glycerides Einecs Chemical name Chemical formula Molecular weight Assay Description Clear, mobile liquids to solids, from white to pale yellow in colour Identification Test for glycerol Passes test Test for fatty acids Passes test Test for acetic acid Passes test Solubility Insoluble in water. Soluble in ethanol Purity Acids other than acetic and fatty acids Less than 1 % Free glycerol Not more than 2 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Total acetic acid Not less than 9 % and not more than 32 % Free fatty acids (and acetic acid) Not more than 3 % estimated as oleic acid Total glycerol Not less than 14 % and not more than 31 % Sulphated ash Not more than 0,5 % determined at 800 ± 25 °C Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 472 b LACTIC ACID ESTERS OF MONO- AND DIGLYCERIDES OF FATTY ACIDS Synonyms Lactic acid esters of mono- and diglycerides; Lactoglycerides; Mono- and diglycerides of fatty acids esterified with lactic acid Definition Esters of glycerol with lactic acid and fatty acids occurring in food fats and oils. They may contain small amounts of free glycerol, free fatty acids, free lactic acid and free glycerides Description Clear, mobile liquids to waxy solids of variable consistency, from white to pale yellow in colour Identification Test for glycerol, Passes test Test for fatty acids Passes test Test for lactic acid Passes test Solubility Insoluble in cold water but dispersible in hot water Purity Acids other than lactic and fatty acids Less than 1 % Free glycerol Not more than 2 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Total lactic acid Not less than 13 % and not more than 45 % Free fatty acids (and lactic acid) Not more than 3 % estimated as oleic acid Total glycerol Not less than 13 % and not more than 30 % Sulphated ash Not more than 0,5 % (800 ± 25 °C) Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 472 c CITRIC ACID ESTERS OF MONO- AND DIGLYCERIDES OF FATTY ACIDS Synonyms Citrem; Citric acid esters of mono- and diglycerides; Citroglycerides; Mono- and diglycerides of fatty acids esterified with citric acid Definition Esters of glycerol with citric acid and fatty acids occurring in food oils and fats. They may contain small amounts of free glycerol, free fatty acids, free citric acid and free glycerides. They may be partially or wholly neutralised with sodium, potassium or calcium salts suitable for the purpose and authorised as food additives according to this Regulation. Einecs Chemical name Chemical formula Molecular weight Assay Description Yellowish or light brown liquids to waxy solids or semi-solids Identification Test for glycerol Passes test Test for fatty acids Passes test Test for citric acid Passes test Solubility Insoluble in cold water, dispersible in hot water, soluble in oils and fats, insoluble in cold ethanol Purity Acids other than citric and fatty acids Less than 1 % Free glycerol Not more than 2 % Total glycerol Not less than 8 % and not more than 33 % Total citric acid Not less than 13 % and not more than 50 % Sulphated ash Non-neutralised products: not more than 0,5 % (800 ± 25 °C) Partially or wholly neutralised products: not more than 10 % (800 ± 25 °C) Lead Not more than 2 mg/kg Acid value Not more than 130 Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however, these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 472 d TARTARIC ACID ESTERS OF MONO- AND DIGLYCERIDES OF FATTY ACIDS Synonyms Tartaric acid esters of mono- and diglycerides; Mono- and diglycerides of fatty acids esterified with tartaric acid Definition Esters of glycerol with tartaric acid and fatty acids occurring in food fats and oils. They may contain small amounts of free glycerol, free fatty acids, free tartaric acid and free glycerides Einecs Chemical name Chemical formula Molecular weight Assay Description Sticky viscous yellowish liquids to hard yellow waxes Identification Test for glycerol Passes test Test for fatty acids Passes test Test for tartaric acid Passes test Purity Acids other than tartaric and fatty acids Less than 1,0 % Free glycerol Not more than 2 % Total glycerol Not less than 12 % and not more than 29 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Total tartaric acid Not less than 15 % and not more than 50 % Free fatty acids Not more than 3 % estimated as oleic acid Sulphated ash Not more than 0,5 % (800 ± 25 °C) Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 472 e MONO- AND DIACETYLTARTARIC ACID ESTERS OF MONO- AND DIGLYCERIDES OF FATTY ACIDS Synonyms Diacetyltartaric acid esters of mono- and diglycerides; Mono-and diglycerides of fatty acids esterified with mono- and diacetyltartaric acid; Diacetyltartaric and fatty acid esters of glycerol Definition Mixed esters of glycerol with mono- and diacetyltartaric acids (obtained from tartaric acid) and fatty acids occurring in food fats and oils. They may contain small amounts of free glycerol, free fatty acids, free tartaric and acetic acids and their combinations, and free glycerides. Contains also tartaric and acetic esters of fatty acids Einecs Chemical name Chemical formula Molecular weight Assay Description Sticky viscous liquids through a fat-like consistency to yellow waxes which hydrolyse in moist air to liberate acetic acid Identification Test for glycerol Passes test Test for fatty acids Passes test Test for tartaric acid Passes test Test for acetic acid Passes test Purity Acids other than acetic, tartaric and fatty acids Less than 1 % Free glycerol Not more than 2 % Total glycerol Not less than 11 % and not more than 28 % Sulphated ash Not more than 0,5 % determined at 800 ± 25 °C Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Total tartaric acid Not less than 10 % and not more than 40 % Total acetic acid Not less than 8 % and not more than 32 % Acid value Not less than 40 and not more than 130 Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 472 f MIXED ACETIC AND TARTARIC ACID ESTERS OF MONO- AND DIGLYCERIDES OF FATTY ACIDS Synonyms Mono- and diglycerides of fatty acids esterified with acetic acid and tartaric acid Definition Esters of glycerol with acetic and tartaric acids and fatty acids occurring in food fats and oils. They may contain small amounts of free glycerol, free fatty acids, free tartaric and acetic acids, and free glycerides. May contain mono- and diacetyltartaric esters of mono- and diglycerides of fatty acids Einecs Chemical name Chemical formula Molecular weight Assay Description Sticky liquids to solids, from white to pale-yellow in colour Identification Test for glycerol Passes test Test for fatty acids Passes test Test for tartaric acid Passes test Test for acetic acid Passes test Purity Acids other than acetic, tartaric and fatty acids Less than 1,0 % Free glycerol Not more than 2 % Total glycerol Not less than 12 % and not more than 27 % Sulphated ash Not more than 0,5 % (800 ± 25 °C) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Total acetic acid Not less than 10 % and not more than 20 % Total tartaric acid Not less than 20 % and not more than 40 % Free fatty acids Not more than 3 % estimated as oleic acid Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 473 SUCROSE ESTERS OF FATTY ACIDS Synonyms Sucroesters; Sugar esters Definition Essentially the mono-, di- and triesters of sucrose with fatty acids occurring in food fats and oils. They may be prepared from sucrose and the methyl, ethyl and vinyl esters of food fatty acids (including lauric acid) or by extraction from sucroglycerides. No organic solvent other than dimethylsulphoxide, dimethylformamide, ethyl acetate, propan-2-ol, 2-methyl-1-propanol, propylene glycol, methyl ethyl ketone and supercritical carbondioxide may be used for their preparation. p-methoxy phenol can be used as a stabiliser during the manufacturing procedure. Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 80 % Description Stiff gels, soft solids or white to slightly greyish-white powders Identification Test for sugar Passes test Test for fatty acids Passes test Solubility Sparingly soluble in water, soluble in ethanol Purity Sulphated ash Not more than 2 % (800 ± 25 °C) Free sugar Not more than 5 % Free fatty acids Not more than 3 % estimated as oleic acid p-methoxy-phenol Not more than 100 Ã ¼g/kg Acetaldehyde Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Methanol Not more than 10 mg/kg Dimethylsulphoxide Not more than 2 mg/kg Dimethylformamide Not more than 1 mg/kg 2-methyl-1-propanol Not more than 10 mg/kg Ethyl acetate Not more than 350 mg/kg, singly or in combination Propan-2-ol Propylene glycol Methyl ethyl ketone Not more than 10 mg/kg Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 474 SUCROGLYCERIDES Synonyms Sugar glycerides Definition Sucroglycerides are produced by reacting sucrose with an edible fat or oil to produce a mixture of essentially mono-, di- and triesters of sucrose and fatty acids (including lauric acid) together with residual mono-, di- and triglycerides from fat or oil. No organic solvents shall be used in their preparation other than cyclohexane, dimethylformamide, ethyl acetate, 2-methyl-1-propanol and propan-2-ol Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 40 % and not more than 60 % of sucrose fatty acid esters Description Soft solid masses, stiff gels or white to off-white powders Identification Test for sugar Passes test Test for fatty acids Passes test Solubility Insoluble in cold water, soluble in ethanol Purity Sulphated ash Not more than 2 % (800 ± 25 °C) Free sugar Not more than 5 % Free fatty acids Not more than 3 % (estimated as oleic acid) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Methanol Not more than 10 mg/kg Dimethylformamide Not more than 1 mg/kg 2-Methyl-1-propanol Not more than 10 mg/kg, single or in combination Cyclohexane Ethyl acetate Not more than 350 mg/kg, single or in combination Propan-2-ol Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 475 POLYGLYCEROL ESTERS OF FATTY ACIDS Synonyms Polyglycerol fatty acid esters; Polyglycerin esters of fatty acid esters Definition Polyglycerol esters of fatty acids are produced by the esterification of polyglycerol with food fats and oils or with fatty acids occurring in foods fats and oils. The polyglycerol moiety is predominantly di-, tri- and tetraglycerol and contains not more than 10 % of polyglycerols equal to or higher than heptaglycerol Einecs Chemical name Chemical formula Molecular weight Assay Content of total fatty acid ester not less than 90 % Description Light yellow to amber, oily to very viscous liquids; light tan to medium brown, plastic or soft solids; and light tan to brown, hard, waxy solids Identification Test for glycerol, Passes test Test for polyglycerols Passes test Test for fatty acids Passes test Solubility The esters range from very hydrophilic to very lipophilic, but as a class tend to be dispersible in water and soluble in organic solvents and oils Purity Sulphated ash Not more than 0,5 % (800 ± 25 °C) Acids other than fatty acids Less than 1 % Free fatty acids Not more than 6 % estimated as oleic acid Total glycerol and polyglycerol Not less than 18 % and not more than 60 % Free glycerol and polyglycerol Not more than 7 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 476 POLYGLYCEROL POLYRICINOLEATE Synonyms Glycerol esters of condensed castor oil fatty acids; Polyglycerol esters of polycondensed fatty acids from castor oil; Polyglycerol esters of interesterified ricinoleic acid; PGPR Definition Polyglycerol polyricinoleate is prepared by the esterification of polyglycerol with condensed castor oil fatty acids Einecs Chemical name Chemical formula Molecular weight Assay Description Clear, highly viscous liquid Identification Solubility Insoluble in water and in ethanol; soluble in ether, hydrocarbons and halogenated hydrocarbons Test for glycerol Passes test Test for polyglycerol Passes test Test for ricinoleic acid Passes test Refractive index [n]D 65 between 1,4630 and 1,4665 Purity Polyglycerols The polyglycerol moiety shall be composed of not less than 75 % of di-, tri- and tetraglycerols and shall contain not more than 10 % of polyglycerols equal to or higher than heptaglycerol Hydroxyl value Not less than 80 and not more than 100 Acid value Not more than 6 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 477 PROPANE-1,2-DIOL ESTERS OF FATTY ACIDS Synonyms Propylene glycol esters of fatty acids Definition Consists of mixtures of propane-1,2-diol mono- and diesters of fatty acids occurring in food fats and oils. The alcohol moiety is exclusively propane-1,2-diol together with dimer and traces of trimer. Organic acids other than food fatty acids are absent Einecs Chemical name Chemical formula Molecular weight Assay Content of total fatty acid ester not less than 85 % Description Clear liquids or waxy white flakes, beads or solids having a bland odour Identification Test for propylene glycol Passes test Test for fatty acids Passes test Purity Sulphated ash Not more than 0,5 % (800 ± 25 °C) Acids other than fatty acids Less than 1 % Free fatty acids Not more than 6 % estimated as oleic acid Total propane-1,2-diol Not less than 11 % and not more than 31 % Free propane-1,2-diol Not more than 5 % Dimer and trimer of propylene glycol Not more than 0,5 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Purity criteria apply to the additive free of sodium, potassium and calcium salts of fatty acids, however these substances may be present up to a maximum level of 6 % (expressed as sodium oleate) E 479 b THERMALLY OXIDISED SOYA BEAN OIL INTERACTED WITH MONO- AND DIGLYCERIDES OF FATTY ACIDS Synonyms TOSOM Definition Thermally oxidised soya bean oil interacted with mono- and diglycerides of fatty acids is a complex mixture of esters of glycerol and fatty acids found in edible fat and fatty acids from thermally oxidised soya bean oil. It is produced by interaction and deodorisation under vacuum at 130 °C of 10 % of thermally oxidised soya bean oil and 90 % mono- and diglycerides of food fatty acids. Soya bean oil is exclusively made from strains of soya beans Einecs Chemical name Chemical formula Molecular weight Assay Description Pale yellow to light brown a waxy or solid consistency Identification Solubility Insoluble in water. Soluble in hot oil or fat Purity Melting range 55-65 °C Free fatty acids Not more than 1,5 % estimated as oleic acid Free glycerol Not more than 2 % Total fatty acids 83-90 % Total glycerol 16-22 % Fatty acid methyl esters, not forming adduct with urea Not more than 9 % of total fatty acid methyl esters Fatty acids, insoluble in petroleum ether Not more than 2 % of total fatty acids Peroxide value Not more than 3 Epoxides Not more than 0,03 % oxirane oxygen Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 481 SODIUM STEAROYL-2-LACTYLATE Synonyms Sodium stearoyl lactylate; Sodium stearoyl lactate Definition A mixture of the sodium salts of stearoyl lactylic acids and its polymers and minor amounts of sodium salts of other related acids, manufactured by the reaction of stearic acid and lactic acid. Other food fatty acids may also be present, free or esterified, due to their presence in the stearic acid used Einecs 246-929-7 Chemical name Sodium di-2-stearoyl lactate Sodium di(2-stearoyloxy)propionate Chemical formula C21H39O4Na; C19H35O4Na (major components) Molecular weight Assay Description White or slightly yellowish powder or brittle solid with a characteristic odour Identification Test for sodium Passes test Test for fatty acids Passes test Test for lactic acid Passes test Solubility Insoluble in water. Soluble in ethanol Purity Sodium Not less than 2,5 % and not more than 5 % Ester value Not less than 90 and not more than 190 Acid value Not less than 60 and not more than 130 Total lactic acid Not less than 15 % and not more than 40 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 482 CALCIUM STEAROYL-2-LACTYLATE Synonyms Calcium stearoyl lactate Definition A mixture of the calcium salts of stearoyl lactylic acids and its polymers and minor amounts of calcium salts of other related acids, manufactured by the reaction of stearic acid and lactic acid. Other food fatty acids may also be present, free or esterified, due to their presence in the stearic acid used Einecs 227-335-7 Chemical name Calcium di-2-stearoyl lactate Calcium di(2-stearoyloxy)propionate Chemical formula C42H78O8Ca; C38H70O8Ca, C40H74O8Ca (major components) Molecular weight Assay Description White or slightly yellowish powder or brittle solid with a characteristic odour Identification Test for calcium Passes test Test for fatty acids Passes test Test for lactid acid Passes test Solubility Slightly soluble in hot water Purity Calcium Not less than 1 % and not more than 5,2 % Ester value Not less than 125 and not more than 190 Total lactic acid Not less than 15 % and not more than 40 % Acid value Not less than 50 and not more than 130 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 483 STEARYL TARTRATE Synonyms Stearyl palmityl tartrate Definition Product of the esterification of tartaric acid with commercial stearyl alcohol, which consists essentially of stearyl and palmityl alcohols. It consists mainly of diester, with minor amounts of monoester and of unchanged starting materials Einecs Chemical name Distearyl tartrate Dipalmityl tartrate Stearylpalmityl tartrate Chemical formula C40H78O6 (Distearyl tartrate) C36H70O6 (Dipalmityl tartrate) C38H74O6 (Stearylpalmityl tartrate) Molecular weight 655 (Distearyl tartrate) 599 (Dipalmityl tartrate) 627 (Stearylpalmityl tartrate) Assay Content of total ester not less than 90 % corresponding to an ester value of not less than 163 and not more than 180 Description Cream-coloured unctuous solid (at 25 °C) Identification Test for tartrate Passes test Melting range Between 67 °C and 77 °C. After saponification the saturated long chain fatty alcohols have a melting range of 49 °C to 55 °C Purity Hydroxyl value Not less than 200 and not more than 220 Acid value Not more than 5,6 Total tartaric acid Not less than 18 % and not more than 35 % Sulphated ash Not more than 0,5 % (800 ± 25 °C) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Unsaponifiable matter Not less than 77 % and not more than 83 % Iodine value Not more than 4 (Wijs method) E 491 SORBITAN MONOSTEARATE Synonyms Definition A mixture of the partial esters of sorbitol and its anhydrides with edible, commercial stearic acid Einecs 215-664-9 Chemical name Chemical formula Molecular weight Assay Content not less than 95 % of a mixture of sorbitol, sorbitan, and isosorbide esters Description Light, cream- to tan-coloured beads or flakes or a hard, waxy solid with a slight characteristic odour Identification Solubility Soluble at temperatures above its melting point in toluene, dioxane, carbon tetrachloride, ether, methanol, ethanol and aniline; insoluble in petroleum ether and acetone; insoluble in cold water but dispersible in warm water; soluble with haze at temperatures above 50 °C in mineral oil and ethyl acetate Congealing range 50-52 °C Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyol Purity Water content Not more than 2 % (Karl Fischer method) Sulphated ash Not more than 0,5 % Acid value Not more than 10 Saponification value Not less than 147 and not more than 157 Hydroxyl value Not less than 235 and not more than 260 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 492 SORBITAN TRISTEARATE Synonyms Definition A mixture of the partial esters of sorbitol and its anhydrides with edible, commercial stearic acid Einecs 247-891-4 Chemical name Chemical formula Molecular weight Assay Content not less than 95 % of a mixture of sorbitol, sorbitan, and isosorbide esters Description Light, cream- to tan-coloured beads or flakes or hard, waxy solid with a slight odour Identification Solubility Slightly soluble in toluene, ether, carbon tetrachloride and ethyl acetate; dispersible in petroleum ether, mineral oil, vegetable oils, acetone and dioxane; insoluble in water, methanol and ethanol Congealing range 47-50 °C Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyol Purity Water content Not more than 2 % (Karl Fischer method) Sulphated ash Not more than 0,5 % Acid value Not more than 15 Saponification value Not less than 176 and not more than 188 Hydroxyl value Not less than 66 and not more than 80 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 493 SORBITAN MONOLAURATE Synonyms Definition A mixture of the partial esters of sorbitol and its anhydrides with edible, commercial lauric acid Einecs 215-663-3 Chemical name Chemical formula Molecular weight Assay Content not less than 95 % of a mixture of sorbitol, sorbitan, and isosorbide esters Description Amber-coloured oily viscous liquid, light cream to tan-coloured beads or flakes or a hard, waxy solid with a slight odour Identification Solubility Dispersible in hot and cold water Infrared absorption spectrum Characteristic of a partial fatty acid ester of a polyol Purity Water content Not more than 2 % (Karl Fischer method) Sulphated ash Not more than 0,5 % Acid value Not more than 7 Saponification value Not less than 155 and not more than 170 Hydroxyl value Not less than 330 and not more than 358 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 494 SORBITAN MONOOLEATE Synonyms Definition A mixture of the partial esters of sorbitol and its anhydrides with edible, commercial oleic acid. Major constituent is 1,4-sorbitan monooleate. Other constituents include isosorbide monooleate, sorbitan dioleate and sorbitan trioleate Einecs 215-665-4 Chemical name Chemical formula Molecular weight Assay Content not less than 95 % of a mixture of sorbitol, sorbitan and isosorbide esters Description Amber-coloured viscous liquid, light cream to tan-coloured beads or flakes or a hard, waxy solid with a slight characteristic odour Identification Solubility Soluble at temperatures above its melting point in ethanol, ether, ethyl acetate, aniline, toluene, dioxane, petroleum ether and carbon tetra-chloride. Insoluble in cold water, dispersible in warm water Iodine value The residue of oleic acid, obtained from the saponification of the sorbitan monooleate in assay, has a iodine value between 80 and 100 Purity Water content Not more than 2 % (Karl Fischer method) Sulphated ash Not more than 0,5 % Acid value Not more than 8 Saponification value Not less than 145 and not more than 160 Hydroxyl value Not less than 193 and not more than 210 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 495 SORBITAN MONOPALMITATE Synonyms Sorbitan palmitate Definition A mixture of the partial esters of sorbitol and its anhydrides with edible, commercial palmitic acid Einecs 247-568-8 Chemical name Chemical formula Molecular weight Assay Content not less than 95 % of a mixture of sorbitol, sorbitan, and isosorbide esters Description Light cream to tan-coloured beads or flakes or a hard, waxy solid with a slight characteristic odour Identification Solubility Soluble at temperatures above its melting point in ethanol, methanol, ether, ethyl acetate, aniline, toluene, dioxane, petroleum ether and carbon tetrachloride. Insoluble in cold water but dispersible in warm water Congealing range 45-47 °C Infrared absorption spectrum Characteristic of a partial fatty acid ester of polyol Purity Water content Not more than 2 % (Karl Fischer method) Sulphate ash Not more than 0,5 % Acid value Not more than 7,5 Saponification value Not less than 140 and not more than 150 Hydroxyl value Not less than 270 and not more than 305 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 500 (i) SODIUM CARBONATE Synonyms Soda ash Definition Einecs 207-838-8 Chemical name Sodium carbonate Chemical formula Na2CO3 Ã  nH2O (n = 0, 1 or 10) Molecular weight 106,00 (anhydrous) Assay Content not less than 99 % of Na2CO3 on the anhydrous basis Description Colourless crystals or white, granular or crystalline powder The anhydrous form is hygroscopic, the decahydrate efflorescent Identification Test for sodium Passes test Test for carbonate Passes test Solubility Freely soluble in water. Insoluble in ethanol Purity Loss on drying Not more than 2 % (anhydrous), 15 % (monohydrate) or 55 %-65 % (decahydrate) (70 °C raising gradually to 300 °C, to constant weight) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 500 (ii) SODIUM HYDROGEN CARBONATE Synonyms Sodium bicarbonate; sodium acid carbonate; Bicarbonate of soda; Baking soda Definition Einecs 205-633-8 Chemical name Sodium hydrogen carbonate Chemical formula NaHCO3 Molecular weight 84,01 Assay Content not less than 99 % on the anhydrous basis Description Colourless or white crystalline masses or crystalline powder Identification Test for sodium Passes test Test for carbonate Passes test pH Between 8,0 and 8,6 (1 % solution) Solubility Soluble in water. Insoluble in ethanol Purity Loss on drying Not more than 0,25 % (over silica gel, 4 hours) Ammonium salts No odour of ammonia detectable after heating Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 500 (iii) SODIUM SESQUICARBONATE Synonyms Definition Einecs 208-580-9 Chemical name Sodium monohydrogen dicarbonate Chemical formula Na2CO3 Ã  NaHCO3 Ã  2H2O Molecular weight 226,03 Assay Content between 35,0 % and 38,6 % of NaHCO3 and between 46,4 % and 50,0 % of Na2CO3 Description White flakes, crystals or crystalline powder Identification Test for sodium Passes test Test for carbonate Passes test Solubility Freely soluble in water Purity Sodium chloride Not more than 0,5 % Iron Not more than 20 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 501 (i) POTASSIUM CARBONATE Synonyms Definition Einecs 209-529-3 Chemical name Potassium carbonate Chemical formula K2CO3 Ã  nH2O (n = 0 or 1,5) Molecular weight 138,21 (anhydrous) Assay Content not less than 99,0 % on the anhydrous basis Description White, very deliquescent powder. The hydrate occurs as small, white, translucent crystals or granules Identification Test for potassium Passes test Test for carbonate Passes test Solubility Very soluble in water. Insoluble in ethanol Purity Loss on drying Not more than 5 % (anhydrous) or 18 % (hydrate) (180 °C, 4 hours) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 501 (ii) POTASSIUM HYDROGEN CARBONATE Synonyms Potassium bicarbonate; Acid potassium carbonate Definition Einecs 206-059-0 Chemical name Potassium hydrogen carbonate Chemical formula KHCO3 Molecular weight 100,11 Assay Content not less than 99,0 % and not more than 101,0 % KHCO3 on the anhydrous basis Description Colourless crystals or white powder or granules Identification Test for potassium Passes test Test for carbonate Passes test Solubility Freely soluble in water. Insoluble in ethanol Purity Loss on drying Not more than 0,25 % (over silica gel, 4 hours) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 503 (i) AMMONIUM CARBONATE Synonyms Definition Ammonium carbonate consists of ammonium carbamate, ammonium carbonate and ammonium hydrogen carbonate in varying proportions Einecs 233-786-0 Chemical name Ammonium carbonate Chemical formula CH6N2O2, CH8N2O3 and CH5NO3 Molecular weight Ammonium carbamate 78,06; ammonium carbonate 98,73; ammonium hydrogen carbonate 79,06 Assay Content not less than 30,0 % and not more than 34,0 % of NH3 Description White powder or hard, white or translucent masses or crystals. Becomes opaque on exposure to air and is finally converted into white porous lumps or powder (of ammonium bicarbonate) due to loss of ammonia and carbon dioxide Identification Test for ammonium Passes test Test for carbonate Passes test pH About 8,6 (5 % solution) Solubility Soluble in water Purity Non-volatile matter Not more than 500 mg/kg Chlorides Not more than 30 mg/kg Sulphate Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 503 (ii) AMMONIUM HYDROGEN CARBONATE Synonyms Ammonium bicarbonate Definition Einecs 213-911-5 Chemical name Ammonium hydrogen carbonate Chemical formula CH5NO3 Molecular weight 79,06 Assay Content not less than 99,0 % Description White crystals or crystalline powder Identification Test for ammonium Passes test Test for carbonate Passes test pH About 8,0 (5 % solution) Solubility Freely soluble in water. Insoluble in ethanol Purity Non-volatile matter Not more than 500 mg/kg Chlorides Not more than 30 mg/kg Sulphate Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 504 (i) MAGNESIUM CARBONATE Synonyms Hydromagnesite Definition Magnesium carbonate is a basic hydrated or a monohydrated magnesium carbonate or a mixture of the two. Einecs 208-915-9 Chemical name Magnesium carbonate Chemical formula MgCO3 Ã  nH2O Assay Not less than 24 % and not more than 26,4 % of Mg Description Odourless, light, white friable masses or as a bulky white powder Identification Test for magnesium Passes test Test for carbonate Passes test Solubility Practically insoluble both in water or ethanol Purity Acid insoluble matter Not more than 0,05 % Water soluble matter Not more than 1,0 % Calcium Not more than 0,4 % Arsenic Not more than 4 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 504 (ii) MAGNESIUM HYDROXIDE CARBONATE Synonyms Magnesium hydrogen carbonate; Magnesium subcarbonate (light or heavy); Hydrated basic magnesium carbonate; Magnesium carbonate hydroxide Definition Einecs 235-192-7 Chemical name Magnesium carbonate hydroxide hydrated Chemical formula 4MgCO3Mg(OH)2 Ã  5H2O Molecular weight 485 Assay Mg content not less than 40,0 % and not more than 45,0 % calculated as MgO Description Light, white friable mass or bulky white powder Identification Test for magnesium Passes test Test for carbonate Passes test Solubility Practically insoluble in water. Insoluble in ethanol Purity Acid insoluble matter Not more than 0,05 % Water soluble matter Not more than 1,0 % Calcium Not more than 1,0 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 507 HYDROCHLORIC ACID Synonyms Hydrogen chloride; Muriatic acid Definition Einecs 231-595-7 Chemical name Hydrochloric acid Chemical formula HCl Molecular weight 36,46 Assay Hydrochloric acid is commercially available in varying concentrations. Concentrated hydrochloric acid contains not less than 35,0 % HCl Description Clear, colourless or slightly yellowish, corrosive liquid having a pungent odour Identification Test for acid Passes test Test for chloride Passes test Solubility Soluble in water and in ethanol Purity Total organic compounds Total organic compounds (non-fluorine containing): not more than 5 mg/kg Benzene: not more than 0,05 mg/kg Fluorinated compounds (total): not more than 25 mg/kg Non-volatile matter Not more than 0,5 % Reducing substances Not more than 70 mg/kg (as SO2) Oxidising substances Not more than 30 mg/kg (as Cl2) Sulphate Not more than 0,5 % Iron Not more than 5 mg/kg Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 508 POTASSIUM CHLORIDE Synonyms Sylvine; Sylvite Definition Einecs 231-211-8 Chemical name Potassium chloride Chemical formula KCl Molecular weight 74,56 Assay Content not less than 99 % on the dried basis Description Colourless, elongated, prismatic or cubital crystals or white granular powder. Odourless Identification Solubility Freely soluble in water. Insoluble in ethanol Test for potassium Passes test Test for chloride Passes test Purity Loss on drying Not more than 1 % (105 °C, 2 hours) Test for sodium Negative Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 509 CALCIUM CHLORIDE Synonyms Definition Einecs 233-140-8 Chemical name Calcium chloride Chemical formula CaCl2 Ã  nH2O (n = 0,2 or 6) Molecular weight 110,99 (anhydrous), 147,02 (dihydrate), 219,08 (hexahydrate) Assay Content not less than 93,0 % on the anhydrous basis Description White, odourless, hygroscopic powder or deliquescent crystals Identification Test for calcium Passes test Test for chloride Passes test Solubility Soluble in water and in ethanol Purity Magnesium and alkali salts Not more than 5 % on the dried basis (calculated as sulphates) Fluoride Not more than 40 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 511 MAGNESIUM CHLORIDE Synonyms Definition Einecs 232-094-6 Chemical name Magnesium chloride Chemical formula MgCl2 Ã  6H2O Molecular weight 203,30 Assay Content not less than 99,0 % Description Colourless, odourless, very deliquescent flakes or crystals Identification Test for magnesium Passes test Test for chloride Passes test Solubility Very soluble in water, freely soluble in ethanol Purity Ammonium Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 512 STANNOUS CHLORIDE Synonyms Tin chloride; Tin dichloride Definition Einecs 231-868-0 Chemical name Stannous chloride dihydrate Chemical formula SnCl2 Ã  2H2O Molecular weight 225,63 Assay Content not less than 98,0 % Description Colourless or white crystals May have a slight odour of hydrochloric acid Identification Test for tin (II) Passes test Test for chloride Passes test Solubility Water: soluble in less than its own weight of water, but it forms an insoluble basic salt with excess water Ethanol: soluble Purity Sulphate Not more than 30 mg/kg Arsenic Not more than 2 mg/kg Mercury Not more than 1 mg/kg Lead Not more than 2 mg/kg E 513 SULPHURIC ACID Synonyms Oil of vitriol; Dihydrogen sulphate Definition Einecs 231-639-5 Chemical name Sulphuric acid Chemical formula H2SO4 Molecular weight 98,07 Assay Sulphuric acid is commercially available in varying concentrations. The concentrated form contains not less than 96,0 % Description Clear, colourless or slightly brown, very corrosive oily liquid Identification Test for acid Passes test Test for sulphate Passes test Solubility Miscible with water, with generation of much heat, also with ethanol Purity Ash Not more than 0,02 % Reducing matter Not more than 40 mg/kg (as SO2) Nitrate Not more than 10 mg/kg (on H2SO4 basis) Chloride Not more than 50 mg/kg Iron Not more than 20 mg/kg Selenium Not more than 20 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 514 (i) SODIUM SULPHATE Synonyms Definition Einecs Chemical name Sodium sulphate Chemical formula Na2SO4 Ã  nH2O (n = 0 or 10) Molecular weight 142,04 (anhydrous) 322,04 (decahydrate) Assay Content not less than 99,0 % on the anhydrous basis Description Colourless crystals or a fine, white, crystalline powder The decahydrate is efflorescent Identification Test for sodium Passes test Test for sulphate Passes test pH Neutral or slightly alkaline to litmus paper (5 % solution) Purity Loss on drying Not more than 1,0 % (anhydrous) or not more than 57 % (decahydrate) at 130 °C Selenium Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 514 (ii) SODIUM HYDROGEN SULPHATE Synonyms Acid sodium sulphate; Sodium bisulphate; Nitre cake Definition Chemical name Sodium hydrogen sulphate Chemical formula NaHSO4 Molecular weight 120,06 Assay Content not less than 95,2 % Description White, odourless crystals or granules Identification Test for sodium Passes test Test for sulphate Passes test pH Solutions are strongly acidic Purity Loss on drying Not more than 0,8 % Water insoluble matter Not more than 0,05 % Selenium Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 515 (i) POTASSIUM SULPHATE Synonyms Definition Einecs Chemical name Potassium sulphate Chemical formula K2SO4 Molecular weight 174,25 Assay Content not less than 99,0 % Description Colourless or white crystals or crystalline powder Identification Test for potassium Passes test Test for sulphate Passes test pH Between 5,5 and 8,5 (5 % solution) Solubility Freely soluble in water, insoluble in ethanol Purity Selenium Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 515 (ii) POTASSIUM HYDROGEN SULPHATE Synonyms Potassium bisulphate; Potassium acid sulphate Definition Einecs Chemical name Potassium hydrogen sulphate Chemical formula KHSO4 Molecular weight 136,17 Assay Content not less than 99 % Description White deliquescent crystals, pieces or granules Identification Melting point 197 °C Test for potassium Passes test Solubility Freely soluble in water, insoluble in ethanol Purity Selenium Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 516 CALCIUM SULPHATE Synonyms Gypsum; Selenite; Anhydrite Definition Einecs 231-900-3 Chemical name Calcium sulphate Chemical formula CaSO4 Ã  nH2O (n = 0 or 2) Molecular weight 136,14 (anhydrous), 172,18 (dihydrate) Assay Content not less than 99,0 % on the anhydrous basis Description Fine, white to slightly yellowish-white odourless powder Identification Test for calcium Passes test Test for sulphate Passes test Solubility Slightly soluble in water, insoluble in ethanol Purity Loss on drying Anhydrous: not more than 1,5 % (250 °C, constant weight) Dihydrate: not more than 23 % (250 °C, constant weight) Fluoride Not more than 30 mg/kg Selenium Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 517 AMMONIUM SULPHATE Synonyms Definition Einecs 231-984-1 Chemical name Ammonium sulphate Chemical formula (NH4)2SO4 Molecular weight 132,14 Assay Content not less than 99,0 % and not more than 100,5 % Description White powder, shining plates or crystalline fragments Identification Test for ammonium Passes test Test for sulphate Passes test Solubility Freely soluble in water, insoluble in ethanol Purity Loss on ignition Not more than 0,25 % Selenium Not more than 30 mg/kg Lead Not more than 3 mg/kg E 520 ALUMINIUM SULPHATE Synonyms Alum Definition Einecs Chemical name Aluminium sulphate Chemical formula Al2(SO4)3 Molecular weight 342,13 Assay Content not less than 99,5 % on the ignited basis Description White powder, shining plates or crystalline fragments Identification Test for aluminium Passes test Test for sulphate Passes test pH 2,9 or above (5 % solution) Solubility Freely soluble in water, insoluble in ethanol Purity Loss on ignition Not more than 5 % (500 °C, 3 hours) Alkalies and alkaline earths Not more than 0,4 % Selenium Not more than 30 mg/kg Fluoride Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 521 ALUMINIUM SODIUM SULPHATE Synonyms Soda alum; Sodium alum Definition Einecs 233-277-3 Chemical name Aluminium sodium sulphate Chemical formula AlNa(SO4)2 Ã  nH2O (n = 0 or 12) Molecular weight 242,09 (anhydrous) Assay Content on the anhydrous basis not less than 96,5 % (anhydrous) and 99,5 % (dodecahydrate) Description Transparent crystals or white crystalline powder Identification Test for aluminium Passes test Test for sodium Passes test Test for sulphate Passes test Solubility Dodecahydrate is freely soluble in water. The anhydrous form is slowly soluble in water. Both forms are insoluble in ethanol Purity Loss on drying Anhydrous form: not more than 10,0 % (220 °C, 16 hours) Dodecahydrate: not more than 47,2 % (50-55 °C, 1 hour then 200 °C, 16 hours) Ammonium salts No odour of ammonia detectable after heating Selenium Not more than 30 mg/kg Fluoride Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 522 ALUMINIUM POTASSIUM SULPHATE Synonyms Potassium alum; Potash alum Definition Einecs 233-141-3 Chemical name Aluminium potassium sulphate dodecahydrate Chemical formula AlK(SO4)2 Ã  12 H2O Molecular weight 474,38 Assay Content not less than 99,5 % Description Large, transparent crystals or white crystalline powder Identification Test for aluminium Passes test Test for potassium Passes test Test for sulphate Passes test pH Between 3,0 and 4,0 (10 % solution) Solubility Freely soluble in water, insoluble in ethanol Purity Ammonium salts No odour of ammonia detectable after heating Selenium Not more than 30 mg/kg Fluoride Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 523 ALUMINIUM AMMONIUM SULPHATE Synonyms Ammonium alum Definition Einecs 232-055-3 Chemical name Aluminium ammonium sulphate Chemical formula AlNH4(SO4)2 Ã  12 H2O Molecular weight 453,32 Assay Content not less than 99,5 % Description Large, colourless crystals or white powder Identification Test for aluminium Passes test Test for ammonium Passes test Test for sulphate Passes test Solubility Freely soluble in water, soluble in ethanol Purity Alkali metals and alkaline earths Not more than 0,5 % Selenium Not more than 30 mg/kg Fluoride Not more than 30 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 3 mg/kg Mercury Not more than 1 mg/kg E 524 SODIUM HYDROXIDE Synonyms Caustic soda; Lye Definition Einecs 215-185-5 Chemical name Sodium hydroxide Chemical formula NaOH Molecular weight 40,0 Assay Content of solid forms not less than 98,0 % of total alkali (as NaOH). Content of solutions accordingly, based on the stated or labelled percentage of NaOH Description White or nearly white pellets, flakes, sticks, fused masses or other forms. Solutions are clear or slightly turbid, colourless or slightly coloured, strongly caustic and hygroscopic and when exposed to the air they absorb carbon dioxide, forming sodium carbonate Identification Test for sodium Passes test pH Strongly alkaline (1 % solution) Solubility Very soluble in water. Freely soluble in ethanol Purity Water insoluble and organic matter A 5 % solution is completely clear and colourless to slightly coloured Carbonate Not more than 0,5 % (as Na2CO3) Arsenic Not more than 3 mg/kg Lead Not more than 0,5 mg/kg Mercury Not more than 1 mg/kg E 525 POTASSIUM HYDROXIDE Synonyms Caustic potash Definition Einecs 215-181-3 Chemical name Potassium hydroxide Chemical formula KOH Molecular weight 56,11 Assay Content not less than 85,0 % of alkali calculated as KOH Description White or nearly white pellets, flakes, sticks, fused masses or other forms Identification Test for potassium Passes test pH Strongly alkaline (1 % solution) Solubility Very soluble in water. Freely soluble in ethanol Purity Water insoluble matter A 5 % solution is completely clear and colourless Carbonate Not more than 3,5 % (as K2CO3) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 526 CALCIUM HYDROXIDE Synonyms Slaked lime; Hydrated lime Definition Einecs 215-137-3 Chemical name Calcium hydroxide Chemical formula Ca(OH)2 Molecular weight 74,09 Assay Content not less than 92,0 % Description White powder Identification Test for alkali Passes test Test for calcium Passes test Solubility Slightly soluble in water. Insoluble in ethanol. Soluble in glycerol Purity Acid insoluble ash Not more than 1,0 % Magnesium and alkali salts Not more than 2,7 % Barium Not more than 300 mg/kg Fluoride Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 527 AMMONIUM HYDROXIDE Synonyms Aqua ammonia; Strong ammonia solution Definition Einecs Chemical name Ammonium hydroxide Chemical formula NH4OH Molecular weight 35,05 Assay Content not less than 27 % of NH3 Description Clear, colourless solution, having an exceedingly pungent, characteristic odour Identification Test for ammonia Passes test Purity Non-volatile matter Not more than 0,02 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 528 MAGNESIUM HYDROXIDE Synonyms Definition Einecs Chemical name Magnesium hydroxide Chemical formula Mg(OH)2 Molecular weight 58,32 Assay Content not less than 95,0 % on the anhydrous basis Description Odourless, white bulky powder Identification Test for magnesium Passes test Test for alkali Passes test Solubility Practically insoluble in water and in ethanol Purity Loss on drying Not more than 2,0 % (105 °C, 2 hours) Loss on ignition Not more than 33 % (800 °C to constant weight) Calcium oxide Not more than 1,5 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 529 CALCIUM OXIDE Synonyms Burnt lime Definition Einecs 215-138-9 Chemical name Calcium oxide Chemical formula CaO Molecular weight 56,08 Assay Content not less than 95,0 % on the ignited basis Description Odourless, hard, white or greyish white masses of granules, or white to greyish powder Identification Test for alkali Passes test Test for calcium Passes test Reaction with water Heat is generated on moistening the sample with water Solubility Slightly soluble in water. Insoluble in ethanol. Soluble in glycerol Purity Loss on ignition Not more than 10,0 % (ca. 800 °C to constant weight) Acid insoluble matter Not more than 1,0 % Barium Not more than 300 mg/kg Magnesium and alkali salts Not more than 3,6 % Fluoride Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 530 MAGNESIUM OXIDE Synonyms Definition Einecs 215-171-9 Chemical name Magnesium oxide Chemical formula MgO Molecular weight 40,31 Assay Content not less than 98,0 % on the ignited basis Description A very bulky, white powder known as light magnesium oxide or a relative dense, white powder known as heavy magnesium oxide. 5 g of light magnesium oxide occupy a volume of at least 33 ml, while 5 g of heavy magnesium oxide occupy a volume of not more than 20 ml Identification Test for alkali Passes test Test for magnesium Passes test Solubility Practically insoluble in water. Insoluble in ethanol Purity Loss on ignition Not more than 5,0 % (ca. 800 °C to constant weight) Calcium oxide Not more than 1,5 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 535 SODIUM FERROCYANIDE Synonyms Yellow prussiate of soda; Sodium hexacyanoferrate Definition Einecs 237-081-9 Chemical name Sodium ferrocyanide Chemical formula Na4Fe(CN)6 Ã  10 H2O Molecular weight 484,1 Assay Content not less than 99,0 % Description Yellow crystals or crystalline powder Identification Test for sodium Passes test Test for ferrocyanide Passes test Purity Free moisture Not more than 1,0 % Water insoluble matter Not more than 0,03 % Chloride Not more than 0,2 % Sulphate Not more than 0,1 % Free cyanide Not detectable Ferricyanide Not detectable Lead Not more than 5 mg/kg E 536 POTASSIUM FERROCYANIDE Synonyms Yellow prussiate of potash; Potassium hexacyanoferrate Definition Einecs 237-722-2 Chemical name Potassium ferrocyanide Chemical formula K4Fe(CN)6 Ã  3 H2O Molecular weight 422,4 Assay Content not less than 99,0 % Description Lemon yellow crystals Identification Test for potassium Passes test Test for ferrocyanide Passes test Purity Free moisture Not more than 1,0 % Water insoluble matter Not more than 0,03 % Chloride Not more than 0,2 % Sulphate Not more than 0,1 % Free cyanide Not detectable Ferricyanide Not detectable Lead Not more than 5 mg/kg E 538 CALCIUM FERROCYANIDE Synonyms Yellow prussiate of lime; Calcium hexacyanoferrate Definition Einecs 215-476-7 Chemical name Calcium ferrocyanide Chemical formula Ca2Fe(CN)6 Ã  12H2O Molecular weight 508,3 Assay Content not less than 99,0 % Description Yellow crystals or crystalline powder Identification Test for calcium Passes test Test for ferrocyanide Passes test Purity Free moisture Not more than 1,0 % Water insoluble matter Not more than 0,03 % Chloride Not more than 0,2 % Sulphate Not more than 0,1 % Free cyanide Not detectable Ferricyanide Not detectable Lead Not more than 5 mg/kg E 541 SODIUM ALUMINIUM PHOSPHATE, ACIDIC Synonyms SALP Definition Einecs 232-090-4 Chemical name Sodium trialuminium tetradecahydrogen octaphosphate tetrahydrate (A); Trisodium dialuminium pentadecahydrogen octaphosphate (B) Chemical formula NaAl3H14(PO4)8 Ã  4H2O (A) Na3Al2H15(PO4)8 (B) Molecular weight 949,88 (A) 897,82 (B) Assay Content not less than 95,0 % (both forms) Description White odourless powder Identification Test for sodium Passes test Test for aluminium Passes test Test for phosphate Passes test pH Acid to litmus Solubility Insoluble in water. Soluble in hydrochloric acid Purity Loss on ignition 19,5-21,0 % (A) (750-800 °C, 2 hours) 15-16 % (B) (750-800 °C, 2 hours) Fluoride Not more than 25 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 4 mg/kg Cadmium Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 551 SILICON DIOXIDE Synonyms Silica; Silicium dioxide Definition Silicon dioxide is an amorphous substance, which is produced synthetically by either a vapour-phase hydrolysis process, yielding fumed silica, or by a wet process, yielding precipitated silica, silica gel, or hydrous silica. Fumed silica is produced in essentially an anhydrous state, whereas the wet-process products are obtained as hydrates or contain surface absorbed water Einecs 231-545-4 Chemical name Silicon dioxide Chemical formula (SiO2)n Molecular weight 60,08 (SiO2) Assay Content after ignition not less than 99,0 % (fumed silica) or 94,0 % (hydrated forms) Description White, fluffy powder or granules. Hygroscopic Identification Test for silica Positive Purity Loss on drying Not more than 2,5 % (fumed silica, 105 °C, 2 hours) Not more than 8,0 % (precipitated silica and silica gel, 105 °C, 2 hours) Not more than 70 % (hydrous silica, 105 °C, 2 hours) Loss on ignition Not more than 2,5 % after drying (1 000 °C, fumed silica) Not more than 8,5 % after drying (1 000 °C, hydrated forms) Soluble ionisable salts Not more than 5,0 % (as Na2SO4) Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 552 CALCIUM SILICATE Synonyms Definition Calcium silicate is a hydrous or anhydrous silicate with varying proportions of CaO and SiO2. The product should be free of asbestos. Einecs 215-710-8 Chemical name Calcium silicate Chemical formula Molecular weight Assay Content on the anhydrous basis:  as SiO2 not less than 50 % and not more than 95 %  as CaO not less than 3 % and not more than 35 % Description White to off-white free-flowing powder that remains so after absorbing relatively large amounts of water or other liquids Identification Test for silicate Passes test Test for calcium Passes test Gel formation Forms a gel with mineral acids Purity Loss on drying Not more than 10 % (105 °C, 2 hours) Loss on ignition Not less than 5 % and not more than 14 % (1 000 °C, constant weight) Sodium Not more than 3 % Fluoride Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 553a (i) MAGNESIUM SILICATE Synonyms Definition Magnesium silicate is a synthetic compound of which the molar ratio of magnesium oxide to silicon dioxide is approximately 2:5 Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 15 % of MgO and not less than 67 % of SiO2 on the ignited basis Description Very fine, white, odourless powder, free from grittiness Identification Test for magnesium Passes test Test for silicate Passes test pH Between 7,0 and 10,8 (10 % slurry) Purity Loss on drying Not more than 15 % (105 °C, 2 hours) Loss on ignition Not more than 15 % after drying (1 000 °C, 20 min) Water soluble salts Not more than 3 % Free alkali Not more than 1 % (as NaOH) Fluoride Not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 553a (ii) MAGNESIUM TRISILICATE Synonyms Definition Einecs 239-076-7 Chemical name Magnesium trisilicate Chemical formula Mg2Si3O8 Ã  nH2O (approximate composition) Molecular weight Assay Content not less than 29,0 % of MgO and not less than 65,0 % of SiO2 both on the ignited basis Description Fine, white powder, free from grittiness Identification Test for magnesium Passes test Test for silicate Passes test pH Between 6,3 and 9,5 (5 % slurry) Purity Loss on ignition Not less than 17 % and not more than 34 % (1 000 °C) Water soluble salts Not more than 2 % Free alkali Not more than 1 % (as NaOH) Fluoride Not more than 10 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 553b TALC Synonyms Talcum Definition Naturally occurring form of hydrous magnesium silicate containing varying proportions of such associated minerals as alpha-quartz, calcite, chlorite, dolomite, magnesite, and phlogopite. The product should be free of asbestos. Einecs 238-877-9 Chemical name Magnesium hydrogen metasilicate Chemical formula Mg3(Si4O10)(OH)2 Molecular weight 379,22 Assay Description Light, homogeneous, white or almost white powder, greasy to the touch Identification Infrared absorption spectrum Characteristic peaks at 3 677, 1 018 and 669 cm-1 X-ray diffraction Peaks at 9,34/4,66/3,12 Ã Solubility Insoluble in water and ethanol Purity Loss on drying Not more than 0,5 % (105 °C, 1 hour) Acid soluble matter Not more than 6 % Water soluble matter Not more than 0,2 % Acid-soluble iron Not detectable Arsenic Not more than 10 mg/kg Lead Not more than 2 mg/kg E 554 SODIUM ALUMINIUM SILICATE Synonyms Sodium silicoaluminate; Sodium aluminosilicate; Aluminium sodium silicate Definition Einecs Chemical name Sodium aluminium silicate Chemical formula Molecular weight Assay Content on the anhydrous basis:  as SiO2 not less than 66,0 % and not more than 88,0 %  as Al2O3 not less than 5,0 % and not more than 15,0 % Description Fine white amorphous powder or beads Identification Test for sodium Passes test Test for aluminium Passes test Test for silicate Passes test pH Between 6,5 and 11,5 (5 % slurry) Purity Loss on drying Not more than 8,0 % (105 °C, 2 hours) Loss on ignition Not less than 5,0 % and not more than 11,0 % on the anhydrous basis (1 000 °C to constant weight) Sodium Not less than 5 % and not more than 8,5 % (as Na2O) on the anhydrous basis Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 555 POTASSIUM ALUMINIUM SILICATE Synonyms Mica Definition Natural mica consists of mainly potassium aluminium silicate (muscovite) Einecs 310-127-6 Chemical name Potassium aluminium silicate Chemical formula KAl2[AlSi3O10](OH)2 Molecular weight 398 Assay Content not less than 98 % Description Light grey to white crystalline platelets or powder Identification Solubility Insoluble in water, diluted acids and alkali and organic solvents Purity Loss on drying Not more than 0,5 % (105 °C, 2 hours) Antimony Not more than 20 mg/kg Zinc Not more than 25 mg/kg Barium Not more than 25 mg/kg Chromium Not more than 100 mg/kg Copper Not more than 25 mg/kg Nickel Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 2 mg/kg Lead Not more than 5 mg/kg E 556 CALCIUM ALUMINIUM SILICATE Synonyms Calcium aluminosilicate; Calcium silicoaluminate; Aluminium calcium silicate Definition Einecs Chemical name Calcium aluminium silicate Chemical formula Molecular weight Assay Content on the anhydrous basis:  as SiO2 not less than 44,0 % and not more than 50,0 %  as Al2O3 not less than 3,0 % and not more than 5,0 %  as CaO not less than 32,0 % and not more than 38,0 % Description Fine white, free-flowing powder Identification Test for calcium Passes test Test for aluminium Passes test Test for silicate Passes test Purity Loss on drying Not more than 10,0 % (105 °C, 2 hours) Loss on ignition Not less than 14,0 % and not more than 18,0 on the anhydrous basis (1 000 °C, constant weight) Fluoride Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 559 ALUMINIUM SILICATE (KAOLIN) Synonyms Kaolin, light or heavy Definition Aluminium silicate hydrous (kaolin) is a purified white plastic clay composed of kaolinite, potassium aluminium silicate, feldspar and quartz. Processing should not include calcination. The raw kaolinitic clay used in the production of aluminium silicate shall have a level of dioxin which does not make it injurious to health or unfit for human consumption. The product should be free of asbestos Einecs 215-286-4 (kaolinite) Chemical name Chemical formula Al2Si2O5(OH)4 (kaolinite) Molecular weight 264 Assay Content not less than 90 % (sum of silica and alumina, after ignition) Silica (SiO2) Between 45 % and 55 % Alumina (Al2O3) Between 30 % and 39 % Description Fine, white or greyish white, unctuous powder. Kaolin is made up of loose aggregations of randomly oriented stacks of kaolinite flakes or of individual hexagonal flakes Identification Test for alumina Passes test Test for silicate Passes test X-ray diffraction Characteristic peaks at 7,18/3,58/2,38/1,78 Ã Infrared absorption spectrum Peaks at 3 700 and 3 620 cm-1 Purity Loss on ignition Between 10 and 14 % (1 000 °C, constant weight) Water soluble matter Not more than 0,3 % Acid soluble matter Not more than 2 % Iron Not more than 5 % Potassium oxide (K2O) Not more than 5 % Carbon Not more than 0,5 % Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 570 FATTY ACIDS Synonyms Definition Linear fatty acids, caprylic acid (C8), capric acid (C10), lauric acid (C12), myristic acid (C14), palmitic acid (C16), stearic acid (C18), oleic acid (C18:1) Einecs Chemical name Octanoic acid (C8); decanoic acid (C10); dodecanoic acid (C12); tetradecanoic acid (C14); hexadecanoic acid (C16); octadecanoic acid (C18); 9-octadecenoic acid (C18:1) Chemical formula Molecular weight Assay Not less than 98 % by chromatography Description A colourless liquid or white solid obtained from oils and fats Identification Identification test Individual fatty acids can be identified by acid value, iodine value, gas chromatography Purity Residue on ignition Not more than 0,1 % Unsaponifiable matter Not more than 1,5 % Water content Not more than 0,2 % (Karl Fischer method) Arsenic Not more than 3 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 574 GLUCONIC ACID Synonyms D-gluconic acid; Dextronic acid Definition Gluconic acid is an aqueous solution of gluconic acid and glucono-delta-lactone Einecs Chemical name Gluconic acid Chemical formula C6H12O7 (gluconic acid) Molecular weight 196,2 Assay Content not less than 49,0 % (as gluconic acid) Description Colourless to light yellow, clear syrupy liquid Identification Formation of phenylhydrazine derivative Positive. Compound formed melts between 196 °C and 202 °C with decomposition Purity Residue on ignition Not more than 1,0 % 550 °C +/  20 °C till disappearance of organic residues (black spots). Reducing matter Not more than 2,0 % (as D-glucose) Chloride Not more than 350 mg/kg Sulphate Not more than 240 mg/kg Sulphite Not more than 20 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 575 GLUCONO-DELTA-LACTONE Synonyms Gluconolactone; GDL; D-Gluconic acid delta-lactone; Delta-gluconolactone Definition Glucono-delta-lactone is the cyclic 1,5-intramolecular ester of D-gluconic acid. In aqueous media it is hydrolysed to an equilibrium mixture of D-gluconic acid (55 % - 66 %) and the delta- and gamma-lactones Einecs 202-016-5 Chemical name D-Glucono-1,5-lactone Chemical formula C6H10O6 Molecular weight 178,14 Assay Content not less than 99,0 % on the anhydrous basis Description Fine, white, nearly odourless, crystalline powder Identification Formation of phenylhydrazine derivative of gluconic acid Positive. Compound formed melts between 196 °C and 202 °C with decomposition Solubility Freely soluble in water. Sparingly soluble in ethanol Purity Water content Not more than 0,2 % (Karl Fischer method) Reducing substances Not more than 0,5 % (as D-glucose) Lead Not more than 1 mg/kg E 576 SODIUM GLUCONATE Synonyms Sodium salt of D-gluconic acid Definition Manufactured by fermentation or chemical catalytic oxidation Einecs 208-407-7 Chemical name Sodium D-gluconate Chemical formula C6H11NaO7 (anhydrous) Molecular weight 218,14 Assay Content not less than 99,0 % Description White to tan, granular to fine, crystalline powder Identification Test for sodium Passes test Test for gluconate Passes test Solubility Very soluble in water. Sparingly soluble in ethanol pH Between 6,5 and 7,5 (10 % solution) Purity Reducing matter Not more than 1,0 % (as D-glucose) Lead Not more than 1 mg/kg E 577 POTASSIUM GLUCONATE Synonyms Potassium salt of D-gluconic acid Definition Einecs 206-074-2 Chemical name Potassium D-gluconate Chemical formula C6H11KO7 (anhydrous) C6H11KO7 Ã  H2O (monohydrate) Molecular weight 234,25 (anhydrous) 252,26 (monohydrate) Assay Content not less than 97,0 % and not more than 103,0 % on dried basis Description Odourless, free flowing white to yellowish white, crystalline powder or granules Identification Test for potassium Passes test Test for gluconate Passes test pH Between 7,0 and 8,3 (10 % solution) Purity Loss on drying Anhydrous: not more than 3,0 % (105 °C, 4 hours, vacuum) Monohydrate: not less than 6 % and not more than 7,5 % (105 °C, 4 hours, vacuum) Reducing substances Not more than 1,0 % (as D-glucose) Lead Not more than 2 mg/kg E 578 CALCIUM GLUCONATE Synonyms Calcium salt of D-gluconic acid Definition Einecs 206-075-8 Chemical name Calcium di-D-gluconate Chemical formula C12H22CaO14 (anhydrous) C12H22CaO14 Ã  H2O (monohydrate) Molecular weight 430,38 (anhydrous form) 448,39 (monohydrate) Assay anhydrous: Content not less than 98 % and not more than 102 % on the dried basis monohydrate: not less than 98 % and not more than 102 % on the as is basis. Description Odourless, white crystalline granules or powder, stable in air Identification Test for calcium Passes test Test for gluconate Passes test Solubility Soluble in water, insoluble in ethanol pH Between 6,0 and 8,0 (5 % solution) Purity Loss on drying Not more than 3,0 % (105 °C, 16 hours) (anhydrous) Not more than 2,0 % (105 °C, 16 hours) (monohydrate) Reducing substances Not more than 1,0 % (as D-glucose) Lead Not more than 2 mg/kg E 579 FERROUS GLUCONATE Synonyms Definition Einecs 206-076-3 Chemical name Ferrous di-D-gluconate dihydrate; Iron(II) di-gluconate dihydrate Chemical formula C12H22FeO14Ã 2H2O Molecular weight 482,17 Assay Content not less than 95 % on the dried basis Description Pale greenish-yellow to yellowish-grey powder or granules, which may have a faint odour of burnt sugar Identification Solubility Soluble with slight heating in water. Practically insoluble in ethanol Test for ferrous ion Passes test Formation of phenylhy-drazine derivative of gluconic acid Positive pH Between 4 and 5,5 (10 % solution) Purity Loss on drying Not more than 10 % (105 °C, 16 hours) Oxalic acid Not detectable Iron (Fe III) Not more than 2 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg Reducing substances Not more than 0,5 % expressed as glucose E 585 FERROUS LACTATE Synonyms Iron(II) lactate; Iron(II) 2-hydroxy propanoate; Propanoic acid, 2-hydroxy-iron(2 +) salt (2:1) Definition Einecs 227-608-0 Chemical name Ferrous 2-hydroxy propanoate Chemical formula C6H10FeO6Ã  nH2O (n = 2 or 3) Molecular weight 270,02 (dihydrate) 288,03 (trihydrate) Assay Content not less than 96 % on the dried basis Description Greenish-white crystals or light green powder having a characteristic smell Identification Solubility Soluble in water. Practically insoluble in ethanol Test for ferrous ion Passes test Test for lactate Passes test pH Between 4 and 6 (2 % solution) Purity Loss on drying Not more than 18 % (100 °C, under vacuum, approximately 700 mm Hg) Iron (Fe III) Not more than 0,6 % Arsenic Not more than 3 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg Cadmium Not more than 1 mg/kg E 586 4-HEXYLRESORCINOL Synonyms 4-Hexyl-1,3-benzenediol; Hexylresorcinol Definition Einecs 205-257-4 Chemical name 4-Hexylresorcinol Chemical formula C12H18O2 Molecular weight 197,24 Assay Not less than 98 % on the dried basis (4 hours at room temperature) Description White powder Identification Solubility Freely soluble in ether and acetone; very slightly soluble in water Nitric acid test To 1 ml of a saturated solution of the sample, add 1 ml of nitric acid. A light red colour appears Bromine test To 1 ml of saturated solution of the sample, add 1 ml of bromine TS. A yellow, flocculent precipitate dissolves producing a yellow solution Purity Melting range 62 to 67 °C Acidity Not more than 0,05 % Sulphated ash Not more than 0,1 % Resorcinol and other phenols Shake about 1 g of the sample with 50 ml of water for a few minutes, filter, and to the filtrate add 3 drops of ferric chloride TS. No red or blue colour is produced Nickel Not more than 2 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 3 mg/kg E 620 GLUTAMIC ACID Synonyms L-Glutamic acid; L-Ã ±-Aminoglutaric acid Definition Einecs 200-293-7 Chemical name L-Glutamic acid; L-2-amino-pentanedioic acid Chemical formula C5H9NO4 Molecular weight 147,13 Assay Content not less than 99,0 % and not more than 101,0 % on the anhydrous basis Solubility Sparingly soluble in water; practically insoluble in ethanol or ether Description White crystals or crystalline powder Identification Test for glutamic acid (by thin layer chromatography) Passes test Specific rotation [Ã ±]D 20 between + 31,5 ° and + 32,2 ° (10 % solution (anhydrous basis) in 2N HCl, 200 mm tube) pH Between 3,0 and 3,5 (saturated solution) Purity Loss on drying Not more than 0,2 % (80 °C, 3 hours) Sulphated ash Not more than 0,2 % Chloride Not more than 0,2 % Pyrrolidone carboxylic acid Not more than 0,2 % Arsenic Not more than 2,5 mg/kg Lead Not more than 1 mg/kg E 621 MONOSODIUM GLUTAMATE Synonyms Sodium glutamate; MSG Definition Einecs 205-538-1 Chemical name Monosodium L-glutamate monohydrate Chemical formula C5H8NaNO4 Ã  H2O Molecular weight 187,13 Assay Content not less than 99,0 % and not more than 101,0 % on the anhydrous basis Solubility Freely soluble in water; practically insoluble in ethanol or ether Description White, practically odourless crystals or crystalline powder Identification Test for sodium Passes test Test for glutamic acid (by thin-layer chromatography) Passes test Specific rotation [Ã ±]D 20 between + 24,8 ° and + 25,3 ° (10 % solution (anhydrous basis) in 2N HCl, 200 mm tube) pH Between 6,7 and 7,2 (5 % solution) Purity Loss on drying Not more than 0,5 % (98 °C, 5 hours) Chloride Not more than 0,2 % Pyrrolidone carboxylic acid Not more than 0,2 % Lead Not more than 1 mg/kg E 622 MONOPOTASSIUM GLUTAMATE Synonyms Potassium glutamate; MPG Definition Einecs 243-094-0 Chemical name Monopotassium L-glutamate monohydrate Chemical formula C5H8KNO4 Ã  H2O Molecular weight 203,24 Assay Content not less than 99,0 % and not more than 101,0 % on the anhydrous basis Solubility Freely soluble in water; practically insoluble in ethanol or ether Description White, practically odourless crystals or crystalline powder Identification Test for potassium Passes test Test for glutamic acid (by thin-layer chromatography) Passes test Specific rotation [Ã ±]D 20 between + 22,5 ° and + 24,0 ° (10 % solution (anhydrous basis) in 2N HCl, 200 mm tube) pH Between 6,7 and 7,3 (2 % solution) Purity Loss on drying Not more than 0,2 % (80 °C, 5 hours) Chloride Not more than 0,2 % Pyrrolidone carboxylic acid Not more than 0,2 % Lead Not more than 1 mg/kg E 623 CALCIUM DIGLUTAMATE Synonyms Calcium glutamate Definition Einecs 242-905-5 Chemical name Monocalcium di-L-glutamate Chemical formula C10H16CaN2O8 Ã  nH2O (n = 0, 1, 2 or 4) Molecular weight 332,32 (anhydrous) Assay Content not less than 98,0 % and not more than 102,0 % on the anhydrous basis Solubility Freely soluble in water; practically insoluble in ethanol or ether Description White, practically odourless crystals or crystalline powder Identification Test for calcium Passes test Test for glutamic acid (by thin-layer chromatography) Passes test Specific rotation [Ã ±]D 20 between + 27,4 ° and + 29,2 ° (for calcium diglutamate with n = 4) (10 % solution (anhydrous basis) in 2N HCl, 200 mm tube) Purity Water content Not more than 19,0 % (for calcium diglutamate with n = 4) (Karl Fischer) Chloride Not more than 0,2 % Pyrrolidone carboxylic acid Not more than 0,2 % Lead Not more than 1 mg/kg E 624 MONOAMMONIUM GLUTAMATE Synonyms Ammonium glutamate Definition Einecs 231-447-1 Chemical name Monoammonium L-glutamate monohydrate Chemical formula C5H12N2O4 Ã  H2O Molecular weight 182,18 Assay Content not less than 99,0 % and not more 101,0 % on the anhydrous basis Solubility Freely soluble in water; practically insoluble in ethanol or ether Description White, practically odourless crystals or crystalline powder Identification Test for ammonium Passes test Test for glutamic acid (by thin-layer chromatography) Passes test Specific rotation [Ã ±]D 20 between + 25,4 ° and + 26,4 ° (10 % solution (anhydrous basis) in 2N HCl, 200 mm tube) pH Between 6,0 and 7,0 (5 % solution) Purity Loss on drying Not more than 0,5 % (50 °C, 4 hours) Sulphated ash Not more than 0,1 % Pyrrolidone carboxylic acid Not more than 0,2 % Lead Not more than 1 mg/kg E 625 MAGNESIUM DIGLUTAMATE Synonyms Magnesium glutamate Definition Einecs 242-413-0 Chemical name Monomagnesium di-L-glutamate tetrahydrate Chemical formula C10H16MgN2O8 Ã  4H2O Molecular weight 388,62 Assay Content not less than 95,0 % and not more than 105,0 % on the anhydrous basis Solubility Very soluble in water; practically insoluble in ethanol or ether Description Odourless, white or off-white crystals or powder Identification Test for magnesium Passes test Test for glutamic acid (by thin-layer chromatography) Passes test Specific rotation [Ã ±]D 20 between + 23,8 ° and + 24,4 ° (10 % solution (anhydrous basis) in 2N HCl, 200 mm tube) pH Between 6,4 and 7,5 (10 % solution) Purity Water content Not more than 24 % (Karl Fischer) Chloride Not more than 0,2 % Pyrrolidone carboxylic acid Not more than 0,2 % Lead Not more than 1 mg/kg E 626 GUANYLIC ACID Synonyms 5'-Guanylic acid Definition Einecs 201-598-8 Chemical name Guanosine-5'-monophosphoric acid Chemical formula C10H14N5O8P Molecular weight 363,22 Assay Content not less than 97,0 % on the anhydrous basis Solubility Slightly soluble in water, practically insoluble in ethanol Description Odourless, colourless or white crystals or white crystalline powder Identification Test for ribose Passes test Test for organic phosphate Passes test pH Between 1,5 and 2,5 (0,25 % solution) Spectrometry Maximum absorption of a 20 mg/l solution in 0,01N HCl at 256 nm Purity Loss on drying Not more than 1,5 % (120 °C, 4 hours) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 627 DISODIUM GUANYLATE Synonyms Sodium guanylate; Sodium 5'-guanylate Definition Einecs 221-849-5 Chemical name Disodium guanosine-5'-monophosphate Chemical formula C10H12N5Na2O8P Ã  nH2O (n = ca. 7) Molecular weight 407,19 (anhydrous) Assay Content not less than 97,0 % on the anhydrous basis Solubility Soluble in water, sparingly soluble in ethanol, practically insoluble in ether Description Odourless, colourless or white crystals or white crystalline powder Identification Test for ribose Passes test Test for organic phosphate Passes test Test for sodium Passes test pH Between 7,0 and 8,5 (5 % solution) Spectrometry maximum absorption of a 20 mg/l solution in 0,01N HCl at 256 nm Purity Loss on drying Not more than 25 % (120 °C, 4 hours) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 628 DIPOTASSIUM GUANYLATE Synonyms Potassium guanylate; Potassium 5'-guanylate Definition Einecs 226-914-1 Chemical name Dipotassium guanosine-5'-monophosphate Chemical formula C10H12K2N5O8P Molecular weight 439,40 Assay Content not less than 97,0 % on the anhydrous basis Solubility Freely soluble in water, practically insoluble in ethanol Description Odourless, colourless or white crystals or white crystalline powder Identification Test for ribose Passes test Test for organic phosphate Passes test Test for potassium Passes test pH Between 7,0 and 8,5 (5 % solution) Spectrometry Maximum absorption of a 20 mg/l solution in 0,01N HCl at 256 nm Purity Loss on drying Not more than 5 % (120 °C, 4 hours) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 629 CALCIUM GUANYLATE Synonyms Calcium 5'-guanylate Definition Einecs Chemical name Calcium guanosine-5'-monophosphate Chemical formula C10H12CaN5O8P Ã  nH2O Molecular weight 401,20 (anhydrous) Assay Content not less than 97,0 % on the anhydrous basis Solubility Sparingly soluble in water Description Odourless, white or off-white crystals or powder Identification Test for ribose Passes test Test for organic phosphate Passes test Test for calcium Passes test pH Between 7,0 and 8,0 (0,05 % solution) Spectrometry Maximum absorption of a 20 mg/l solution in 0,01N HCl at 256 nm Purity Loss on drying Not more than 23,0 % (120 °C, 4 hours) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 630 INOSINIC ACID Synonyms 5'-Inosinic acid Definition Einecs 205-045-1 Chemical name Inosine-5'-monophosphoric acid Chemical formula C10H13N4O8P Molecular weight 348,21 Assay Content not less than 97,0 % on the anhydrous basis Solubility Freely soluble in water, slightly soluble in ethanol Description Odourless, colourless or white crystals or powder Identification Test for ribose Passes test Test for organic phosphate Passes test pH Between 1,0 and 2,0 (5 % solution) Spectrometry Maximum absorption of a 20 mg/l solution in 0,01N HCl at 250 nm Purity Loss on drying Not more than 3,0 % (120 °C, 4 hours) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 631 DISODIUM INOSINATE Synonyms Sodium inosinate; Sodium 5'-inosinate Definition Einecs 225-146-4 Chemical name Disodium inosine-5'-monophosphate Chemical formula C10H11N4Na2O8P Ã  H2O Molecular weight 392,17 (anhydrous) Assay Content not less than 97,0 % on the anhydrous basis Solubility Soluble in water, sparingly soluble in ethanol, practically insoluble in ether Description Odourless, colourless or white crystals or powder Identification Test for ribose Passes test Test for organic phosphate Passes test Test for sodium Passes test pH Between 7,0 and 8,5 Spectrometry Maximum absorption of a 20 mg/l solution in 0,01N HCl at 250 nm Purity Water content Not more than 28,5 % (Karl Fischer) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 632 DIPOTASSIUM INOSINATE Synonyms Potassium inosinate; Potassium 5'-inosinate Definition Einecs 243-652-3 Chemical name Dipotassium inosine-5'-monophosphate Chemical formula C10H11K2N4O8P Molecular weight 424,39 Assay Content not less than 97,0 % on the anhydrous basis Solubility Freely soluble in water; practically insoluble in ethanol Description Odourless, colourless or white crystals or powder Identification Test for ribose Passes test Test for organic phosphate Passes test Test for potassium Passes test pH Between 7,0 and 8,5 (5 % solution) Spectrometry Maximum absorption of a 20 mg/l solution in 0,01N HCl at 250 nm Purity Water content Not more than 10,0 % (Karl Fischer) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 633 CALCIUM INOSINATE Synonyms Calcium 5'-inosinate Definition Einecs Chemical name Calcium inosine-5'-monophosphate Chemical formula C10H11CaN4O8P Ã  nH2O Molecular weight 386,19 (anhydrous) Assay Content not less than 97,0 % on the anhydrous basis Solubility Sparingly soluble in water Description Odourless, colourless or white crystals or powder Identification Test for ribose Passes test Test for organic phosphate Passes test Test for calcium Passes test pH Between 7,0 and 8,0 (0,05 % solution) Spectrometry Maximum absorption of a 20 mg/l solution in 0,01N HCl at 250 nm Purity Water content Not more than 23,0 % (Karl Fischer) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 634 CALCIUM 5'-RIBONUCLEOTIDE Synonyms Definition Einecs Chemical name Calcium 5 ²-ribonucleotide is essentially a mixture of calcium inosine-5 ²-monophosphate and calcium guanosine-5 ²-monophosphate Chemical formula C10H11N4CaO8P Ã  nH2O C10H12N5CaO8P Ã  nH2O Molecular weight Assay Content of both major components not less than 97,0 %, and of each component not less than 47,0 % and not more than 53 %, in every case on the anhydrous basis Solubility Sparingly soluble in water Description Odourless, white or nearly white crystals or powder Identification Test for ribose Passes test Test for organic phosphate Passes test Test for calcium Passes test pH Between 7,0 and 8,0 (0,05 % solution) Purity Water content Not more than 23,0 % (Karl Fischer) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 635 DISODIUM 5'-RIBONUCLEOTIDE Synonyms Sodium 5'-ribonucleotide Definition Einecs Chemical name Disodium 5'-ribonucleotide is essentially a mixture of disodium inosine-5'-monophosphate and disodium guanosine-5'-monophosphate Chemical formula C10H11N4O8P Ã  nH2O C10H12N5Na2O8P Ã  nH2O Molecular weight Assay Content of both major components not less than 97,0 %, and of each component not less than 47,0 % and not more than 53 %, in every case on the anhydrous basis Solubility Soluble in water, sparingly soluble in ethanol practically insoluble in ether Description Odourless, white or nearly white crystals or powder Identification Test for ribose Passes test Test for organic phosphate Passes test Test for sodium Passes test pH Between 7,0 and 8,5 (5 % solution) Purity Water content Not more than 26,0 % (Karl Fischer) Other nucleotides Not detectable by thin-layer chromatography Lead Not more than 1 mg/kg E 640 GLYCINE AND ITS SODIUM SALT (i) GLYCINE Synonyms Aminoacetic acid; Glycocoll Definition Einecs 200-272-2 Chemical name Aminoacetic acid Chemical formula C2H5NO2 Molecular weight 75,07 Assay Content not less than 98,5 % on the anhydrous basis Description White crystals or crystalline powder Identification Test for amino acid Passes test Purity Loss on drying Not more than 0,2 % (105 °C, 3 hours) Residue on ignition Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg (ii) SODIUM GLYCINATE Synonyms Definition Einecs 227-842-3 Chemical name Sodium glycinate Chemical formula C2H5NO2 Na Molecular weight 98 Assay Content not less than 98,5 % on the anhydrous basis Description White crystals or crystalline powder Identification Test for amino acid Passes test Test for sodium Passes test Purity Loss on drying Not more than 0,2 % (105 °C, 3 hours) Residue on ignition Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg E 650 ZINC ACETATE Synonyms Acetic acid, zinc salt, dihydrate Definition Einecs Chemical name Zinc acetate dihydrate Chemical formula C4H6O4 Zn Ã  2H2O Molecular weight 219,51 Assay Content not less than 98 % and not more than 102 % of C4H6O4 Zn Ã  2H2O Description Colourless crystals or fine, off-white powder Identification Test for acetate Passes test Test for zinc Passes test pH Between 6,0 and 8,0 (5 % solution) Purity Water insoluble matter Not more than 0,005 % Chlorides Not more than 50 mg/kg Sulphates Not more than 100 mg/kg Alkalines and alkaline earths Not more than 0,2 % Organic volatile impurities Passes test Iron Not more than 50 mg/kg Arsenic Not more than 3 mg/kg Lead Not more than 20 mg/kg Cadmium Not more than 5 mg/kg E 900 DIMETHYL POLYSILOXANE Synonyms Polydimethyl siloxane; Silicone fluid; Silicone oil; Dimethyl silicone Definition Dimethylpolysiloxane is a mixture of fully methylated linear siloxane polymers containing repeating units of the formula (CH3)2 SiO and stabilised with trimethylsiloxy end-blocking units of the formula (CH3)3 SiO Einecs Chemical name Siloxanes and silicones, di-methyl Chemical formula (CH3)3-Si-[O-Si(CH3)2]n-O-Si(CH3)3 Molecular weight Assay Content of total silicon not less than 37,3 % and not more than 38,5 % Description Clear, colourless, viscous liquid Identification Specific gravity (25 ° C/25 °C) Between 0,964 and 0,977 Refractive index [n]D 25 between 1,400 and 1,405 Infrared absorption spectrum The infrared absorption spectrum of a liquid film of the sample between two sodium chloride plates exhibits relative maxima at the same wavelengths as those of a similar preparation of Dimethylpolysiloxane Reference Standard Purity Loss on drying Not more than 0,5 % (150 °C, 4h) Viscosity Not less than 1,00 Ã  10  4 m2s  1 at 25 °C Arsenic Not more than 3 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 901 BEESWAX, WHITE AND YELLOW Synonyms White wax; Yellow wax Definition Yellow bees wax is the wax obtained by melting the walls of the honeycomb made by the honey bee, Apis mellifera L., with hot water and removing foreign matter White beeswax is obtained by bleaching yellow beeswax Einecs 232-383-7 Chemical name Chemical formula Molecular weight Assay Description Yellowish white (white form) or yellowish to greyish brown (yellow form) pieces or plates with a fine-grained and non-crystalline fracture, having an agreeable, honey-like odour Identification Melting range Between 62 °C and 65 °C Specific gravity About 0,96 Solubility Insoluble in water, sparingly soluble in alcohol, very soluble in chloroform and ether Purity Acid value Not less than 17 and not more than 24 Saponification value 87-104 Peroxide value Not more than 5 Glycerol and other polyols Not more than 0,5 % (as glycerol) Ceresin, paraffins and certain other waxes Transfer 3,0 g of the sample to a 100 ml round-bottomed flask, add 30 ml of a 4% w/v solution of potassium hydroxide in aldehyde-free ethanol and boil gently under a reflux condenser for 2 h. Remove the condenser and immediately insert a thermometer. Place the flask in water at 80 °C and allow to cool, swirling the solution continuously. No precipitate is formed before the temperature reaches 65 °C, although the solution may be opalescent. Fats, Japan wax, rosin and soaps Boil 1 g of the sample for 30 min with 35 ml of a 1 in 7 solution of sodium hydroxide, maintaining the volume by the occasional addition of water, and cool the mixture. The wax separates and the liquid remains clear. Filter the cold mixture and acidify the filtrate with hydrochloric acid. No precipitate is formed. Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 902 CANDELILLA WAX Synonyms Definition Candelilla wax is a purified wax obtained from the leaves of the candelilla plant, Euphorbia antisyphilitica Einecs 232-347-0 Chemical name Chemical formula Molecular weight Assay Description Hard, yellowish brown, opaque to translucent wax Identification Specific gravity About 0,98 Melting range Between 68,5 °C and 72,5 °C Solubility Insoluble in water, soluble in chloroform and toluene Purity Acid value Not less than 12 and not more than 22 Saponification value Not less than 43 and not more than 65 Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 903 CARNAUBA WAX Synonyms Definition Carnauba wax is a purified wax obtained from the leaf buds and leaves of the Brazilian Mart wax palm, Copernicia cerifera Einecs 232-399-4 Chemical name Chemical formula Molecular weight Assay Description Light brown to pale yellow powder or flakes or hard and brittle solid with a resinous fracture Identification Specific gravity About 0,997 Melting range Between 82 °C and 86 °C Solubility Insoluble in water, partly soluble in boiling ethanol, soluble in chloroform and diethyl ether Purity Sulphated ash Not more than 0,25 % Acid value Not less than 2 and not more than 7 Ester value Not less than 71 and not more than 88 Unsaponifiable matter Not less than 50 % and not more than 55 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 904 SHELLAC Synonyms Bleached shellac; White shellac Definition Shellac is the purified and bleached lac, the resinous secretion of the insect Laccifer (Tachardia) lacca Kerr (Fam. Coccidae) Einecs 232-549-9 Chemical name Chemical formula Molecular weight Assay Description Bleached shellac  off-white, amorphous, granular resin Wax-free bleached shellac  light yellow, amorphous, granular resin Identification Solubility Insoluble in water; freely (though very slowly) soluble in alcohol; slightly soluble in acetone Acid value Between 60 and 89 Purity Loss on drying Not more than 6,0 % (40 °C, over silica gel, 15 hours) Rosin Absent Wax Bleached shellac: not more than 5,5 % Wax-free bleached shellac: not more than 0,2 % Lead Not more than 2 mg/kg E 905 MICROCRYSTALLINE WAX Synonyms Petroleum wax; Hydrocarbon wax; Fischer-Tropsch wax; Synthetic wax; Synthetic paraffin Definition Refined mixtures of solid, saturated hydrocarbons, obtained from petroleum or synthetic feedstocks Description White to amber, odourless wax Identification Solubility Insoluble in water, very slightly soluble in ethanol Refractive index [n]D 100 1,434-1,448 Alternative [n]D 1201,426-1,440 Purity Molecular weight Average not less than 500 Viscosity Not less than 1,1 Ã  10  5 m2s  1at 100 °C Alternative: Not less than 0,8 Ã  10  5 m2s  1at 120 °C, if solid at 100 °C Residue on ignition Not more than 0,1 % Carbon number at 5 % distillation point Not more than 5 % of molecules with carbon number less than 25 Colour Passes test Sulphur Not more than 0,4 wt % Arsenic Not more than 3 mg/kg Lead Not more than 3 mg/kg Polycyclic aromatic compounds Benzo(a)pyrene no more than 50 Ã ¼g/kg E 907 HYDROGENATED POLY-1-DECENE Synonyms Hydrogenated polydec-1-ene; Hydrogenated poly-alpha-olefin Definition Einecs Chemical name Chemical formula C10nH20n+2 where n = 3-6 Molecular weight 560 (average) Assay Not less than 98,5 % of hydrogenated poly-1-decene, having the following oligomer distribution: C30: 13-37 % C40: 35-70 % C50: 9-25 % C60: 1-7 % Description Identification Solubility Insoluble in water; slightly soluble in ethanol; soluble in toluene Burning Burns with a bright flame and a paraffin-like characteristic smell Viscosity Between 5,7 Ã  10  6 and 6,1 Ã  10  6 m2s  1 at 100 °C Purity Compounds with carbon number less than 30 Not more than 1,5 % Readily carbonisable substances After 10 minutes shaking in a boiling water bath, a tube of sulphuric acid with a 5 g sample of hydrogenated poly-1-decene is not darker than a very slight straw colour Nickel Not more than 1 mg/kg Lead Not more than 1 mg/kg E 912 MONTAN ACID ESTERS Synonyms Definition Montan acids and/or esters with ethylene glycol and/or 1,3-butanediol and/or glycerol Einecs Chemical name Montan acid esters Chemical formula Molecular weight Assay Description Almost white to yellowish flakes, powder, granules or pellets Identification Density Between 0,98 and 1,05 (20 °C) Drop point Greater than 77 °C Purity Acid value Not more than 40 Glycerol Not more than 1 % (by gas chromatography) Other polyols Not more than 1 % (by gas chromatography) Other wax types Not detectable (by differential scanning calorimetry and/or infrared spectroscopy) Arsenic Not more than 2 mg/kg Chromium Not more than 3 mg/kg Lead Not more than 2 mg/kg E 914 OXIDISED POLYETHYLENE WAX Synonyms Definition Polar reaction products from mild oxidation of polyethylene Einecs Chemical name Oxidised polyethylene Chemical formula Molecular weight Assay Description Almost white flakes, powder, granules or pellets Identification Density Between 0,92 and 1,05 (20 °C) Drop point Greater than 95 °C Purity Acid value Not more than 70 Viscosity Not less than 8,1 Ã  10  5 m2s  1 at 120 °C Other wax types Not detectable (by differential scanning calorimetry and/or infrared spectroscopy) Oxygen Not more than 9,5 % Chromium Not more than 5 mg/kg Lead Not more than 2 mg/kg E 920 L-CYSTEINE Synonyms Definition L-cysteine hydrochloride or hydrochloride monohydrate. Human hair may not be used as a source for this substance Einecs 200-157-7 (anhydrous) Chemical name Chemical formula C3H7NO2S Ã  HCl Ã  nH2O (where n = 0 or 1) Molecular weight 157,62 (anhydrous) Assay Content not less than 98,0 % and not more than 101,5 % on the anhydrous basis Description White powder or colourless crystals Identification Solubility Freely soluble in water and in ethanol Melting range Anhydrous form melts at about 175 °C Specific rotation [Ã ±]D 20: between + 5,0 ° and + 8,0 ° or [Ã ±]D 25: between + 4,9 ° and 7,9 ° Purity Loss on drying Between 8,0 % and 12,0 % Not more than 2,0 % (anhydrous form) Residue on ignition Not more than 0,1 % Ammonium-ion Not more than 200 mg/kg Arsenic Not more than 1,5 mg/kg Lead Not more than 5 mg/kg E 927b CARBAMIDE Synonyms Urea Definition Einecs 200-315-5 Chemical name Chemical formula CH4N2O Molecular weight 60,06 Assay Content not less than 99,0 % on the anhydrous basis Description Colourless to white, prismatic, crystalline powder or small, white pellets Identification Solubility Very soluble in water Soluble in ethanol Precipitation with nitric acid To pass the test a white, crystalline precipitate is formed Colour reaction To pass the test a reddish-violet colour is produced Melting range 132 °C to 135 °C Purity Loss on drying Not more than 1,0 % (105 °C, 1 hour) Sulphated ash Not more than 0,1 % Ethanol-insoluble matter Not more than 0,04 % Alkalinity Passes test Ammonium-ion Not more than 500 mg/kg Biuret Not more than 0,1 % Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 938 ARGON Synonyms Definition Einecs 231-147-0 Chemical name Argon Chemical formula Ar Atomic weight 40 Assay Not less than 99 % Description Colourless, odourless, non-flammable gas Identification Purity Water content Not more than 0,05 % Methane and other hydrocarbons Not more than 100 Ã ¼l/l (calculated as methane) E 939 HELIUM Synonyms Definition Einecs 231-168-5 Chemical name Helium Chemical formula He Atomic weight 4 Assay Not less than 99 % Description Colourless, odourless, non-flammable gas Identification Purity Water content Not more than 0,05 % Methane and other hydrocarbons Not more than 100 Ã ¼l/l (calculated as methane) E 941 NITROGEN Synonyms Definition Einecs 231-783-9 Chemical name Nitrogen Chemical formula N2 Molecular weight 28 Assay Not less than 99 % Description Colourless, odourless, non-flammable gas Identification Purity Water content Not more than 0,05 % Carbon monoxide Not more than 10 Ã ¼l/l Methane and other hydrocarbons Not more than 100 Ã ¼l/l (calculated as methane) Nitrogen dioxide and nitrogen oxide Not more than 10 Ã ¼l/l Oxygen Not more than 1 % E 942 NITROUS OXIDE Synonyms Definition Einecs 233-032-0 Chemical name Nitrous oxide Chemical formula N2O Molecular weight 44 Assay Not less than 99 % Description Colourless, non-flammable gas, sweetish odour Identification Purity Water content Not more than 0,05 % Carbon monoxide Not more than 30 Ã ¼l/l Nitrogen dioxide and nitrogen oxide Not more than 10 Ã ¼l/l E 943a BUTANE Synonyms n-Butane Definition Einecs Chemical name Butane Chemical formula CH3CH2CH2CH3 Molecular weight 58,12 Assay Content not less than 96 % Description Colourless gas or liquid with mild, characteristic odour Identification Vapour pressure 108,935 kPa at 20 °C Purity Methane Not more than 0,15 % v/v Ethane Not more than 0,5 % v/v Propane Not more than 1,5 % v/v Isobutane Not more than 3,0 % v/v 1,3-butadiene Not more than 0,1 % v/v Moisture Not more than 0,005 % E 943b ISOBUTANE Synonyms 2-Methyl propane Definition Einecs Chemical name 2-methyl propane Chemical formula (CH3)2CH CH3 Molecular weight 58,12 Assay Content not less than 94 % Description Colourless gas or liquid with mild, characteristic odour Identification Vapour pressure 205,465 kPa at 20 °C Purity Methane Not more than 0,15 % v/v Ethane Not more than 0,5 % v/v Propane Not more than 2,0 % v/v n-Butane Not more than 4,0 % v/v 1,3-butadiene Not more than 0,1 % v/v Moisture Not more than 0,005 % E 944 PROPANE Synonyms Definition Einecs Chemical name Propane Chemical formula CH3CH2CH3 Molecular weight 44,09 Assay Content not less than 95 % Description Colourless gas or liquid with mild, characteristic odour Identification Vapour pressure 732,910 kPa at 20 °C Purity Methane Not more than 0,15 % v/v Ethane Not more than 1,5 % v/v Isobutane Not more than 2,0 % v/v n-Butane Not more than 1,0 % v/v 1,3-butadiene Not more than 0,1 % v/v Moisture Not more than 0,005 % E 948 OXYGEN Synonyms Definition Einecs 231-956-9 Chemical name Oxygen Chemical formula O2 Molecular weight 32 Assay Not less than 99 % Description Colourless, odourless, non-flammable gas Identification Purity Water content Not more than 0,05 % Methane and other hydrocarbons Not more than 100 Ã ¼l/l (calculated as methane) E 949 HYDROGEN Synonyms Definition Einecs 215-605-7 Chemical name Hydrogen Chemical formula H2 Molecular weight 2 Assay Content not less than 99,9 % Description Colourless, odourless, highly flammable gas Identification Purity Water content Not more than 0,005 % v/v Oxygen Not more than 0,001 % v/v Nitrogen Not more than 0,07 % v/v E 950 ACESULFAME K Synonyms Acesulfame potassium; Potassium salt of 3,4-dihydro-6-methyl-1,2,3-oxathiazin-4-one-2,2-dioxide Definition Einecs 259-715-3 Chemical name 6-methyl-1,2,3-oxathiazin-4(3H)-one-2,2-dioxide potassium salt Chemical formula C4H4KNO4S Molecular weight 201,24 Assay Content not less than 99 % of C4H4KNO4S on the anhydrous basis Description Odourless, white, crystalline powder. Approximately 200 times as sweet as sucrose Identification Solubility Very soluble in water, very slightly soluble in ethanol Ultraviolet absorption Maximum 227 ± 2 nm for a solution of 10 mg in 1 000 ml of water Test for potassium Passes test (test the residue obtained by igniting 2 g of the sample) Precipitation test Add a few drops of a 10 % solution of sodium cobaltnitrite to a solution of 0,2 g of the sample in 2 ml of acetic acid and 2 ml of water. A yellow precipitate is produced Purity Loss on drying Not more than 1 % (105 °C, 2 hours) Organic impurities Passes test for 20 mg/kg of UV active components Fluoride Not more than 3 mg/kg Lead Not more than 1 mg/kg Mercury Not more than 1 mg/kg E 951 ASPARTAME Synonyms Aspartyl phenylalanine methyl ester Definition Einecs 245-261-3 Chemical name N-L-Ã ±-Aspartyl-L-phenylalanine-1-methyl ester, 3-amino-N-(Ã ±-carbomethoxy-phenethyl)-succinamic acid-N-methyl ester Chemical formula C14H18N2O5 Molecular weight 294,31 Assay Not less than 98 % and not more than 102 % of C14H18N2O5 on the anhydrous basis Description White, odourless, crystalline powder having a sweet taste. Approximately 200 times as sweet as sucrose Identification Solubility Slightly soluble in water and in ethanol pH Between 4,5 and 6,0 (1 in 125 solution) Specific rotation [Ã ±]D 20: + 14,5 ° to + 16,5 ° Determine in a 4 in 100/15 N formic acid solution within 30 minutes after preparation of the sample solution Purity Loss on drying Not more than 4,5 % (105 °C, 4 hours) Sulphated ash Not more than 0,2 % (expressed on dry weight basis) Transmittance The transmittance of a 1 % solution in 2N hydrochloric acid, determined in a 1-cm cell at 430 nm with a suitable spectrophotometer, using 2N hydrochloric acid as a reference, is not less than 0,95, equivalent to an absorbance of not more than approximately 0,022 Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) 5-Benzyl-3,6-dioxo-2-piperazineacetic acid Not more than 1,5 % (expressed on dry weight basis) E 952 CYCLAMIC ACID AND ITS Na AND Ca SALTS (i) CYCLAMIC ACID Synonyms Cyclohexylsulphamic acid; Cyclamate Definition Einecs 202-898-1 Chemical name Cyclohexanesulphamic acid; cyclohexylaminosulphonic acid Chemical formula C6H13NO3S Molecular weight 179,24 Assay Cyclohexylsulphamic acid contains not less than 98 % and not more than the equivalent of 102 % of C6H13NO3S, calculated on the anhydrous basis Description A practically colourless, white crystalline powder. Approximately 40 times as sweet as sucrose Identification Solubility Soluble in water and in ethanol Precipitation test Acidify a 2 % solution with hydrochloric acid, add 1 ml of an approximately molar solution of barium chloride in water and filter if any haze or precipitate forms. To the clear solution add 1 ml of a 10 % solution of sodium nitrite. A white precipitate forms. Purity Loss on drying Not more than 1 % (105 °C, 1 hour) Selenium Not more than 30 mg/kg (expressed as selenium on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Cyclohexylamine Not more than 10 mg/kg (expressed on dry weight basis) Dicyclohexylamine Not more than 1 mg/kg (expressed on dry weight basis) Aniline Not more than 1 mg/kg (expressed on dry weight basis) (ii) SODIUM CYCLAMATE Synonyms Cyclamate; Sodium salt of cyclamic acid Definition Einecs 205-348-9 Chemical name Sodium cyclohexanesulphamate, sodium cyclohexylsulphamate Chemical formula C6H12NNaO3S and the dihydrate form C6H12NNaO3SÃ 2H2O Molecular weight 201,22 calculated on the anhydrous form 237,22 calculated on the hydrated form Assay Not less than 98 % and not more than 102 % on the dried basis Dihydrate form: not less than 84 % on the dried basis Description White, odourless crystals or crystalline powder. Approximately 30 times as sweet as sucrose Identification Solubility Soluble in water, practically insoluble in ethanol Purity Loss on drying Not more than 1 % (105 °C, 1 hour) Not more than 15,2 % (105 °C, 2 hours) for the dihydrate form Selenium Not more than 30 mg/kg (expressed as selenium on dry weight basis) Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) Cyclohexylamine Not more than 10 mg/kg (expressed on dry weight basis) Dicyclohexylamine Not more than 1 mg/kg (expressed on dry weight basis) Aniline Not more than 1 mg/kg (expressed on dry weight basis) (iii) CALCIUM CYCLAMATE Synonyms Cyclamate; Calcium salt of cyclamic acid Definition Einecs 205-349-4 Chemical name Calcium cyclohexanesulphamate, calcium cyclohexylsulphamate Chemical formula C12H24CaN2O6S2Ã  2H2O Molecular weight 432,57 Assay Not less than 98 % and not more than 101 % on the dried basis Description White, colourless crystals or crystalline powder. Approximately 30 times as sweet as sucrose Identification Solubility Soluble in water, sparingly soluble in ethanol Purity Loss on drying Not more than 1 % (105 °C, 1 hour) Not more than 8,5 % (140 °C, 4 hours) for the dihydrate form Selenium Not more than 30 mg/kg (expressed as selenium on dry weight basis) Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) Cyclohexylamine Not more than 10 mg/kg (expressed on dry weight basis) Dicyclohexylamine Not more than 1 mg/kg (expressed on dry weight basis) Aniline Not more than 1 mg/kg (expressed on dry weight basis) E 953 ISOMALT Synonyms Hydrogenated isomaltulose. Definition Manufactured by enzymatic conversion of sucrose with nonviable cells of Protaminobacter rubrum followed by catalytic hydrogenation Einecs Chemical name Isomalt is a mixture of hydrogenated mono- and disaccharides whose principal components are the disaccharides: 6-O-Ã ±-D-Glucopyranosyl-D-sorbitol (1,6-GPS) and 1-O-Ã ±-D-Glucopyranosyl-D-mannitol dihydrate (1,1-GPM) Chemical formula 6-O-Ã ±-D-Glucopyranosyl-D-sorbitol: C12H24O11 1-O-Ã ±-D-Glucopyranosyl-D-mannitol dihydrate: C12H24O11.2H2O Molecular weight 6-O-Ã ±-D-Glucopyranosyl-D-sorbitol: 344,3 1-O-Ã ±-D-Glucopyranosyl-D-mannitol dihydrate: 380,3 Assay Content not less than 98 % of hydrogenated mono- and disaccharides and not less than 86 % of the mixture of 6-O-Ã ±-D-Glucopyranosyl-D-sorbitol and 1-O-Ã ±-D-Glucopyranosyl-D-mannitol dihydrate determined on the anhydrous basis. Description Odourless, white, slightly hygroscopic, crystalline mass. Identification Solubility Soluble in water, very slightly soluble in ethanol. HPLC test Comparison with an appropriate reference standard of Isomalt shows that the 2 principal peaks in the chromatogram of the test solution are similar in retention time to the 2 principal peaks in the chromatogram obtained with the reference solution. Purity Water content Not more than 7 % (Karl Fischer Method) Sulphated ash Not more than 0,05 % (expressed on dry weight basis) D-Mannitol Not more than 3 % D-Sorbitol Not more than 6 % Reducing sugars Not more than 0,3 % (expressed as glucose on dry weight basis) Nickel Not more than 2 mg/kg (expressed on dry weight basis) Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) E 954 SACCHARIN AND ITS Na. K AND Ca SALTS (i) SACCHARIN Synonyms Definition Einecs 201-321-0 Chemical name 3-Oxo-2,3dihydrobenzo(d)isothiazol-1,1-dioxide Chemical formula C7H5NO3S Molecular weight 183,18 Assay Not less than 99 % and not more than 101 % of C7H5NO3S on the anhydrous basis Description White crystals or a white crystalline powder, odourless or with a faint, aromatic odour. Approximately between 300 and 500 times as sweet as sucrose Identification Solubility Slightly soluble in water, soluble in basic solutions, sparingly soluble in ethanol Purity Loss on drying Not more than 1 % (105 °C, 2 hours) Melting range 226 to 230 °C Sulphated ash Not more than 0,2 % (expressed on dry weight basis) Benzoic and salicylic acid To 10 ml of a 1 in 20 solution, previously acidified with five drops of acetic acid, add three drops of an approximately molar solution of ferric chloride in water. No precipitate or violet colour appears o-Toluenesulphonamide Not more than 10 mg/kg (expressed on dry weight basis) p-Toluenesulphonamide Not more than 10 mg/kg (expressed on dry weight basis) Benzoic acid p-sulphonamide Not more than 25 mg/kg (expressed on dry weight basis) Readily carbonisable substances Absent Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Selenium Not more than 30 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) (ii) SODIUM SACCHARIN Synonyms Saccharin; Sodium salt of saccharin Definition Einecs 204-886-1 Chemical name Sodium o-benzosulphimide; sodium salt of 2,3-dihydro-3-oxobenzisosulphonazole; oxobenzisosulphonazole; 1,2-benzisothiazolin-3-one-1, 1-dioxide sodium salt dihydrate Chemical formula C7H4NNaO3SÃ 2H2O Molecular weight 241,19 Assay Not less than 99 % and not more than 101 % of C7H4NNaO3S on the anhydrous basis Description White crystals or a white crystalline efflorescent powder, odourless or with a faint odour. Approximately between 300 and 500 times as sweet as sucrose in dilute solutions Identification Solubility Freely soluble in water, sparingly soluble in ethanol Purity Loss on drying Not more than 15 % (120 °C, 4 hours) Benzoic and salicylic acid To 10 ml of a 1 in 20 solution, previously acidified with five drops of acetic acid, add three drops of an approximately molar solution of ferric chloride in water. No precipitate or violet colour appears o-Toluenesulphonamide Not more than 10 mg/kg (expressed on dry weight basis) p-Toluenesulphonamide Not more than 10 mg/kg (expressed on dry weight basis) Benzoic acid p-sulphonamide Not more than 25 mg/kg (expressed on dry weight basis) Readily carbonisable substances Absent Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Selenium Not more than 30 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) (iii) CALCIUM SACCHARIN Synonyms Saccharin; Calcium salt of saccharin Definition Chemical name Calcium o-benzosulphimide; calcium salt of 2,3-dihydro-3-oxobenzisosulphonazole; 1,2-benzisothiazolin-3-one-1,1-dioxide calcium salt hydrate (2:7) Einecs 229-349-9 Chemical formula C14H8CaN2O6S2Ã 3 ½H2O Molecular weight 467,48 Assay Not less than 95 % of C14H8CaN2O6S2 on the anhydrous basis Description White crystals or a white crystalline powder, odourless or with a faint odour. Approximately between 300 and 500 times as sweet as sucrose in dilute solutions Identification Solubility Freely soluble in water, soluble in ethanol Purity Loss on drying Not more than 13,5 % (120 °C, 4 hours) Benzoic and salicylic acid To 10 ml of a 1 in 20 solution, previously acidified with five drops of acetic acid, add three drops of an approximately molar solution of ferric chloride in water. No precipitate or violet colour appears o-Toluenesulphonamide Not more than 10 mg/kg expressed (on dry weight basis) p-Toluenesulphonamide Not more than 10 mg/kg expressed (on dry weight basis) Benzoic acid p-sulphonamide Not more than 25 mg/kg expressed (on dry weight basis) Readily carbonisable substances Absent Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Selenium Not more than 30 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) (iv) POTASSIUM SACCHARIN Synonyms Saccharin; Potassium salt of saccharin Definition Einecs Chemical name Potassium o-benzosulphimide; potassium salt of 2,3-dihydro-3-oxobenzisosulphonazole; potassium salt of 1,2-benzisothiazolin-3-one-1,1-dioxide monohydrate Chemical formula C7H4KNO3SÃ H2O Molecular weight 239,77 Assay Not less than 99 % and not more than 101 % of C7H4KNO3S on the anhydrous basis Description White crystals or a white crystalline powder, odourless or with a faint odour, having an intensely sweet taste, even in very dilute solutions. Approximately between 300 and 500 times as sweet as sucrose Identification Solubility Freely soluble in water, sparingly soluble in ethanol Purity Loss on drying Not more than 8 % (120 °C, 4 hours) Benzoic and salicylic acid To 10 ml of a 1 in 20 solution, previously acidified with five drops of acetic acid, add three drops of an approximately molar solution of ferric chloride in water. No precipitate or violet colour appears o-Toluenesulphonamide Not more than 10 mg/kg (expressed on dry weight basis) p-Toluenesulphonamide Not more than 10 mg/kg (expressed on dry weight basis) Benzoic acid p-sulphonamide Not more than 25 mg/kg (expressed on dry weight basis) Readily carbonisable substances Absent Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Selenium Not more than 30 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) E 955 SUCRALOSE Synonyms 4,1,6-Trichlorogalactosucrose Definition Einecs 259-952-2 Chemical name 1,6-Dichloro-1,6-dideoxy-Ã ²-D-fructofuranosyl-4-chloro-4-deoxy-Ã ±-D-galactopyranoside Chemical formula C12H19Cl3O8 Molecular weight 397,64 Assay Content not less than 98 % and not more than 102 % C12H19Cl3O8 calculated on an anhydrous basis. Description White to off-white, practically odourless, crystalline powder. Identification Solubility Freely soluble in water, methanol and ethanol Slightly soluble in ethyl acetate Infrared absorption spectrum The infrared spectrum of a potassium bromide dispersion of the sample exhibits relative maxima at similar wave numbers as those shown in the reference spectrum obtained using a sucralose reference standard. Thin layer chromatography The main spot in the test solution has the same Rf value as that of the main spot of standard solution A referred to in the test for other chlorinated disaccharides. This standard solution is obtained by dissolving 1,0g of sucralose reference standard in 10 ml of methanol. Specific rotation [Ã ±]D 20 + 84,0 ° to + 87,5 ° calculated on the anhydrous basis (10 % w/v solution) Purity Water content Not more than 2,0 % (Karl Fischer method) Sulphated ash Not more than 0,7 % Other chlorinated disaccharides Not more than 0,5 % Chlorinated monosaccharides Not more than 0,1 % Triphenylphosphine oxide Not more than 150 mg/kg Methanol Not more than 0,1 % Lead Not more than 1 mg/kg E 957 THAUMATIN Synonyms Definition Einecs 258-822-2 Chemical name Thaumatin is obtained by aqueous extraction (pH 2,5 to 4) of the arils of the fruit of strains of Thaumatococcus daniellii (Benth) and consists essentially of the proteins thaumatin I and thaumatin II together with minor amounts of plant constituents derived from the source material Chemical formula Polypeptide of 207 amino acids Molecular weight Thaumatin I 22209 Thaumatin II 22293 Assay Not less than 15,1 % nitrogen on the dried basis equivalent to not less than 93 % proteins (N Ã  6,2) Description Odourless, cream-coloured powder. Approximately 2 000 to 3 000 times as sweet as sucrose Identification Solubility Very soluble in water, insoluble in acetone Purity Loss on drying Not more than 9 % (105 °C to constant weight) Carbohydrates Not more than 3 % (expressed on dry weight basis) Sulphated ash Not more than 2 % (expressed on dry weight basis) Aluminium Not more than 100 mg/kg (expressed on dry weight basis) Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Lead Not more than 3 mg/kg (expressed on dry weight basis) Microbiological criteria Total aerobic microbial count Not more than 1 000 colonies per gram Escherichia coli Absent in 1 g E 959 NEOHESPERIDINE DIHYDROCHALCONE Synonyms Neohesperidin dihydrochalcone; NHDC; Hesperetin dihydrochalcone-4 ²-Ã ²-neohesperidoside; Neohesperidin DC Definition It is obtained by catalytic hydrogenation of neohesperidin Einecs 243-978-6 Chemical name 2-O-Ã ±-L-rhamnopyranosyl-4 ²-Ã ²-D-glucopyranosyl hesperetin dihydrochalcone. Chemical formula C28H36O15 Molecular weight 612,6 Assay Content not less than 96 % on the dried basis Description Off-white, odourless, crystalline powder. Approximately between 1 000 and 1 800 times as sweet as sucrose Identification Solubility Freely soluble in hot water, very slightly soluble in cold water, practically insoluble in ether and benzene Ultraviolet absorption maximum 282 to 283 nm for a solution of 2 mg in 100 ml methanol Neu's test Dissolve about 10 mg of neohesperidine DC in 1 ml methanol, add 1 ml of a 1 % 2-aminoethyl diphenyl borate methanolic solution. A bright yellow colour is produced Purity Loss on drying Not more than 11 % (105 °C, 3 hours) Sulphated ash Not more than 0,2 % (expressed on dry weight basis) Arsenic Not more than 3 mg/kg expressed on dry weight basis Lead Not more than 2 mg/kg (expressed on dry weight basis) E 960 STEVIOL GLYCOSIDES Synonyms Definition The manufacturing process comprises two main phases: the first involving water extraction of the leaves of the Stevia rebaudiana Bertoni plant and preliminary purification of the extract by employing ion exchange chromatography to yield a steviol glycoside primary extract, and the second involving recrystallisation of the steviol glycosides from methanol or aqueous ethanol resulting in a final product consisting mainly (at least 75 %) of stevioside and/or rebaudioside A. The additive may contain residues of ion-exchange resins used in the manufacturing process. Several other related steviol glycosides that may be generated as a result of the production process, but do not occur naturally in the Stevia rebaudiana plant have been identified in small amounts (0,10 to 0,37 % w/w). Chemical name Stevioside: 13-[(2-O-Ã ²-D-glucopyranosyl-Ã ²-D-glucopyranosyl)oxy]kaur-16-en-18-oic acid, Ã ²-D-glucopyranosyl ester Rebaudioside A: 13-[(2-O-Ã ²-D-glucopyranosyl-3-O-Ã ²-D-glucopyranosyl-Ã ²-D-glucopyranosyl)oxy]kaur-16-en-18-oic acid, Ã ²-D-glucopyranosyl ester Chemical formula Trivial name Formula Conversion factor Steviol C20H30O3 1,00 Stevioside C38H60O18 0,40 Rebaudioside A C44H70O23 0,33 Rebaudioside C C44H70O22 0,34 Dulcoside A C38H60O17 0,40 Rubusoside C32H50O13 0,50 Steviolbioside C32H50O13 0,50 Rebaudioside B C38H60O18 0,40 Rebaudioside D C50H80O28 0,29 Rebaudioside E C44H70O23 0,33 Rebaudioside F C43H68O22 0,34 Molecular weight and CAS No Trivial name CAS Number Molecular weight Stevioside 57817-89-7 804,87 Rebaudioside A 58543-16-1 967,01 Assay Not less than 95 % stevioside, rebaudiosides A, B, C, D, E and F, steviolbioside, rubusoside and dulcoside on the dried basis. Description White to light yellow powder, approximately between 200 and 300 times sweeter than sucrose Identification Solubility Freely soluble to slightly soluble in water Stevioside and rebaudioside A The main peak in the chromatogram obtained following the procedure in Method of Assay corresponds to either stevioside or rebaudioside A pH Between 4,5 and 7,0 (1 in 100 solution) Purity Total ash Not more than 1 % Loss on drying Not more than 6 % (105 °C, 2h) Residual solvents Not more than 200 mg/kg methanol Not more than 5 000 mg/kg ethanol Arsenic Not more than 1 mg/kg Lead Not more than 1 mg/kg E 961 NEOTAME Synonyms N-[N-(3,3-dimethylbutyl)-L-Ã ±-aspartyl]-L-phenylalanine 1-methyl ester; N(3,3-dimethylbutyl)-L-aspartyl-L-phenylalanine methyl ester. Definition Neotame is manufactured by reaction under hydrogen pressure of aspartame with 3,3,-dimethylbutyraldehyde in methanol in presence of a palladium/carbon catalyst. It is isolated and purified by filtration, where diatomaceous earth may be used. After solvent removal via distillation, neotame is washed with water, isolated by centrifugation and finally vacuum dried. CAS Nr. 165450-17-9 Chemical name N-[N-(3,3-dimethylbutyl)-L-Ã ±-aspartyl]-L-phenylalanine 1-methyl ester Chemical formula C20H30N2O5 Molecular weight 378,47 Description white to off-white powder Assay Not less than 97,0 % on the dried basis Identification Solubility 4,75 % (w/w) at 60 °C in water, soluble in ethanol and ethyl acetate Purity Water content Not more than 5 % (Karl Fischer, sample size 25 ± 5mg) pH 5,0-7,0 (0,5 % aqueous solution) Melting range 81 °C to 84 °C N-[(3,3-dimethylbutyl)-L-Ã ±-aspartyl]-L-phenylalanine Not more than 1,5 % Lead Not more than 1 mg/kg E 962 SALT OF ASPARTAME-ACESULFAME Synonyms Aspartame-acesulfame; Aspartame-acesulfame salt Definition The salt is prepared by heating an approximately 2:1 ratio (w/w) of aspartame and acesulfame K in solution at acidic pH and allowing crystallisation to occur. The potassium and moisture are eliminated. The product is more stable than aspartame alone. Einecs Chemical name 6-Methyl-1,2,3-oxathiazine-4(3H)-one-2,2-dioxide salt of L-phenylalanyl-2-methyl-L-Ã ±-aspartic acid Chemical formula C18H23O9N3S Molecular weight 457,46 Assay 63,0 % to 66,0 % aspartame (dry basis) and 34,0 % to 37,0 % acesulfame (acid form on a dry basis) Description A white, odourless, crystalline powder Identification Solubility Sparingly soluble water; slightly soluble in ethanol Transmittance The transmittance of a 1 % solution in water determined in a 1 cm cell at 430 nm with a suitable spectrophotometer using water as a reference, is not less than 0,95, equivalent to an absorbance of not more than approximately 0,022. Specific rotation [Ã ±]D 20 + 14,5 ° to + 16,5 ° Determine at a concentration of 6,2 g in 100 ml formic acid (15N) within 30 min of preparation of the solution. Divide the calculated specific rotation by 0,646 to correct for the aspartame content of the salt of aspartame-acesulfame Purity Loss on drying Not more than 0,5 % (105 °C, 4 hours) 5-Benzyl-3,6-dioxo-2-piperazineacetic acid Not more than 0,5 % Lead Not more than 1 mg/kg E 965 (i) MALTITOL Synonyms D-Maltitol; Hydrogenated maltose Definition Maltitol is obtained by hydrogenation of D-maltose. It is mainly composed of D-maltitol. It may contain small amounts of sorbitol and related polyhydric alcohols. Einecs 209-567-0 Chemical name (Ã ±)-D-Glucopyranosyl-1,4-D-glucitol Chemical formula C12H24O11 Molecular weight 344,3 Assay Content not less than 98 % D-maltitol C12H24O11 on the anhydrous basis Description White crystalline powder Identification Solubility Very soluble in water, slightly soluble in ethanol Melting range 148 to 151 °C Specific rotation [Ã ±]D 20 + 105,5 ° to + 108,5 ° (5 % w/v solution) Purity Appearance of the aqueous solution The solution is clear and colourless Water content Not more than 1 % (Karl Fischer method) Sulphated ash Not more than 0,1 % (expressed on an anhydrous basis) Reducing sugars Not more than 0,1 % (expressed as glucose on an anhydrous basis) Chlorides Not more than 50 mg/kg (expressed on anhydrous basis) Sulphates Not more than 100 mg/kg (expressed on anhydrous basis) Nickel Not more than 2 mg/kg (expressed on anhydrous basis) Arsenic Not more than 3 mg/kg (expressed on anhydrous basis) Lead Not more than 1 mg/kg (expressed on anhydrous basis) E 965 (ii) MALTITOL SYRUP Synonyms Hydrogenated high-maltose-glucose syrup; Hydrogenated glucose syrup; Maltitol liquid Definition A mixture consisting of mainly maltitol with sorbitol and hydrogenated oligo- and polysaccharides. It is manufactured by the catalytic hydrogenation of high maltose-content glucose syrup or by the hydrogenation of its individual components followed by blending. The article of commerce is supplied both as a syrup and as a solid product. Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 99 % of total hydrogenated saccharides on the anhydrous basis and not less than 50 % of maltitol on the anhydrous basis Description Colourless and odourless, clear viscous liquids or white crystalline masses Identification Solubility Very soluble in water, slightly soluble in ethanol HPLC test Comparison with an appropriate reference standard of Maltitol shows that the principle peak in the chromatogram of the test solution is similar in retention time to the principal peak in the chromatogram obtained with the reference solution (ISO 10504:1998). Purity Appearance of the aqueous solution The solution is clear and colourless Water content Not more than 31 % (Karl Fischer method) Reducing sugars Not more than 0,3 % (expressed as glucose on an anhydrous basis) Sulphated ash Not more than 0,1 % Chlorides Not more than 50 mg/kg Sulphate Not more than 100 mg/kg Nickel Not more than 2 mg/kg Lead Not more than 1 mg/kg E 966 LACTITOL Synonyms Lactit; Lactositol; Lactobiosit Definition Lactitol is manufactured via catalytic hydrogenation of lactose Einecs 209-566-5 Chemical name 4-O-Ã ²-D-Galactopyranosyl-D-glucitol Chemical formula C12H24O11 Molecular weight 344,3 Assay Not less than 95 % on the dry weight basis Description Crystalline powder or colourless solution. Crystalline products occur in anhydrous, monohydrate and dihydrate forms. Nickel is used as a catalyst. Identification Solubility Very soluble in water Specific rotation [Ã ±]D 20 = + 13 ° to + 16 ° calculated on the anhydrous basis (10 % w/v aqueous solution) Purity Water content Crystalline products; not more than 10,5 % (Karl Fischer method) Other polyols Not more than 2,5 % (on the anhydrous basis) Reducing sugars Not more than 0,2 % (expressed as glucose on dry weight basis) Chlorides Not more than 100 mg/kg (expressed on dry weight basis) Sulphates Not more than 200 mg/kg (expressed on dry weight basis) Sulphated ash Not more than 0,1 % (expressed on dry weight basis) Nickel Not more than 2 mg/kg (expressed on dry weight basis) Arsenic Not more than 3 mg/kg (expressed on dry weight basis Lead Not more than 1 mg/kg (expressed on dry weight basis) E 967 XYLITOL Synonyms Xylitol Definition Xylitol is mainly composed of D-xylitol. The part which is not D-xylitol is composed of related substances such as L-arabinitol, galactitol, mannitol, sorbitol Einecs 201-788-0 Chemical name D-xylitol Chemical formula C5H12O5 Molecular weight 152,2 Assay Not less than 98,5 % as xylitol on the anhydrous basis Description White, crystalline powder, practically odourless. Identification Solubility Very soluble in water, sparingly soluble in ethanol Melting range 92 to 96 °C pH 5 to 7 (10 % w/v aqueous solution) Infrared absorption spectroscopy Comparison with a reference standard e.g. EP or USP. Purity Water content Not more than 1% (Karl-Fischer method) Sulphated ash Not more than 0,1 % (expressed on dry weight basis) Reducing sugars Not more than 0,2 % (expressed as glucose on dry weight basis) Other polyhydric alcohols Not more than 1 % (expressed on dry weight basis) Nickel Not more than 2 mg/kg (expressed on dry weight basis) Arsenic Not more than 3 mg/kg (expressed on dry weight basis) Lead Not more than 1 mg/kg (expressed on dry weight basis) Chlorides Not more than 100 mg/kg (expressed on dry weight basis) Sulphates Not more than 200 mg/kg (expressed on dry weight basis) E 968 ERYTHRITOL Synonyms Meso-erythritol; Tetrahydroxybutane; Erythrite Definition Obtained by fermentation of carbohydrate source by safe and suitable food grade osmophilic yeasts such as Moniliella pollinis or Moniliella megachilensis, followed by purification and drying Einecs 205-737-3 Chemical name 1,2,3,4-Butanetetrol Chemical formula C4H10O4 Molecular weight 122,12 Assay Not less than 99 % after drying Description White, odourless, non-hygroscopic, heat-stable crystals with a sweetness of approximately 60-80 % that of sucrose. Identification Solubility Freely soluble in water, slightly soluble in ethanol, insoluble in diethyl ether. Melting range 119-123 °C Purity Loss on drying Not more than 0,2 % (70 °C, 6 hours, in a vacuum desiccator) Sulphated ash Not more than 0,1 % Reducing substances Not more than 0,3 % expressed as D-glucose Ribitol and glycerol Not more than 0,1 % Lead Not more than 0,5 mg/kg E 999 QUILLAIA EXTRACT Synonyms Soapbark extract; Quillay bark extract; Panama bark extract; Quillai extract; Murillo bark extract; China bark extract Definition Quillaia extract is obtained by aqueous extraction of Quillaia saponaria Molina, or other Quillaia species, trees of the family Rosaceae. It contains a number of triterpenoid saponins consisting of glycosides of quillaic acid. Some sugars including glucose, galactose, arabinose, xylose, and rhamnose are also present, along with tannin, calcium oxalate and other minor components Einecs Chemical name Chemical formula Molecular weight Assay Description Quillaia extract in the powder form is light brown with a pink tinge. It is also available as an aqueous solution Identification pH Between 3,7 and 5,5 (4 % solution) Purity Water content Not more than 6,0 % (Karl Fischer method) (powder form only) Arsenic Not more than 2 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 1 mg/kg E 1103 INVERTASE Synonyms Definition Invertase is produced from Saccharomyces cerevisiae Einecs 232-615-7 Enzyme Commission No EC 3.2.1.26 Systematic name Ã ²-D-Fructofuranoside fructohydrolase Chemical name Chemical formula Molecular weight Assay Description Identification Purity Arsenic Not more than 3 mg/kg Lead Not more than 5 mg/kg Cadmium Not more than 0,5 mg/kg Microbiological criteria Total bacterial count Not more than 50 000 colonies per gram Salmonella spp. Absent in 25 g Coliforms Not more than 30 colonies per gram Escherichia coli Absent in 25 g E 1105 LYSOZYME Synonyms Lysozyme hydrochloride; Muramidase Definition Lysozyme is a linear polypeptide obtained from hens' egg whites consisting of 129 amino acids. It possesses enzymatic activity in its ability to hydrolyse the Ã ²(1-4) linkages between N-acetylmuramic acid and N-acetylglucosamine in the outer membranes of bacterial species, in particular gram-positive organisms. Is usually obtained as the hydrochloride Einecs 232-620-4 Enzyme Commission No EC 3.2.1.17 Chemical name Chemical formula Molecular weight About 14 000 Assay Content not less than 950 mg/g on the anhydrous basis Description White, odourless powder having a slightly sweet taste Identification Isoelectric point 10,7 pH Between 3,0 and 3,6 (2 % aqueous solution) Spectrophotometry Absorption maximum of an aqueous solution (25 mg/100 ml) at 281 nm, a minimum at 252 nm Purity Water content Not more than 6,0 % (Karl Fischer method) (powder form only) Residue on ignition Not more than 1,5 % Nitrogen Not less than 16,8 % and not more than 17,8 % Arsenic Not more than 1 mg/kg Lead Not more than 5 mg/kg Mercury Not more than 1 mg/kg Microbiological criteria Total bacterial count Not more than 5 Ã  104 colonies per gram Salmonella spp. Absent in 25 g Staphylococcus aureus Absent in 1 g Escherichia coli Absent in 1 g E 1200 POLYDEXTROSE Synonyms Modified polydextroses Definition Randomly bonded glucose polymers with some sorbitol end-groups, and with citric acid or phosphoric acid residues attached to the polymers by mono or diester bonds. They are obtained by melting and condensation of the ingredients and consist of approximately 90 parts D-glucose, 10 parts sorbitol and 1 part citric acid and/or 0,1 part phosphoric acid. The 1,6-glucosidic linkage predominates in the polymers but other linkages are present. The products contain small quantities of free glucose, sorbitol, levoglucosan (1,6-anhydro-D-glucose) and citric acid and may be neutralised with any food grade base and/or decolourised and deionised for further purification. The products may also be partially hydrogenated with Raney nickel catalyst to reduce residual glucose. Polydextrose-N is neutralised polydextrose Einecs Chemical name Chemical formula Molecular weight Assay Content not less than 90 % of polymer on the ash free and anhydrous basis Description White to light tan-coloured solid. Polydextroses dissolve in water to give a clear, colourless to straw coloured solution Identification Test for sugar Passes test Test for reducing sugar Passes test pH Between 2,5 and 7,0 for polydextrose (10 % solution) Between 5,0 and 6,0 for polydextrose-N (10 % solution) Purity Water content Not more than 4,0 % (Karl Fischer method) Sulphated ash Not more than 0,3 % (polydextrose) Not more than 2,0 % (polydextrose N) Nickel Not more than 2 mg/kg for hydrogenated polydextroses 1,6-Anhydro-D-glucose Not more than 4,0 % on the ash-free and the dried basis Glucose and sorbitol Not more than 6,0 % combined on the ash-free and the dried basis; glucose and sorbitol are determined separately Molecular weight limit Negative test for polymers of molecular weight greater than 22 000 5-Hydroxy-methylfurfural Not more than 0,1 % (polydextrose) Not more than 0,05 % (polydextrose-N) Lead Not more than 0,5 mg/kg E 1201 POLYVINYLPYRROLIDONE Synonyms Povidone; PVP; Soluble polyvinylpyrrolidone Definition Einecs Chemical name Polyvinylpyrrolidone, poly-[1-(2-oxo-1-pyrrolidinyl)-ethylene] Chemical formula (C6H9NO)n Average molecular weight Not less than 25 000 Assay Content not less than 11,5 % and not more than 12,8 % of nitrogen (N) on the anhydrous basis Description White or nearly white powder Identification Solubility Soluble in water and in ethanol. Insoluble in ether pH Between 3,0 and 7,0 (5 % solution) Purity Water content Not more than 5 % (Karl Fischer) Total ash Not more than 0,1 % Aldehyde Not more than 500 mg/kg (as acetaldehyde) Free-N-vinylpyrrolidone Not more than 10 mg/kg Hydrazine Not more than 1 mg/kg Lead Not more than 2 mg/kg E 1202 POLYVINYLPOLYPYRROLIDONE Synonyms Crospovidone; Cross-linked polyvidone; Insoluble polyvinylpyrrolidone Definition Polyvinylpolypyrrolidone is a poly-[1-(2-oxo-1-pyrrolidinyl)-ethylene], cross linked in a random fashion. It is produced by the polymerisation of N-vinyl-2-pyrrolidone in the presence of either caustic catalyst or N, N'-divinyl-imidazolidone. Due to its insolubility in all common solvents the molecular weight range is not amenable to analytical determination Einecs Chemical name Polyvinylpyrrolidone; poly-[1-(2-oxo-1-pyrrolidinyl)-ethylene] Chemical formula (C6H9NO)n Molecular weight Assay Content not less than 11 % and not more than 12,8 % nitrogen (N) on the anhydrous basis Description A white hygroscopic powder with a faint, non-objectionable odour Identification Solubility Insoluble in water, ethanol and ether pH Between 5,0 and 8,0 (1 % suspension in water) Purity Water content Not more than 6 % (Karl Fischer) Sulphated ash Not more than 0,4 % Water-soluble matter Not more than 1 % Free-N-vinylpyrrolidone Not more than 10 mg/kg Free-N,N'-divinyl-imidazolidone Not more than 2 mg/kg Lead Not more than 2 mg/kg E 1203 POLYVINYL ALCOHOL Synonyms Vinyl alcohol polymer, PVOH Definition Polyvinyl alcohol is a synthetic resin prepared by the polymerisation of vinyl acetate, followed by partial hydrolysis of the ester in the presence of an alkaline catalyst. The physical characteristics of the product depend on the degree of polymerisation and the degree of hydrolysis. Chemical name Ethenol homopolymer Chemical formula (C2H3OR)n where R = H or COCH3 Description Odourless, tasteless, translucent, white or cream-coloured granular powder Identification Solubility Soluble in water; sparingly soluble in ethanol Precipitation reaction Dissolve 0,25 g of the sample in 5 ml of water with warming and let the solution cool to room temperature. The addition of 10 ml of ethanol to this solution leads to a white, turbid or flocculent precipitate. Colour reaction Dissolve 0,01 g of the sample in 100 ml of water with warming and let the solution cool to room temperature. A blue colour is produced when adding (to 5 ml solution) one drop of iodine test solution (TS) and a few drops of boric acid solution Dissolve 0,5 g of the sample in 10 ml of water with warming and let the solution cool to room temperature. A dark red to blue colour is produced after adding one drop of iodine TS to 5 ml of solution. Viscosity 4,8 to 5,8 mPa.s (4 % solution at 20 °C) corresponding to an average molecular weight of 26 000-30 000 Da Purity Water insoluble matter Not more than 0,1 % Ester value Between 125 and 153 mg KOH/g Degree of hydrolysis 86,5 to 89,0% Acid value Not more than 3,0 Solvent residues Not more than 1,0 % Methanol, 1,0 % Methyl acetate pH 5,0 to 6,5 (4 % solution) Loss on drying Not more than 5,0 % (105 °C, 3 hours) Residue in ignition Not more than 1,0 % Lead Not more than 2 mg/kg E 1204 PULLULAN Synonyms Definition Linear, neutral glucan consisting mainly of maltotriose units connected by -1,6 glycosidic bonds. It is produced by fermentation from a food-grade hydrolysed starch using a non-toxin-producing strain of Aureobasidium pullulans. After completion of the fermentation, the fungal cells are removed by microfiltration, the filtrate is heat-sterilised and pigments and other impurities are removed by adsorption and ion exchange chromatography Einecs 232-945-1 Chemical name Chemical formula (C6H10O5)n Molecular weight Assay Not less than 90 % of glucan on the dried basis Description White to off-white odourless powder Identification Solubility Soluble in water, practically insoluble in ethanol pH 5,0 to 7,0 (10 % solution) Precipitation with polyethylene glycol 600 Add 2 ml of polyethylene glycol 600 to 10 ml of a 2 % aqueous solution of pullulan. A white precipitate is formed Depolymerisation with pullulanase Prepare two test tubes each with 10 ml of a 10 % pullulan solution. Add 0,1 ml pullulanase solution having activity 10 units/g to one test tube, and 0,1 ml water to the other. After incubation at about 25 °C for 20 minutes, the viscosity of the pullulanase-treated solution is visibly lower than that of the untreated solution Viscosity 100 to 180 mm2/s (10 % w/w aqueous solution at 30 °C) Purity Loss on drying Not more than 6 % (90 °C, pressure not more than 50 mm Hg, 6 hours) Mono-, di- and oligosaccharides Not more than 10 % expressed as glucose Lead Not more than 1 mg/kg Microbiological criteria Yeast and moulds Not more than 100 colonies per gram Coliforms Absent in 25 g Salmonella spp. Absent in 25 g E 1205 BASIC METHACRYLATE COPOLYMER Synonyms Basic butylated methacrylate copolymer; amino methacrylate copolymer; aminoalkyl methacrylate copolymer E; butyl methacrylate, dimethylaminoethyl methacrylate, methyl methacrylate polymer; butyl methacrylate, methyl methacrylate, dimethylaminoethyl methacrylate polymer Definition Basic methacrylate copolymer is manufactured by thermic controlled polymerisation of the monomers methyl methacrylate, butyl methacrylate and dimethylaminoethyl methacrylate, dissolved in propan-2-ol) by using a free radical donor initiator system. An alkyl mercaptane is used as chain modifying agent. The solid polymer is milled (first milling step) and extruded and granulated under vacuum to remove residual volatile components. The granules resulting are commercialised as such or undergo a second milling step (micronisation). Chemical name Poly(butyl methacrylate-co-(2-dimethylaminoethyl)methacrylate-co-methyl methacrylate) 1:2:1 Chemical formula Poly[(CH2:C(CH3)CO2(CH2)2N(CH3)2)-co-(CH2:C(CH3)CO2CH3)-co-(CH2:C(CH3)CO2(CH2)3CH3)] Weight average molecular weight estimated by gel permeation chromatography Approximately 47 000 g/mol Particle size of powder (when used forms a film) < 50 Ã ¼m more than 50 % < 0,1 Ã ¼m 5,1-5,5 % Assay (according to Ph. Eur. 2.2.20 potentiometric titration) 20,8-25,5 % dimethylaminoethyl (DMAE) groups on dry substance Description Granules are colourless to yellow tinged, the powder is white Identification Infrared absorption spectroscopy To be identified Viscosity of a 12,5 % solution in 60:40 (w/w/) propan-2-ol to acetone 3-6 mPa.s Refractive index [n]D 20 1,380-1,385 Solubility 1 g dissolves in 7 g Methanol, Ethanol, propan-2-ol, dichloromethane, aqueous Hydrochloric acid 1N. Not soluble in petroleum ether. Purity Loss of drying Not more than 2,0 % (105 °C, 3H) Alkali value 162-198 mg KOH/g of dried substance Sulphated ash Not more than 0,1 % Residual monomers Butylmethacrylate < 1 000 mg/kg Methyl methacrylate < 1 000 mg/kg Dimethylaminoethyl methacrylate < 1 000 mg/kg Solvent residues propan-2-ol < 0,5 % Butanol < 0,5 % Methanol < 0,1 % Arsenic Not more than 2 mg/kg Lead Not more than 2 mg/kg Mercury Not more than 2 mg/kg Copper Not more than 10 mg/kg E 1404 OXIDISED STARCH Synonyms Definition Oxidised starch is starch treated with sodium hypochlorite Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Carboxyl groups Not more than 1,1 % (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1410 MONOSTARCH PHOSPHATE Synonyms Definition Monostarch phosphate is starch esterified with ortho-phosphoric acid, or sodium or potassium ortho-phosphate or sodium tripolyphosphate Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Residual phosphate Not more than 0,5 % (as P) for wheat or potato starch (on an anhydrous basis) Not more than 0,4 % (as P) for other starches (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1412 DISTARCH PHOSPHATE Synonyms Definition Distarch phosphate is starch cross-linked with sodium trimetaphosphate or phosphorus oxychloride Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Residual phosphate Not more than 0,5 % (as P) for wheat or potato starch (on an anhydrous basis) Not more than 0,4 % (as P) for other starches (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1413 PHOSPHATED DISTARCH PHOSPHATE Synonyms Definition Phosphated distarch phosphate is starch having undergone a combination of treatments as described for monostarch phosphate and for distarch phosphate Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Residual phosphate Not more than 0,5 % (as P) for wheat or potato starch (on an anhydrous basis) Not more than 0,4 % (as P) for other starches (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1414 ACETYLATED DISTARCH PHOSPHATE Synonyms Definition Acetylated distarch phosphate is starch cross-linked with sodium trimetaphosphate or phosphorus oxychloride and esterified by acetic anhydride or vinyl acetate Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Acetyl groups Not more than 2,5 % (on an anhydrous basis) Residual phosphate Not more than 0,14 % (as P) for wheat or potato starch (on an anhydrous basis) Not more than 0,04 % (as P) for other starches (on an anhydrous basis) Vinyl acetate Not more than 0,1 mg/kg (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1420 ACETYLATED STARCH Synonyms Starch acetate Definition Acetylated starch is starch esterified with acetic anhydride or vinyl acetate Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Acetyl groups Not more than 2,5 % (on an anhydrous basis) Vinyl acetate Not more than 0,1 mg/kg (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1422 ACETYLATED DISTARCH ADIPATE Synonyms Definition Acetylated distarch adipate is starch cross-linked with adipic anhydride and esterified with acetic anhydride Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Acetyl groups Not more than 2,5 % (on an anhydrous basis) Adipate groups Not more than 0,135 % (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1440 HYDROXYPROPYL STARCH Synonyms Definition Hydroxypropyl starch is starch etherified with propylene oxide Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Hydroxypropyl groups Not more than 7,0 % (on an anhydrous basis) Propylene chlorohydrin Not more than 1 mg/kg (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1442 HYDROXYPROPYL DISTARCH PHOSPHATE Synonyms Definition Hydroxypropyl distarch phosphate is starch cross-linked with sodium trimetaphosphate or phosphorus oxychloride and etherified with propylene oxide Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Hydroxypropyl groups Not more than 7,0 % (on an anhydrous basis) Residual phosphate Not more than 0,14 % (as P) for wheat or potato starch (on an anhydrous basis) Not more than 0,04 % (as P) for other starches (on an anhydrous basis) Propylene chlorohydrin Not more than 1 mg/kg (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1450 STARCH SODIUM OCTENYL SUCCINATE Synonyms SSOS Definition Starch sodium octenyl succinate is starch esterified with octenylsuccinic anhydride Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Octenylsuccinyl groups Not more than 3 % (on an anhydrous basis) Octenylsuccinic acid residue Not more than 0,3 % (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1451 ACETYLATED OXIDISED STARCH Synonyms Definition Acetylated oxidised starch is starch treated with sodium hypochlorite followed by esterification with acetic anhydride Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 15,0 % for cereal starch Not more than 21,0 % for potato starch Not more than 18,0 % for other starches Carboxyl groups Not more than 1,3 % (on an anhydrous basis) Acetyl groups Not more than 2,5 % (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg E 1452 STARCH ALUMINIUM OCTENYL SUCCINATE Synonyms Definition Starch aluminium octenyl succinate is starch esterified with octenylsuccinic anhydride and treated with aluminium sulphate Einecs Chemical name Chemical formula Molecular weight Assay Description White or nearly white powder or granules or (if pregelatinised) flakes, amorphous powder or coarse particles Identification Microscopic observation Passes test (if not pregelatinised) Iodine staining Passes test (dark blue to light red colour) Purity Loss on drying Not more than 21,0 % Octenylsuccinyl groups Not more than 3 % (on an anhydrous basis) Octenylsuccinic acid residue Not more than 0,3 % (on an anhydrous basis) Sulphur dioxide Not more than 50 mg/kg for modified cereal starches (on an anhydrous basis) Not more than 10 mg/kg for the other modified starches, unless otherwise specified (on an anhydrous basis) Arsenic Not more than 1 mg/kg Lead Not more than 2 mg/kg (on an anhydrous basis) Mercury Not more than 0,1 mg/kg Aluminium Not more than 0,3 % (on an anhydrous basis) E 1505 TRIETHYL CITRATE Synonyms Ethyl citrate Definition Einecs 201-070-7 Chemical name Triethyl-2-hydroxypropan-1,2,3-tricarboxylate Chemical formula C12H20O7 Molecular weight 276,29 Assay Content not less than 99,0 % Description Odourless, practically colourless, oily liquid Identification Specific gravity (25 ° C/25 °C) 1,135-1,139 Refractive index [n]D 20: 1,439-1,441 Purity Water content Not more than 0,25 % (Karl Fischer method) Acidity Not more than 0,02 % (as citric acid) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 1517 GLYCERYL DIACETATE Synonyms Diacetin Definition Glyceryl diacetate consist predominantly of a mixture of the 1, 2- and 1,3-diacetates of glycerol, with minor amounts of the mono- and tri-esters Einecs Chemical name Glyceryl diacetate; 1, 2, 3-propanetriol diacetate Chemical formula C7H12O5 Molecular weight 176,17 Assay Not less than 94,0 % Description Clear, colourless, hygroscopic, somewhat oily liquid with a slight, fatty odour Identification Solubility Soluble in water. Miscible with ethanol Test for glycerol Passes test Test for acetate Passes test Specific gravity (20 ° C/20 °C) 1,175-1,195 Boiling range Between 259 and 261 °C Purity Total ash Not more than 0,02 % Acidity Not more than 0,4 % (as acetic acid) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 1518 GLYCERYL TRIACETATE Synonyms Triacetin Definition Einecs 203-051-9 Chemical name Glyceryl triacetate Chemical formula C9H14O6 Molecular weight 218,21 Assay Content not less than 98,0 % Description Colourless, somewhat oily liquid having a slightly fatty odour Identification Test for acetate Passes test Test for glycerol Passes test Refractive index [n]D 25 between 1,429 and 1,431 Specific gravity (25 °C/25 °C) Between 1,154 and 1,158 Boiling range Between 258 and 270 °C Purity Water content Not more than 0,2 % (Karl Fischer method) Sulphated ash Not more than 0,02 % (as citric acid) Arsenic Not more than 3 mg/kg Lead Not more than 2 mg/kg E 1519 BENZYL ALCOHOL Synonyms Phenylcarbinol; Phenylmethyl alcohol; Benzenemethanol; Alpha-hydroxytoluene Definition Einecs Chemical name Benzyl alcohol; Phenylmethanol Chemical formula C7H8O Molecular weight 108,14 Assay Not less than 98,0 % Description Colourless, clear liquid with a faint, aromatic odour Identification Solubility Soluble in water, ethanol and ether Refractive index [n]D 20 1,538-1,541 Specific gravity (25 ° C/25 °C) 1,042-1,047 Test for peroxides Passes test Distillation range Not less than 95 % v/v distils between 202 and 208 °C Purity Acid value Not more than 0,5 Aldehydes Not more than 0,2 % v/v (as benzaldehyde) Lead Not more than 2 mg/kg E 1520 PROPANE-1,2-DIOL Synonyms Propylene glycol Definition Einecs 200-338-0 Chemical name 1,2-dihydroxypropane Chemical formula C3H8O2 Molecular weight 76,10 Assay Content not less than 99,5 % on the anhydrous basis Description Clear, colourless, hygroscopic, viscous liquid Identification Solubility Soluble in water, ethanol and acetone Specific gravity (20 ° C/20 °C) 1,035-1,040 Refractive index [n]D 20: 1,431-1,433 Purity Distillation test 99,5% of the product distils between 185-189 °C. The remaining 0,5% consists mainly of dimers and traces of trimers from propylene glycol. Sulphated ash Not more than 0,07 % Water content Not more than 1,0 % (Karl Fischer method) Lead Not more than 2 mg/kg E 1521 POLYETHYLENE GLYCOL Synonyms PEG; Macrogol; Polyethylene oxide Definition Addition polymers of ethylene oxide and water usually designated by a number roughly corresponding to the molecular weight. Chemical name alpha-Hydro-omega-hydroxypoly (oxy-1,2-ethanediol) Chemical formula (C2H4O)n H2O (n = number of ethylene oxide units corresponding to a molecular weight of 6 000, about 140) Average molecular weight 380 to 9 000 Da Assay PEG 400: Not less than 95 % and not more than 105 % PEG 3000: Not less than 90 % and not more than 110 % PEG 3350: Not less than 90 % and not more than 110 % PEG 4000: Not less than 90 % and not more than 110 % PEG 6000:Not less than 90 % and not more than 110 % PEG 8000: Not less than 87,5 % and not more than 112,5 % Description PEG 400 is a clear, viscous, colourless or almost colourless hygroscopic liquid PEG 3000, PEG 3350, PEG 4000, PEG 6000 and PEG 8000 are white or almost white solids with a waxy or paraffin-like appearance Identification Melting range PEG 400: 4-8 °C PEG 3000: 50-56 °C PEG 3350: 53-57 °C PEG 4000: 53-59 °C PEG 6000:55-61 °C PEG 8000: 55-62 °C Viscosity PEG 400: 105 to 130 mPa.s at 20 °C PEG 3000: 75 to 100 mPa.s at 20 °C PEG 3350: 83 to 120 mPa.s at 20 °C PEG 4000: 110 to 170 mPa.s at 20 °C PEG 6000: 200 to 270 mPa.s at 20 °C PEG 8000: 260 to 510 mPa.s at 20 °C For polyethylene glycols having a average molecular weight greater than 400, the viscosity is determined on a 50 per cent m/m solution of the candidate substance in water Solubility PEG 400 is miscible with water, very soluble in acetone, in alcohol and in methylene chloride, practically insoluble in fatty oils and in mineral oils PEG 3000 and PEG 3350: very soluble in water and in methylene chloride, very slightly soluble in alcohol, practically insoluble in fatty oils and in mineral oils PEG 4000, PEG 6000 and PEG 8000: very soluble in water and in methylene chloride, practically insoluble in alcohol and in fatty oils and in mineral oils. Purity Hydroxyl value PEG 400: 264-300 PEG 3000: 34-42 PEG 3350: 30-38 PEG 4000: 25-32 PEG 6000: 16-22 PEG 8000: 12-16 Sulphated ash Not more than 0,2 % 1,4-Dioxane Not more than 10 mg/kg Ethylene oxide Not more than 0,2 mg/kg Ethylene glycol and diethylene glycol Total not more than 0,25 % °w/w individually or in combination Lead Not more than 1 mg/kg (1) Colour intensity is defined as the absorbance of a 0,1 % (w/v) solution of caramel colour solids in water in a 1 cm cell at 610 nm. (2) Colour intensity is defined as the absorbance of a 0,1 % (w/v) solution of caramel colour solids in water in a 1 cm cell at 610 nm. (3) Expressed on equivalent colour basis i.e. is expressed in terms of a product having a colour intensity of 0,1 absorbance units. (4) Colour intensity is defined as the absorbance of a 0,1 % (w/v) solution of caramel colour solids in water in a 1 cm cell at 610 nm. (5) Expressed on equivalent colour basis i.e. is expressed in terms of a product having a colour intensity of 0,1 absorbance units. (6) Colour intensity is defined as the absorbance of a 0,1 % (w/v) solution of caramel colour solids in water in a 1 cm cell at 610 nm. (7) Expressed on equivalent colour basis i.e. is expressed in terms of a product having a colour intensity of 0,1 absorbance units. (8) Absorbance ratio of alcohol precipitate is defined as the absorbance of the precipitate at 280 nm divided by the absorbance at 560 nm (1 cm cell). (9) Benzene not more than 0,05 % v/v. (10) Cobalt chloride TSC: dissolve approximately 65 g of cobalt chloride CoCl2Ã 6H2O in a sufficient quantity of a mixture of 25 ml hydrochloric acid and 975 ml of water to give a total volume of 1 litre. Place exactly 5 ml of this solution in a round-bottomed flask containing 250 ml of iodine solution, add 5 ml of 3 % hydrogen peroxide, then 15 ml of a 20 % solution of sodium hydroxide. Boil for 10 minutes, allow to cool, add 2 g of potassium iodide and 20 ml of 25 % sulphuric acid. After the precipitate is completely dissolved, titrate the liberated iodine with sodium thiosulphate (0,1 N) in the presence of starch TS. 1 ml of sodium thiosulphate (0,1 N) corresponds to 23,80 mg of CoCl2Ã 6H2O. Adjust final volume of solution by the addition of a sufficient quantity of the hydrochloric acid/water mixture to give a solution containing 59,5 mg of CoCl2Ã 6H2O per ml. (11) Ferric chloride TSC: dissolve approximately 55 g of ferric chloride in a sufficient quantity of a mixture of 25 ml of hydrochloric acid and 975 ml of water to give a total volume of 1 litre. Place 10 ml of this solution in a round-bottomed flask containing 250 ml of iodine solution, add 15 ml of water and 3 g of potassium iodide; leave the mixture to stand for 15 minutes. Dilute with 100 ml of water then titrate the liberated iodine with sodium thiosulphate (0,1 N) in the presence of starch TS. 1 ml of sodium thiosulphate (0,1 N) corresponds to 27,03 mg of FeCl3Ã 6H2O. Adjust final volume of solution by the addition of a sufficient quantity of the hydrochloric acid/water to give a solution containing 45,0 mg of FeCl3Ã 6H2O per ml. (12) Copper sulphate TSC: dissolve approximate by 65 g of copper sulphate CuSO4Ã 5H2O in a sufficient quantity of a mixture of 25 ml of hydrochloric acid and 975 ml of water to give a total volume of 1 litre. Place 10 ml of this solution in a round-bottomed flask containing 250 ml of iodine solution, add 40 ml of water, 4 ml of acetic acid and 3 g of potassium iodide. Titrate the liberated iodine with sodium thiosulphate (0,1 N) in the presence of starch TS (). 1 ml of sodium thiosulphate (0,1 N) corresponds to 24,97 mg of CuSO4Ã 5H2O. Adjust final volume of solution by the addition of a sufficient quantity of the hydrochloric acid/water mixture to give a solution containing 62,4 mg of CuSO4Ã 5H2O per ml. (13) Starch TS: triturate 0,5 g starch (potato starch, maize starch or soluable starch) with 5 ml of water; to the resulting paste add a sufficient quantity of water to give a total volume of 100 ml, stirring all the time. Boil for a few minutes, allow to cool, filter. The starch must be freshly prepared. (14) May only be sold in a mixture with salt or a salt substitute. (15) May only be sold in a mixture with salt or a salt substitute.